          Case 19-36300 Document 162 Filed in TXSB on 12/11/19 Page 1 of 932
                        UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

In re:                                                                  Chapter 11

WALKER COUNTY HOSPITAL CORPORATION,                                     Case No. 19-36300
d/b/a HUNTSVILLE MEMORIAL HOSPITAL,

                   Debtor and Debtor in Possession.1


                  GLOBAL NOTES, METHODOLOGY AND SPECIFIC
              DISCLOSURES REGARDING THE DEBTOR’S SCHEDULES OF
          ASSETS AND LIABILITIES AND STATEMENT OF FINANCIAL AFFAIRS

                                                    Introduction

       On November 11, 2019 (the “Petition Date”), Walker County Hospital Corporation, d/b/a
Huntsville Memorial Hospital (the “Debtor”) filed a voluntary petition for relief under Chapter
11 of Title 11 of the United States Code (the “Bankruptcy Code”).

        Pursuant to the requirements of Bankruptcy Code Section 521 and Rule 1007 of the
Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), the Debtor, with the
assistance of its advisors, has filed its Schedules of Assets and Liabilities (the “Schedules”) and
Statement of Financial Affairs (the “Statements”) with the United States Bankruptcy Court for
the Southern District of Texas (the “Bankruptcy Court”).

        Mr. Steve Smith is the Chief Executive Officer of the Debtor and has signed each of the
Schedules and Statements. In reviewing and signing the Schedules and Statements, Mr. Smith
has relied upon the efforts, statements and representations of various personnel employed by the
Debtor. Mr. Smith has not (and could not have) personally verified the accuracy of each statement
and representation contained in the Schedules and Statements, including statements and
representations concerning amounts owed to creditors.

       These Global Notes, Methodology and Specific Disclosures Regarding the Debtor’s
Schedules of Assets and Liabilities and Statements of Financial Affairs (the “Global Notes”)
pertain to, are incorporated by reference in and comprise an integral part of the Debtor’s
Schedules and Statements. The Global Notes should be referred to and reviewed in connection
with any review of the Schedules and Statements.
        The Schedules and Statements do not purport to represent financial statements prepared
in accordance with Generally Accepted Accounting Principles in the United States (“GAAP”),
nor are they intended to be fully reconciled with the financial statements of the Debtor.
Additionally, the Schedules and Statements contain unaudited information that is subject to
further review and potential adjustment, and reflect the Debtor’s commercially reasonable best
efforts to report the assets and liabilities of the Debtor on an unconsolidated basis.

1
 The last four digits of the Debtor’s federal tax identification number are: 0960. The location of the Debtor’s service
address is: P.O. Box 4001, Huntsville, TX 77342-4001, Attn: Steven Smith.
4836-8096-3502.1
          Case 19-36300 Document 162 Filed in TXSB on 12/11/19 Page 2 of 932

        In preparing the Schedules and Statements, the Debtor relied upon financial data derived
from its books and records that was available at the time of such preparation. Although the
Debtor has made reasonable efforts to ensure the accuracy and completeness of such financial
information, inadvertent errors or omissions, as well as the discovery of conflicting, revised or
subsequent information, may cause a material change to the Schedules and Statements. Thus, the
Debtor is unable to warrant or represent the Schedules and Statements are without inadvertent
errors, omissions or inaccuracies. Accordingly, the Debtor reserves all of its rights to amend,
supplement or otherwise modify the Schedules and Statements as is necessary and appropriate.
Notwithstanding the foregoing, the Debtor shall not be required to update, amend or
supplement the Schedules and Statements, but reserves the right to do so.

                          Global Notes and Overview of Methodology

Reservation of Rights. Nothing contained in the Schedules and Statements shall constitute a
waiver of the Debtor’s rights or an admission with respect to its chapter 11 case, including,
without limitation, any issues involving equitable subordination, offsets or defenses and/or
causes of action arising under, inter alia, the provisions of Chapter 5 of the Bankruptcy Code
and any other relevant non-bankruptcy laws.

Description of Case. On the Petition Date, the Debtor filed a voluntary petition for relief pursuant
to Chapter 11 of the Bankruptcy Code. The Debtor is operating its business and managing its
properties as a Debtor-in-possession pursuant to Bankruptcy Code Sections 1107(a) and
1108. No trustee or examiner has been requested in these chapter 11 cases.

On November 23, 2019, the United States Trustee for the Southern District of Texas appointed the
Official Committee of Unsecured Creditors (the “Creditors’ Committee”) [Docket No. 109]
pursuant to section 1102(a)(1) of the Bankruptcy Code.

Net Book Value of Assets. It would be prohibitively expensive, unduly burdensome and an
inefficient use of estate assets for the Debtor to obtain current market valuations for all of its
assets. Accordingly, unless otherwise indicated, the Debtor’s Schedules and Statements reflect
net book values as of October 31, 2019. Market values of these assets may vary, at some times
materially, from the net book value of such assets. Additionally, because the book values of
assets such as patents, trademarks and copyrights may materially differ from their fair market
values, they are listed as undetermined amounts as of the Petition Date. Furthermore, assets
which have fully depreciated or were expensed for accounting purposes do not appear in these
Schedules and Statements as they have no net book value.
Personal Property – Leased. In the ordinary course of business, the Debtor may lease furniture,
fixtures, and office equipment from certain third-party lessors for use in the daily operation of
its business. Nothing in the Schedules and Statements is or shall be construed as an admission
regarding any determination as to the legal status of any lease (including whether any lease is a
true lease or a financing arrangement), and the Debtor reserves all of its rights with respect to
any such issue.

Recharacterization. Notwithstanding the Debtor’s commercially reasonable best efforts to
properly characterize, classify, categorize or designate certain claims, assets, executory
contracts, unexpired leases and other items reported in the Schedules and Statements, the
Debtor may nevertheless have improperly characterized, classified, categorized, designated or
4836-8096-3502.1
         Case 19-36300 Document 162 Filed in TXSB on 12/11/19 Page 3 of 932
omitted certain items. Accordingly, the Debtor reserves all of its rights to recharacterize,
reclassify, recategorize, redesignate, add or delete items reported in the Schedules and Statements
at a later time as is necessary and appropriate, as additional information becomes available.

Liabilities. The Debtor allocated liabilities between the prepetition and postpetition periods
based on the information and research conducted in connection with the preparation of the
Schedules and Statements. As additional information becomes available and further research is
conducted, the allocation of liabilities between the prepetition and postpetition periods may
change. Accordingly, the Debtor reserves all of its rights to amend, supplement or otherwise
modify the Schedules and Statements as is necessary and appropriate as they determine in its sole
and absolute discretion.

The liabilities listed on the Schedules do not reflect any analysis of claims pursuant to
Bankruptcy Code Section 503(b)(9). Accordingly, the Debtor reserves all of its rights to
dispute or challenge the validity of any asserted claims under Bankruptcy Code Section
503(b)(9) or the characterization of the structure of any such transaction or any document or
instrument related to any creditor’s claim.

Insiders. For purposes of the Schedules and Statements, the Debtor defines “insiders” pursuant to
section 101(31) of the Bankruptcy Code to include the following: (a) directors; (b) officers;
(c) shareholders holding in excess of 5% of the voting shares of the Debtor (whether directly
or indirectly); (d) relatives of directors, officers or shareholders of the Debtor (to the extent known
by the Debtor); (e) persons in control; and (f) non-Debtor affiliates.

Persons listed as “insiders” have been included for informational purposes only. The Debtor does
not take any position with respect to: (a) such person’s influence over the control of the Debtor; (b)
the management responsibilities or functions of such individual; (c) the decision-making or
corporate authority of such individual; or (d) whether such individual could successfully argue
that he or she is not an “insider” under applicable law, including the federal securities laws, or
with respect to any theories of liability or for any other purpose.

Intellectual Property Rights. Exclusion of certain intellectual property shall not be construed as
an admission that such intellectual property rights have been abandoned, terminated, assigned,
expired by their terms or otherwise transferred pursuant to a sale, acquisition or other transaction.
Conversely, inclusion of certain intellectual property shall not be construed to be an admission
that such intellectual property rights have not been abandoned, terminated, assigned, expired by
their terms or otherwise transferred pursuant to a sale, acquisition or other transaction. Accordingly,
the Debtor reserves all of its rights with respect to the legal status of any and all such intellectual
property rights.

Classifications. Listing a claim on (a) Schedule D as “secured,” (b) Schedule E/F as “priority,”
(c) Schedule E/F as “unsecured” or (d) listing a contract or lease on Schedule G as “executory” or
“unexpired,” does not constitute an admission by the Debtor of the legal rights of the claimant or
a waiver of the Debtor’s rights to recharacterize or reclassify such claims or contracts or leases or
to setoff of such claims.

Claims Description. Schedules D and E/F permit the Debtor to designate a claim as “disputed,”
“contingent” and/or “unliquidated.” Any failure to designate a claim on a the Schedules as
“disputed,” “contingent” or “unliquidated” does not constitute an admission by that Debtor that
such amount is not “disputed,” “contingent” or “unliquidated,” or that such claim is not subject to
4836-8096-3502.1
         Case 19-36300 Document 162 Filed in TXSB on 12/11/19 Page 4 of 932
objection. The Debtor reserves all of its rights to dispute, or assert offsets or defenses to, any
claim reflected on its Schedules and Statements on any grounds, including liability or
classification. Additionally, the Debtor expressly reserves all of its rights to subsequently designate
such claims as “disputed,” “contingent” or “unliquidated.” Moreover, listing a claim does not
constitute an admission of liability by the Debtor.

Causes of Action. Despite reasonable efforts, the Debtor may not have identified and/or set
forth all of its (filed or potential) causes of action against third parties as assets in its
Schedules and Statements. The Debtor reserves all of its rights with respect to any causes of
action against third parties and nothing in the Global Notes or the Schedules and Statements shall
be deemed a waiver of any such causes of action which are expressly reserved.

Employee Addresses. Employee addresses have been removed from entries listed on Schedules
E/F and G. These addresses are available upon request of the Office of the United States Trustee
and the Bankruptcy Court.

Inter-Company Balances. As set forth in Debtor’s Emergency Motion for Entry of Interim and
Final Orders: (I) Authorizing the Debtor to (A) Continue to Operate the Debtor’s Cash
Management System, (B) Pay Any Prepetition or Postpetition Amounts Outstanding on Account of
Bank Fees, (C) Maintain Existing Business Forms in the Ordinary Course Of Business, and (D)
Continue to Perform Intercompany Transactions Consistent with Historical Practice; and (II)
Granting Related Relief [Docket No. 11] (the “Cash Management Motion”), the Debtor and its
non-debtor affiliate, HMH Physician Organization (“HMHPO”) transfer cash pursuant to the
Debtor’s centralized cash management system. Intercompany transactions authorized pursuant to
the Cash Management Motion are not included in the Debtor’s Schedule E/F.

Summary of Significant Reporting Policies. The following is a summary of significant
reporting policies:

                   a.   Undetermined Amounts. The description of an amount as
                        “unknown,” “TBD” or “undetermined” is not intended to
                        reflect upon the materiality of such amount.

                   b.   Totals. All totals that are included in the Schedules and
                        Statements represent totals of all known amounts. To the
                        extent there are unknown or undetermined amounts, the
                        actual total may be different than the listed total.

                   c.   Paid Claims. The Debtor has authority to pay certain
                        outstanding prepetition payables pursuant to various
                        Bankruptcy Court orders (the “Prepetition Payment
                        Orders”). Accordingly, certain outstanding liabilities may
                        have been reduced by postpetition payments made on
                        account of prepetition liabilities. In most instances, as
                        applicable, the Debtor has omitted listing those
                        prepetition liabilities which have been fully satisfied prior
                        to the filing of these Schedules or reduced the remaining
                        liability to reflect payments described herein. To the extent
                        the Debtor pays any of the liabilities listed in the Schedules
                        pursuant to the Prepetition Payment Orders, the Debtor
4836-8096-3502.1
          Case 19-36300 Document 162 Filed in TXSB on 12/11/19 Page 5 of 932
                     reserves all of its rights to amend or supplement the
                     Schedules or take other action as is necessary and
                     appropriate to avoid over-payment of or duplicate
                     payments for any such liabilities.

                   d.      Excluded Assets and Liabilities. The Debtor has excluded
                           certain accrued liabilities, including accrued salaries and
                           employee benefits and tax accruals from the Schedules.
                           Certain other immaterial assets and liabilities may also
                           have been excluded.

                   e.      Liens. Property, inventory and equipment listed in the
                           Schedules may be presented without consideration of any
                           liens that may attach (or have attached) to such
                           property and equipment.

                   f.      Currency. Unless otherwise indicated, all amounts are
                           reflected in U.S. dollars.

Setoffs. The Debtor incurs certain setoffs and other similar rights during the ordinary course of
business. Offsets in the ordinary course can result from various items, including, without limitation,
intercompany transactions, pricing discrepancies, returns, warranties, and other disputes between
the Debtor and its patients and/or suppliers. These offsets and other similar rights are consistent
with the ordinary course of business in the Debtor’s industry and are not tracked separately.
Therefore, although such offsets and other similar rights may have been accounted for when certain
amounts were included in the Schedules, offsets are not independently accounted for, and as such,
are excluded from the Schedules. Notwithstanding the foregoing, the Debtor has not reviewed the
validity of the aforementioned setoff rights and hereby reserves all rights to challenge such setoff
rights.

Global Notes Control. In the event that the Schedules and Statements differ from the foregoing
Global Notes, the Global Notes shall control.

                        Specific Disclosures with Respect to the Debtor’s Schedules

Schedule A/B. The Debtor’s owned real estate is reported at book value, net of accumulated
depreciation. The Debtor may have listed certain assets as real property when such assets are in
fact personal property, or the Debtor may have listed certain assets as personal property when
such assets are in fact real property. The Debtor reserves all of its rights to recategorize and/or
recharacterize such asset holdings to the extent the Debtor determine that such holdings were
improperly listed.

Unless indicated otherwise, asset values described in Schedule A/B are representative of values
reflected on the Debtor’s October 31, 2019 balance sheet.

Schedule A/B, Part 1. Details with respect to the Debtor’s cash management system and bank
accounts are provided in the Cash Management Motion.

Schedule A/B7. The Bankruptcy Court, pursuant to the Debtor’s Emergency Motion for Entry of

4836-8096-3502.1
         Case 19-36300 Document 162 Filed in TXSB on 12/11/19 Page 6 of 932
an Order: (I) Authorizing Debtor’s Proposed Form of Adequate Assurance of Payment to Utility
Companies; (II) Establishing Procedures for Resolving Objections by Utility Companies; and (III)
Prohibiting Utility Companies from Altering, Refusing, or Discontinuing Service to the Debtor
[Docket No. 8], has authorized the Debtor to provide adequate assurance of payment for future
utility services, including a deposit in the amount of $53,500.00. Such deposits are not listed on
Schedule A/B7, which was prepared as of the Petition Date.

Schedule A/B11. The Debtor has disclosed the net book value with respect to accounts receivable
listed on Schedule A/B11, which represents the amount of the accounts receivable netted by any
“doubtful accounts.” For purposes of Schedule A/B11, “doubtful accounts” are those accounts that
the Debtor has identified as unlikely to be paid given the amount of time such accounts have been
outstanding.

Schedule A / B, Part 5. Unless otherwise stated in Schedule A/B, Part 5, book value is
presented net of inventory reserves.

Schedules A/B39-41 and A/B50. For purposes of Schedules A/B39-41 and A/B50, the value of
certain assets may be included in a fixed asset group or certain assets with a net book value of zero
may not be set forth on Schedules A/B39-41 and A/B50.

Schedule A/B73. Additional information regarding the insurance policies listed on Schedule
A/B73 is available in the Debtor’s Emergency Motion for Entry of an Order Authorizing the
Debtor to: (I) Continue Insurance Coverage Entered into Prepetition and Satisfy Related
Prepetition Obligations; (II) Renew, Amend, Supplement, Extend, or Purchase Insurance Policies;
(III) Honor the Terms of Premium Financing Agreements and Pay Related Premiums; and (IV)
Enter Into New Premium Financing Agreements in the Ordinary Course [Docket No. 7].

Schedule A/B75. In the ordinary course of its business, the Debtor may have accrued, or may
subsequently accrue, certain rights to causes of action, counterclaims, setoffs, refunds with its
customers and suppliers or potential warranty claims against its suppliers. Additionally, the Debtor
may be a party to pending litigation in which the Debtor has asserted, or may assert, causes of
action as a plaintiff or counter-claims as a defendant. To the extent such rights are known and
quantifiable, they are listed on Schedule A / B75; however, any such rights which are unknown
to the Debtor or not quantifiable as of the Petition Date are not listed on Schedule A/B75.

Schedule D. The claims listed on Schedule D arose or were incurred on various dates; a
determination of the date upon which each claim arose or was incurred would be unduly
burdensome and cost prohibitive. Accordingly, not all such dates are included for each claim.
All claims listed on Schedule D, however, appear to have arisen or been incurred before the
Petition Date.

Except as otherwise agreed pursuant to a stipulation or as otherwise provided by an order entered
by the Bankruptcy Court, the Debtor reserve its rights to dispute or challenge the validity,
perfection or immunity from avoidance of any lien purported to be granted or perfected in any
specific asset of a secured creditor listed on Schedule D. Moreover, although the Debtor has
scheduled claims of various creditors as secured claims, the Debtor reserves all of its rights to
dispute or challenge the secured nature of any such creditor’s claim or the characterization of the
structure of any such transaction or any document or instrument related to such creditor’s
claim. The descriptions provided in Schedule D are solely intended to be a summary – and not an
admission – of liability.
4836-8096-3502.1
          Case 19-36300 Document 162 Filed in TXSB on 12/11/19 Page 7 of 932

Reference to the applicable loan agreements and related documents is necessary for a complete
description of the collateral and the nature, extent and priority of liens. Nothing in the Global
Notes or the Schedules and Statements shall be deemed a modification or interpretation of the
terms of such agreements. The Debtor reserves all of its rights to amend Schedule D to the
extent that the Debtor determines that any claims associated with such agreements should be
reported on Schedule D. Nothing herein shall be construed as an admission by the Debtor of
the legal rights of the claimant or a waiver of the Debtor’s rights to recharacterize or reclassify
such claim or contract.

Moreover, the Debtor has not included on Schedule D parties that may believe its claims are
secured through setoff rights or inchoate statutory lien rights. Where an administrative agent
serves with respect to any prepetition secured debt, only the administrative agent is listed as the
creditor on Schedule D and not any other parties who may hold a portion of the debt.

Schedule E/F, Part 1. The Bankruptcy Court has authorized the Debtor, in its discretion, to pay
certain liabilities that may be entitled to priority under the applicable provisions of the
Bankruptcy Code. For example, on November 12, 2019, the Bankruptcy Court entered the
Order: (I) Authorizing the Debtor to (A) Pay Certain Prepetition Wages, Benefits, and Other
Compensation and (B) Continue Employee Compensation and Employee Benefits Programs; and
(II) Granting Related Relief [Docket No. 53], authorizing the Debtor to pay or honor certain
prepetition obligations with respect to employee wages, salaries and other compensation,
reimbursable employee expenses and employee medical and similar benefits. To the extent such
claims have been paid or may be paid pursuant to further Bankruptcy Court order, they may not
be included on Schedule E/F, Part 1.

The claims listed on Schedule E/F, Part 1 arose or were incurred on various dates; a determination
of the date upon which each claim arose or was incurred would be unduly burdensome and cost
prohibitive. Accordingly, not all such dates are included for each claim. All claims listed on
Schedule E/F, Part 1, however, appear to have arisen or to have been incurred before the Petition
Date.

Schedule E/F, Part 2. The Debtor has used its commercially best reasonable efforts to report all
general unsecured claims against the Debtor on Schedule E/F, Part 2 based upon the Debtor’s
existing books and records as of the Petition Date. The claims of individual creditors for, among
other things, products, goods or services are listed as either the lower of the amounts invoiced by
such creditor or the amounts entered on the Debtor’s books and records and may not reflect credits
or allowances due from such creditors to the applicable Debtor. The Debtor reserves all of its rights
with respect to any such credits and allowances including the right to assert objections and/or
setoffs with respect to same. Schedule E/F, Part 2 does not include certain deferred charges,
deferred liabilities, accruals or general reserves. Such amounts are, however, reflected on the
Debtor’s books and records as required in accordance with GAAP. Such accruals are general
estimates of liabilities and do not represent specific claims as of the Petition Date. The Debtor has
made every effort to include as a contingent, unliquidated or disputed the claim of any vendor not
included on the Debtor’s open accounts payable that is associated with an account that has an
accrual or receipt not invoiced.

Schedule E/F, Part 2 contains information regarding pending litigation involving the Debtor. In
certain instances, the amount that is the subject of the litigation is uncertain or undetermined. The
dollar amount of potential claims associated with any such pending litigation is listed as
“undetermined” and marked as contingent, unliquidated and disputed in the Schedules and
4836-8096-3502.1
       Case 19-36300 Document 162 Filed in TXSB on 12/11/19 Page 8 of 932
Statements.

Schedule E/F, Part 2 also includes potential or threatened legal disputes that are not formally
recognized by an administrative, judicial or other adjudicative forum due to certain procedural
conditions that counterparties have yet to satisfy. Any information contained in Schedule E/F,
Part 2 with respect to such potential litigation shall not be a binding representation of the
Debtor’s liabilities with respect to any of the potential suits and proceedings included therein.

Schedule E/F, Part 2 does not reflect any unsecured deficiency claims that may be held by
prepetition secured creditors.

To the extent they are known, Schedule E/F, Part 2 reflects the prepetition amounts owing to
counterparties to executory contracts and unexpired leases. Such prepetition amounts, however,
may be paid in connection with the assumption or the assumption and assignment of an executory
contract or unexpired lease. Additionally, Schedule E/F, Part 2 does not include potential rejection
damage claims, if any, of the counterparties to executory contracts and unexpired leases that may be
rejected.

The Debtor owes certain patients refunds for services. The claim amount for such refunds is
unliquidated and unknown at this time. Accordingly, the Debtor has not included such patient
claims in Schedule E/F.

Schedule G. The Debtor’s business is complex. Although the Debtor’s existing books, records
and financial systems have been relied upon to identify and schedule executory contracts and
unexpired leases and diligent efforts have been made to ensure the accuracy of Schedule G,
inadvertent errors, omissions or over-inclusion may have occurred. Certain information, such as
the contact information of the counter-party, may not be included where such information could
not be obtained using the Debtor’s reasonable efforts.

Listing a contract or lease on Schedule G does not constitute an admission that such contract or
lease is an executory contract or unexpired lease or that such contract or lease was in effect on
the Petition Date or is valid or enforceable. The Debtor hereby reserves all of its rights to
dispute the validity, status or enforceability of any contracts, leases or other agreements set forth
on Schedule G and to amend or supplement Schedule G as necessary. Certain of the contracts
and leases listed on Schedule G may contain certain renewal options, guarantees of payment,
indemnifications, options to purchase, rights of first refusal and other miscellaneous rights. Such
rights, powers, duties and obligations are not set forth separately on Schedule G.

Certain confidentiality or non-disclosure agreements may not be listed on Schedule G. The
Debtor reserves all of its rights with respect to such agreements.

Certain of the contracts and leases listed on Schedule G may consist of several parts, including,
purchase orders, amendments, restatements, waivers, letters and other documents that may not be
listed on Schedule G or that may be listed as a single entry. The Debtor expressly reserve its rights
to challenge whether such related materials constitute an executory contract or unexpired lease, a
single contract or lease or multiple, severable or separate contracts or leases.

The contracts, leases and other agreements listed on Schedule G may have expired or may have
been modified, amended or supplemented from time to time by various amendments,
restatements, waivers, estoppel certificates, letters, memoranda and other documents, instruments
4836-8096-3502.1
        Case 19-36300 Document 162 Filed in TXSB on 12/11/19 Page 9 of 932
and agreements that may not be listed therein despite the Debtor’s use of reasonable efforts to
identify such documents. In some cases, the same supplier or provider appears multiple times on
Schedule G. This multiple listing is intended to reflect distinct agreements between the applicable
Debtor and such supplier or provider.

The Debtor reserves all of its rights, claims and causes of action with respect to the contracts and
leases on Schedule G, including the right to dispute or challenge the characterization of the
structure of any transaction or any document or instrument related to a creditor’s claim.

In addition, the Debtor may have entered into various other types of agreements in the ordinary
course of its business, such as subordination, nondisturbance and attornment agreements,
supplemental agreements, amendments/letter agreements, title agreements and confidentiality
agreements. Such documents may not be set forth on Schedule G. Further, the Debtor reserves all
of its rights to alter or amend these Schedules to the extent that additional information
regarding the Debtor obligor to such executory contracts or unexpired leases becomes available.
Certain of the executory contracts or unexpired leases may not have been memorialized and could be
subject to dispute. Executory contracts that are oral in nature have not been included on Schedule
G.

Omission of a contract or lease from Schedule G does not constitute an admission that such
omitted contract or lease is not an executory contract or unexpired lease. The Debtor’s rights
under the Bankruptcy Code with respect to any such omitted contracts or leases are not impaired
by the omission.

The listing of any contract or lease on Schedule G does not constitute an admission by the
Debtor as to the validity of any such contract or lease or an admission that such contract or lease is
an executory contract or unexpired lease. The Debtor reserves all of its rights to dispute the
effectiveness of any such contract or lease listed on Schedule G or to amend Schedule G at any
time to remove any contract or lease.

Schedule H. The Debtor may not have identified certain guarantees associated with the Debtor’s
executory contracts, unexpired leases, secured financings, debt instruments and other such
agreements. The Debtor reserves all of its rights to amend the Schedules to the extent that
additional guarantees are identified or such guarantees are discovered to have expired or be
unenforceable.

In the ordinary course of its business, the Debtor may be involved in pending or threatened
litigation. These matters may involve multiple plaintiffs and defendants, some or all of whom
may assert cross-claims and counter-claims against other parties. Because all such claims are
contingent, disputed or unliquidated, such claims have not been set forth individually on Schedule
H. Litigation matters can be found on each Debtor’s Schedule E/F, Part 2 and Statement 4a, as
applicable.



                   Specific Disclosures with Respect to the Debtor’s Statements

Statement 1. The amounts listed in Statement 1 reflect the revenue for the fiscal years 2017,
2018 and the year to date portion of fiscal year 2019 as such amount is calculated in the
Debtor’s records.
4836-8096-3502.1
       Case 19-36300 Document 162 Filed in TXSB on 12/11/19 Page 10 of 932
Statement 3. Statement 3 includes any disbursement or other transfer made by the Debtor
except for those made to insiders (see Statement 4) and bankruptcy professionals (see Statement
11). The amounts listed in Statement 3 reflect the Debtor’s disbursements netted against any check
level detail; thus, to the extent a disbursement was made to pay for multiple invoices, only one
entry has been listed on Statement 3. All disbursements listed on Statement 3 are made through
the Debtor’s cash management system. Additionally, all disbursement information reported in
Statement 3 for a specific Debtor pertains to the bank accounts maintained by that respective
Debtor.
Statement 4. Statement 4 does not include payments made to Steven Smith or John Moore as such
payments are made pursuant to an engagement letter with Healthcare Management Partners, as set
forth in Application of the Debtor to (I) Retain Healthcare Management Partners, LLC to Provide
the Debtor a Chief Executive Officer and Certain Additional Personnel, (II) Designate Steven L.
Smith as Chief Executive Officer for the Debtor, and (III) Retain Healthcare Management Partners,
LLC as the Debtor’s Financial Advisor Nunc Pro Tunc to the Petition Date [Docket No. 132].
Accordingly, any payments to Steven Smith or John Moore are reflected in Statement 11.
Statement 7. Information provided in Statement 7 includes only those legal disputes and
administrative proceedings that are formally recognized by an administrative, judicial or other
adjudicative forum. In the Debtor’s attempt to provide full disclosure, to the extent a legal
dispute or administrative proceeding is not formally recognized by an administrative, judicial or
other adjudicative forum due to certain procedural conditions that counterparties have yet to
satisfy, the Debtor has identified such matters on Schedule E/F, Part 2. Additionally, any
information contained in Statement 7 shall not be a binding representation of the Debtor’s
liabilities with respect to any of the suits and proceedings identified therein.

Statement 10. The Debtor occasionally incurs losses for a variety of reasons, including theft and
property damage. The Debtor, however, may not have records of all such losses as to the extent
such losses do not have a material impact on the Debtor’s business or are not reported for
insurance purposes.

Statement 14. With respect to information provided in Statement 14, the Debtor has, where
applicable, disclosed the address of the main center of operations or headquarters, and have not
included information regarding any related warehousing or storage facilities, or any other site
or location where a portion of a Debtor’s business operations are conducted.

Statement 30. Unless otherwise indicated in a specific response to Statement 30, the Debtor has
included a comprehensive response to Statement 30 in Statement 4.



                          [Remainder of page intentionally left blank.]




4836-8096-3502.1
                           Case 19-36300 Document 162 Filed in TXSB on 12/11/19 Page 11 of 932
  Fill in this information to identify the case:

 Debtor        WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL
               HOSPITAL

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS, HOUSTON
                                         DIVISION
 Case number           19-36300
  (if known)
                                                                                                                                                                       ¨ Check if this is an
                                                                                                                                                                          amended filing

 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                                               04/19



  Part 1:       Summary of Assets



 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)


     1a. Real property:
                                                                                                                                                                         $7,583,445.05
         Copy line 88 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .


     1b. Total personal property:
                                                                                                                                                                        $17,463,349.59
         Copy line 91A from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .


     1c. Total of all property:
                                                                                                                                                                        $25,046,794.64
         Copy line 92 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .




    Part 2:       Summary of Liabilities



   2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                         $9,837,827.34
      Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D . . . . . . . . .



   3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EF)


        3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                      NOT APPLICABLE
            Copy the total claims from Part 1 from line 6a of Schedule E/F . . . . . . . . . . . . . . . . . . . . . . . . . . . .


        3b. Total amount of claims of nonpriority amount of unsecured claims:
            Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F . . . . . . . . . . . . . .
                                                                                                                                                                  +     $18,513,264.77




   4. Total liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                        $28,351,092.11
      Lines 2 + 3a + 3b




Official Form 206Sum                                                                                                                                                             Page 1 of 1
                        Case 19-36300 Document 162 Filed in TXSB on 12/11/19 Page 12 of 932
  Fill in this information to identify the case:

 Debtor        WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL
               HOSPITAL

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS, HOUSTON
                                         DIVISION
 Case number         19-36300
  (if known)
                                                                                                                                    ¨ Check if this is an
                                                                                                                                       amended filing

 Official Form 206A/B
 Schedule A/B: Assets - Real and Personal Property                                                                                                 04/19

 Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
 all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which
 have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or
 unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
 Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the
 debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an additional
 sheet is attached, include the amounts from the attachment in the total for the pertinent part.


 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


 Part 1:        CASH AND CASH EQUIVALENTS

 1.    DOES THE DEBTOR HAVE ANY CASH OR CASH EQUIVALENTS?
       ¨       No. Go to Part 2.
       þ       Yes. Fill in the information below.



          All cash or cash equivalents owned or controlled by the debtor                                                            Current value of
                                                                                                                                    debtor’s interest

 2.    CASH ON HAND
       2.1.        PETTY CASH                                                                                                                   $7,601.63

 3.    CHECKING, SAVINGS, MONEY MARKET, OR FINANCIAL BROKERAGE ACCOUNTS
       (IDENTIFY ALL)
       Name of institution (bank or brokerage firm)                   Type of account             Last 4 digits of account number
       3.1.        BBVA USA                                           CHECKING                    6053                                              $0.00
       3.2.        BBVA USA                                           CHECKING                    6061                                              $0.00
       3.3.        BBVA USA                                           CHECKING                    6088                                              $0.00
       3.4.        BBVA USA                                           CHECKING                    6118                                              $0.00
       3.5.        BBVA USA                                           CHECKING                    6142                                         $89,549.39
       3.6.        BBVA USA                                           CHECKING                    6150                                              $0.00
       3.7.        BBVA USA                                           DEPOSIT                     6037                                         $69,275.08
       3.8.        BBVA USA                                           DEPOSIT                     6045                                              $0.00
       3.9.        BBVA USA                                           OPERATING                   6029                                      $3,627,590.84
       3.10.       US BANK                                            DEPOSIT                     0100                                              $0.00

 4.    OTHER CASH EQUIVALENTS
       NONE

 5     Total of Part 1.
       ADD LINES 2 THROUGH 4 (INCLUDING AMOUNTS ON ANY ADDITIONAL SHEETS). COPY THE                                                         $3,794,016.94
       TOTAL TO LINE 80.

 Part 2:        DEPOSITS AND PREPAYMENTS

 6.    DOES THE DEBTOR HAVE ANY DEPOSITS OR PREPAYMENTS?
       ¨       No. Go to Part 3.
       þ       Yes. Fill in the information below.




Official Form 206A/B                                  Schedule A/B: Assets - Real and Personal Property                                        Page 1 of 9
 Debtor                Case 19-36300 Document 162 Filed in TXSB
                                                              Caseon 12/11/19
              WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                  number (if known)    Page 13 of 932
                                                                                    19-36300
              (Name)


                                                                                                 Current value of
                                                                                                 debtor’s interest

 7.   DEPOSITS, INCLUDING SECURITY DEPOSITS AND UTILITY DEPOSITS
      DESCRIPTION, INCLUDING NAME OF HOLDER OF DEPOSIT
      7.1.        CITY OF HUNTSVILLE - IMAGING CENTER - UTILITY DEPOSIT                                       $700.00
      7.2.        CITY OF HUNTSVILLE - MAIN HOSPITAL - UTILITY DEPOSIT                                        $100.00
      7.3.        CITY OF HUNTSVILLE - ORTHO - UTILITY DEPOSIT                                                $170.00
      7.4.        CITY OF HUNTSVILLE - WOMEN'S CENTER - UTILITY DEPOSIT                                       $160.00
      7.5.        MEDICAL OFFICE PARK - SECURITY DEPOSIT                                                    $31,625.00

 8.   PREPAYMENTS, INCLUDING PREPAYMENTS ON EXECUTORY CONTRACTS, LEASES,
      INSURANCE, TAXES, AND RENT
      DESCRIPTION, INCLUDING NAME OF HOLDER OF PREPAYMENT
      8.1.        3M HEALTH INFO SYSTEMS - PREPAID SOFTWARE FEE                                            $62,020.92
      8.2.        ABBOTT LABORATORIES - PREPAID MAINTENANCE                                                 $2,116.21
      8.3.        ACCUDATA - PREPAID EXPENSES                                                               $1,000.00
      8.4.        ACCUDATA - PREPAID MAINTENANCE                                                            $3,134.89
      8.5.        ADJUVANT - PREPAID SOFTWARE FEE                                                            $895.00
      8.6.        AMERICAN COLLEGE OF CARDIO - PREPAID SOFTWARE FEE                                         $2,144.20
      8.7.        AMERICAN COLLEGE OF CARDIOLOGY FOUNDATION - PREPAID DUES                                 $12,604.66
      8.8.        AMERICAN COLLEGE OF SURGEONS - PREPAID DUES                                               $5,088.25
      8.9.        API HEALTHCARE - PREPAID MAINTENANCE                                                     $23,356.63
      8.10.       ARTHREX - PREPAID EXPENSES                                                               $18,231.88
      8.11.       ASSOCIATION OF WOMEN'S HEALTH - PREPAID EXPENSES                                          $1,055.00
      8.12.       AUDREY ORMBERG - PREPAID INSURANCE                                                        $2,020.04
      8.13.       BAYER HEALTHCARE - PREPAID MAINTENANCE                                                    $5,437.68
      8.14.       BECKMAN COULTER - PREPAID MAINTENANCE                                                    $18,960.58
      8.15.       BOSTON SOFTWARE - PREPAID MAINTENANCE                                                      $750.00
      8.16.       BROADLEAF IT - PREPAID MAINTENANCE                                                       $28,228.81
      8.17.       BROADLEAF IT - PREPAID SOFTWARE FEE                                                     $107,249.57
      8.18.       CARDINAL HEALTH - PREPAID EXPENSES                                                         $971.73
      8.19.       CAREFUSION - PREPAID MAINTENANCE                                                         $15,466.68
      8.20.       CASE COST-PREPAIDS - PREPAID EXPENSES                                                   $220,000.00
      8.21.       CEDARON - PREPAID SOFTWARE FEE                                                            $2,958.30
      8.22.       CELTIC LEASING - PREPAID EXPENSES                                                        $39,612.00
      8.23.       CENTER FOR IMPROVEMENT IN HEALTHCARE QUALITY - PREPAID DUES                               $2,895.00
      8.24.       CLINICAL INNOVATIONS, LLC - PREPAID EXPENSES                                               $785.00
      8.25.       CONDUENT - PREPAID MAINTENANCE                                                           $11,062.51
      8.26.       CONDUENT CARE MANAGEMENT INC - PREPAID DUES                                               $7,171.84
      8.27.       CONDUENT CARE MANAGEMENT INC - PREPAID SOFTWARE FEE                                      $12,041.62
      8.28.       CONTROL COMPANY - PREPAID EXPENSES                                                         $305.14
      8.29.       COREPOINT HEALTH - PREPAID SOFTWARE FEE                                                   $6,662.59
      8.30.       DATA INNOVATIONS - PREPAID SOFTWARE FEE                                                   $1,340.10
      8.31.       DATCARD - PREPAID SOFTWARE FEE                                                            $1,674.16
      8.32.       DIGITAL TRANSCRIPTION SYSTEMS - PREPAID SOFTWARE FEE                                      $7,315.00
      8.33.       DOOR CONTROL SERVICES INC - PREPAID MAINTENANCE                                            $715.50
      8.34.       DR FIRST - PREPAID SOFTWARE FEE                                                           $3,815.43
      8.35.       DUTCH OPTHALIMIC USA - PREPAID EXPENSES                                                    $669.00
      8.36.       DYMEDSO - PREPAID MAINTENANCE                                                              $125.00
      8.37.       EBSCO - PREPAID SOFTWARE FEE                                                             $14,661.20
      8.38.       ELLKAY - PREPAID DUES                                                                     $2,550.00
      8.39.       ELSEVIER - PREPAID SOFTWARE FEE                                                           $6,412.58
      8.40.       EVOQUA - PREPAID MAINTENANCE                                                              $2,353.16
      8.41.       FACILITIES TECHNOLOGY - PREPAID SOFTWARE FEE                                              $1,012.17
      8.42.       FACILITY GATEWAY CORP - PREPAID MAINTENANCE                                                $770.60
      8.43.       FORMFAST - PREPAID MAINTENANCE                                                           $11,991.00
      8.44.       FORWARD ADVANTAGE - PREPAID MAINTENANCE                                                   $4,607.75
      8.45.       GE HEALTHCARE - PREPAID SOFTWARE FEE                                                     $33,572.34
      8.46.       GJERSET AND LORENZ LLP - PREPAID EXPENSES                                                $22,499.96
      8.47.       GLOBAL HEALTHCARE EXCHANGE - PREPAID SOFTWARE FEE                                         $4,770.81
      8.48.       GREATER HOUSTON - PREPAID DUES                                                            $2,500.00



Official Form 206A/B                         Schedule A/B: Assets - Real and Personal Property              Page 2 of 9
 Debtor             Case 19-36300 Document 162 Filed in TXSB
                                                           Caseon 12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                               number (if known)    Page 14 of 932
                                                                                 19-36300
           (Name)


                                                                                              Current value of
                                                                                              debtor’s interest

 8.   PREPAYMENTS, INCLUDING PREPAYMENTS ON EXECUTORY CONTRACTS, LEASES,
      INSURANCE, TAXES, AND RENT
      DESCRIPTION, INCLUDING NAME OF HOLDER OF PREPAYMENT
      8.49.    HEALTHCARE BUSINESS - PREPAID SOFTWARE FEE                                                 $944.20
      8.50.    HEALTHCARE MGMT PARTNER - PREPAID EXPENSES                                              $156,666.64
      8.51.    HEALTHCARE SOURCE - PREPAID SOFTWARE FEE                                                 $25,689.30
      8.52.    HHSC-AR - PREPAID DUES                                                                    $4,415.58
      8.53.    HUGHEY AND PHILLIPS LLC - PREPAID EXPENSES                                                    $0.00
      8.54.    IATRIC SYSTEMS - PREPAID MAINTENANCE                                                      $5,473.37
      8.55.    IATRIC SYSTEMS, INC. - PREPAID SOFTWARE FEE                                              $38,800.00
      8.56.    ICONTRACTS - PREPAID SOFTWARE FEE                                                          $294.57
      8.57.    IMO - PREPAID MAINTENANCE                                                                 $1,072.95
      8.58.    IMO - PREPAID SOFTWARE FEE                                                               $32,279.15
      8.59.    INTOUCH HEALTH - PREPAID MAINTENANCE                                                      $6,835.00
      8.60.    INTOUCH HEALTH - PREPAID SOFTWARE FEE                                                     $1,250.00
      8.61.    LMRP MANAGER, LLC - PREPAID MAINTENANCE                                                    $944.80
      8.62.    MAILFINANCE - PREPAID EXPENSES                                                             $206.31
      8.63.    MCGRIFF, SEIBELS AND WILLIAMS INC - PREPAID INSURANCE                                    $82,530.00
      8.64.    MCKESSON - PREPAID SOFTWARE FEE                                                              $93.75
      8.65.    MEDICAL OFFICE PARK - PREPAID EXPENSES                                                   $31,625.00
      8.66.    MEDTRONIC - PREPAID MAINTENANCE                                                              $51.45
      8.67.    MSDSONLINE - PREPAID SOFTWARE FEE                                                         $1,867.10
      8.68.    NAVEX GLOBAL - PREPAID DUES                                                               $2,215.69
      8.69.    OPTIUMINSIGHT - PREPAID DUES                                                             $18,532.50
      8.70.    OUTCOME SCIENCES - PREPAID SOFTWARE FEE                                                    $698.00
      8.71.    PAPERLESSPAY - PREPAID SOFTWARE FEE                                                       $5,507.77
      8.72.    PBGC - PREPAID INSURANCE                                                                $192,406.50
      8.73.    PENRAD - PREPAID DUES                                                                    $13,749.95
      8.74.    PENRAD - PREPAID SOFTWARE FEE                                                             $1,333.30
      8.75.    PENTAX - PREPAID SOFTWARE FEE                                                             $1,939.23
      8.76.    PHYSIO CONTROL - PREPAID SOFTWARE FEE                                                     $2,891.27
      8.77.    PRESS GANEY - PREPAID SOFTWARE FEE                                                         $753.49
      8.78.    PRIME RATE PREMIUM FINANCE CORP - PREPAID INSURANCE                                      $78,558.41
      8.79.    QUEST SOFTWARE INC - PREPAID SOFTWARE FEE                                                 $8,624.99
      8.80.    RAVE WIRELESS - PREPAID DUES                                                              $4,159.49
      8.81.    RAVE WIRELESS - PREPAID SOFTWARE FEE                                                      $2,091.03
      8.82.    RECONDO - PREPAID SOFTWARE FEE                                                           $48,408.00
      8.83.    ROCHE DIAGNOSTIC - PREPAID SOFTWARE FEE                                                   $4,165.37
      8.84.    SETRAC - PREPAID DUES                                                                      $254.50
      8.85.    SHI INTERNATIONAL - PREPAID MAINTENANCE                                                   $9,964.94
      8.86.    SURGICAL INFORMATION - PREPAID SOFTWARE FEE                                              $46,237.69
      8.87.    SYMPLR - PREPAID SOFTWARE FEE                                                             $2,916.65
      8.88.    TECH SYSTEMS - PREPAID SOFTWARE FEE                                                      $24,447.51
      8.89.    TELCOR - PREPAID SOFTWARE FEE                                                             $6,451.32
      8.90.    TEXAS DEPARTMENT OF STATE - PREPAID DUES                                                  $3,934.95
      8.91.    TEXAS HOSPITAL ASSOC. - PREPAID DUES                                                      $3,472.50
      8.92.    TEXAS MUTUAL - PREPAID INSURANCE                                                         $13,930.58
      8.93.    TEXAS SELECT STAFFING, LLC - PREPAID EXPENSES                                            $30,000.00
      8.94.    THE JOINT COMMISSION - PREPAID DUES                                                       $1,934.20
      8.95.    TRIGON - PREPAID EXPENSES                                                                 $3,520.00
      8.96.    TROY - PREPAID MAINTENANCE                                                                 $265.00
      8.97.    ULTRARAD CORPORATION - PREPAID SOFTWARE FEE                                               $1,062.70
      8.98.    UPTODATE - PREPAID SOFTWARE FEE                                                           $2,400.00
      8.99.    UTAH MEDICAL PRODUCTS - PREPAID EXPENSES                                                   $166.33
      8.100.   VERATHON - PREPAID EXPENSES                                                                $658.80
      8.101.   VOLCANO CORPORATION - PREPAID EXPENSES                                                   $20,085.00
      8.102.   WAGAMON - PREPAID EXPENSES                                                                 $438.45
      8.103.   ZIMMER - PREPAID EXPENSES                                                                $62,837.88
      8.104.   ZOHO CORPORATION - PREPAID SOFTWARE FEE                                                    $461.69



Official Form 206A/B                      Schedule A/B: Assets - Real and Personal Property              Page 3 of 9
 Debtor                Case 19-36300 Document 162 Filed in TXSB
                                                              Caseon 12/11/19
              WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                  number (if known)    Page 15 of 932
                                                                                    19-36300
              (Name)


 9    Total of Part 2.
      ADD LINES 7 THROUGH 8. COPY THE TOTAL TO LINE 81.                                                                                      $1,782,852.34


 Part 3:      ACCOUNTS RECEIVABLE

 10. DOES THE DEBTOR HAVE ANY ACCOUNTS RECEIVABLE?
      ¨     No. Go to Part 4.
      þ     Yes. Fill in the information below.


                                                                                                                                     Current value of
                                                                                                                                     debtor’s interest

 11. ACCOUNTS RECEIVABLE
      90 DAYS OR LESS                             $23,823,423.62                        $20,663,228.97        = è                            $3,160,194.65
                                                                    -
                                                      face amount       doubtful or uncollectable accounts

 12   Total of Part 3.
      CURRENT VALUE ON LINES 11A + 11B = LINE 12. COPY THE TOTAL TO LINE 82.                                                                 $3,160,194.65


 Part 4:      INVESTMENTS

 13. DOES THE DEBTOR OWN ANY INVESTMENTS?
      ¨     No. Go to Part 5.
      þ     Yes. Fill in the information below.


                                                                                                             Valuation method used   Current value of
                                                                                                             for current value       debtor’s interest

 14. MUTUAL FUNDS OR PUBLICLY TRADED STOCKS NOT INCLUDED IN PART 1
      NAME OF FUND OR STOCK:
      14.1.       FNB TRUST ACCOUNT                                                                          FMV - CASH BASIS                    $6,651.14

 15. NON-PUBLICLY TRADED STOCK AND INTERESTS IN INCORPORATED AND
     UNINCORPORATED BUSINESSES, INCLUDING ANY INTEREST IN AN LLC, PARTNERSHIP,
     OR JOINT VENTURE
      NONE

 16. GOVERNMENT BONDS, CORPORATE BONDS, AND OTHER NEGOTIABLE AND
     NON-NEGOTIABLE INSTRUMENTS NOT INCLUDED IN PART 1
      DESCRIBE:
      NONE

 17   Total of Part 4.
      ADD LINES 14 THROUGH 16. COPY THE TOTAL TO LINE 83.                                                                                        $6,651.14


 Part 5:      INVENTORY, EXCLUDING AGRICULTURE ASSETS

 18. DOES THE DEBTOR OWN ANY INVENTORY (EXCLUDING AGRICULTURE ASSETS)?
      ¨     No. Go to Part 6.
      þ     Yes. Fill in the information below.



          General description                           Date of the last        Net book value of            Valuation method used   Current value of
                                                        physical inventory      debtor's interest            for current value       debtor’s interest
                                                                                (Where available)

 19. RAW MATERIALS
      NONE

 20. WORK IN PROGRESS
      NONE

 21. FINISHED GOODS, INCLUDING GOODS HELD FOR RESALE
      NONE


Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                            Page 4 of 9
 Debtor                Case 19-36300 Document 162 Filed in TXSB
                                                              Caseon 12/11/19
              WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                  number (if known)    Page 16 of 932
                                                                                    19-36300
              (Name)



          General description                         Date of the last     Net book value of      Valuation method used   Current value of
                                                      physical inventory   debtor's interest      for current value       debtor’s interest
                                                                           (Where available)

 22. OTHER INVENTORY OR SUPPLIES
      22.1.       OTHER INVENTORY OR SUPPLIES10/31/2019                           $1,745,251.66   COST                               $1,745,251.66

 23   Total of Part 5.
      ADD LINES 19 THROUGH 22. COPY THE TOTAL TO LINE 84.                                                                            $1,745,251.66

 24. Is any of the property listed in Part 5 perishable?
     ¨ No
     þ Yes
 25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
     ¨ No
     þ Yes      Book value       $140,702.86 Valuation method Cost                                                   Current value     $140,702.86

 26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 6:      FARMING AND FISHING-RELATED ASSETS (OTHER THAN TITLED MOTOR VEHICLES AND LAND)

 27. DOES THE DEBTOR OWN OR LEASE ANY FARMING AND FISHING-RELATED ASSETS (OTHER THAN TITLED MOTOR VEHICLES AND
     LAND)?
      þ     No. Go to Part 7.
      ¨     Yes. Fill in the information below.


          General description                                              Net book value of      Valuation method used   Current value of
                                                                           debtor's interest      for current value       debtor’s interest
                                                                           (Where available)

 28. CROPS—EITHER PLANTED OR HARVESTED

 29. FARM ANIMALS EXAMPLES: LIVESTOCK, POULTRY, FARM-RAISED FISH

 30. FARM MACHINERY AND EQUIPMENT (OTHER THAN TITLED MOTOR VEHICLES) (OTHER
     THAN TITLED MOTOR VEHICLES)

 31. FARM AND FISHING SUPPLIES, CHEMICALS, AND FEED

 32. OTHER FARMING AND FISHING-RELATED PROPERTY NOT ALREADY LISTED IN PART 6

 33   Total of Part 6.
      ADD LINES 28 THROUGH 32. COPY THE TOTAL TO LINE 85.                                                                     NOT APPLICABLE

 34. Is the debtor a member of an agricultural cooperative?
     þ No
     ¨ Yes. Is any of the debtor’s property stored at the cooperative?
          ¨ No
          ¨ Yes
 35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
     þ No
     ¨ Yes
 36. Is a depreciation schedule available for any of the property listed in Part 6?
     þ No
     ¨ Yes
 37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 7:      OFFICE FURNITURE, FIXTURES, AND EQUIPMENT; AND COLLECTIBLES

 38. DOES THE DEBTOR OWN OR LEASE ANY OFFICE FURNITURE, FIXTURES, EQUIPMENT, OR COLLECTIBLES?
      ¨     No. Go to Part 8.
      þ     Yes. Fill in the information below.




Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                     Page 5 of 9
 Debtor                Case 19-36300 Document 162 Filed in TXSB
                                                              Caseon 12/11/19
              WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                  number (if known)    Page 17 of 932
                                                                                    19-36300
              (Name)



          General description                                                 Net book value of     Valuation method used   Current value of
                                                                              debtor's interest     for current value       debtor’s interest
                                                                              (Where available)

 39. OFFICE FURNITURE
      NONE

 40. OFFICE FIXTURES
      40.1.       OFFICE FIXTURES                                                   $2,285,962.58   GAAP SL -                       $2,285,962.58
                                                                                                    DEPRECIATION
 41. OFFICE EQUIPMENT, INCLUDING ALL COMPUTER EQUIPMENT AND COMMUNICATION
     SYSTEMS EQUIPMENT AND SOFTWARE
      41.1.       OFFICE EQUIPMENT                                                  $4,451,185.65   GAAP SL -                       $4,451,185.65
                                                                                                    DEPRECIATION
 42. COLLECTIBLES EXAMPLES: ANTIQUES AND FIGURINES; PAINTINGS, PRINTS, OR OTHER
     ARTWORK; BOOKS, PICTURES, OR OTHER ART OBJECTS; CHINA AND CRYSTAL; STAMP,
     COIN, OR BASEBALL CARD COLLECTIONS; OTHER COLLECTIONS, MEMORABILIA, OR
     COLLECTIBLES
      NONE

 43   Total of Part 7.
      ADD LINES 39 THROUGH 42. COPY THE TOTAL TO LINE 86.                                                                           $6,737,148.23


 44. Is a depreciation schedule available for any of the property listed in Part 7?
     ¨ No
     þ Yes
 45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 8:      MACHINERY, EQUIPMENT, AND VEHICLES

 46. DOES THE DEBTOR OWN OR LEASE ANY MACHINERY, EQUIPMENT, OR VEHICLES?
      ¨     No. Go to Part 9.
      þ     Yes. Fill in the information below.


          General description                                                 Net book value of     Valuation method used   Current value of
          Include year, make, model, and identification numbers (i.e., VIN,   debtor's interest     for current value       debtor’s interest
          HIN, or N-number)                                                   (Where available)

 47. AUTOMOBILES, VANS, TRUCKS, MOTORCYCLES, TRAILERS, AND TITLED FARM
     VEHICLES
      47.1.       2009 FORD RANGER                                                      $2,979.16   DEPRECIATED COST                    $2,979.16
      47.2.       FORD F350 VAN                                                             $0.00   DEPRECIATED COST                        $0.00

 48. WATERCRAFT, TRAILERS, MOTORS, AND RELATED ACCESSORIES EXAMPLES: BOATS,
     TRAILERS, MOTORS, FLOATING HOMES, PERSONAL WATERCRAFT, AND FISHING
     VESSELS
      NONE

 49. AIRCRAFT AND ACCESSORIES
      NONE

 50. OTHER MACHINERY, FIXTURES, AND EQUIPMENT (EXCLUDING FARM MACHINERY AND
     EQUIPMENT)
      NONE

 51   Total of Part 8.
      ADD LINES 47 THROUGH 50. COPY THE TOTAL TO LINE 87.                                                                               $2,979.16


 52. Is a depreciation schedule available for any of the property listed in Part 8?
     ¨ No
     þ Yes
 53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
     þ No
     ¨ Yes

Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                    Page 6 of 9
 Debtor                Case 19-36300 Document 162 Filed in TXSB
                                                              Caseon 12/11/19
              WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                  number (if known)    Page 18 of 932
                                                                                    19-36300
              (Name)


 Part 9:      REAL PROPERTY

 54. DOES THE DEBTOR OWN OR LEASE ANY REAL PROPERTY?
      ¨     No. Go to Part 10.
      þ     Yes. Fill in the information below.


 55. ANY BUILDING, OTHER IMPROVED REAL ESTATE, OR LAND WHICH THE DEBTOR OWNS OR IN WHICH THE DEBTOR HAS AN INTEREST


          Description and location of property          Nature and extent   Net book value of      Valuation method used   Current value of
          Include street address or other description   of debtor’s         debtor's interest      for current value       debtor’s interest
          such as Assessor Parcel Number (APN), and     interest in         (Where available)
          type of property (for example, acreage,       property
          factory, warehouse, apartment or office
          building), if available

      55.1.       110 HILL AVE, COLDSPRING,     OWNER                                  $3,883.45   GAAP (DEPRECIATED                     $3,883.45
                  TEXAS                                                                            COST)
      55.2.       3638 HWY 19, RIVERSIDE, TEXAS OWNER                              $7,579,561.60   GAAP (DEPRECIATED               $7,579,561.60
                                                                                                   COST)
 56   Total of Part 9.
      ADD THE CURRENT VALUE ON LINES 55.1 THROUGH 55.6 AND ENTRIES FROM ANY                                                        $7,583,445.05
      ADDITIONAL SHEETS. COPY THE TOTAL TO LINE 88.

 57. Is a depreciation schedule available for any of the property listed in Part 9?
     þ No
     ¨ Yes
 58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 10: INTANGIBLES AND INTELLECTUAL PROPERTY

 59. DOES THE DEBTOR HAVE ANY INTERESTS IN INTANGIBLES OR INTELLECTUAL PROPERTY?
      ¨     No. Go to Part 11.
      þ     Yes. Fill in the information below.



          General description                                               Net book value of      Valuation method used   Current value of
                                                                            debtor's interest      for current value       debtor’s interest
                                                                            (Where available)

 60. PATENTS, COPYRIGHTS, TRADEMARKS, AND TRADE SECRETS
      NONE

 61. INTERNET DOMAIN NAMES AND WEBSITES
      61.1.       HUNTSVILLEMEMORIAL.COM                                                           N/A                                  UNKNOWN

 62. LICENSES, FRANCHISES, AND ROYALTIES
      62.1.       TEXAS HOSPITAL LICENSE #008296                                                                                        UNKNOWN

 63. CUSTOMER LISTS, MAILING LISTS, OR OTHER COMPILATIONS
      NONE

 64. OTHER INTANGIBLES, OR INTELLECTUAL PROPERTY
      NONE

 65. GOODWILL
      NONE

 66   Total of Part 10.
      ADD LINES 60 THROUGH 65. COPY THE TOTAL TO LINE 89.                                                                               UNKNOWN


 67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
     þ No
     ¨ Yes




Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                    Page 7 of 9
 Debtor             Case 19-36300 Document 162 Filed in TXSB
                                                           Caseon 12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                               number (if known)    Page 19 of 932
                                                                                 19-36300
           (Name)


 68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
     þ No
     ¨ Yes
 69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 11: ALL OTHER ASSETS

 70. DOES THE DEBTOR OWN ANY OTHER ASSETS THAT HAVE NOT YET BEEN REPORTED ON THIS FORM?
     INCLUDE ALL INTERESTS IN EXECUTORY CONTRACTS AND UNEXPIRED LEASES NOT PREVIOUSLY REPORTED ON THIS FORM.
      ¨   No. Go to Part 12.
      þ   Yes. Fill in the information below.

                                                                                                                             Current value of
                                                                                                                             debtor’s interest

 71. NOTES RECEIVABLE
      DESCRIPTION (INCLUDE NAME OF OBLIGOR)
      LONG TERM RECEIVABLES - PHYS                            $40,983.22                                     $0.00     = è              $40,983.22
                                                                              -
      LOANS                                               total face amount       doubtful or uncollectable accounts

 72. TAX REFUNDS AND UNUSED NET OPERATING LOSSES (NOLS)
      DESCRIPTION (FOR EXAMPLE, FEDERAL, STATE, LOCAL)
      NONE

 73. INTERESTS IN INSURANCE POLICIES OR ANNUITIES
      ACE AMERICAN - HELIPAD                                                                                                           UNKNOWN
      ALLIED WORLD SPECIALTY INSURANCE COMPANY - TAIL - D&O/EMPLOYMENT PRACTICES/FIDUCIARY                                             UNKNOWN
      LIABILITY
      C.N.A. - AUTOMOBILE                                                                                                              UNKNOWN
      C.N.A. - PROPERTY                                                                                                                UNKNOWN
      EVANSTON INSURANCE CO. (MARKEL) - UMBRELLA                                                                                       UNKNOWN
      EVANSTON INSURANCE CO. (MARKEL) - PROFESSIONAL AND GENERAL LIABILITY                                                             UNKNOWN
      HISCOX - CRIME                                                                                                                   UNKNOWN
      LIBERTY SURPLUS INSURANCE GROUP - STORAGE TANK LIABILITY                                                                         UNKNOWN
      LLOYD’S OF LONDON - CYBER/BILLING                                                                                                UNKNOWN
      E&O
      SOMPCO (ENDURANCE) - D&O SIDE A ONLY                                                                                             UNKNOWN
      TEXAS MEDICAL LIABILITY TRUST - MID-LEVELS PROFESSIONAL LIABILITY                                                                UNKNOWN
      TEXAS MEDICAL LIABILITY TRUST - PHYSICIAN ORG - DOCTORS PROFESSIONAL LIABILITY INSURANCE                                         UNKNOWN
      TEXAS MUTUAL - WORKERS’ COMPENSATION                                                                                             UNKNOWN
      WESCO - DIRECTORS & OFFICERS LIABILITY AND FIDUCIARY LIABILITY                                                                   UNKNOWN

 74. CAUSES OF ACTION AGAINST THIRD PARTIES (WHETHER OR NOT A LAWSUIT HAS
     BEEN FILED)
      NONE

 75. OTHER CONTINGENT AND UNLIQUIDATED CLAIMS OR CAUSES OF ACTION OF EVERY
     NATURE, INCLUDING COUNTERCLAIMS OF THE DEBTOR AND RIGHTS TO SET OFF
     CLAIMS
      NONE

 76. TRUSTS, EQUITABLE OR FUTURE INTERESTS IN PROPERTY
      NONE

 77. OTHER PROPERTY OF ANY KIND NOT ALREADY LISTED EXAMPLES: SEASON TICKETS,
     COUNTRY CLUB MEMBERSHIP
      CONSTRUCTION IN PROGRESS                                                                                                          $62,000.00
      FNB TRUST ACCOUNT - MAMMOGRAM FUND                                                                                                $72,875.06
      FNB TRUST ACCOUNT - VOACTIONAL NURSE SCHOLARSHIP                                                                                  $37,524.06
      FNB TRUST ACCOUNT - WENDY BATTEN SCHOLARSHIP                                                                                      $20,873.13

 78   Total of Part 11.
      ADD LINES 71 THROUGH 77. COPY THE TOTAL TO LINE 90.                                                                             $234,255.47




Official Form 206A/B                            Schedule A/B: Assets - Real and Personal Property                                       Page 8 of 9
 Debtor                 Case 19-36300 Document 162 Filed in TXSB
                                                               Caseon 12/11/19
              WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                   number (if known)    Page 20 of 932
                                                                                     19-36300
              (Name)


 79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 12: Summary


 In Part 12 copy all of the totals from the earlier parts of the form.


          Type of property                                                                       Current value of                  Current value of real
                                                                                                 personal property                 property
 80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                $3,794,016.94

 81. Deposits and prepayments. Copy line 9, Part 2.                                                    $1,782,852.34

 82. Accounts receivable. Copy line 12, Part 3.                                                        $3,160,194.65


 83. Investments. Copy line 17, Part 4.                                                                      $6,651.14

 84. Inventory. Copy line 23, Part 5.                                                                  $1,745,251.66

 85. Farming and fishing-related assets. Copy line 33, Part 6.


 86. Office furniture, fixtures, and equipment; and collectibles.                                      $6,737,148.23
     Copy line 43, Part 7.

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                               $2,979.16

 88. Real property. Copy line 56, Part 9. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .è           $7,583,445.05


 89. Intangibles and intellectual property. Copy line 66, Part 10.                                        UNKNOWN

 90. All other assets. Copy line 78, Part 11.                                             +              $234,255.47


 91. Total. Add lines 80 through 90 for each column. . . . . . . . . 91a.                            $17,463,349.59          + 91b.        $7,583,445.05




 92. Total of all property on Schedule A/B. Lines 91a + 91b = 92. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   $25,046,794.64




Official Form 206A/B                                          Schedule A/B: Assets - Real and Personal Property                                                   Page 9 of 9
                        Case 19-36300 Document 162 Filed in TXSB on 12/11/19 Page 21 of 932
  Fill in this information to identify the case:

 Debtor        WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL
               HOSPITAL

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS, HOUSTON
                                         DIVISION
 Case number         19-36300
  (if known)
                                                                                                                                            ¨ Check if this is an
                                                                                                                                               amended filing

 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                 04/19

 Be as complete and accurate as possible.

 1.    1. Do any creditors have claims secured by debtor’s property?
       ¨       No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
       þ       Yes. Fill in all of the information below.

  Part 1:       List All Creditors with Secured Claims

 2.    List in alphabetical order all creditors who have secured claims. If a creditor has more than           Column A                     Column B
       one secured claim, list the creditor separately for each claim.                                         Amount of claim              Value of collateral that
                                                                                                               Do not deduct the value of   supports this claim
                                                                                                               collateral.

 2.1            Creditor’s name                       Describe debtor’s property that is                             UNKNOWN                     UNKNOWN
                BANC OF AMERICA LEASING & CAPITAL LLC subject to a lien
                Creditor's mailing address                        Describe the lien
                2059 NORTHLAKE PKWY 3 NORTH                       UCC FILING NUMBER - 100010868741
                TUCKER, GA 30084
                                                                  Is the creditor an insider or related
                Creditor's email address                          party?
                                                                  þ No
                Date or dates debt was incurred
                                                                  ¨ Yes
                4/16/2010
                                                                  Is anyone else liable on this claim?
                Last 4 digits of account number:
                                                                  þ No
                                                                  ¨ Yes
                Do multiple creditors have an interest in the
                same property?                                As of the petition filing date, the claim is:
                þ No                                          Check all that apply.
                ¨ Yes                                         þ Contingent
                                                              þ Unliquidated
                                                              þ Disputed

 2.2            Creditor’s name                       Describe debtor’s property that is                             UNKNOWN                     UNKNOWN
                BANC OF AMERICA LEASING & CAPITAL LLC subject to a lien
                Creditor's mailing address                        Describe the lien
                2059 NORTHLAKE PKWY 3 NORTH                       UCC FILING NUMBER - 1300186567
                TUCKER, GA 30084
                                                                  Is the creditor an insider or related
                Creditor's email address                          party?
                                                                  þ No
                Date or dates debt was incurred
                                                                  ¨ Yes
                6/11/2013
                                                                  Is anyone else liable on this claim?
                Last 4 digits of account number:
                                                                  þ No
                                                                  ¨ Yes
                Do multiple creditors have an interest in the
                same property?                                As of the petition filing date, the claim is:
                þ No                                          Check all that apply.
                ¨ Yes                                         þ Contingent
                                                              þ Unliquidated
                                                              þ Disputed




Official Form 206D                              Schedule D: Creditors Who Have Claims Secured by Property                                              Page 1 of 15
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 22 of 932
                                                                                  19-36300
            (Name)


  Part 1:   Additional Page

                                                                                                      Column A                     Column B
                                                                                                      Amount of claim              Value of collateral that
                                                                                                      Do not deduct the value of   supports this claim
                                                                                                      collateral.

 2.3        Creditor’s name                                Describe debtor’s property that is               UNKNOWN                     UNKNOWN
            CARDINAL HEALTH 110 LLC, AS AGENT              subject to a lien

            Creditor's mailing address                     Describe the lien
            7000 CARDINAL PLACE                            UCC FILING NUMBER - 180030792070
            DUBLIN, OH 43017
                                                           Is the creditor an insider or related
            Creditor's email address                       party?
                                                           þ No
            Date or dates debt was incurred
                                                           ¨ Yes
            8/30/2018
                                                           Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                           þ No
                                                           ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            þ No                                          Check all that apply.
            ¨ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed

 2.4        Creditor’s name                                Describe debtor’s property that is               UNKNOWN                     UNKNOWN
            CSI LEASING INC                                subject to a lien

            Creditor's mailing address                     Describe the lien
            9990 OLD OLIVE STREET ROAD, SUITE 101          UCC FILING NUMBER - 1300049248
            ST LOUIS, MO 63141
                                                           Is the creditor an insider or related
            Creditor's email address                       party?
                                                           þ No
            Date or dates debt was incurred
                                                           ¨ Yes
            2/14/2013
                                                           Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                           þ No
                                                           ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            þ No                                          Check all that apply.
            ¨ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed

 2.5        Creditor’s name                                Describe debtor’s property that is               UNKNOWN                     UNKNOWN
            CSI LEASING INC                                subject to a lien

            Creditor's mailing address                     Describe the lien
            9990 OLD OLIVE STREET ROAD, SUITE 101          UCC FILING NUMBER - 160031438440
            ST LOUIS, MO 63141
                                                           Is the creditor an insider or related
            Creditor's email address                       party?
                                                           þ No
            Date or dates debt was incurred
                                                           ¨ Yes
            9/21/2016
                                                           Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                           þ No
                                                           ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            þ No                                          Check all that apply.
            ¨ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed




Official Form 206D                        Schedule D: Creditors Who Have Claims Secured by Property                                           Page 2 of 15
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 23 of 932
                                                                                  19-36300
            (Name)


  Part 1:   Additional Page

                                                                                                      Column A                     Column B
                                                                                                      Amount of claim              Value of collateral that
                                                                                                      Do not deduct the value of   supports this claim
                                                                                                      collateral.

 2.6        Creditor’s name                                Describe debtor’s property that is               UNKNOWN                     UNKNOWN
            CSI LEASING INC                                subject to a lien

            Creditor's mailing address                     Describe the lien
            9990 OLD OLIVE STREET ROAD, SUITE 101          UCC FILING NUMBER - 1300052716
            ST LOUIS, MO 63141
                                                           Is the creditor an insider or related
            Creditor's email address                       party?
                                                           þ No
            Date or dates debt was incurred
                                                           ¨ Yes
            2/15/2013
                                                           Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                           þ No
                                                           ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            þ No                                          Check all that apply.
            ¨ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed

 2.7        Creditor’s name                       Describe debtor’s property that is                        UNKNOWN                     UNKNOWN
            DE LAGE LANDEN FINANCIAL SERVICES INC subject to a lien
            Creditor's mailing address                     Describe the lien
            1111 OLD EAGLE SCHOOL ROAD                     UCC FILING NUMBER - 180023529272
            WAYNE, PA 19087
                                                           Is the creditor an insider or related
            Creditor's email address                       party?
                                                           þ No
            Date or dates debt was incurred
                                                           ¨ Yes
            7/6/2018
                                                           Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                           þ No
                                                           ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            þ No                                          Check all that apply.
            ¨ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed

 2.8        Creditor’s name                                Describe debtor’s property that is               UNKNOWN                     UNKNOWN
            ESPY SERVICES INC                              subject to a lien

            Creditor's mailing address                     Describe the lien
            2213 16TH ST                                   UCC FILING NUMBER - 1133290
            BEDFORD, IN 47421
                                                           Is the creditor an insider or related
            Creditor's email address                       party?
                                                           þ No
            Date or dates debt was incurred
                                                           ¨ Yes
            5/10/2019
                                                           Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                           þ No
                                                           ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            þ No                                          Check all that apply.
            ¨ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed




Official Form 206D                        Schedule D: Creditors Who Have Claims Secured by Property                                           Page 3 of 15
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 24 of 932
                                                                                  19-36300
            (Name)


  Part 1:   Additional Page

                                                                                                      Column A                     Column B
                                                                                                      Amount of claim              Value of collateral that
                                                                                                      Do not deduct the value of   supports this claim
                                                                                                      collateral.

 2.9        Creditor’s name                                Describe debtor’s property that is               UNKNOWN                     UNKNOWN
            GE HFS LLC                                     subject to a lien

            Creditor's mailing address                     Describe the lien
            12854 KENAN DRIVE, SUITE #201                  UCC FILING NUMBER - 190034759442
            JACKSONVILLE, FL 32258
                                                           Is the creditor an insider or related
            Creditor's email address                       party?
                                                           þ No
            Date or dates debt was incurred
                                                           ¨ Yes
            9/12/2019
                                                           Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                           þ No
                                                           ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            þ No                                          Check all that apply.
            ¨ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed

 2.10       Creditor’s name                                Describe debtor’s property that is               UNKNOWN                     UNKNOWN
            GE HFS LLC                                     subject to a lien

            Creditor's mailing address                     Describe the lien
            12854 KENAN DRIVE, SUITE #201                  UCC FILING NUMBER - 80028452180
            JACKSONVILLE, FL 32258
                                                           Is the creditor an insider or related
            Creditor's email address                       party?
                                                           þ No
            Date or dates debt was incurred
                                                           ¨ Yes
            8/26/2008
                                                           Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                           þ No
                                                           ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            þ No                                          Check all that apply.
            ¨ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed

 2.11       Creditor’s name                                Describe debtor’s property that is               UNKNOWN                     UNKNOWN
            GE HFS LLC                                     subject to a lien

            Creditor's mailing address                     Describe the lien
            PO BOX 414, W-490                              UCC FILING NUMBER - 1600009326
            MILWAUKEE, WI 53201
                                                           Is the creditor an insider or related
            Creditor's email address                       party?
                                                           þ No
            Date or dates debt was incurred
                                                           ¨ Yes
            1/11/2016
                                                           Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                           þ No
                                                           ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            þ No                                          Check all that apply.
            ¨ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed




Official Form 206D                        Schedule D: Creditors Who Have Claims Secured by Property                                           Page 4 of 15
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 25 of 932
                                                                                  19-36300
            (Name)


  Part 1:   Additional Page

                                                                                                        Column A                     Column B
                                                                                                        Amount of claim              Value of collateral that
                                                                                                        Do not deduct the value of   supports this claim
                                                                                                        collateral.

 2.12       Creditor’s name                                 Describe debtor’s property that is                UNKNOWN                     UNKNOWN
            GE HFS LLC                                      subject to a lien

            Creditor's mailing address                      Describe the lien
            PO BOX 414, W-490                               UCC FILING NUMBER - 130032294721
            MILWAUKEE, WI 53201
                                                            Is the creditor an insider or related
            Creditor's email address                        party?
                                                            þ No
            Date or dates debt was incurred
                                                            ¨ Yes
            10/10/2013
                                                            Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                            þ No
                                                            ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            þ No                                          Check all that apply.
            ¨ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed

 2.13       Creditor’s name                                 Describe debtor’s property that is                UNKNOWN                     UNKNOWN
            GENERAL ELECTRIC CAPITAL                        subject to a lien
            CORPORATION
                                                            Describe the lien
            Creditor's mailing address                      UCC FILING NUMBER - 130028743038
            PO BOX 414, W-490
            MILWAUKEE, WI 53201                             Is the creditor an insider or related
                                                            party?
            Creditor's email address                        þ No
                                                            ¨ Yes
            Date or dates debt was incurred
            9/10/2013                                       Is anyone else liable on this claim?
                                                            þ No
            Last 4 digits of account number:
                                                            ¨ Yes
            Do multiple creditors have an interest in the   As of the petition filing date, the claim is:
            same property?                                  Check all that apply.
            þ No                                            þ Contingent
            ¨ Yes                                           þ Unliquidated
                                                            þ Disputed

 2.14       Creditor’s name                                 Describe debtor’s property that is                UNKNOWN                     UNKNOWN
            GENERAL ELECTRIC CAPITAL                        subject to a lien
            CORPORATION
                                                            Describe the lien
            Creditor's mailing address                      UCC FILING NUMBER - 1600009327
            PO BOX 414, W-490
            MILWAUKEE, WI 53201                             Is the creditor an insider or related
                                                            party?
            Creditor's email address                        þ No
                                                            ¨ Yes
            Date or dates debt was incurred
            1/11/2016                                       Is anyone else liable on this claim?
                                                            þ No
            Last 4 digits of account number:
                                                            ¨ Yes
            Do multiple creditors have an interest in the   As of the petition filing date, the claim is:
            same property?                                  Check all that apply.
            þ No                                            þ Contingent
            ¨ Yes                                           þ Unliquidated
                                                            þ Disputed




Official Form 206D                        Schedule D: Creditors Who Have Claims Secured by Property                                             Page 5 of 15
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 26 of 932
                                                                                  19-36300
            (Name)


  Part 1:   Additional Page

                                                                                                      Column A                     Column B
                                                                                                      Amount of claim              Value of collateral that
                                                                                                      Do not deduct the value of   supports this claim
                                                                                                      collateral.

 2.15       Creditor’s name                                Describe debtor’s property that is               UNKNOWN                     UNKNOWN
            HEALTHCARE FINANCE GROUP LLC                   subject to a lien

            Creditor's mailing address                     Describe the lien
            199 WATER STREET, 31ST FLOOR                   UCC FILING NUMBER - 1600310091
            NEW YORK, NY 10038
                                                           Is the creditor an insider or related
            Creditor's email address                       party?
                                                           þ No
            Date or dates debt was incurred
                                                           ¨ Yes
            9/19/2016
                                                           Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                           þ No
                                                           ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            þ No                                          Check all that apply.
            ¨ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed

 2.16       Creditor’s name                                Describe debtor’s property that is               UNKNOWN                     UNKNOWN
            INTUITIVE SURGICAL INC                         subject to a lien

            Creditor's mailing address                     Describe the lien
            1020 KIFER ROAD                                UCC FILING NUMBER - 150034560357
            SUNNYVALE, CA 94086
                                                           Is the creditor an insider or related
            Creditor's email address                       party?
                                                           þ No
            Date or dates debt was incurred
                                                           ¨ Yes
            10/28/2015
                                                           Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                           þ No
                                                           ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            þ No                                          Check all that apply.
            ¨ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed

 2.17       Creditor’s name                                Describe debtor’s property that is               UNKNOWN                     UNKNOWN
            INTUITIVE SURGICAL INC                         subject to a lien

            Creditor's mailing address                     Describe the lien
            1020 KIFER ROAD                                UCC FILING NUMBER - 170001205925
            SUNNYVALE, CA 94086
                                                           Is the creditor an insider or related
            Creditor's email address                       party?
                                                           þ No
            Date or dates debt was incurred
                                                           ¨ Yes
            1/11/2017
                                                           Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                           þ No
                                                           ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            þ No                                          Check all that apply.
            ¨ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed




Official Form 206D                        Schedule D: Creditors Who Have Claims Secured by Property                                           Page 6 of 15
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 27 of 932
                                                                                  19-36300
            (Name)


  Part 1:   Additional Page

                                                                                                      Column A                     Column B
                                                                                                      Amount of claim              Value of collateral that
                                                                                                      Do not deduct the value of   supports this claim
                                                                                                      collateral.

 2.18       Creditor’s name                      Describe debtor’s property that is                         UNKNOWN                     UNKNOWN
            LEASING ASSOCIATES OF BARRINGTON INC subject to a lien
            Creditor's mailing address                     Describe the lien
            220 NORTH RIVER STREET                         UCC FILING NUMBER - 150040217707
            EAST DUNDEE, IL 60118
                                                           Is the creditor an insider or related
            Creditor's email address                       party?
                                                           þ No
            Date or dates debt was incurred
                                                           ¨ Yes
            12/22/2015
                                                           Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                           þ No
                                                           ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            þ No                                          Check all that apply.
            ¨ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed

 2.19       Creditor’s name                      Describe debtor’s property that is                         UNKNOWN                     UNKNOWN
            LEASING ASSOCIATES OF BARRINGTON INC subject to a lien
            Creditor's mailing address                     Describe the lien
            33 WEST HIGGINS ROAD, SUITE 1030               UCC FILING NUMBER - 120032777362
            SOUTH BARRINGTON, IL 60010
                                                           Is the creditor an insider or related
            Creditor's email address                       party?
                                                           þ No
            Date or dates debt was incurred
                                                           ¨ Yes
            10/17/2012
                                                           Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                           þ No
                                                           ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            þ No                                          Check all that apply.
            ¨ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed

 2.20       Creditor’s name                      Describe debtor’s property that is                         UNKNOWN                     UNKNOWN
            LEASING ASSOCIATES OF BARRINGTON INC subject to a lien
            Creditor's mailing address                     Describe the lien
            33 WEST HIGGINS ROAD, SUITE 1030               UCC FILING NUMBER - 130013448044
            SOUTH BARRINGTON, IL 60010
                                                           Is the creditor an insider or related
            Creditor's email address                       party?
                                                           þ No
            Date or dates debt was incurred
                                                           ¨ Yes
            4/29/2013
                                                           Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                           þ No
                                                           ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            þ No                                          Check all that apply.
            ¨ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed




Official Form 206D                        Schedule D: Creditors Who Have Claims Secured by Property                                           Page 7 of 15
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 28 of 932
                                                                                  19-36300
            (Name)


  Part 1:   Additional Page

                                                                                                      Column A                     Column B
                                                                                                      Amount of claim              Value of collateral that
                                                                                                      Do not deduct the value of   supports this claim
                                                                                                      collateral.

 2.21       Creditor’s name                                Describe debtor’s property that is               UNKNOWN                     UNKNOWN
            LETSOS COMPANY                                 subject to a lien

            Creditor's mailing address                     Describe the lien
            PO BOX 36927                                   UCC FILING NUMBER - 1123429
            HOUSTON, TX 77236
                                                           Is the creditor an insider or related
            Creditor's email address                       party?
                                                           þ No
            Date or dates debt was incurred
                                                           ¨ Yes
            2/15/2019
                                                           Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                           þ No
                                                           ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            þ No                                          Check all that apply.
            ¨ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed

 2.22       Creditor’s name                                Describe debtor’s property that is               UNKNOWN                     UNKNOWN
            MB FINANCIAL BANK, N.A.                        subject to a lien

            Creditor's mailing address                     Describe the lien
            16111 NORTH RIVER ROAD                         UCC FILING NUMBER - 130007474531
            ROSEMONT, IL 60018
                                                           Is the creditor an insider or related
            Creditor's email address                       party?
                                                           þ No
            Date or dates debt was incurred
                                                           ¨ Yes
            3/11/2013
                                                           Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                           þ No
                                                           ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            þ No                                          Check all that apply.
            ¨ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed

 2.23       Creditor’s name                                Describe debtor’s property that is               UNKNOWN                     UNKNOWN
            MED ONE CAPITAL FUNDING LLC                    subject to a lien

            Creditor's mailing address                     Describe the lien
            10712 S 1300 E                                 UCC FILING NUMBER - 130029506723
            SANDY, UT 84094
                                                           Is the creditor an insider or related
            Creditor's email address                       party?
                                                           þ No
            Date or dates debt was incurred
                                                           ¨ Yes
            9/11/2013
                                                           Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                           þ No
                                                           ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            þ No                                          Check all that apply.
            ¨ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed




Official Form 206D                        Schedule D: Creditors Who Have Claims Secured by Property                                           Page 8 of 15
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 29 of 932
                                                                                  19-36300
            (Name)


  Part 1:   Additional Page

                                                                                                        Column A                     Column B
                                                                                                        Amount of claim              Value of collateral that
                                                                                                        Do not deduct the value of   supports this claim
                                                                                                        collateral.

 2.24       Creditor’s name                                 Describe debtor’s property that is                UNKNOWN                     UNKNOWN
            MED ONE CAPITAL FUNDING LLC                     subject to a lien

            Creditor's mailing address                      Describe the lien
            10712 S 1300 E                                  UCC FILING NUMBER - 1300077536
            SANDY, UT 84094
                                                            Is the creditor an insider or related
            Creditor's email address                        party?
                                                            þ No
            Date or dates debt was incurred
                                                            ¨ Yes
            3/12/2013
                                                            Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                            þ No
                                                            ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            þ No                                          Check all that apply.
            ¨ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed

 2.25       Creditor’s name                                 Describe debtor’s property that is                UNKNOWN                     UNKNOWN
            MIDCAP FINANCIAL TRUST, AS AGENT                subject to a lien

            Creditor's mailing address             Describe the lien
            C/O MIDCAP FINANCIAL SERVICES LLC , AS UCC FILING NUMBER - 140015700199
            SERVICER
            7255 WOODMONT AVENUE, SUITE 200        Is the creditor an insider or related
                                                   party?
            BETHESDA, MD 20814                     þ No
                                                   ¨ Yes
            Creditor's email address
                                                   Is anyone else liable on this claim?
            Date or dates debt was incurred        þ No
            5/16/2014                              ¨ Yes
            Last 4 digits of account number:                As of the petition filing date, the claim is:
                                                            Check all that apply.
            Do multiple creditors have an interest in the þ Contingent
            same property?                                þ Unliquidated
            þ No                                          þ Disputed
            ¨ Yes

 2.26       Creditor’s name                                 Describe debtor’s property that is                   $2,043,447.84            UNKNOWN
            MIDCAP FUNDING IV TRUST                         subject to a lien

            Creditor's mailing address                      Describe the lien
            AS SUCCESSOR-BY-ASSIGNMENT TO                   CREDIT FACILITY
            MIDCAP FINANCIAL TRUST
            C/O MIDCAP FINANCIAL SVCS AS SERVICER           Is the creditor an insider or related
            7255 WOODMONT AVENUE SUITE 200                  party?
            BETHESDA, MD 20814                              þ No
                                                            ¨ Yes
            Creditor's email address
                                                            Is anyone else liable on this claim?
            Date or dates debt was incurred                 þ No
                                                            ¨ Yes
            Last 4 digits of account number:
                                                            As of the petition filing date, the claim is:
            Do multiple creditors have an interest in the   Check all that apply.
            same property?                                  ¨ Contingent
            þ No                                            ¨ Unliquidated
            ¨ Yes                                           ¨ Disputed




Official Form 206D                        Schedule D: Creditors Who Have Claims Secured by Property                                             Page 9 of 15
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 30 of 932
                                                                                  19-36300
            (Name)


  Part 1:   Additional Page

                                                                                                        Column A                     Column B
                                                                                                        Amount of claim              Value of collateral that
                                                                                                        Do not deduct the value of   supports this claim
                                                                                                        collateral.

 2.27       Creditor’s name                                 Describe debtor’s property that is                UNKNOWN                     UNKNOWN
            MIDCAP FUNDING IV TRUST, AS AGENT               subject to a lien

            Creditor's mailing address                      Describe the lien
            C/O MIDCAP FINANCIAL SERVICES LLC , AS          UCC FILING NUMBER - 1900082967
            SERVICER
            7255 WOODMONT AVENUE, SUITE 200                 Is the creditor an insider or related
            BETHESDA, MD 20814                              party?
                                                            þ No
            Creditor's email address                        ¨ Yes
            Date or dates debt was incurred                 Is anyone else liable on this claim?
            3/7/2019                                        þ No
                                                            ¨ Yes
            Last 4 digits of account number:
                                                            As of the petition filing date, the claim is:
            Do multiple creditors have an interest in the   Check all that apply.
            same property?                                  þ Contingent
            þ No                                            þ Unliquidated
            ¨ Yes                                           þ Disputed

 2.28       Creditor’s name                                 Describe debtor’s property that is                UNKNOWN                     UNKNOWN
            PHILIPS MEDICAL CAPITAL LLC                     subject to a lien

            Creditor's mailing address                      Describe the lien
            1111 OLD EAGLE SCHOOL ROAD                      UCC FILING NUMBER - 140003205641
            WAYNE, PA 19087
                                                            Is the creditor an insider or related
            Creditor's email address                        party?
                                                            þ No
            Date or dates debt was incurred
                                                            ¨ Yes
            1/31/2014
                                                            Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                            þ No
                                                            ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            þ No                                          Check all that apply.
            ¨ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed

 2.29       Creditor’s name                                 Describe debtor’s property that is                UNKNOWN                     UNKNOWN
            PNC EQUIPMENT FINANCE LLC                       subject to a lien

            Creditor's mailing address                      Describe the lien
            2300 CABOT DRIVE, SUITE 355                     UCC FILING NUMBER - 120029269849
            LISLE, IL 60532
                                                            Is the creditor an insider or related
            Creditor's email address                        party?
                                                            þ No
            Date or dates debt was incurred
                                                            ¨ Yes
            9/14/2012
                                                            Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                            þ No
                                                            ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            þ No                                          Check all that apply.
            ¨ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed




Official Form 206D                        Schedule D: Creditors Who Have Claims Secured by Property                                           Page 10 of 15
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 31 of 932
                                                                                  19-36300
            (Name)


  Part 1:   Additional Page

                                                                                                        Column A                     Column B
                                                                                                        Amount of claim              Value of collateral that
                                                                                                        Do not deduct the value of   supports this claim
                                                                                                        collateral.

 2.30       Creditor’s name                                 Describe debtor’s property that is                UNKNOWN                     UNKNOWN
            PRIME ALLIANCE BANK                             subject to a lien

            Creditor's mailing address                      Describe the lien
            1868 SOUTH 500 WEST                             UCC FILING NUMBER - 130029506723
            WOODS CROSS, UT 84087
                                                            Is the creditor an insider or related
            Creditor's email address                        party?
                                                            þ No
            Date or dates debt was incurred
                                                            ¨ Yes
            9/11/2013
                                                            Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                            þ No
                                                            ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            þ No                                          Check all that apply.
            ¨ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed

 2.31       Creditor’s name                                 Describe debtor’s property that is                UNKNOWN                     UNKNOWN
            STRYKER FINANCE                                 subject to a lien

            Creditor's mailing address                      Describe the lien
            950 TRADE CENTRE WAY, SUITE 200                 UCC FILING NUMBER - 120034963482
            KALAMAZOO, MI 49002
                                                            Is the creditor an insider or related
            Creditor's email address                        party?
                                                            þ No
            Date or dates debt was incurred
                                                            ¨ Yes
            11/5/2012
                                                            Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                            þ No
                                                            ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            þ No                                          Check all that apply.
            ¨ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed

 2.32       Creditor’s name                                 Describe debtor’s property that is                UNKNOWN                     UNKNOWN
            STRYKER FINANCE, A DIVISION OF                  subject to a lien
            STRYKER SALES CORPORATION
                                                            Describe the lien
            Creditor's mailing address                      UCC FILING NUMBER - 140018939247
            1111 OLD EAGLE SCHOOL ROAD
            WAYNE, PA 19087                                 Is the creditor an insider or related
                                                            party?
            Creditor's email address                        þ No
                                                            ¨ Yes
            Date or dates debt was incurred
            6/13/2014                                       Is anyone else liable on this claim?
                                                            þ No
            Last 4 digits of account number:
                                                            ¨ Yes
            Do multiple creditors have an interest in the   As of the petition filing date, the claim is:
            same property?                                  Check all that apply.
            þ No                                            þ Contingent
            ¨ Yes                                           þ Unliquidated
                                                            þ Disputed




Official Form 206D                        Schedule D: Creditors Who Have Claims Secured by Property                                           Page 11 of 15
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 32 of 932
                                                                                  19-36300
            (Name)


  Part 1:   Additional Page

                                                                                                      Column A                     Column B
                                                                                                      Amount of claim              Value of collateral that
                                                                                                      Do not deduct the value of   supports this claim
                                                                                                      collateral.

 2.33       Creditor’s name                                Describe debtor’s property that is               UNKNOWN                     UNKNOWN
            U.S. BANK, N.A.                                subject to a lien

            Creditor's mailing address                     Describe the lien
            777 EAST WISCONSIN AVENUE                      UCC FILING NUMBER - 1600047095
            MILWAUKEE, EI 53202
                                                           Is the creditor an insider or related
            Creditor's email address                       party?
                                                           þ No
            Date or dates debt was incurred
                                                           ¨ Yes
            2/12/2016
                                                           Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                           þ No
                                                           ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            þ No                                          Check all that apply.
            ¨ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed

 2.34       Creditor’s name                                Describe debtor’s property that is               UNKNOWN                     UNKNOWN
            U.S. BANK, N.A.                                subject to a lien

            Creditor's mailing address                     Describe the lien
            777 EAST WISCONSIN AVENUE                      UCC FILING NUMBER - 1300139290
            MILWAUKEE, WI 53202
                                                           Is the creditor an insider or related
            Creditor's email address                       party?
                                                           þ No
            Date or dates debt was incurred
                                                           ¨ Yes
            5/2/2013
                                                           Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                           þ No
                                                           ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            þ No                                          Check all that apply.
            ¨ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed

 2.35       Creditor’s name                                Describe debtor’s property that is               UNKNOWN                     UNKNOWN
            U.S. BANK, N.A.                                subject to a lien

            Creditor's mailing address                     Describe the lien
            777 EAST WISCONSIN AVENUE                      UCC FILING NUMBER - 1800217501
            MILWAUKEE, WI 53202
                                                           Is the creditor an insider or related
            Creditor's email address                       party?
                                                           þ No
            Date or dates debt was incurred
                                                           ¨ Yes
            6/21/2018
                                                           Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                           þ No
                                                           ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            þ No                                          Check all that apply.
            ¨ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed




Official Form 206D                        Schedule D: Creditors Who Have Claims Secured by Property                                         Page 12 of 15
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 33 of 932
                                                                                  19-36300
            (Name)


  Part 1:   Additional Page

                                                                                                      Column A                     Column B
                                                                                                      Amount of claim              Value of collateral that
                                                                                                      Do not deduct the value of   supports this claim
                                                                                                      collateral.

 2.36       Creditor’s name                                Describe debtor’s property that is               UNKNOWN                     UNKNOWN
            U.S. BANK, N.A.                                subject to a lien

            Creditor's mailing address                     Describe the lien
            777 EAST WISCONSIN AVENUE                      UCC FILING NUMBER - 1800000468
            MILWAUKEE, WI 53202
                                                           Is the creditor an insider or related
            Creditor's email address                       party?
                                                           þ No
            Date or dates debt was incurred
                                                           ¨ Yes
            1/2/2018
                                                           Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                           þ No
                                                           ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            þ No                                          Check all that apply.
            ¨ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed

 2.37       Creditor’s name                                Describe debtor’s property that is               UNKNOWN                     UNKNOWN
            U.S. BANK, N.A.                                subject to a lien

            Creditor's mailing address                     Describe the lien
            777 EAST WISCONSIN AVENUE                      UCC FILING NUMBER - 1300253083
            MILWAUKEE, WI 53202
                                                           Is the creditor an insider or related
            Creditor's email address                       party?
                                                           þ No
            Date or dates debt was incurred
                                                           ¨ Yes
            8/7/2013
                                                           Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                           þ No
                                                           ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            þ No                                          Check all that apply.
            ¨ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed

 2.38       Creditor’s name                                Describe debtor’s property that is                  $7,794,379.50            UNKNOWN
            WALKER COUNTY HOSPITAL DISTRICT                subject to a lien

            Creditor's mailing address                     Describe the lien
            1411 11TH STREET                               DEED OF TRUST AND SECURITY
            HUNTSVILLE, TX 77340                           AGREEMENT
            Creditor's email address                       Is the creditor an insider or related
                                                           party?
            Date or dates debt was incurred
                                                           þ No
            Last 4 digits of account number:               ¨ Yes
                                                          Is anyone else liable on this claim?
            Do multiple creditors have an interest in the
                                                          þ No
            same property?
                                                          ¨ Yes
            þ No
            ¨ Yes                                         As of the petition filing date, the claim is:
                                                           Check all that apply.
                                                           ¨ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed




Official Form 206D                        Schedule D: Creditors Who Have Claims Secured by Property                                         Page 13 of 15
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 34 of 932
                                                                                  19-36300
            (Name)


  Part 1:   Additional Page

                                                                                                        Column A                     Column B
                                                                                                        Amount of claim              Value of collateral that
                                                                                                        Do not deduct the value of   supports this claim
                                                                                                        collateral.

 2.39       Creditor’s name                                 Describe debtor’s property that is                UNKNOWN                     UNKNOWN
            WALKER COUNTY HOSPITAL DISTRICT                 subject to a lien

            Creditor's mailing address                      Describe the lien
            1411 11TH STREET                                UCC FILING NUMBER - 190025891722
            HUNTSVILLE, TX 77340
                                                            Is the creditor an insider or related
            Creditor's email address                        party?
                                                            þ No
            Date or dates debt was incurred
                                                            ¨ Yes
            7/9/2019
                                                            Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                            þ No
                                                            ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            þ No                                          Check all that apply.
            ¨ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed

 2.40       Creditor’s name                                 Describe debtor’s property that is                UNKNOWN                     UNKNOWN
            WISIACKAS, PHILIP., DR.                         subject to a lien

            Creditor's mailing address                      Describe the lien
            DBA DOCTOR PHILA'S FAMILY MEDICINE              UCC FILING NUMBER - 150023304200
            7000 HIGHWAY 224
            COLDSPRING, TX 77331                            Is the creditor an insider or related
                                                            party?
            Creditor's email address                        þ No
                                                            ¨ Yes
            Date or dates debt was incurred
            7/22/2015                                       Is anyone else liable on this claim?
                                                            þ No
            Last 4 digits of account number:
                                                            ¨ Yes
            Do multiple creditors have an interest in the   As of the petition filing date, the claim is:
            same property?                                  Check all that apply.
            þ No                                            þ Contingent
            ¨ Yes                                           þ Unliquidated
                                                            þ Disputed

 2.41       Creditor’s name                                 Describe debtor’s property that is                UNKNOWN                     UNKNOWN
            XEROX FINANCIAL SERVICES                        subject to a lien

            Creditor's mailing address                      Describe the lien
            201 MERRITT 7                                   UCC FILING NUMBER - 190033796472
            NORFOLK, CT 06856
                                                            Is the creditor an insider or related
            Creditor's email address                        party?
                                                            þ No
            Date or dates debt was incurred
                                                            ¨ Yes
            9/5/2019
                                                            Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                            þ No
                                                            ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            þ No                                          Check all that apply.
            ¨ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed




Official Form 206D                        Schedule D: Creditors Who Have Claims Secured by Property                                           Page 14 of 15
 Debtor               Case 19-36300 Document 162 Filed in TXSB
                                                             Caseon 12/11/19
             WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)    Page 35 of 932
                                                                                   19-36300
             (Name)


  Part 1:    Additional Page

                                                                                                       Column A                     Column B
                                                                                                       Amount of claim              Value of collateral that
                                                                                                       Do not deduct the value of   supports this claim
                                                                                                       collateral.

 2.42        Creditor’s name                                Describe debtor’s property that is               UNKNOWN                     UNKNOWN
             XEROX FINANCIAL SERVICES                       subject to a lien

             Creditor's mailing address                     Describe the lien
             45 GLOVER AVE                                  UCC FILING NUMBER - 150022854976
             NORFOLK, CT 06856
                                                            Is the creditor an insider or related
             Creditor's email address                       party?
                                                            þ No
             Date or dates debt was incurred
                                                            ¨ Yes
             7/18/2015
                                                            Is anyone else liable on this claim?
             Last 4 digits of account number:
                                                            þ No
                                                            ¨ Yes
             Do multiple creditors have an interest in the
             same property?                                As of the petition filing date, the claim is:
             þ No                                          Check all that apply.
             ¨ Yes                                         þ Contingent
                                                           þ Unliquidated
                                                           þ Disputed

  3.      Total of the dollar amounts from Part 1, Column A, including the amounts from the                     $9,837,827.34
          Additional Page, if any.




Official Form 206D                         Schedule D: Creditors Who Have Claims Secured by Property                                         Page 15 of 15
                       Case 19-36300 Document 162 Filed in TXSB on 12/11/19 Page 36 of 932
  Fill in this information to identify the case:

 Debtor        WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL
               HOSPITAL

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS, HOUSTON
                                         DIVISION
 Case number        19-36300
  (if known)
                                                                                                                                  ¨ Check if this is an
                                                                                                                                     amended filing

 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                               04/19

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


  Part 1: List All Creditors with PRIORITY Unsecured Claims


 1.    Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
       þ No. Go to Part 2.
       ¨ Yes. Go to line 2.
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims


 3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
       unsecured claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                   Amount of claim

 3.1            Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:                        $594.52
                                                                            Check all that apply.
                4 IMPRINT
                101 COMMERCE STREET                                         ¨ Contingent
                OSHKOSK, WI 54901                                           ¨ Unliquidated
                                                                            ¨ Disputed
                Date or dates debt was incurred
                                                                            Basis for the claim:
                Last 4 digits of account number:                            TRADE PAYABLE
                                                                            Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes

 3.2            Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:                    $106,869.95
                                                                            Check all that apply.
                ABBOTT LABORATORIES
                100 ABBOTT PARK ROAD                                        ¨ Contingent
                ABBOT PARK, IL 60064                                        ¨ Unliquidated
                                                                            ¨ Disputed
                Date or dates debt was incurred
                                                                            Basis for the claim:
                Last 4 digits of account number:                            TRADE PAYABLE
                                                                            Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes

 3.3            Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:                        $117.30
                                                                            Check all that apply.
                ABBOTT NUTRITION
                75 REMITTANCE DR STE 1310                                   ¨ Contingent
                CHICAGO, IL 60675-1310                                      ¨ Unliquidated
                                                                            ¨ Disputed
                Date or dates debt was incurred
                                                                            Basis for the claim:
                Last 4 digits of account number:                            TRADE PAYABLE
                                                                            Is the claim subject to offset?
                                                                            þ No
                                                                            ¨ Yes




Official Form 206E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 1 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 37 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.4        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $17,850.00
                                                                       Check all that apply.
            ABBOTT VASCULAR
            3200 LAKESIDE DRIVE                                        ¨ Contingent
            SANTA CLARA, CA 75054                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.5        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,885.00
                                                                       Check all that apply.
            ABC PEST & LAWN SERVICES
            4202 STATE HWY 6 SOUTH                                     ¨ Contingent
            COLLEGE STATION, TX 77845                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.6        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,424.04
                                                                       Check all that apply.
            ABDULLAH, ARIF M.D., P.A.
            500 MEDICAL CENTER BLVD                                    ¨ Contingent
            STE 218                                                    ¨ Unliquidated
            CONROE, TX 77304                                           ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.7        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $19,543.01
                                                                       Check all that apply.
            ACCOUNTABLE HEALTHCARE STAFFING,INC
            999 YAMATO ROAD STE 210                                    ¨ Contingent
            BOCA RATON, FL 33431                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.8        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $12,660.56
                                                                       Check all that apply.
            ACS PRIMARY CARE PHYS SW PA
            PO BOX 636018                                              ¨ Contingent
            CINCINNATI, OH 45263-6018                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 2 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 38 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.9        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $36,488.00
                                                                       Check all that apply.
            ACUMED LLC
            5885 NW CORNELIUS PASS RD                                  ¨ Contingent
            SUITE 100                                                  ¨ Unliquidated
            HILLSBORO, OR 97123                                        ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.10       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,360.00
                                                                       Check all that apply.
            ADVANTAGE MEDICAL ELECTRONICS
            12455 WESTPARK DR H15                                      ¨ Contingent
            HOUSTON, TX 77082                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.11       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,249.95
                                                                       Check all that apply.
            AESCULAP IMPLANT SYSTEMS, LLC
            3773 CORPORATE PKWY                                        ¨ Contingent
            CENTER VALLEY, PA 18034                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.12       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            $100,743.37
                                                                       Check all that apply.
            AGILITI HEALTH, INC
            6625 WEST 78TH STREET SUITE 300                            ¨ Contingent
            MINNEAPOLIS, MN 55439                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.13       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,727.94
                                                                       Check all that apply.
            AIV
            7485 SHIPLEY AVE                                           ¨ Contingent
            HARMANS, MD 21077                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 3 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 39 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.14       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $14,376.26
                                                                       Check all that apply.
            ALCON LABORATORIES, INC
            69201 SOUTH FREEWAY                                        ¨ Contingent
            FORT WORTH, TX 76134                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.15       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,425.00
                                                                       Check all that apply.
            ALERE NORTH AMERICA INC
            30 SOUTH KELLER RD SUITE 100                               ¨ Contingent
            ORLANDO, FL 32810                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.16       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $745.52
                                                                       Check all that apply.
            ALIMED INC
            297 HIGH STREET                                            ¨ Contingent
            DEDHAM, MA 02026                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.17       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $11,735.52
                                                                       Check all that apply.
            ALLIED UNIVERSAL SECURITY SERVICES
            PO BOX 828854                                              ¨ Contingent
            PHILADELPHIA, PA 19182-8854                                ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.18       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $10,780.00
                                                                       Check all that apply.
            ALLOSOURCE
            6278 S TROY CIRCLE                                         ¨ Contingent
            CENTENNIAL, CO 80111                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 4 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 40 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.19       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $319.70
                                                                       Check all that apply.
            ALTOM CONSULTING & MARKETING, INC
            PO BOX 690                                                 ¨ Contingent
            HUNTSVILLE, TX 77342                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.20       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $161.24
                                                                       Check all that apply.
            AMAZON.COM
            410 TERRY AVE N                                            ¨ Contingent
            SEATTLE, WA 98109                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.21       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.48
                                                                       Check all that apply.
            AMERICAN ACADEMY OF PEDIATRICS
            PO BOX 776442                                              ¨ Contingent
            CHICAGO, IL 60677-6442                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.22       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $13,505.00
                                                                       Check all that apply.
            AMERICAN COLLEGE OF CARDIOLOGY FOUN
            2400 N STREET NW                                           ¨ Contingent
            WASHINGTON, DC 20037                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.23       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $6,400.00
                                                                       Check all that apply.
            AMERICAN COLLEGE OF SURGEONS
            633 NORTH SAINT CLAIR STREET                               ¨ Contingent
            CHICAGO, IL 60611                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 5 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 41 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.24       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $456.88
                                                                       Check all that apply.
            AMERICAN INCOME LIFE INSURANCE
            PO BOX 50158                                               ¨ Contingent
                                                                       ¨ Unliquidated
            INDIANAPOLIS, IN 46250                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       IDENTIFIED OVERPAYMENT
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.25       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $3,930.00
                                                                       Check all that apply.
            AMES COLOR FILE
            605 4TH STREET                                             ¨ Contingent
            MAYVILLE, WI 53050                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.26       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $31,689.45
                                                                       Check all that apply.
            AMO SALES AND SERVICE
            1700 E ST ANDREW PLACE                                     ¨ Contingent
            SANTA ANA, CA 92705                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.27       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $42,803.54
                                                                       Check all that apply.
            ANGELICA TEXTILE SERVICES
            1901 S MEYERS RD SUITE 630                                 ¨ Contingent
            OAKBROOK TERRACE, IL 60181                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.28       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $3,020.00
                                                                       Check all that apply.
            ANGIO DYNAMICS INC
            1 HORIZON WAY                                              ¨ Contingent
            MANCHESTER, GA 31816                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 6 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 42 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.29       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $15,000.00
                                                                       Check all that apply.
            AON CONSULTING, INC
            200 E RANDOLPH STREET                                      ¨ Contingent
            CHICAGO, IL 60601                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.30       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $16,104.96
                                                                       Check all that apply.
            API HEALTHCARE CORPORATION
            1550 INNOVATION WAY                                        ¨ Contingent
            HARTFORD, WI 53027                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.31       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $27,538.00
                                                                       Check all that apply.
            APPLIED MEDICAL
            6551 BRECKSVILLE ROAD                                      ¨ Contingent
            INDEPENDENCE, OH 44131                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.32       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $8,823.38
                                                                       Check all that apply.
            ARGON MEDICAL DEVICES, INC.
            1445 FLAT CREEK RD                                         ¨ Contingent
            ATHENS, TX 75751                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.33       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $207.45
                                                                       Check all that apply.
            ARRAY SOFTWARE
            540 MEADOW STREET                                          ¨ Contingent
            AGAWAM, MA 01001                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 7 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 43 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.34       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            $189,256.34
                                                                       Check all that apply.
            A-S 103 SAM HOUSTON TOWN CENTER, LP
            KATHERINE HATCHER PRESIDENT                                ¨ Contingent
            8827 W SAM HOUSTON PKWY NORTH STE 200                      ¨ Unliquidated
            HOUSTON, TX 77040                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LEASE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.35       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $40,887.85
                                                                       Check all that apply.
            ASPIRE HOSPITAL, LLC
            2006 SOUTH LOOP 336 WEST                                   ¨ Contingent
            CONROE, TX 77304                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.36       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $95,774.91
                                                                       Check all that apply.
            ATHENAHEALTH INC
            311 ARSENAL STREET                                         ¨ Contingent
            WATERTOWN, MA 02472-2782                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.37       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,586.95
                                                                       Check all that apply.
            ATLANTA COMPUTER SALES, INC.
            1925 GRASSLAND PARKWAY                                     ¨ Contingent
            ALPHARETTA, GA 30004                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.38       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $5,051.10
                                                                       Check all that apply.
            ATLANTIS COMMERCIAL SERVICES
            1314 FM 646 SUITE 24B                                      ¨ Contingent
            DICKINSON, TX 77539                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 8 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 44 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.39       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $46,020.75
                                                                       Check all that apply.
            ATLAS MEDSTAFF, LLC
            11840 NICHOLAS ST STE 125                                  ¨ Contingent
            OMAHA, NE 68154                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.40       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $436.44
                                                                       Check all that apply.
            ATOMIC ENERGY INDUSTRIAL
            9315 KIRBY DRIVE                                           ¨ Contingent
            HOUSTON, TX 77054-2516                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.41       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $154.12
                                                                       Check all that apply.
            AUSTIN ANESTHESIOLOGY GROUP PLLC
            PO BOX 535488                                              ¨ Contingent
            ATLANTA, GA 30353-5488                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.42       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $8,490.86
                                                                       Check all that apply.
            AVANTE ULTRASOUND
            1040 DERITA ROAD                                           ¨ Contingent
            SUITE A                                                    ¨ Unliquidated
            CONCORD, NC 28027                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.43       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,350.18
                                                                       Check all that apply.
            AVELLA OF HOUSTON, LLC
            9265 KIRBY DRIVE                                           ¨ Contingent
            HOUSTON, TX 77054                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 9 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 45 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.44       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,543.91
                                                                       Check all that apply.
            AVMED, INC.
            PO BOX 15548                                               ¨ Contingent
                                                                       ¨ Unliquidated
            AUSTIN, TX 78761                                           ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       IDENTIFIED OVERPAYMENT
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.45       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $19,540.65
                                                                       Check all that apply.
            BARD ACCESS SYSTEM
            605 NORTH 5600 WEST                                        ¨ Contingent
            SALT LAKE CITY, UT 81446                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.46       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $395.92
                                                                       Check all that apply.
            BARRIER REEF EMERGENCY PHYSICIANS
            PO BOX 98694                                               ¨ Contingent
            LAS VEGAS, NV 89193                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.47       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $955.93
                                                                       Check all that apply.
            BAUSCH & LOMB SURGICAL
            3365 TREE COURT IND BLVD                                   ¨ Contingent
            ST LOUIS, MO 63122-8678                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.48       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $38,603.62
                                                                       Check all that apply.
            BAXTER HEALTHCARE CORP
            1 BAXTER PARKWAY                                           ¨ Contingent
            DEERFIELD, IL 60015                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 10 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 46 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.49       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $14,469.79
                                                                       Check all that apply.
            BAYER HEALTHCARE LLC
            100 BAYER RD                                               ¨ Contingent
            PITTSBURGH, PA 15205                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.50       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            $196,215.80
                                                                       Check all that apply.
            BAYLOR PATHOLOGY
            MARTIN MATZUK MD PHD INTERIM CHAIR                         ¨ Contingent
            1 BAYLOR PLAZA 286A                                        ¨ Unliquidated
            HOUSTON, TX 77030                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.51       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            $393,585.37
                                                                       Check all that apply.
            BCBS OF TX
            NANCY C PRUITT COUNSEL                                     ¨ Contingent
            PO BOX 805107                                              ¨ Unliquidated
            CHICAGO, IL 60680-4140                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.52       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $61,872.68
                                                                       Check all that apply.
            BECKMAN COULTER INC
            PO BOX 3100                                                ¨ Contingent
            FULLERTON, CA 92834-3100                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.53       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,861.00
                                                                       Check all that apply.
            BEEKLEY CORPORATION
            ONE PRESTIGE LANE                                          ¨ Contingent
            BRISTOL, CT 06010                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 11 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 47 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.54       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $8,060.00
                                                                       Check all that apply.
            BEHAVIORAL HEALTH CONNECTION
            6500 HORNWOOD DR                                           ¨ Contingent
            HOUSTON, TX 77074                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.55       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,082.88
                                                                       Check all that apply.
            BEST CHOICE ANES AND PAIN SVC,PLLC
            PO BOX 3856                                                ¨ Contingent
            HOUSTON, TX 77253-3856                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.56       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $47,859.00
                                                                       Check all that apply.
            BGW DATA SYSTEMS, LLC
            233 RUSTIC OAKS DRIVE                                      ¨ Contingent
            BRYAN, TX 77808                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.57       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $10,507.39
                                                                       Check all that apply.
            BIO-RAD LABORATORIES INC
            4000 ALFRED NOBEL DR                                       ¨ Contingent
            HERCULES, CA 94547                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.58       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $89,247.00
                                                                       Check all that apply.
            BIOTRONIK INC
            6024 JEAN ROAD                                             ¨ Contingent
            LAKE OSWEGO, OR 97035                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 12 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 48 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.59       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $97,272.29
                                                                       Check all that apply.
            BOSTON SCIENTIFIC CORPORATION
            ONE BOSTON SCIENTIFIC PLACE                                ¨ Contingent
            NATICK, MA 01760-1537                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.60       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $7,648.77
                                                                       Check all that apply.
            BRACCO DIAGNOSTIC, INC
            PO BOX 978952                                              ¨ Contingent
            DALLAS, TX 75397-8952                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.61       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $834.65
                                                                       Check all that apply.
            BRIGGS CORPORATION
            4900 UNIVERSITY SUITE 200                                  ¨ Contingent
            WEST DES MOINES, IA 50266                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.62       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $3,021.28
                                                                       Check all that apply.
            BROADLEAF IT, LLC
            13100 WORTHHAM CENTER DRIVE                                ¨ Contingent
            SUITE 150                                                  ¨ Unliquidated
            HOUSTON, TX 77065-5633                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.63       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $743.64
                                                                       Check all that apply.
            BRYAN RADIOLOGY ASSOC
            PO BOX 5306                                                ¨ Contingent
            BRYAN, TX 77805                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 13 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 49 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.64       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $29,462.01
                                                                       Check all that apply.
            C & A INDUSTRIES INC
            13609 CALIFORNIA ST                                        ¨ Contingent
            OMAHA, NE 68154-5260                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.65       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,601.33
                                                                       Check all that apply.
            C R BARD INC
            PO BOX 920008                                              ¨ Contingent
            ATLANTA, GA 30392                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.66       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $32,426.05
                                                                       Check all that apply.
            C R BARD INC
            PO BOX 920008                                              ¨ Contingent
            ATLANTA, GA 30392                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.67       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $721.25
                                                                       Check all that apply.
            CARDINAL HEALTH
            PO BOX 95600                                               ¨ Contingent
            ALBUQUERQUE, NM 87100                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.68       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,145.00
                                                                       Check all that apply.
            CARDIONET, LLC
            PO BOX 417570                                              ¨ Contingent
            BOSTON, MA 02241-7570                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 14 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 50 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.69       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $11,059.45
                                                                       Check all that apply.
            CARDIOVASCULAR SYSTEMS INC
            651 CAMPUS DRIVE                                           ¨ Contingent
            ST PAUL, MN 55112                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.70       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            $257,227.85
                                                                       Check all that apply.
            CAREFUSION
            10221 WATERIDGE CIRCLE                                     ¨ Contingent
            SAN DIEGO, CA 92121-1579                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.71       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,638.31
                                                                       Check all that apply.
            CAREFUSION 2200, INC.
            25146 NETWORK PLACE                                        ¨ Contingent
            CHICAGO, IL 60673-1250                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.72       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $24,086.00
                                                                       Check all that apply.
            CAREFUSION SOLUTIONS, LLC
            10221 WATERIDGE CIRCLE                                     ¨ Contingent
            SAN DIEGO, CA 92121-1579                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.73       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $10,500.00
                                                                       Check all that apply.
            CARR, RIGGS & INGRAM, LLC
            PO BOX 312044                                              ¨ Contingent
            ENTERPRISE, AL 36331                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 15 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 51 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.74       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $3,645.39
                                                                       Check all that apply.
            CASPERSON, TIMOTHY C.
            100 MEDICAL CENTER BLVD STE 216                            ¨ Contingent
            CONROE, TX 77304                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.75       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:          $4,558,546.63
                                                                       Check all that apply.
            CAVALIER HEALTH SERVICES LLC
            ATTN: DAVID CAVALIER PRESIDENT                             þ Contingent
            7105 OLD KATY RD APT 3101                                  þ Unliquidated
            HOUSTON, TX 77024                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.76       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $840.00
                                                                       Check all that apply.
            CBT NUGGETS LLC
            1550 VALLEY RIVER DRIVE                                    ¨ Contingent
            EUGENE, OR 97401                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.77       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $191.21
                                                                       Check all that apply.
            CC HMS TX PLLC
            PO BOX 225154                                              ¨ Contingent
            DALLAS, TX 75229-5154                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.78       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $641.29
                                                                       Check all that apply.
            CEDARON MEDICAL, INC
            PO BOX 2100                                                ¨ Contingent
            DAVIS, CA 95617                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 16 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 52 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.79       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $5,280.66
                                                                       Check all that apply.
            CELTIC LEASING - BECKMAN HEMATOLOGY ANALYZERS
            4 PARK PLAZA SUITE 300                                     ¨ Contingent
            IRVINE, CA 92614                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           CAPITAL LEASE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.80       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $15,734.65
                                                                       Check all that apply.
            CELTIC LEASING - SIEMENS SUMBIA S SERIES CAMERA
            4 PARK PLAZA SUITE 300                                     ¨ Contingent
            IRVINE, CA 92614                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           CAPITAL LEASE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.81       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $15,000.85
                                                                       Check all that apply.
            CELTIC LEASING CORP
            PO BOX 87618                                               ¨ Contingent
            DEPT 10295                                                 ¨ Unliquidated
            CHICAGO, IL 60680                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.82       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,895.00
                                                                       Check all that apply.
            CENTER FOR IMPROVEMENT IN
            PO BOX 3620                                                ¨ Contingent
            MCKINNEY, TX 75070                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.83       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,211.60
                                                                       Check all that apply.
            CENTURION MEDICAL PRODUCTS
            PO BOX 510                                                 ¨ Contingent
            WILLIAMSTON, MI 48895                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 17 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 53 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.84       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $7,354.74
                                                                       Check all that apply.
            CHANNELFORD ASSOCIATES, INC
            2006 CHANNELFORD ROAD                                      ¨ Contingent
            WESTLAKE, CA 91361                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.85       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,778.26
                                                                       Check all that apply.
            CHARLES MONDAY, JR. MD PA
            PO BOX 1920                                                ¨ Contingent
            HUNTSVILLE, TX 77342-1920                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.86       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $4,880.16
                                                                       Check all that apply.
            CHCA CONROE, L.P.
            504 MEDICAL CENTER BLVD                                    ¨ Contingent
            CONROE, TX 77304                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.87       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $915.25
                                                                       Check all that apply.
            CHEM-AQUA, INC.
            2727 CHEMSEARCH BLVD.                                      ¨ Contingent
            IRVING, TX 75062                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.88       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $307.00
                                                                       Check all that apply.
            CHEMSEARCH
            PO BOX 971269                                              ¨ Contingent
            DALLAS, TX 75397-1269                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 18 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 54 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.89       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            $176,248.48
                                                                       Check all that apply.
            CIGNA SPECIAL INVESTIGATION UNIT
            DAVID CORDANI PRESIDENT                                    ¨ Contingent
            900 COTTAGE GROVE RD                                       ¨ Unliquidated
            HARTFORD, CT 06152                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.90       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,529.00
                                                                       Check all that apply.
            CINTAS CORPORATION LOC. 619
            PO BOX 1296                                                ¨ Contingent
            CONROE, TX 77305                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.91       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $129.00
                                                                       Check all that apply.
            CITY OF RIVERSIDE
            PO BOX 623                                                 ¨ Contingent
            RIVERSIDE, TX 77367-0623                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.92       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $840.00
                                                                       Check all that apply.
            CIVCO MEDICAL INSTRUMENTS CO. INC
            102 FIRST STREET SOUTH                                     ¨ Contingent
            KALONA, IA 52247                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.93       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $5,678.40
                                                                       Check all that apply.
            CLAFLIN SERVICE COMPANY
            1206 JEFFERSON BLVD                                        ¨ Contingent
            WARWICK, RI 02886                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 19 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 55 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.94       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $8,578.31
                                                                       Check all that apply.
            CLARIENT DIAGNOSTIC SERVICES, INC
            PO BOX 865360                                              ¨ Contingent
            ORLANDO, FL 32886-5360                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.95       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $250.00
                                                                       Check all that apply.
            CLEAN DRAINS INC
            3004 MONTGOMERY RD                                         ¨ Contingent
            HUNTSVILLE, TX 77340                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.96       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,547.50
                                                                       Check all that apply.
            CLINICAL INNOVATIONS, LLC
            2840 MOMENTUM PLACE                                        ¨ Contingent
            CHICAGO, IL 60689-5327                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.97       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,988.18
                                                                       Check all that apply.
            CLINICAL PATHOLOGY LABS, INC
            PO BOX 141669                                              ¨ Contingent
            AUSTIN, TX 78714-1669                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.98       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $269.99
                                                                       Check all that apply.
            COASTAL LIFE SYSTEMS INC
            5656 S STAPLES STE 328                                     ¨ Contingent
            CORPUS CHRISTI, TX 78411                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 20 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 56 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.99       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $3,148.44
                                                                       Check all that apply.
            COASTAL PATHOLOGY INC
            PO BOX 733344                                              ¨ Contingent
            DALLAS, TX 75373-3344                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.100      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $8,575.02
                                                                       Check all that apply.
            COLLEGE OF AMERICAN PATHOLOGISTS
            325 WAUKEGAN RD                                            ¨ Contingent
            NORTHFIELD, IL 60093-2750                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.101      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $15,884.45
                                                                       Check all that apply.
            COMMUNITY PATHOLOGY ASSOCIATES
            PO BOX 4677                                                ¨ Contingent
            HOUSTON, TX 77210-4677                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.102      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $284.00
                                                                       Check all that apply.
            COMPASS POINT EMERGENCY PHYSICIANS
            PO BOX 99099                                               ¨ Contingent
            LAS VEGAS, NV 89193                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.103      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $10,548.91
                                                                       Check all that apply.
            COMPREHENSIVE PHARMACY SERVICES
            PO BOX 116474                                              ¨ Contingent
            ATLANTA, GA 30368-6474                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 21 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 57 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.104      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $3,287.35
                                                                       Check all that apply.
            CONCENTRIC RECEIVABLES MGT, LTD
            1220 BLALOCK SUITE 310                                     ¨ Contingent
            HOUSTON, TX 77055                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.105      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,086.75
                                                                       Check all that apply.
            CONE INSTRUMENTS, LLC
            5201 NAIMAN PARKWAY                                        ¨ Contingent
            SOLON, OH 44139                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.106      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,133.80
                                                                       Check all that apply.
            CONMED CORPORATION
            525 FRENCH RD                                              ¨ Contingent
            UTICA, NY 13502                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.107      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $6,187.18
                                                                       Check all that apply.
            CONROE AMBULATORY ANESTHESIA,PA
            503 MEDICAL CENTER BLVD STE110                             ¨ Contingent
            CONROE, TX 77304-2928                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.108      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $32,299.11
                                                                       Check all that apply.
            CONROE REGIONAL MEDICAL CNTR
            504 MEDICAL CENTER BLVD                                    ¨ Contingent
            CONROE, TX 73304                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 22 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 58 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.109      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $4,565.61
                                                                       Check all that apply.
            CONROE WELDING SUPPLY
            415 SOUTH FRAZIER                                          ¨ Contingent
            CONROE, TX 77301                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.110      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $85,269.00
                                                                       Check all that apply.
            CONSOLIDATED COMMUINCATIONS OF
            121 SOUTH 17TH STREET                                      ¨ Contingent
            MATTOON, IL 61938                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.111      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $42,276.99
                                                                       Check all that apply.
            COOK MEDICAL INCORPORATED
            22988 NETWORK PLACE                                        ¨ Contingent
            CHICAGO, IL 60673-1229                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.112      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $33,739.95
                                                                       Check all that apply.
            COOK MEDICAL LLC
            P.O. BOX 4195                                              ¨ Contingent
            BLOOMINGTON, IN 47402-4195                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           CAPITAL LEASE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.113      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,726.90
                                                                       Check all that apply.
            COOPER SURGICAL
            95 CORPORATE DRIVE                                         ¨ Contingent
            TRUMBULL, CT 06611                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 23 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 59 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.114      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $14,363.29
                                                                       Check all that apply.
            COVIDIEN
            15 HAMPSHIRE STREET                                        ¨ Contingent
            MANSFIELD, MA 02048                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.115      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,202.50
                                                                       Check all that apply.
            CRANFORD MEDICAL IMAGING
            600 CENTURY PLAZA DR SUITE C140                            ¨ Contingent
            HOUSTON, TX 77073                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.116      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,954.78
                                                                       Check all that apply.
            CROTHALL HEALTHCARE, INC
            1500 LIBERTY RIDGE DR                                      ¨ Contingent
            SUITE 210                                                  ¨ Unliquidated
            WAYNE, PA 19087                                            ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.117      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $80,317.78
                                                                       Check all that apply.
            CROTHALL HEALTHCARE, INC.
            1500 LIBERTY RIDGE DR                                      ¨ Contingent
            SUITE 210                                                  ¨ Unliquidated
            WAYNE, PA 19087                                            ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.118      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $3,253.08
                                                                       Check all that apply.
            CURTIS MONTGOMERY, M.D.P.A.
            100 MEDICAL CENTER PKWY # 500                              ¨ Contingent
            HUNTSVILLE, TX 77340                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 24 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 60 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.119      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,244.37
                                                                       Check all that apply.
            CUSTOMIZED COMMUNICATIONS INC
            PO BOX 5566                                                ¨ Contingent
            ARLINGTON, TX 76005                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.120      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,500.00
                                                                       Check all that apply.
            DATA INNOVATION LLC
            120 KIMBALL AVENUE SUITE 100                               ¨ Contingent
            SOUTH BURLINGTON, VA 05403                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.121      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $4,470.56
                                                                       Check all that apply.
            DATCARD SYSTEMS
            7 GOODYEAR                                                 ¨ Contingent
            IRVINE, CA 92618                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.122      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $497.31
                                                                       Check all that apply.
            DAY N NIGHT MEDICAL SUPPLY
            122 MEDICAL PARK LN STE C                                  ¨ Contingent
            HUNTSVILLE, TX 77340-4902                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.123      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $30,822.14
                                                                       Check all that apply.
            DE LAGE LANDEN FINANCIAL SERVICES
            1111 OLD EAGLE SCHOOL ROAD                                 ¨ Contingent
            WAYNE, PA 19087                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 25 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 61 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.124      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $10,963.72
                                                                       Check all that apply.
            DELL MARKETING L.P.
            PO BOX 676021                                              ¨ Contingent
            DALLAS, TX 75312-0729                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.125      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $836.00
                                                                       Check all that apply.
            DEVICOR MEDICAL PRODUCTS, INC
            300 E BUSINESS WAY FIFTH FLOOR                             ¨ Contingent
            CINCINNATI, OH 45241                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.126      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,010.00
                                                                       Check all that apply.
            DGH-KOI, INC
            110 SUMMIT DRIVE SUITE B                                   ¨ Contingent
            TXTON, PA 19341                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.127      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $14,966.84
                                                                       Check all that apply.
            DIVERSIFIED CLINICAL SERVICES,INC.
            4500 SALISBURY ROAD                                        ¨ Contingent
            SUITE 300                                                  ¨ Unliquidated
            JACKSONVILLE, FL 32216                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.128      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $187.43
                                                                       Check all that apply.
            DJ ORTHOPEDICS, LLC
            1430 DECISION STREET                                       ¨ Contingent
            VISTA, CA 92081-8553                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 26 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 62 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.129      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $228.00
                                                                       Check all that apply.
            DOMAIN LISTINGS LLC
            PO BOX 19607                                               ¨ Contingent
            LAS VEGAS, NV 89132                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.130      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,146.50
                                                                       Check all that apply.
            DOOR CONTROL SERVICES INC
            321 VZ COUNTY ROAD 4500                                    ¨ Contingent
            BEN WHEELER, TX 75754                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.131      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $405.00
                                                                       Check all that apply.
            DRAEGER, INC
            3135 QUARRY RD                                             ¨ Contingent
            TELFORD, PA 18969                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.132      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,012.35
                                                                       Check all that apply.
            DSHS CENTRAL LAB MC2004
            1100 WEST 49TH STREET                                      ¨ Contingent
            PO BOX 149347                                              ¨ Unliquidated
            AUSTIN, TX 78714-9347                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.133      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $246.28
                                                                       Check all that apply.
            EASTEX TELEPHONE COOP, INC.
            PO BOX 150                                                 ¨ Contingent
            HENDERSON, TX 75653-0150                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 27 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 63 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.134      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,600.00
                                                                       Check all that apply.
            ECHOCARDIOGRAPHY SPECIALIST OF
            PO BOX 70951                                               ¨ Contingent
            HOUSTON, TX 77270                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.135      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,333.94
                                                                       Check all that apply.
            EDWARDS LIFESCIENCES
            23146 NETWORK PLACE                                        ¨ Contingent
            CHICAGO, IL 60673-1231                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.136      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,775.00
                                                                       Check all that apply.
            ELEVATOR SAFETY INSPECTIONS, INC.
            21225 CREEK RD                                             ¨ Contingent
            MANVEL, TX 77578                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.137      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $273.85
                                                                       Check all that apply.
            ELITECHGROUP INC
            370 WEST 1700 SOUTH                                        ¨ Contingent
            LOGAN, UT 84321-8212                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.138      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $6,120.00
                                                                       Check all that apply.
            ELLKAY LLC
            200 RIVERFRONT BLVD                                        ¨ Contingent
            ELMWOOD PARK, NJ 07407                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 28 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 64 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.139      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,225.73
                                                                       Check all that apply.
            EMBASSY RECORDS MANAGEMENT AND
            PO BOX 5449                                                ¨ Contingent
            BRYAN, TX 77805                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.140      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            $104,029.77
                                                                       Check all that apply.
            EMERGENCY STAFFING SOLUTIONS, INC
            17304 PRESTON ROAD SUITE 1400                              ¨ Contingent
            DALLAS, TX 75252                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.141      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $39.99
                                                                       Check all that apply.
            ENCOMPAS UNLIMITED, INC
            2219 WHITFIELD PARK DR                                     ¨ Contingent
            SARASOTA, FL 34243                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.142      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $485.00
                                                                       Check all that apply.
            ENV SERVICES INC.
            2880 BERGEY ROAD SUITE K                                   ¨ Contingent
            HATFIELD, PA 19440-1764                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.143      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            EPSY SERVICES INC
            2213 16TH ST                                               þ Contingent
            BEDFORD, IN 47421                                          þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            8/2/2019                                                   LITIGATION
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 29 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 65 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.144      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $3,840.00
                                                                       Check all that apply.
            ESTUDIO,LLC
            2180 NOTH LOOP WEST SUITE 500                              ¨ Contingent
            HOUSTON, TX 77018                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.145      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $3,529.76
                                                                       Check all that apply.
            EVOQUA WATER TECHNOLOGIES LLC
            210 SIXTH AVENUE SUITE 3300                                ¨ Contingent
            PITTSBURGH, PA 15222                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.146      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $147.32
                                                                       Check all that apply.
            FEDERAL EXPRESS
            2650 THOUSAND OAK                                          ¨ Contingent
            MEMPHIS, TN 38118                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.147      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $404.03
                                                                       Check all that apply.
            FERNANDO GALLEGOS
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
                                                                       ¨ Disputed
            Last 4 digits of account number:
                                                                       Basis for the claim:
                                                                       TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.148      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $64,646.26
                                                                       Check all that apply.
            FISHER SCIENTIFIC COMPANY, LLC
            9999 VETERANS MEMORIAL DR                                  ¨ Contingent
            HOUSTON, TX 77038-2499                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 30 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 66 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.149      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $155.16
                                                                       Check all that apply.
            FLOW TEK, INC.
            7314 ISLAND CIRCLE                                         ¨ Contingent
            BOULDER, CO 80301                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.150      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $12,093.23
                                                                       Check all that apply.
            FORMFAST INC.
            13421 MANCHESTER ROAD 208                                  ¨ Contingent
            ST LOUIS, MO 63131                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.151      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $709.77
                                                                       Check all that apply.
            FORWARD EDGE
            DEPT 3731                                                  ¨ Contingent
            PO BOX 123731                                              ¨ Unliquidated
            DALLAS, TX 75312-3731                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.152      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            $179,859.18
                                                                       Check all that apply.
            G&E HC REIT II LIVINGSTON MOB
            KRISTI WRY                                                 ¨ Contingent
            1551 N TUSTIN AVE STE 300                                  ¨ Unliquidated
            SANTA ANNA, CA 92705                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.153      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $25,584.00
                                                                       Check all that apply.
            GE HEALTHCARE
            3000 N GRANDVIEW BLVD                                      ¨ Contingent
            WAUKESHA, WI 53188                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 31 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 67 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.154      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,964.11
                                                                       Check all that apply.
            GE HEALTHCARE FIN SERVICE
            PO BOX 641419                                              ¨ Contingent
            PITTSBURG, PA 15264-1419                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.155      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $10,214.99
                                                                       Check all that apply.
            GE HEALTHCARE IITS USA CORP
            40 IDX DRIVE                                               ¨ Contingent
            WOUTH BURLINGTON, VT 05040                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.156      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $10,558.68
                                                                       Check all that apply.
            GE MEDICAL SYSTEMS INFO TECH
            PO BOX 640944                                              ¨ Contingent
            PITTSBURGH, PA 15264-0944                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.157      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $753.21
                                                                       Check all that apply.
            GEICO COUNTY MUTUAL INSURANCE COMPANY
            2280 N GREENVILLE AVENUE                                   ¨ Contingent
                                                                       ¨ Unliquidated
            RICHARDSON, TX 75082-4412                                  ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       IDENTIFIED OVERPAYMENT
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.158      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $34,420.00
                                                                       Check all that apply.
            GENZYME CORPORATION
            55 CAMBRIDGE PARKWAY                                       ¨ Contingent
            CAMBRIDGE, MA 02142                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 32 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 68 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.159      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,091.00
                                                                       Check all that apply.
            GERRY G. ACHILLE
            RT 10 BOX 301                                              ¨ Contingent
            HUNTSVILLE, TX 77340                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.160      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $3,053.52
                                                                       Check all that apply.
            GETINGE USA SALES LLC
            45 BARBOUR POND DRIVE                                      ¨ Contingent
            WAYNE, NJ 07470                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.161      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $363.00
                                                                       Check all that apply.
            GI SUPPLY
            200 GRANDVIEW AVENUE                                       ¨ Contingent
            CAMP HILL, PA 17011                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.162      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $855.00
                                                                       Check all that apply.
            GJERSET & LORENZ LLP
            2801 VIA FORTUNA STE 500                                   ¨ Contingent
            AUSTIN, TX 78746                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.163      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $10,232.46
                                                                       Check all that apply.
            GRAINGER
            201 FREEDOM DRIVE                                          ¨ Contingent
            ROANOKE, TX 76262-3320                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 33 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 69 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.164      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $15,000.00
                                                                       Check all that apply.
            GREATER HOUSTON HEALTHCONNECT
            1213 HERMANN DRIVE SUITE 135                               ¨ Contingent
            HOUSTON, TX 77004                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.165      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $17,223.24
                                                                       Check all that apply.
            GREATER HOUSTON RADIATION ONCOLOGY
            PO BOX 8399                                                ¨ Contingent
            THE WOODLANDS, TX 77387-8399                               ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.166      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $855.65
                                                                       Check all that apply.
            GREGORY ELDERS SPINE, PLLC
            10857 KUYKENDAHL RD 120                                    ¨ Contingent
            THE WOODLANDS, TX 77382                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.167      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $124.50
                                                                       Check all that apply.
            GULF ATLANTIC PACKAGING CORP.
            1100 WESTLAKE PARKWAY SW SUITE 140                         ¨ Contingent
            ATLANTA, GA 30336                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.168      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $334.41
                                                                       Check all that apply.
            GULFCOAST PATHOLOGY ASSOCIATES, P.A.
            22999 U.S. HIGHWAY 59N #299                                ¨ Contingent
            HOUSTON, TX 77339                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 34 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 70 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.169      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:          $1,200,000.00
                                                                       Check all that apply.
            GUY GROS
            789 ELKINS LAKE                                            þ Contingent
            HUNTSVILLE, TX 77340                                       þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.170      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $758.26
                                                                       Check all that apply.
            GYNEX CORPORATION
            14603 NE 87TH ST                                           ¨ Contingent
            REDMOND, WA 98052                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.171      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $312.00
                                                                       Check all that apply.
            H & B AIR FILTER CO
            9947 HARWIN DRIVE STE G                                    ¨ Contingent
            HOUSTON, TX 77036                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.172      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,008.00
                                                                       Check all that apply.
            HALYARD HEALTH INC.
            5405 WINDWARD PARKWAY SUITE 100 S                          ¨ Contingent
            ALPHARETTA, GA 30004                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.173      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $20,743.84
                                                                       Check all that apply.
            HAMMOND HANLON CAMP LLC
            4655 EXECUTIVE DRIVE SUITE 280                             ¨ Contingent
            SAN DIEGO, CA 92121                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 35 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 71 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.174      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $373.85
                                                                       Check all that apply.
            HAZLEWOOD'S HYUNDAI OF HUNTSVILLE
            755 I45 SOUTH                                              ¨ Contingent
            HUNTSVILLE, TX 77340                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.175      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $5,305.64
                                                                       Check all that apply.
            HEALING HEARTS CLINIC
            100 MEDICAL CENTER BLVD STE 200                            ¨ Contingent
            CONROE, TX 77304                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.176      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            $100,000.00
                                                                       Check all that apply.
            HEALOGICS
            5220 BELFORT RD. #130                                      ¨ Contingent
            JACKSONVILLE, FL 32256                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.177      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $5,400.00
                                                                       Check all that apply.
            HEALTHCARESOURCEHR, INC
            100 SYLVAN ROAD SUITE 100                                  ¨ Contingent
            WOBURN, MA 01801-7463                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.178      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $130.00
                                                                       Check all that apply.
            HEARTCARE CORPORATION OF
            PO BOX 3012                                                ¨ Contingent
            SOUTHEASTERN, PA 19398-3012                                ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 36 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 72 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.179      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,369.75
                                                                       Check all that apply.
            HENRY SCHEIN, INC.
            135 DURYEA ROAD                                            ¨ Contingent
            MELVILLE, NY 11747                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.180      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $873.18
                                                                       Check all that apply.
            HERBERT L FLAKE COMPANY,LLC
            5235 GLENMONT DRIVE                                        ¨ Contingent
            HOUSTON, TX 77081                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.181      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,368.99
                                                                       Check all that apply.
            HHS ENVIRONMENTAL SYSTEMS
            12495 SILVER CREEK RD                                      ¨ Contingent
            DRIPPING SPRINGS, TX 78620                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.182      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $9,437.41
                                                                       Check all that apply.
            HILL-ROM COMPANY
            335365 NEW COMMERCE BLVD                                   ¨ Contingent
            WILKESBARRE, PA 18706                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.183      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $27,499.98
                                                                       Check all that apply.
            HITACHI HEALTHCARE AMERICAS CORP
            1959 SUMMIT COMMERCE PARK                                  ¨ Contingent
            TWINSBURG, OH 44087                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 37 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 73 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.184      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $795.50
                                                                       Check all that apply.
            HOFFMAN, JESSICA
            PO BOX 404                                                 ¨ Contingent
            ARLINGTON, TX 76004                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.185      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $40,288.48
                                                                       Check all that apply.
            HOLOGIC
            250 CAMPUS DRIVE                                           ¨ Contingent
            MARLBOROUGH, MA 01752                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.186      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $72,041.02
                                                                       Check all that apply.
            HOSPITAL DOCS, PA
            PO BOX 946                                                 ¨ Contingent
            MONTGOMERY, TX 77356                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.187      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $12,825.54
                                                                       Check all that apply.
            HOUSTON NEURODIAGNOSTICS, LLC
            4545 FULLER DRIVE SUITE 100                                ¨ Contingent
            IRVING, TX 75038                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.188      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $10,255.29
                                                                       Check all that apply.
            HOWARD INDUSTRIES,INC
            32 HOWARD MEDICAL                                          ¨ Contingent
            ELLISVILLE, MS 39437                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 38 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 74 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.189      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            $158,229.99
                                                                       Check all that apply.
            HSS SYSTEMS, LLC
            TIMOTHY MCPHERSON CEO                                      ¨ Contingent
            8101 W SAM HOUSTON PKWY STE 100                            ¨ Unliquidated
            HOUSTON, TX 77072                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.190      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.93
                                                                       Check all that apply.
            HUGHEY AND PHILLIPS LLC
            240 W TWAIN AVE                                            ¨ Contingent
            URBANA, OH 43078                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.191      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $14,274.91
                                                                       Check all that apply.
            HUNTSVILLE DIALYSIS
            PO BOX 402946                                              ¨ Contingent
            ATLANTA, GA 30384-2946                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.192      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.00
                                                                       Check all that apply.
            HUNTSVILLE ORTHOPEDIC SURGERY
            129 MEDICAL PARK LANE                                      ¨ Contingent
            HUNTSVILLE, TX 77340-4982                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.193      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $245.00
                                                                       Check all that apply.
            HUNTSVILLE POLICE DEPARTMENT
            PO BOX 1232                                                ¨ Contingent
            LAFAYETTE, CA 94549                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 39 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 75 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.194      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $11,732.56
                                                                       Check all that apply.
            HUNTSVILLE-WALKER CO EMS
            1100 UNIVERSITY AVENUE                                     ¨ Contingent
            HUNTSVILLE, TX 77340                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.195      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $10,780.00
                                                                       Check all that apply.
            ICONTRACTS INC
            1011 US ROUTE 22 WEST SUITE 104                            ¨ Contingent
            BRIDGEWATER, NJ 08807                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.196      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,261.61
                                                                       Check all that apply.
            IDENTICARD/JAM PLASTICS
            148 EAST STIEGEL ST.,                                      ¨ Contingent
            MANHEIM, PA 17545                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.197      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $6,400.13
                                                                       Check all that apply.
            IMMUCOR
            PO BOX 102118                                              ¨ Contingent
            ATLANTA, GA 30368-2118                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.198      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,742.00
                                                                       Check all that apply.
            INDIGENT HEALTHCARE SOLUTIONS, LTD
            3011 ARMORY DRIVE SUITE 190                                ¨ Contingent
            NASHVILLE, TN 37204                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 40 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 76 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.199      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $3,300.00
                                                                       Check all that apply.
            INLAND NORTHWEST HEALTH SERVICES
            PO BOX 2185                                                ¨ Contingent
            SPOKANE, WA 99210-2185                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.200      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $19,796.63
                                                                       Check all that apply.
            INSTRUMENTATION LABORATORY
            180 HARTWELL ROAD                                          ¨ Contingent
            BEDFORD, MA 01730-2443                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.201      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $23,613.12
                                                                       Check all that apply.
            INTEGRATED PRESCRIPTION MANAGEMENT
            7815 N PALM AVENUESUITE 400                                ¨ Contingent
            FRESNO, CA 93711                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.202      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $31,500.00
                                                                       Check all that apply.
            INTELLIGENT MEDICAL OBJECTS, INC
            60 REVERE DRIVE SUITE 360                                  ¨ Contingent
            NORTHBROOK, IL 60062                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.203      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:          $1,420,720.91
                                                                       Check all that apply.
            INTUITIVE SURGICAL
            GARY GURHART CEO                                           ¨ Contingent
            1266 KIFER ROAD                                            ¨ Unliquidated
            SUNNYVALE, CA 94086                                        ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       CAPITAL LEASE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 41 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 77 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.204      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $145.55
                                                                       Check all that apply.
            INVIVO CORPORATION
            PO BOX 100355                                              ¨ Contingent
            ATLANTA, GA 30384-0355                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.205      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,740.00
                                                                       Check all that apply.
            IPEOPLE
            2274 ROCKBROOK DR                                          ¨ Contingent
            LEWISVILLE, TX 75067                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.206      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $43,613.13
                                                                       Check all that apply.
            IRADIMED CORPORATION
            1025 WILLA SPRINGS DR                                      ¨ Contingent
            WINTER SPRINGS, FL 32708                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.207      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $3,328.29
                                                                       Check all that apply.
            IRON MOUNTAIN INC.
            PO BOX 915004                                              ¨ Contingent
            DALLAS, TX 75391-5004                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.208      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $83,528.00
                                                                       Check all that apply.
            IRON MOUNTAIN PROPERTIES INC
            16 CHAMPIONS BEND CIRCLE                                   ¨ Contingent
            HOUSTON, TX 77069                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 42 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 78 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.209      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $44,873.00
                                                                       Check all that apply.
            J & J HEALTH CARE SYSTEMS, INC.
            1 CENTENNIAL AVE                                           ¨ Contingent
            PISCATAWAY, NJ 08854                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.210      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $66,122.54
                                                                       Check all that apply.
            J&J HCS
            425 HOES LANE                                              ¨ Contingent
            PISCATAWAY, NJ 08854                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.211      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $19,750.00
                                                                       Check all that apply.
            JACKSON PHYSICIAN SEARCH, LLC.
            2655 NORTHWINDS PARKWAY                                    ¨ Contingent
            ALPHARETTA, GA 30009                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.212      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $847.95
                                                                       Check all that apply.
            JAMES M. HANNA MD
            130 MEDICAL CENTER PARKWAY 3                               ¨ Contingent
            HUNTSVILLE, TX 77340                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.213      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $75.00
                                                                       Check all that apply.
            JASON KNOBLOCH
            201 CREEK CLIFF DR                                         ¨ Contingent
            GATESVILLE, TX 76528                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 43 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 79 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.214      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $109.40
                                                                       Check all that apply.
            JETER SYSTEMS
            606 FORTH ST                                               ¨ Contingent
            PO BOX 153                                                 ¨ Unliquidated
            MAYVILLE, WI 53050                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.215      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,320.50
                                                                       Check all that apply.
            JOHNSON & JOHNSON
            1 JOHNSON AND JOHNSON PLAZA                                ¨ Contingent
            NEW BRUNSWICK, NJ 08933                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.216      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.27
                                                                       Check all that apply.
            KAREN M. LANE TAX ASSESSOR
            PO BOX 417                                                 ¨ Contingent
            MADISONVILLE, TX 77864                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.217      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,038.72
                                                                       Check all that apply.
            KCI USA
            634 N CHALLENGER RD                                        ¨ Contingent
            SALT LAKE CITY, UT 84116                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.218      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $53.05
                                                                       Check all that apply.
            KEY SURGICAL
            11000W 78TH ST SUITE 100                                   ¨ Contingent
            EDEN PRAIRIE, MN 55344                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 44 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 80 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.219      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $493.10
                                                                       Check all that apply.
            KIDNEY SPECIALIST OF THE WOODLANDS
            PO BOX                                                     ¨ Contingent
            GRAPEVINE, TX 76099                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.220      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $516.32
                                                                       Check all that apply.
            KRS GLOBAL BIOTECHNOLOGY INC
            791 PARK OF COMMERCE BLVD                                  ¨ Contingent
            STE 600                                                    ¨ Unliquidated
            BOCA RATON, FL 33487                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.221      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $88.95
                                                                       Check all that apply.
            KUPPERSMITH, RONALD B. MD
            PO BOX 10194                                               ¨ Contingent
            COLLEGE STATION, TX 77842                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.222      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,898.44
                                                                       Check all that apply.
            LA BARRINGTON - SIEMENS
            33 WEST HIGGINS ROAD SUITE 1030                            ¨ Contingent
            SOUTH BARRINGTON, IL 60010                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           CAPITAL LEASE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.223      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $30,884.72
                                                                       Check all that apply.
            LABORATORY CORPORATION OF AMERICA
            PO BOX 12140                                               ¨ Contingent
            BURLINGTON, NC 27216-2140                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 45 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 81 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.224      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $77,999.94
                                                                       Check all that apply.
            LAKE AREA DEVELOPMENTS
            PO BOX 1724                                                ¨ Contingent
            LIVINGSTON, TX 77351                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.225      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,562.12
                                                                       Check all that apply.
            LANDAUER INC
            2 SCIENCE RD                                               ¨ Contingent
            GLENWOOD, IL 60425-1586                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.226      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,178.23
                                                                       Check all that apply.
            LANGE DISTRIBUTING CO., INC
            PO BOX 3457                                                ¨ Contingent
            BRYAN, TX 77805-3457                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.227      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $3,233.55
                                                                       Check all that apply.
            LANGE DISTRIBUTION CO., INC.
            PO BOX 3457                                                ¨ Contingent
            BRYAN, TX 77805-3457                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.228      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $4,557.54
                                                                       Check all that apply.
            LEASING ASSOCIATES OF BARRINGTON
            33 WEST HIGGINS ROAD SUITE 1030                            ¨ Contingent
            SOUTH BARRINGTON, IL 60010                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 46 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 82 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.229      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $71.20
                                                                       Check all that apply.
            LIFELOC TECHNOLOGIES, INC.
            12441 W 49TH AVE 4                                         ¨ Contingent
            WHEAT RIDGE, CO 80033                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.230      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $4,950.00
                                                                       Check all that apply.
            LIFENET
            1864 CONCERT DR                                            ¨ Contingent
            VIRGINIA BEACH, VA 23453                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.231      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $510.00
                                                                       Check all that apply.
            LINDGREN RF ENCLOSURES, INC
            400 HIGH GROVE BLVD                                        ¨ Contingent
            GLENDALE HEIGHTS, IL 60139                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.232      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $8,874.38
                                                                       Check all that apply.
            LIVINGSTON COMMUNICATIONS
            701 W CHURCH ST                                            ¨ Contingent
            LIVINGSTON, TX 77351-3158                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.233      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $33,750.00
                                                                       Check all that apply.
            LOCKTON INVESTMENT ADVISORS, LLC
            PO BOX 877579                                              ¨ Contingent
            KANSAS CITY, MO 64187-7579                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 47 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 83 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.234      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $8,492.65
                                                                       Check all that apply.
            LOCUMTENENS
            2655 NORTHWINDS PARKWAY                                    ¨ Contingent
            ALPHARETTA, GA 30009                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.235      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $850.48
                                                                       Check all that apply.
            LONE STAR AMBULANCE 1, LLC
            PO BOX 2775                                                ¨ Contingent
            GEORGETOWN, TX 78627                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.236      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $44.57
                                                                       Check all that apply.
            LONE STAR MEDICAL SUPPLY
            130 COLONEL ETHEREDGE BLVD D2                              ¨ Contingent
            HUNTSVILLE, TX 77340                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.237      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,722.82
                                                                       Check all that apply.
            LSA VIDEO, INC.
            455 BUSINESS CENTER DRIVE                                  ¨ Contingent
            SUITE 100                                                  ¨ Unliquidated
            HORSHAM, PA 19044                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.238      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $5,625.00
                                                                       Check all that apply.
            M&C INVESTMENTS, LLC
            9421 FM 2920 RD BLDG 20                                    ¨ Contingent
            TOMBALL, TX 77375                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 48 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 84 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.239      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,554.86
                                                                       Check all that apply.
            MAGELLAN BEHAVIORAL HEALTH INC
            PO BOX 785341                                              ¨ Contingent
            PHILADELPHIA, PA 19178-5341                                ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.240      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $652.46
                                                                       Check all that apply.
            MANTZOROS, DIMITRIOS S
            100 MEDICAL CENTER BLVD STE 216                            ¨ Contingent
            CONROE, TX 77304                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.241      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            MANUEL, BRICKEY JUAN
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
                                                                       þ Disputed
            Last 4 digits of account number:
                                                                       Basis for the claim:
                                                                       LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.242      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $103.24
                                                                       Check all that apply.
            MARS ZULAY
            1616 BAGWELL ROAD                                          ¨ Contingent
            HUNTSVILLE, TX 77320                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.243      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $300.00
                                                                       Check all that apply.
            MARY LOU MATHESON
            12979 BROWDER TRAYLOR ROAD                                 ¨ Contingent
            WILLIS, TX 77378-4109                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 49 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 85 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.244      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $18,273.59
                                                                       Check all that apply.
            MATHESON TRI GAS
            2200 HOUSTON AVE                                           ¨ Contingent
            HOUSTON, TX 77007                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.245      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            $307,000.00
                                                                       Check all that apply.
            MATRIX TRUST COMPANY BROADRIDGE FINANCIAL
            SOLUTIONS, INC.                                            ¨ Contingent
            2800 N CENTRAL AVE STE 900                                 ¨ Unliquidated
            PHOENIX, AZ 85004                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       PENSION OBLIGATION
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.246      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $12,000.00
                                                                       Check all that apply.
            MDSAVE INC
            100 WINNERS CIRCLE N STE 202                               ¨ Contingent
            BRENTWOOD, TN 37027                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.247      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $38.15
                                                                       Check all that apply.
            MEDICAID/PCCM
            PO BOX 200555                                              ¨ Contingent
                                                                       ¨ Unliquidated
            AUSTIN, TX 78720                                           ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       IDENTIFIED OVERPAYMENT
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.248      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $14,150.88
                                                                       Check all that apply.
            MEDICAL OFFICE PARK-HUNTSVILLE MOP1
            100 MEDICAL CENTER BLVD                                    ¨ Contingent
            SUITE 204                                                  ¨ Unliquidated
            CONROE, TX 77304                                           ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 50 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 86 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.249      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $9,166.67
                                                                       Check all that apply.
            MEDICAL OFFICE PARK-HUNTSVILLE,L.P.
            100 MEDICAL CENTER BLVD                                    ¨ Contingent
            SUITE 204                                                  ¨ Unliquidated
            CONROE, TX 77304                                           ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.250      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $43,125.00
                                                                       Check all that apply.
            MEDICAL OFFICE PARK-HUNTSVILLEMOPII
            100 MEDICAL CENTER BLVD                                    ¨ Contingent
            SUITE 204                                                  ¨ Unliquidated
            CONROE, TX 77304                                           ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.251      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $25,065.74
                                                                       Check all that apply.
            MEDICAL PLUS SUPPLIES, INC
            PO BOX 847529                                              ¨ Contingent
            DALLAS, TX 75284-0110                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.252      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $33,169.68
                                                                       Check all that apply.
            MEDICAL SOLUTIONS
            3901 CENTERVIEW DR STEL                                    ¨ Contingent
            CHANTILLY, VA 20151                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.253      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $54,173.20
                                                                       Check all that apply.
            MEDICAL STAFFING NETWORK
            6551 PARK OF COMMERCE BLVD                                 ¨ Contingent
            BOCCA RATON, FL 33487                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 51 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 87 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.254      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,428.05
                                                                       Check all that apply.
            MEDI-NUCLEAR LLC
            5201 NAIMAN PARKWAY                                        ¨ Contingent
            SOLON, OH 44139                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.255      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $368.00
                                                                       Check all that apply.
            MEDIVATORS
            14605 8TH AVENUE NORTH                                     ¨ Contingent
            MINNEAPOLIS, MN 55447-4829                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.256      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $816.90
                                                                       Check all that apply.
            MEDLEARN MEDIA
            445 MINNESOTA STREET                                       ¨ Contingent
            STE 514                                                    ¨ Unliquidated
            ST PAUL, MN 55101                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.257      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $681.61
                                                                       Check all that apply.
            MEDLINE INDUSTRIES INC
            DONALD TORRES SR COLLECTIONS                               ¨ Contingent
            PO BOX 121080                                              ¨ Unliquidated
            DALLAS, TX 75312-1080                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.258      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            $198,912.03
                                                                       Check all that apply.
            MEDLINE INDUSTRIES, INC
            DONALD TORRES SR COLLECTIONS                               ¨ Contingent
            PO BOX 121080                                              ¨ Unliquidated
            DALLAS, TX 75312-1080                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 52 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 88 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.259      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $465.00
                                                                       Check all that apply.
            MED-PAT & INN-PHONE
            31 RIORDAN PLACE                                           ¨ Contingent
            SHREWSBURY, NJ 07702                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.260      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $61.50
                                                                       Check all that apply.
            MED-SAVER, INC.
            1220 VALLEY FORGE ROAD SUITE 34                            ¨ Contingent
            PHOENIXVILLE, PA 19480                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.261      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $968.94
                                                                       Check all that apply.
            MEDSTRAT
            1901 BUTTERFIELD ROAD                                      ¨ Contingent
            SUITE 600                                                  ¨ Unliquidated
            DOWNERS GROVE, IL 60515                                    ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.262      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $743.00
                                                                       Check all that apply.
            MEDSURG EQUIPMENT, LLC
            425 S 4TH STREET                                           ¨ Contingent
            BEAUMONT, TX 77701                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.263      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $5,857.84
                                                                       Check all that apply.
            MEDTRONIC USA/ INTERVENT VASCULAR
            8200 CORAL SEA STREET                                      ¨ Contingent
            MOUNDS VIEW, MN 55112                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 53 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 89 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.264      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $29,424.51
                                                                       Check all that apply.
            MEMORIAL HERMAN HOSPITAL SYSTEM
            PO BOX 301208                                              ¨ Contingent
            DALLAS, TX 75303-1208                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.265      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $5,000.00
                                                                       Check all that apply.
            MENTAL HEALTH MENTAL RETARDATION
            1504 TEXAS AVE                                             ¨ Contingent
            BRYAN, TX 77802                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.266      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,132.07
                                                                       Check all that apply.
            MERIT MEDICAL SYSTEMS INC
            1600 WEST MERIT PARKWAY                                    ¨ Contingent
            SOUTH JORDAN, UT 84095                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.267      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $759.08
                                                                       Check all that apply.
            MERRY X-RAY-INC
            3615 WILLOWBEND BLVD SUITE 400                             ¨ Contingent
            HOUSTON, TX 77054                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.268      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $90.00
                                                                       Check all that apply.
            MICROAIRE
            1641 EDLICH DRIVE                                          ¨ Contingent
            CHARLOTTESVILLE, VA 22911                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 54 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 90 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.269      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $458.51
                                                                       Check all that apply.
            MICROTEK MEDICAL INC
            PO BOX 2487                                                ¨ Contingent
            COLUMBUS, MS 39704                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.270      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,107.10
                                                                       Check all that apply.
            MIDWAY ENERGY SERVICES
            PO BOX 25975                                               ¨ Contingent
                                                                       ¨ Unliquidated
            SHAWNEE MISSION, KS 66255                                  ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       IDENTIFIED OVERPAYMENT
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.271      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $23,944.25
                                                                       Check all that apply.
            MOBOLAJI M. ODELOWO M.D.
            100 MEDICAL CENTER BLVD 118                                ¨ Contingent
            CONROE, TX 77304                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.272      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $336.28
                                                                       Check all that apply.
            MOHSIN, RABAB
            6106 RUSTIC CREEK LANE                                     ¨ Contingent
            KINGWOOD, TX 77345                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.273      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            $113,719.20
                                                                       Check all that apply.
            MOLINA HEALTHCARE, INC.
            PO BOX 3396                                                ¨ Contingent
            BATON ROUGE, LA 70821                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           IDENTIFIED OVERPAYMENT
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 55 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 91 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.274      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $162.31
                                                                       Check all that apply.
            MONTOGOMERY COUNTY LUNG CLINIC,P.A.
            110 COMMERCIAL CIRCLE                                      ¨ Contingent
            CONROE, TX 77304                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.275      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $22,819.89
                                                                       Check all that apply.
            MORRISON MANAGEMENT SPECIALISTS INC
            5801 PEACHTREE DUNWOODY ROAD                               ¨ Contingent
            ATLANTA, GA 30342-1503                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.276      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $10,685.00
                                                                       Check all that apply.
            MORTECH MANUFACTURING COMPANY, INC
            411 N AEROJET AVENUE                                       ¨ Contingent
            AZUSA, CA 91702                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.277      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,290.27
                                                                       Check all that apply.
            MUELLER WATER CONDITIONING, INC.
            PO BOX 165                                                 ¨ Contingent
            HOUSTON, TX 77001                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.278      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $103.10
                                                                       Check all that apply.
            NATUS MEDICAL INC
            1501 INDUSTRIAL ROAD                                       ¨ Contingent
            SAN CARLOS, CA 94070                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 56 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 92 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.279      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,060.34
                                                                       Check all that apply.
            NATUS MEDICAL INC.
            1501 INDUSTRIAL ROAD                                       ¨ Contingent
            SAN CARLOS, CA 94070                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.280      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $4,068.00
                                                                       Check all that apply.
            NEOGENOMICS LABORATORIES
            2575 W BELLFORT ST STE 2001                                ¨ Contingent
            HOUSTON, TX 77054                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.281      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $420.00
                                                                       Check all that apply.
            NEPHRON 503B OUTSOURCING FACILITY
            4500 12TH STREET EXTENSION                                 ¨ Contingent
            WEST COLUMBIA, SC 29172                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.282      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,435.58
                                                                       Check all that apply.
            NEPHROPATH
            10810 EXECUTIVE CENTER DR #100                             ¨ Contingent
            LITTLE ROCK, AR 72211                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.283      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $3,028.26
                                                                       Check all that apply.
            NOBLIS, INC.
            2002 EDMUND HALLEY DRIVE                                   ¨ Contingent
            RASTON, VA 20191                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 57 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 93 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.284      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $779.50
                                                                       Check all that apply.
            NORTH AMERICAN RESCUE HOLDINGS LLC
            35 TEDWALL COURT                                           ¨ Contingent
            GREER, SC 29650                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.285      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,556.97
                                                                       Check all that apply.
            NORTH HOUSTON CANCER CLINICS
            3115 COLLEGE PARK DR STE 108                               ¨ Contingent
            CONROE, TX 77384                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.286      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $70,764.61
                                                                       Check all that apply.
            NORTHFIELD MEDICAL REPAIR
            4210 TUDOR LANE                                            ¨ Contingent
            WINSTON SALEM, NC 27410                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.287      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $174.49
                                                                       Check all that apply.
            NORTHWOOD UROLOGY ASSOCIATES
            PO BOX 1538                                                ¨ Contingent
            HOUSTON, TX 77251-1538                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.288      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $5,650.00
                                                                       Check all that apply.
            NTHRIVE,INC
            200 NORTH POINT CENTER EAST STE 600                        ¨ Contingent
            ALPHARETTA, GA 30022                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 58 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 94 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.289      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $31,378.25
                                                                       Check all that apply.
            NUTECH INC
            702 UNIVERSITY DR F102                                     ¨ Contingent
            COLLEGE STATION, TX 77840                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.290      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19.98
                                                                       Check all that apply.
            OFFICE DEPOT INC
            FILE 81901                                                 ¨ Contingent
            LOS ANGELES, CA 90074-1901                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.291      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,049.60
                                                                       Check all that apply.
            OLYMPUS AMERICA INC
            PO BOX 610                                                 ¨ Contingent
            CENTER VALLEY, PA 18034-0610                               ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.292      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $90.01
                                                                       Check all that apply.
            OLYMPUS AMERICA INC.
            PO BOX 610                                                 ¨ Contingent
            CENTER VALLEY, PA 18034-0610                               ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.293      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,318.00
                                                                       Check all that apply.
            ONE SOURCE TOXICOLOGY
            1209 GENOA RED BLUFF                                       ¨ Contingent
            PASADENA, TX 77504                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 59 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 95 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.294      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,200.00
                                                                       Check all that apply.
            OPTIMUM COMPUTER SOLUTIONS,INC
            780 WESTRIDGE ROAD                                         ¨ Contingent
            THE WOODLANDS, TX 77380                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.295      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $71,802.50
                                                                       Check all that apply.
            OPTUMINSIGHT
            PO BOX 822688                                              ¨ Contingent
            PHILADELPHIA, PA 19182-2688                                ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.296      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $82,130.00
                                                                       Check all that apply.
            ORGANOGENESIS INC.
            150 DAN ROAD                                               ¨ Contingent
            CANTON, MA 02021                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.297      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $148.09
                                                                       Check all that apply.
            ORIENTAL TRADING
            PO BOX 2308                                                ¨ Contingent
            5455 S 90TH ST                                             ¨ Unliquidated
            OAMAHA, NE 68103-2308                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.298      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $5,280.11
                                                                       Check all that apply.
            ORTHO-CLINICAL DIAGNOSTICS,INC
            1001 US HIGHWAY ROUTE 202                                  ¨ Contingent
            RARITAN, NJ 08869                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 60 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 96 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.299      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $7,135.56
                                                                       Check all that apply.
            OWENS AND MINOR 51009239
            2700 BRITTMOORE                                            ¨ Contingent
            HOUSTON, TX 77043                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.300      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $195.00
                                                                       Check all that apply.
            PACIFIC MEDICAL LLC
            212 AVENIDA FABRICANTE                                     ¨ Contingent
            SAN CLEMENTE, CA 92672                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.301      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $119.90
                                                                       Check all that apply.
            PARTS SOURCE INC
            777 LENA DRIVE                                             ¨ Contingent
            AURORA, OH 44202                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.302      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $47.20
                                                                       Check all that apply.
            PATIENT 10001
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.303      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $56.79
                                                                       Check all that apply.
            PATIENT 10002
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 61 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 97 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.304      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $125.35
                                                                       Check all that apply.
            PATIENT 10003
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.305      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $114.67
                                                                       Check all that apply.
            PATIENT 10004
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.306      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $316.96
                                                                       Check all that apply.
            PATIENT 10005
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.307      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $39.36
                                                                       Check all that apply.
            PATIENT 10006
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.308      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,162.80
                                                                       Check all that apply.
            PATIENT 10007
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       EMPLOYEE WAGES
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 62 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 98 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.309      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.14
                                                                       Check all that apply.
            PATIENT 10008
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.310      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $141.24
                                                                       Check all that apply.
            PATIENT 10009
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.311      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $157.50
                                                                       Check all that apply.
            PATIENT 10010
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.312      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $45.00
                                                                       Check all that apply.
            PATIENT 10011
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.313      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $193.52
                                                                       Check all that apply.
            PATIENT 10012
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 63 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB
                                                            Caseon 12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                number (if known)    Page 99 of 932
                                                                                  19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.314      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $39.26
                                                                       Check all that apply.
            PATIENT 10013
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.315      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $193.00
                                                                       Check all that apply.
            PATIENT 10014
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.316      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,150.20
                                                                       Check all that apply.
            PATIENT 10015
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       EMPLOYEE WAGES
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.317      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $38.54
                                                                       Check all that apply.
            PATIENT 10017
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.318      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $45.77
                                                                       Check all that apply.
            PATIENT 10018
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 64 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 100 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.319      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $95.69
                                                                       Check all that apply.
            PATIENT 10019
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.320      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,142.37
                                                                       Check all that apply.
            PATIENT 10020
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       EMPLOYEE WAGES
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.321      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $91.97
                                                                       Check all that apply.
            PATIENT 10021
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.322      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $112.29
                                                                       Check all that apply.
            PATIENT 10022
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.323      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $182.92
                                                                       Check all that apply.
            PATIENT 10023
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 65 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 101 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.324      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $85.00
                                                                       Check all that apply.
            PATIENT 10024
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.325      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $550.44
                                                                       Check all that apply.
            PATIENT 10025
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       EMPLOYEE WAGES
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.326      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $70.00
                                                                       Check all that apply.
            PATIENT 10026
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.327      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $804.82
                                                                       Check all that apply.
            PATIENT 10027
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       EMPLOYEE WAGES
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.328      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $102.69
                                                                       Check all that apply.
            PATIENT 10028
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 66 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 102 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.329      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,191.26
                                                                       Check all that apply.
            PATIENT 10029
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       EMPLOYEE WAGES
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.330      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $280.00
                                                                       Check all that apply.
            PATIENT 1003
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.331      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $49.56
                                                                       Check all that apply.
            PATIENT 10030
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.332      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $85.95
                                                                       Check all that apply.
            PATIENT 10031
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.333      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $267.54
                                                                       Check all that apply.
            PATIENT 1014
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 67 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 103 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.334      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $256.84
                                                                       Check all that apply.
            PATIENT 1025
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.335      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $461.00
                                                                       Check all that apply.
            PATIENT 1027
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.336      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $251.20
                                                                       Check all that apply.
            PATIENT 1031
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.337      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $250.00
                                                                       Check all that apply.
            PATIENT 1035
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.338      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $249.81
                                                                       Check all that apply.
            PATIENT 1036
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 68 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 104 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.339      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $249.73
                                                                       Check all that apply.
            PATIENT 1037
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.340      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $245.10
                                                                       Check all that apply.
            PATIENT 1039
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.341      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $244.40
                                                                       Check all that apply.
            PATIENT 1041
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.342      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $242.81
                                                                       Check all that apply.
            PATIENT 1042
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.343      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $242.14
                                                                       Check all that apply.
            PATIENT 1043
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 69 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 105 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.344      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $237.10
                                                                       Check all that apply.
            PATIENT 1048
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.345      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $237.05
                                                                       Check all that apply.
            PATIENT 1049
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.346      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $236.95
                                                                       Check all that apply.
            PATIENT 1050
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.347      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $233.16
                                                                       Check all that apply.
            PATIENT 1058
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.348      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $218.36
                                                                       Check all that apply.
            PATIENT 1074
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 70 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 106 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.349      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $250.60
                                                                       Check all that apply.
            PATIENT 1077
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.350      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $215.20
                                                                       Check all that apply.
            PATIENT 1080
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.351      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $200.38
                                                                       Check all that apply.
            PATIENT 1100
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.352      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $200.00
                                                                       Check all that apply.
            PATIENT 1102
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.353      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $199.99
                                                                       Check all that apply.
            PATIENT 1103
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 71 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 107 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.354      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $198.76
                                                                       Check all that apply.
            PATIENT 1105
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.355      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $195.90
                                                                       Check all that apply.
            PATIENT 1110
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.356      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $191.88
                                                                       Check all that apply.
            PATIENT 1125
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.357      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $185.00
                                                                       Check all that apply.
            PATIENT 1138
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.358      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $184.92
                                                                       Check all that apply.
            PATIENT 1140
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 72 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 108 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.359      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $180.17
                                                                       Check all that apply.
            PATIENT 1150
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.360      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $255.00
                                                                       Check all that apply.
            PATIENT 1151
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.361      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $177.65
                                                                       Check all that apply.
            PATIENT 1161
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.362      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $177.60
                                                                       Check all that apply.
            PATIENT 1162
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.363      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $177.30
                                                                       Check all that apply.
            PATIENT 1163
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 73 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 109 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.364      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $175.00
                                                                       Check all that apply.
            PATIENT 1165
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.365      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $170.29
                                                                       Check all that apply.
            PATIENT 1174
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.366      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $168.60
                                                                       Check all that apply.
            PATIENT 1177
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.367      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $162.50
                                                                       Check all that apply.
            PATIENT 1190
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.368      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $162.10
                                                                       Check all that apply.
            PATIENT 1194
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 74 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 110 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.369      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $160.58
                                                                       Check all that apply.
            PATIENT 1200
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.370      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $158.38
                                                                       Check all that apply.
            PATIENT 1204
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.371      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $157.97
                                                                       Check all that apply.
            PATIENT 1206
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.372      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $157.83
                                                                       Check all that apply.
            PATIENT 1207
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.373      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $157.46
                                                                       Check all that apply.
            PATIENT 1209
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 75 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 111 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.374      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $156.36
                                                                       Check all that apply.
            PATIENT 1211
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.375      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $155.50
                                                                       Check all that apply.
            PATIENT 1213
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.376      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $153.32
                                                                       Check all that apply.
            PATIENT 1218
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.377      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $152.83
                                                                       Check all that apply.
            PATIENT 1220
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.378      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $152.67
                                                                       Check all that apply.
            PATIENT 1222
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 76 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 112 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.379      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $160.00
                                                                       Check all that apply.
            PATIENT 1241
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.380      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $150.00
                                                                       Check all that apply.
            PATIENT 1243
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.381      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $149.10
                                                                       Check all that apply.
            PATIENT 1249
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.382      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $148.64
                                                                       Check all that apply.
            PATIENT 1250
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.383      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $148.44
                                                                       Check all that apply.
            PATIENT 1251
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 77 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 113 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.384      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $147.38
                                                                       Check all that apply.
            PATIENT 1255
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.385      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $146.96
                                                                       Check all that apply.
            PATIENT 1258
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.386      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $146.68
                                                                       Check all that apply.
            PATIENT 1259
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.387      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $146.52
                                                                       Check all that apply.
            PATIENT 1261
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.388      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $145.72
                                                                       Check all that apply.
            PATIENT 1266
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 78 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 114 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.389      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $144.38
                                                                       Check all that apply.
            PATIENT 1273
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.390      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $142.42
                                                                       Check all that apply.
            PATIENT 1287
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.391      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $141.21
                                                                       Check all that apply.
            PATIENT 1289
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.392      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $140.00
                                                                       Check all that apply.
            PATIENT 1293
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.393      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $138.58
                                                                       Check all that apply.
            PATIENT 1298
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 79 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 115 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.394      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $138.06
                                                                       Check all that apply.
            PATIENT 1306
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.395      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $136.65
                                                                       Check all that apply.
            PATIENT 1312
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.396      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $136.65
                                                                       Check all that apply.
            PATIENT 1313
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.397      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $134.26
                                                                       Check all that apply.
            PATIENT 1322
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.398      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $133.65
                                                                       Check all that apply.
            PATIENT 1325
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 80 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 116 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.399      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $133.46
                                                                       Check all that apply.
            PATIENT 1326
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.400      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $132.50
                                                                       Check all that apply.
            PATIENT 1335
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.401      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $129.61
                                                                       Check all that apply.
            PATIENT 1345
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.402      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $129.40
                                                                       Check all that apply.
            PATIENT 1346
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.403      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $126.70
                                                                       Check all that apply.
            PATIENT 1358
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 81 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 117 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.404      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $126.50
                                                                       Check all that apply.
            PATIENT 1359
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.405      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $125.12
                                                                       Check all that apply.
            PATIENT 1363
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.406      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $125.00
                                                                       Check all that apply.
            PATIENT 1368
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.407      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $125.00
                                                                       Check all that apply.
            PATIENT 1369
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.408      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $125.00
                                                                       Check all that apply.
            PATIENT 1370
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 82 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 118 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.409      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $124.70
                                                                       Check all that apply.
            PATIENT 1371
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.410      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $123.46
                                                                       Check all that apply.
            PATIENT 1373
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.411      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $121.58
                                                                       Check all that apply.
            PATIENT 1378
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.412      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $120.00
                                                                       Check all that apply.
            PATIENT 1386
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.413      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $119.65
                                                                       Check all that apply.
            PATIENT 1389
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 83 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 119 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.414      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $117.22
                                                                       Check all that apply.
            PATIENT 1401
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.415      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $117.00
                                                                       Check all that apply.
            PATIENT 1403
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.416      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $116.98
                                                                       Check all that apply.
            PATIENT 1404
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.417      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $115.92
                                                                       Check all that apply.
            PATIENT 1409
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.418      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $115.71
                                                                       Check all that apply.
            PATIENT 1410
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 84 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 120 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.419      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $115.20
                                                                       Check all that apply.
            PATIENT 1414
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.420      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $114.45
                                                                       Check all that apply.
            PATIENT 1416
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.421      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $113.00
                                                                       Check all that apply.
            PATIENT 1423
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.422      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $111.94
                                                                       Check all that apply.
            PATIENT 1427
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.423      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $110.85
                                                                       Check all that apply.
            PATIENT 1428
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 85 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 121 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.424      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $110.38
                                                                       Check all that apply.
            PATIENT 1431
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.425      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $110.00
                                                                       Check all that apply.
            PATIENT 1433
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.426      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $109.35
                                                                       Check all that apply.
            PATIENT 1436
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.427      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $109.24
                                                                       Check all that apply.
            PATIENT 1437
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.428      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $209.00
                                                                       Check all that apply.
            PATIENT 1438
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 86 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 122 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.429      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $108.50
                                                                       Check all that apply.
            PATIENT 1440
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.430      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $107.06
                                                                       Check all that apply.
            PATIENT 1448
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.431      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $106.50
                                                                       Check all that apply.
            PATIENT 1454
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.432      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $105.00
                                                                       Check all that apply.
            PATIENT 1461
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.433      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $105.00
                                                                       Check all that apply.
            PATIENT 1462
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 87 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 123 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.434      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $103.88
                                                                       Check all that apply.
            PATIENT 1467
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.435      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $103.23
                                                                       Check all that apply.
            PATIENT 1470
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.436      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $103.21
                                                                       Check all that apply.
            PATIENT 1471
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.437      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $102.76
                                                                       Check all that apply.
            PATIENT 1473
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.438      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $102.36
                                                                       Check all that apply.
            PATIENT 1475
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 88 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 124 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.439      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $102.32
                                                                       Check all that apply.
            PATIENT 1476
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.440      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $101.50
                                                                       Check all that apply.
            PATIENT 1478
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.441      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $101.25
                                                                       Check all that apply.
            PATIENT 1480
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.442      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $101.00
                                                                       Check all that apply.
            PATIENT 1481
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.443      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.70
                                                                       Check all that apply.
            PATIENT 1485
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 89 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 125 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.444      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.62
                                                                       Check all that apply.
            PATIENT 1487
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.445      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.53
                                                                       Check all that apply.
            PATIENT 1488
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.446      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.00
                                                                       Check all that apply.
            PATIENT 1515
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.447      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.00
                                                                       Check all that apply.
            PATIENT 1516
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.448      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.00
                                                                       Check all that apply.
            PATIENT 1517
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 90 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 126 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.449      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.00
                                                                       Check all that apply.
            PATIENT 1518
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.450      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.00
                                                                       Check all that apply.
            PATIENT 1519
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.451      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.00
                                                                       Check all that apply.
            PATIENT 1520
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.452      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.00
                                                                       Check all that apply.
            PATIENT 1521
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.453      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.00
                                                                       Check all that apply.
            PATIENT 1524
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 91 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 127 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.454      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.00
                                                                       Check all that apply.
            PATIENT 1525
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.455      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.00
                                                                       Check all that apply.
            PATIENT 1526
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.456      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $99.89
                                                                       Check all that apply.
            PATIENT 1528
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.457      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $99.67
                                                                       Check all that apply.
            PATIENT 1529
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.458      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $99.40
                                                                       Check all that apply.
            PATIENT 1532
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 92 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 128 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.459      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $99.28
                                                                       Check all that apply.
            PATIENT 1533
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.460      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $99.05
                                                                       Check all that apply.
            PATIENT 1534
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.461      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $99.00
                                                                       Check all that apply.
            PATIENT 1536
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.462      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $97.87
                                                                       Check all that apply.
            PATIENT 1545
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.463      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $97.72
                                                                       Check all that apply.
            PATIENT 1546
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 93 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 129 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.464      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $96.88
                                                                       Check all that apply.
            PATIENT 1554
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.465      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $95.06
                                                                       Check all that apply.
            PATIENT 1563
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.466      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $95.05
                                                                       Check all that apply.
            PATIENT 1564
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.467      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $115.00
                                                                       Check all that apply.
            PATIENT 1565
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.468      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $95.00
                                                                       Check all that apply.
            PATIENT 1566
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 94 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 130 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.469      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $94.71
                                                                       Check all that apply.
            PATIENT 1568
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.470      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $93.17
                                                                       Check all that apply.
            PATIENT 1576
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.471      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $93.02
                                                                       Check all that apply.
            PATIENT 1578
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.472      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $107.76
                                                                       Check all that apply.
            PATIENT 1581
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.473      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $92.34
                                                                       Check all that apply.
            PATIENT 1586
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 95 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 131 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.474      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $92.25
                                                                       Check all that apply.
            PATIENT 1587
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.475      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $90.97
                                                                       Check all that apply.
            PATIENT 1591
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.476      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $90.36
                                                                       Check all that apply.
            PATIENT 1594
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.477      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $90.09
                                                                       Check all that apply.
            PATIENT 1596
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.478      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $90.09
                                                                       Check all that apply.
            PATIENT 1597
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 96 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 132 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.479      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $90.00
                                                                       Check all that apply.
            PATIENT 1601
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.480      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $90.00
                                                                       Check all that apply.
            PATIENT 1602
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.481      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $90.00
                                                                       Check all that apply.
            PATIENT 1603
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.482      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $90.00
                                                                       Check all that apply.
            PATIENT 1604
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.483      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $90.00
                                                                       Check all that apply.
            PATIENT 1605
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 97 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 133 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.484      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $90.00
                                                                       Check all that apply.
            PATIENT 1606
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.485      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $90.00
                                                                       Check all that apply.
            PATIENT 1607
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.486      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $90.00
                                                                       Check all that apply.
            PATIENT 1608
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.487      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $90.00
                                                                       Check all that apply.
            PATIENT 1609
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.488      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $89.81
                                                                       Check all that apply.
            PATIENT 1612
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 98 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 134 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.489      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $88.12
                                                                       Check all that apply.
            PATIENT 1620
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.490      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $87.85
                                                                       Check all that apply.
            PATIENT 1622
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.491      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $87.85
                                                                       Check all that apply.
            PATIENT 1623
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.492      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $87.56
                                                                       Check all that apply.
            PATIENT 1627
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.493      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $86.86
                                                                       Check all that apply.
            PATIENT 1630
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                             Page 99 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 135 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.494      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $86.00
                                                                       Check all that apply.
            PATIENT 1634
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.495      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $85.81
                                                                       Check all that apply.
            PATIENT 1635
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.496      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $85.77
                                                                       Check all that apply.
            PATIENT 1636
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.497      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $85.36
                                                                       Check all that apply.
            PATIENT 1637
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.498      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $85.36
                                                                       Check all that apply.
            PATIENT 1638
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 100 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 136 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.499      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $85.36
                                                                       Check all that apply.
            PATIENT 1639
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.500      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $85.36
                                                                       Check all that apply.
            PATIENT 1640
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.501      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $85.36
                                                                       Check all that apply.
            PATIENT 1641
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.502      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $85.08
                                                                       Check all that apply.
            PATIENT 1643
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.503      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $85.00
                                                                       Check all that apply.
            PATIENT 1647
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 101 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 137 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.504      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $84.80
                                                                       Check all that apply.
            PATIENT 1648
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.505      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $83.72
                                                                       Check all that apply.
            PATIENT 1651
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.506      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $83.03
                                                                       Check all that apply.
            PATIENT 1652
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.507      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $82.95
                                                                       Check all that apply.
            PATIENT 1653
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.508      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $82.95
                                                                       Check all that apply.
            PATIENT 1654
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 102 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 138 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.509      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $82.95
                                                                       Check all that apply.
            PATIENT 1655
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.510      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $82.95
                                                                       Check all that apply.
            PATIENT 1656
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.511      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $82.95
                                                                       Check all that apply.
            PATIENT 1657
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.512      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $82.52
                                                                       Check all that apply.
            PATIENT 1659
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.513      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $82.52
                                                                       Check all that apply.
            PATIENT 1660
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 103 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 139 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.514      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $81.91
                                                                       Check all that apply.
            PATIENT 1663
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.515      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $81.80
                                                                       Check all that apply.
            PATIENT 1664
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.516      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $99.03
                                                                       Check all that apply.
            PATIENT 1667
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.517      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1673
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.518      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1674
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 104 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 140 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.519      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1675
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.520      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1676
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.521      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1677
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.522      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1678
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.523      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1679
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 105 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 141 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.524      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1680
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.525      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1681
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.526      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1682
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.527      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1683
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.528      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1684
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 106 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 142 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.529      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1685
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.530      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1686
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.531      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1687
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.532      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1688
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.533      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1689
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 107 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 143 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.534      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1690
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.535      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1691
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.536      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1692
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.537      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1693
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.538      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1694
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 108 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 144 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.539      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1695
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.540      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1696
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.541      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1697
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.542      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1698
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.543      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1699
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 109 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 145 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.544      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1700
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.545      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1701
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.546      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1702
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.547      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1703
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.548      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1704
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 110 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 146 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.549      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1705
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.550      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1706
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.551      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1707
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.552      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1708
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.553      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1709
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 111 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 147 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.554      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1710
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.555      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1711
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.556      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.29
                                                                       Check all that apply.
            PATIENT 1712
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.557      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.25
                                                                       Check all that apply.
            PATIENT 1713
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.558      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.25
                                                                       Check all that apply.
            PATIENT 1714
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 112 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 148 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.559      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.19
                                                                       Check all that apply.
            PATIENT 1715
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.560      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.11
                                                                       Check all that apply.
            PATIENT 1716
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.561      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.00
                                                                       Check all that apply.
            PATIENT 1719
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.562      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.00
                                                                       Check all that apply.
            PATIENT 1721
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.563      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.00
                                                                       Check all that apply.
            PATIENT 1722
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 113 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 149 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.564      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.00
                                                                       Check all that apply.
            PATIENT 1723
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.565      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.00
                                                                       Check all that apply.
            PATIENT 1724
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.566      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.00
                                                                       Check all that apply.
            PATIENT 1725
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.567      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.00
                                                                       Check all that apply.
            PATIENT 1726
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.568      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.00
                                                                       Check all that apply.
            PATIENT 1727
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 114 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 150 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.569      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.00
                                                                       Check all that apply.
            PATIENT 1729
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.570      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.00
                                                                       Check all that apply.
            PATIENT 1730
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.571      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.00
                                                                       Check all that apply.
            PATIENT 1731
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.572      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.00
                                                                       Check all that apply.
            PATIENT 1732
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.573      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.00
                                                                       Check all that apply.
            PATIENT 1733
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 115 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 151 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.574      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $79.80
                                                                       Check all that apply.
            PATIENT 1734
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.575      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $78.75
                                                                       Check all that apply.
            PATIENT 1746
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.576      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $78.38
                                                                       Check all that apply.
            PATIENT 1750
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.577      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $78.20
                                                                       Check all that apply.
            PATIENT 1754
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.578      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $78.18
                                                                       Check all that apply.
            PATIENT 1756
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 116 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 152 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.579      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $78.00
                                                                       Check all that apply.
            PATIENT 1757
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.580      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $78.00
                                                                       Check all that apply.
            PATIENT 1758
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.581      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $78.00
                                                                       Check all that apply.
            PATIENT 1759
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.582      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $78.00
                                                                       Check all that apply.
            PATIENT 1760
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.583      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $77.75
                                                                       Check all that apply.
            PATIENT 1761
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 117 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 153 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.584      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $77.63
                                                                       Check all that apply.
            PATIENT 1762
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.585      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $77.63
                                                                       Check all that apply.
            PATIENT 1763
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.586      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $77.28
                                                                       Check all that apply.
            PATIENT 1764
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.587      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $77.25
                                                                       Check all that apply.
            PATIENT 1765
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.588      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $76.95
                                                                       Check all that apply.
            PATIENT 1766
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 118 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 154 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.589      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $76.68
                                                                       Check all that apply.
            PATIENT 1768
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.590      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $76.00
                                                                       Check all that apply.
            PATIENT 1772
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.591      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $76.00
                                                                       Check all that apply.
            PATIENT 1773
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.592      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $75.78
                                                                       Check all that apply.
            PATIENT 1775
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.593      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $75.75
                                                                       Check all that apply.
            PATIENT 1776
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 119 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 155 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.594      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $75.43
                                                                       Check all that apply.
            PATIENT 1778
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.595      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $75.30
                                                                       Check all that apply.
            PATIENT 1781
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.596      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.00
                                                                       Check all that apply.
            PATIENT 1786
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.597      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $75.00
                                                                       Check all that apply.
            PATIENT 1788
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.598      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $75.00
                                                                       Check all that apply.
            PATIENT 1789
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 120 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 156 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.599      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $75.00
                                                                       Check all that apply.
            PATIENT 1790
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.600      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $75.00
                                                                       Check all that apply.
            PATIENT 1791
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.601      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $75.00
                                                                       Check all that apply.
            PATIENT 1792
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.602      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $74.90
                                                                       Check all that apply.
            PATIENT 1796
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.603      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $74.72
                                                                       Check all that apply.
            PATIENT 1797
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 121 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 157 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.604      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $74.64
                                                                       Check all that apply.
            PATIENT 1799
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.605      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $74.54
                                                                       Check all that apply.
            PATIENT 1801
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.606      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $74.36
                                                                       Check all that apply.
            PATIENT 1802
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.607      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $74.02
                                                                       Check all that apply.
            PATIENT 1808
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.608      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $74.02
                                                                       Check all that apply.
            PATIENT 1809
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 122 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 158 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.609      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $73.82
                                                                       Check all that apply.
            PATIENT 1814
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.610      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $73.75
                                                                       Check all that apply.
            PATIENT 1815
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.611      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $73.75
                                                                       Check all that apply.
            PATIENT 1816
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.612      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $73.75
                                                                       Check all that apply.
            PATIENT 1817
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.613      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $73.75
                                                                       Check all that apply.
            PATIENT 1818
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 123 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 159 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.614      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $73.75
                                                                       Check all that apply.
            PATIENT 1819
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.615      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $73.75
                                                                       Check all that apply.
            PATIENT 1820
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.616      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $73.75
                                                                       Check all that apply.
            PATIENT 1821
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.617      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $73.75
                                                                       Check all that apply.
            PATIENT 1822
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.618      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $73.75
                                                                       Check all that apply.
            PATIENT 1823
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 124 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 160 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.619      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $73.75
                                                                       Check all that apply.
            PATIENT 1824
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.620      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $73.75
                                                                       Check all that apply.
            PATIENT 1825
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.621      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $73.56
                                                                       Check all that apply.
            PATIENT 1826
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.622      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $7,901.66
                                                                       Check all that apply.
            PATIENT 183
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.623      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $73.00
                                                                       Check all that apply.
            PATIENT 1831
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 125 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 161 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.624      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $72.21
                                                                       Check all that apply.
            PATIENT 1841
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.625      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $72.10
                                                                       Check all that apply.
            PATIENT 1843
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.626      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $71.85
                                                                       Check all that apply.
            PATIENT 1845
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.627      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $71.70
                                                                       Check all that apply.
            PATIENT 1846
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.628      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $71.20
                                                                       Check all that apply.
            PATIENT 1851
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 126 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 162 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.629      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $71.15
                                                                       Check all that apply.
            PATIENT 1852
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.630      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $71.08
                                                                       Check all that apply.
            PATIENT 1856
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.631      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $71.02
                                                                       Check all that apply.
            PATIENT 1858
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.632      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $71.00
                                                                       Check all that apply.
            PATIENT 1859
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.633      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $71.00
                                                                       Check all that apply.
            PATIENT 1860
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 127 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 163 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.634      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $70.81
                                                                       Check all that apply.
            PATIENT 1861
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.635      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $70.80
                                                                       Check all that apply.
            PATIENT 1862
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.636      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $70.25
                                                                       Check all that apply.
            PATIENT 1865
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.637      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $70.00
                                                                       Check all that apply.
            PATIENT 1867
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.638      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $70.00
                                                                       Check all that apply.
            PATIENT 1868
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 128 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 164 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.639      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $70.00
                                                                       Check all that apply.
            PATIENT 1869
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.640      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $70.00
                                                                       Check all that apply.
            PATIENT 1870
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.641      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $70.00
                                                                       Check all that apply.
            PATIENT 1871
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.642      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $70.00
                                                                       Check all that apply.
            PATIENT 1872
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.643      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $69.48
                                                                       Check all that apply.
            PATIENT 1876
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 129 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 165 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.644      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $69.48
                                                                       Check all that apply.
            PATIENT 1877
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.645      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $69.36
                                                                       Check all that apply.
            PATIENT 1878
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.646      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $69.28
                                                                       Check all that apply.
            PATIENT 1880
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.647      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $69.24
                                                                       Check all that apply.
            PATIENT 1881
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.648      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $69.00
                                                                       Check all that apply.
            PATIENT 1883
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 130 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 166 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.649      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $68.98
                                                                       Check all that apply.
            PATIENT 1884
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.650      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $67.94
                                                                       Check all that apply.
            PATIENT 1890
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.651      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $67.00
                                                                       Check all that apply.
            PATIENT 1892
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.652      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $66.99
                                                                       Check all that apply.
            PATIENT 1893
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.653      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $66.69
                                                                       Check all that apply.
            PATIENT 1895
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 131 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 167 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.654      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $66.44
                                                                       Check all that apply.
            PATIENT 1899
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.655      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $66.19
                                                                       Check all that apply.
            PATIENT 1902
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.656      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $66.19
                                                                       Check all that apply.
            PATIENT 1903
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.657      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $66.19
                                                                       Check all that apply.
            PATIENT 1904
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.658      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $65.49
                                                                       Check all that apply.
            PATIENT 1909
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 132 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 168 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.659      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $65.37
                                                                       Check all that apply.
            PATIENT 1910
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.660      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $65.00
                                                                       Check all that apply.
            PATIENT 1914
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.661      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $65.00
                                                                       Check all that apply.
            PATIENT 1915
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.662      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $64.35
                                                                       Check all that apply.
            PATIENT 1918
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.663      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $64.13
                                                                       Check all that apply.
            PATIENT 1919
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 133 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 169 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.664      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $64.09
                                                                       Check all that apply.
            PATIENT 1920
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.665      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $63.80
                                                                       Check all that apply.
            PATIENT 1924
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.666      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $63.70
                                                                       Check all that apply.
            PATIENT 1925
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.667      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $62.96
                                                                       Check all that apply.
            PATIENT 1932
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.668      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $62.71
                                                                       Check all that apply.
            PATIENT 1934
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 134 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 170 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.669      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $62.45
                                                                       Check all that apply.
            PATIENT 1935
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.670      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $62.44
                                                                       Check all that apply.
            PATIENT 1936
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.671      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $62.24
                                                                       Check all that apply.
            PATIENT 1938
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.672      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $62.05
                                                                       Check all that apply.
            PATIENT 1940
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.673      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $62.02
                                                                       Check all that apply.
            PATIENT 1941
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 135 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 171 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.674      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $62.00
                                                                       Check all that apply.
            PATIENT 1942
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.675      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $61.89
                                                                       Check all that apply.
            PATIENT 1944
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.676      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $61.89
                                                                       Check all that apply.
            PATIENT 1945
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.677      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $61.38
                                                                       Check all that apply.
            PATIENT 1949
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.678      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $86.73
                                                                       Check all that apply.
            PATIENT 1950
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 136 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 172 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.679      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $60.63
                                                                       Check all that apply.
            PATIENT 1952
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.680      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $60.48
                                                                       Check all that apply.
            PATIENT 1953
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.681      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $60.29
                                                                       Check all that apply.
            PATIENT 1956
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.682      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $65.54
                                                                       Check all that apply.
            PATIENT 1960
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.683      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $60.00
                                                                       Check all that apply.
            PATIENT 1961
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 137 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 173 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.684      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $60.00
                                                                       Check all that apply.
            PATIENT 1962
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.685      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $90.00
                                                                       Check all that apply.
            PATIENT 1963
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.686      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $60.00
                                                                       Check all that apply.
            PATIENT 1964
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.687      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $60.00
                                                                       Check all that apply.
            PATIENT 1965
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.688      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $60.00
                                                                       Check all that apply.
            PATIENT 1966
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 138 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 174 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.689      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $60.00
                                                                       Check all that apply.
            PATIENT 1967
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.690      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $60.00
                                                                       Check all that apply.
            PATIENT 1968
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.691      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $60.00
                                                                       Check all that apply.
            PATIENT 1969
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.692      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $60.00
                                                                       Check all that apply.
            PATIENT 1970
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.693      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $59.99
                                                                       Check all that apply.
            PATIENT 1971
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 139 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 175 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.694      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $59.84
                                                                       Check all that apply.
            PATIENT 1974
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.695      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $59.67
                                                                       Check all that apply.
            PATIENT 1977
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.696      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $59.19
                                                                       Check all that apply.
            PATIENT 1981
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.697      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $58.60
                                                                       Check all that apply.
            PATIENT 1987
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.698      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $58.59
                                                                       Check all that apply.
            PATIENT 1989
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 140 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 176 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.699      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $58.34
                                                                       Check all that apply.
            PATIENT 1992
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.700      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $58.25
                                                                       Check all that apply.
            PATIENT 1993
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.701      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $58.18
                                                                       Check all that apply.
            PATIENT 1994
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.702      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $58.11
                                                                       Check all that apply.
            PATIENT 1996
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.703      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $58.09
                                                                       Check all that apply.
            PATIENT 1997
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 141 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 177 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.704      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $58.00
                                                                       Check all that apply.
            PATIENT 1998
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.705      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $58.00
                                                                       Check all that apply.
            PATIENT 1999
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.706      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 20001
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.707      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.94
                                                                       Check all that apply.
            PATIENT 20002
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.708      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $61.81
                                                                       Check all that apply.
            PATIENT 20003
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 142 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 178 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.709      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 20004
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.710      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $38.33
                                                                       Check all that apply.
            PATIENT 20005
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.711      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $187.00
                                                                       Check all that apply.
            PATIENT 20006
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.712      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $21.00
                                                                       Check all that apply.
            PATIENT 20007
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.713      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $96.24
                                                                       Check all that apply.
            PATIENT 20008
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 143 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 179 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.714      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 20009
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.715      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $57.68
                                                                       Check all that apply.
            PATIENT 2001
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.716      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 20010
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.717      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $47.55
                                                                       Check all that apply.
            PATIENT 20011
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.718      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $85.00
                                                                       Check all that apply.
            PATIENT 20012
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 144 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 180 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.719      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $2.81
                                                                       Check all that apply.
            PATIENT 20013
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.720      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $145.62
                                                                       Check all that apply.
            PATIENT 20014
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.721      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $96.31
                                                                       Check all that apply.
            PATIENT 20015
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.722      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $38.52
                                                                       Check all that apply.
            PATIENT 20016
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.723      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $70.60
                                                                       Check all that apply.
            PATIENT 20017
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 145 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 181 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.724      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.54
                                                                       Check all that apply.
            PATIENT 20018
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.725      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $45.60
                                                                       Check all that apply.
            PATIENT 20019
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.726      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.68
                                                                       Check all that apply.
            PATIENT 20020
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.727      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 20021
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.728      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $76.00
                                                                       Check all that apply.
            PATIENT 20022
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 146 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 182 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.729      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 20023
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.730      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $112.64
                                                                       Check all that apply.
            PATIENT 20024
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.731      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $63.58
                                                                       Check all that apply.
            PATIENT 20025
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.732      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $38.54
                                                                       Check all that apply.
            PATIENT 20026
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.733      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $108.84
                                                                       Check all that apply.
            PATIENT 20027
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 147 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 183 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.734      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $49.32
                                                                       Check all that apply.
            PATIENT 20028
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.735      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $78.97
                                                                       Check all that apply.
            PATIENT 20029
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.736      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $150.00
                                                                       Check all that apply.
            PATIENT 20030
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.737      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $142.70
                                                                       Check all that apply.
            PATIENT 20031
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.738      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 20032
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 148 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 184 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.739      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 20033
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.740      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $59.54
                                                                       Check all that apply.
            PATIENT 20034
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.741      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.00
                                                                       Check all that apply.
            PATIENT 20035
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.742      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 20036
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.743      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.52
                                                                       Check all that apply.
            PATIENT 20037
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 149 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 185 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.744      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 20038
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.745      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.06
                                                                       Check all that apply.
            PATIENT 20039
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.746      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $128.00
                                                                       Check all that apply.
            PATIENT 20040
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.747      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $60.00
                                                                       Check all that apply.
            PATIENT 20041
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.748      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $149.59
                                                                       Check all that apply.
            PATIENT 20042
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 150 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 186 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.749      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $62.40
                                                                       Check all that apply.
            PATIENT 20043
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.750      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $129.00
                                                                       Check all that apply.
            PATIENT 20044
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.751      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $89.54
                                                                       Check all that apply.
            PATIENT 20045
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.752      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 20046
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.753      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.67
                                                                       Check all that apply.
            PATIENT 20047
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 151 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 187 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.754      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $47.60
                                                                       Check all that apply.
            PATIENT 20048
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.755      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $42.60
                                                                       Check all that apply.
            PATIENT 20049
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.756      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $96.91
                                                                       Check all that apply.
            PATIENT 2005
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.757      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $257.53
                                                                       Check all that apply.
            PATIENT 20050
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.758      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 20051
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 152 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 188 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.759      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $68.64
                                                                       Check all that apply.
            PATIENT 20052
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.760      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.50
                                                                       Check all that apply.
            PATIENT 20053
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.761      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $226.63
                                                                       Check all that apply.
            PATIENT 20054
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.762      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $29.00
                                                                       Check all that apply.
            PATIENT 20055
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.763      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $72.07
                                                                       Check all that apply.
            PATIENT 20056
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 153 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 189 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.764      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $97.87
                                                                       Check all that apply.
            PATIENT 20057
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.765      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $96.72
                                                                       Check all that apply.
            PATIENT 20058
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.766      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $121.00
                                                                       Check all that apply.
            PATIENT 20059
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.767      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $57.46
                                                                       Check all that apply.
            PATIENT 2006
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.768      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $29.26
                                                                       Check all that apply.
            PATIENT 20060
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 154 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 190 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.769      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.98
                                                                       Check all that apply.
            PATIENT 20061
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.770      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $291.42
                                                                       Check all that apply.
            PATIENT 20062
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.771      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.20
                                                                       Check all that apply.
            PATIENT 20063
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.772      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $75.65
                                                                       Check all that apply.
            PATIENT 20064
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.773      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $92.64
                                                                       Check all that apply.
            PATIENT 20065
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 155 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 191 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.774      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $54.00
                                                                       Check all that apply.
            PATIENT 20066
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.775      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $17.36
                                                                       Check all that apply.
            PATIENT 20067
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.776      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $42.00
                                                                       Check all that apply.
            PATIENT 20068
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.777      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.00
                                                                       Check all that apply.
            PATIENT 20069
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.778      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $57.45
                                                                       Check all that apply.
            PATIENT 2007
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 156 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 192 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.779      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $57.00
                                                                       Check all that apply.
            PATIENT 20070
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.780      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $179.65
                                                                       Check all that apply.
            PATIENT 20071
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.781      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $121.06
                                                                       Check all that apply.
            PATIENT 20072
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.782      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $72.70
                                                                       Check all that apply.
            PATIENT 20073
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.783      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $277.75
                                                                       Check all that apply.
            PATIENT 20074
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 157 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 193 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.784      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $32.29
                                                                       Check all that apply.
            PATIENT 20075
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.785      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22.77
                                                                       Check all that apply.
            PATIENT 20076
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.786      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $64.00
                                                                       Check all that apply.
            PATIENT 20077
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.787      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.98
                                                                       Check all that apply.
            PATIENT 20078
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.788      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $155.54
                                                                       Check all that apply.
            PATIENT 20079
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 158 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 194 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.789      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $149.87
                                                                       Check all that apply.
            PATIENT 20080
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.790      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $46.19
                                                                       Check all that apply.
            PATIENT 20081
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.791      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $44.62
                                                                       Check all that apply.
            PATIENT 20082
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.792      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $47.55
                                                                       Check all that apply.
            PATIENT 20083
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.793      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $122.40
                                                                       Check all that apply.
            PATIENT 20084
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 159 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 195 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.794      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $74.22
                                                                       Check all that apply.
            PATIENT 20085
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.795      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 20086
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.796      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $143.00
                                                                       Check all that apply.
            PATIENT 20087
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.797      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $72.37
                                                                       Check all that apply.
            PATIENT 20088
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.798      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $37.09
                                                                       Check all that apply.
            PATIENT 20089
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 160 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 196 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.799      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $150.00
                                                                       Check all that apply.
            PATIENT 20090
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.800      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $36.74
                                                                       Check all that apply.
            PATIENT 20091
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.801      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.00
                                                                       Check all that apply.
            PATIENT 20092
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.802      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $36.72
                                                                       Check all that apply.
            PATIENT 20093
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.803      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.12
                                                                       Check all that apply.
            PATIENT 20094
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 161 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 197 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.804      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 20095
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.805      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $47.55
                                                                       Check all that apply.
            PATIENT 20096
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.806      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $90.00
                                                                       Check all that apply.
            PATIENT 20097
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.807      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 20098
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.808      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.46
                                                                       Check all that apply.
            PATIENT 20099
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 162 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 198 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.809      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $42.60
                                                                       Check all that apply.
            PATIENT 20100
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.810      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $63.35
                                                                       Check all that apply.
            PATIENT 20101
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.811      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $62.89
                                                                       Check all that apply.
            PATIENT 20102
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.812      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $200.94
                                                                       Check all that apply.
            PATIENT 20103
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.813      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $55.00
                                                                       Check all that apply.
            PATIENT 20104
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 163 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 199 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.814      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 20105
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.815      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $118.38
                                                                       Check all that apply.
            PATIENT 20106
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.816      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $160.06
                                                                       Check all that apply.
            PATIENT 20107
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.817      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.82
                                                                       Check all that apply.
            PATIENT 20108
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.818      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $55.59
                                                                       Check all that apply.
            PATIENT 20109
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 164 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 200 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.819      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $57.00
                                                                       Check all that apply.
            PATIENT 2011
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.820      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $44.66
                                                                       Check all that apply.
            PATIENT 20110
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.821      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $72.43
                                                                       Check all that apply.
            PATIENT 20111
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.822      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $48.20
                                                                       Check all that apply.
            PATIENT 20112
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.823      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $187.00
                                                                       Check all that apply.
            PATIENT 20113
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 165 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 201 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.824      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $152.74
                                                                       Check all that apply.
            PATIENT 20114
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.825      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.33
                                                                       Check all that apply.
            PATIENT 20115
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.826      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $103.73
                                                                       Check all that apply.
            PATIENT 20116
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.827      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $55.40
                                                                       Check all that apply.
            PATIENT 20117
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.828      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $168.00
                                                                       Check all that apply.
            PATIENT 20118
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 166 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 202 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.829      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 20119
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.830      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $56.98
                                                                       Check all that apply.
            PATIENT 2012
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.831      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 20120
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.832      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $32.76
                                                                       Check all that apply.
            PATIENT 20121
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.833      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.75
                                                                       Check all that apply.
            PATIENT 20122
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 167 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 203 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.834      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.01
                                                                       Check all that apply.
            PATIENT 20123
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.835      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $162.06
                                                                       Check all that apply.
            PATIENT 20124
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.836      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $96.00
                                                                       Check all that apply.
            PATIENT 20125
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.837      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $58.95
                                                                       Check all that apply.
            PATIENT 20126
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.838      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $38.48
                                                                       Check all that apply.
            PATIENT 20127
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 168 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 204 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.839      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.00
                                                                       Check all that apply.
            PATIENT 20128
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.840      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 20129
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.841      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 20130
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.842      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $146.20
                                                                       Check all that apply.
            PATIENT 20131
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.843      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.40
                                                                       Check all that apply.
            PATIENT 20132
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 169 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 205 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.844      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $193.82
                                                                       Check all that apply.
            PATIENT 20133
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.845      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $175.00
                                                                       Check all that apply.
            PATIENT 20134
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.846      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $128.76
                                                                       Check all that apply.
            PATIENT 20135
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.847      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $42.00
                                                                       Check all that apply.
            PATIENT 20136
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.848      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $45.52
                                                                       Check all that apply.
            PATIENT 20137
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 170 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 206 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.849      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $47.60
                                                                       Check all that apply.
            PATIENT 20138
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.850      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $78.97
                                                                       Check all that apply.
            PATIENT 20139
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.851      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $56.50
                                                                       Check all that apply.
            PATIENT 2014
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.852      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $130.00
                                                                       Check all that apply.
            PATIENT 20140
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.853      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $138.50
                                                                       Check all that apply.
            PATIENT 20141
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 171 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 207 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.854      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 20142
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.855      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $136.83
                                                                       Check all that apply.
            PATIENT 20143
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.856      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $27.12
                                                                       Check all that apply.
            PATIENT 20144
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.857      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $158.00
                                                                       Check all that apply.
            PATIENT 20145
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.858      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $64.40
                                                                       Check all that apply.
            PATIENT 20146
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 172 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 208 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.859      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $52.60
                                                                       Check all that apply.
            PATIENT 20147
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.860      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14.44
                                                                       Check all that apply.
            PATIENT 20148
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.861      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $4.13
                                                                       Check all that apply.
            PATIENT 20149
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.862      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $56.39
                                                                       Check all that apply.
            PATIENT 2015
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.863      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $161.93
                                                                       Check all that apply.
            PATIENT 20150
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 173 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 209 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.864      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $147.85
                                                                       Check all that apply.
            PATIENT 20151
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.865      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $71.41
                                                                       Check all that apply.
            PATIENT 20152
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.866      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $68.00
                                                                       Check all that apply.
            PATIENT 20153
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.867      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $2.01
                                                                       Check all that apply.
            PATIENT 20154
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.868      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $200.93
                                                                       Check all that apply.
            PATIENT 20155
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 174 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 210 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.869      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $60.00
                                                                       Check all that apply.
            PATIENT 20156
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.870      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $74.70
                                                                       Check all that apply.
            PATIENT 20157
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.871      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $13.04
                                                                       Check all that apply.
            PATIENT 20158
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.872      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.75
                                                                       Check all that apply.
            PATIENT 20159
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.873      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $56.39
                                                                       Check all that apply.
            PATIENT 2016
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 175 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 211 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.874      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.84
                                                                       Check all that apply.
            PATIENT 20160
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.875      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $101.37
                                                                       Check all that apply.
            PATIENT 20161
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.876      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $51.00
                                                                       Check all that apply.
            PATIENT 20162
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.877      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.15
                                                                       Check all that apply.
            PATIENT 20163
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.878      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14.58
                                                                       Check all that apply.
            PATIENT 20164
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 176 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 212 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.879      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 20165
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.880      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.90
                                                                       Check all that apply.
            PATIENT 20166
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.881      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $150.00
                                                                       Check all that apply.
            PATIENT 20167
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.882      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $82.54
                                                                       Check all that apply.
            PATIENT 20168
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.883      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 20169
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 177 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 213 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.884      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $56.25
                                                                       Check all that apply.
            PATIENT 2017
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.885      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $27.26
                                                                       Check all that apply.
            PATIENT 20170
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.886      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $28.55
                                                                       Check all that apply.
            PATIENT 20171
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.887      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $31.60
                                                                       Check all that apply.
            PATIENT 20172
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.888      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $577.84
                                                                       Check all that apply.
            PATIENT 20173
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 178 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 214 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.889      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $49.84
                                                                       Check all that apply.
            PATIENT 20174
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.890      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.20
                                                                       Check all that apply.
            PATIENT 20175
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.891      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $49.37
                                                                       Check all that apply.
            PATIENT 20176
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.892      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $37.94
                                                                       Check all that apply.
            PATIENT 20177
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.893      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.40
                                                                       Check all that apply.
            PATIENT 20178
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 179 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 215 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.894      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 20179
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.895      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $28.28
                                                                       Check all that apply.
            PATIENT 20180
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.896      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $140.00
                                                                       Check all that apply.
            PATIENT 20181
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.897      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.33
                                                                       Check all that apply.
            PATIENT 20182
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.898      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $132.11
                                                                       Check all that apply.
            PATIENT 20183
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 180 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 216 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.899      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.23
                                                                       Check all that apply.
            PATIENT 20184
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.900      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $97.30
                                                                       Check all that apply.
            PATIENT 20185
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.901      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $94.80
                                                                       Check all that apply.
            PATIENT 20186
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.902      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $150.00
                                                                       Check all that apply.
            PATIENT 20187
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.903      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $334.80
                                                                       Check all that apply.
            PATIENT 20188
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 181 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 217 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.904      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $439.11
                                                                       Check all that apply.
            PATIENT 20189
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.905      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $139.18
                                                                       Check all that apply.
            PATIENT 20190
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.906      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 20191
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.907      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $220.02
                                                                       Check all that apply.
            PATIENT 20192
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.908      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $106.63
                                                                       Check all that apply.
            PATIENT 20193
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 182 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 218 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.909      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $280.44
                                                                       Check all that apply.
            PATIENT 20194
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.910      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $65.76
                                                                       Check all that apply.
            PATIENT 20195
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.911      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $78.31
                                                                       Check all that apply.
            PATIENT 20196
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.912      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $98.77
                                                                       Check all that apply.
            PATIENT 20197
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.913      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $153.00
                                                                       Check all that apply.
            PATIENT 20198
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 183 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 219 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.914      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $287.03
                                                                       Check all that apply.
            PATIENT 20199
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.915      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $55.85
                                                                       Check all that apply.
            PATIENT 2020
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.916      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $91.83
                                                                       Check all that apply.
            PATIENT 20200
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.917      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $69.31
                                                                       Check all that apply.
            PATIENT 20201
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.918      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $58.43
                                                                       Check all that apply.
            PATIENT 20202
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 184 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 220 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.919      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $85.34
                                                                       Check all that apply.
            PATIENT 20203
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.920      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $196.48
                                                                       Check all that apply.
            PATIENT 20204
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.921      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $67.00
                                                                       Check all that apply.
            PATIENT 20205
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.922      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $46.98
                                                                       Check all that apply.
            PATIENT 20206
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.923      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.08
                                                                       Check all that apply.
            PATIENT 20207
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 185 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 221 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.924      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $34.36
                                                                       Check all that apply.
            PATIENT 20208
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.925      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $159.83
                                                                       Check all that apply.
            PATIENT 20209
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.926      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $47.60
                                                                       Check all that apply.
            PATIENT 20210
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.927      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $132.00
                                                                       Check all that apply.
            PATIENT 20211
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.928      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $44.68
                                                                       Check all that apply.
            PATIENT 20212
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 186 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 222 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.929      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $83.78
                                                                       Check all that apply.
            PATIENT 20213
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.930      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $237.41
                                                                       Check all that apply.
            PATIENT 20214
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.931      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $76.26
                                                                       Check all that apply.
            PATIENT 20215
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.932      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $138.50
                                                                       Check all that apply.
            PATIENT 20216
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.933      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $34.35
                                                                       Check all that apply.
            PATIENT 20217
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 187 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 223 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.934      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $192.83
                                                                       Check all that apply.
            PATIENT 20218
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.935      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 20219
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.936      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $38.52
                                                                       Check all that apply.
            PATIENT 20220
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.937      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $78.97
                                                                       Check all that apply.
            PATIENT 20221
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.938      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $81.72
                                                                       Check all that apply.
            PATIENT 20222
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 188 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 224 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.939      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $150.00
                                                                       Check all that apply.
            PATIENT 20223
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.940      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 20224
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.941      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 20225
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.942      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $98.53
                                                                       Check all that apply.
            PATIENT 20226
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.943      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $46.11
                                                                       Check all that apply.
            PATIENT 20227
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 189 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 225 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.944      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.30
                                                                       Check all that apply.
            PATIENT 20228
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.945      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $65.00
                                                                       Check all that apply.
            PATIENT 20229
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.946      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.00
                                                                       Check all that apply.
            PATIENT 20230
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.947      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $132.51
                                                                       Check all that apply.
            PATIENT 20231
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.948      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $162.49
                                                                       Check all that apply.
            PATIENT 20232
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 190 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 226 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.949      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $105.00
                                                                       Check all that apply.
            PATIENT 20233
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.950      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $7.35
                                                                       Check all that apply.
            PATIENT 20234
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.951      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.15
                                                                       Check all that apply.
            PATIENT 20235
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.952      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $224.14
                                                                       Check all that apply.
            PATIENT 20236
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.953      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $28.50
                                                                       Check all that apply.
            PATIENT 20237
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 191 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 227 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.954      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $107.16
                                                                       Check all that apply.
            PATIENT 20238
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.955      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $38.88
                                                                       Check all that apply.
            PATIENT 20239
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.956      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $92.67
                                                                       Check all that apply.
            PATIENT 20240
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.957      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.66
                                                                       Check all that apply.
            PATIENT 20241
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.958      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $125.35
                                                                       Check all that apply.
            PATIENT 20242
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 192 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 228 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.959      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $225.08
                                                                       Check all that apply.
            PATIENT 20243
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.960      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.01
                                                                       Check all that apply.
            PATIENT 20244
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.961      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $42.11
                                                                       Check all that apply.
            PATIENT 20245
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.962      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $86.14
                                                                       Check all that apply.
            PATIENT 20246
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.963      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $349.95
                                                                       Check all that apply.
            PATIENT 20247
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 193 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 229 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.964      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $29.28
                                                                       Check all that apply.
            PATIENT 20248
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.965      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 20249
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.966      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $71.08
                                                                       Check all that apply.
            PATIENT 20250
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.967      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $85.00
                                                                       Check all that apply.
            PATIENT 20251
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.968      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 20252
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 194 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 230 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.969      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.09
                                                                       Check all that apply.
            PATIENT 20253
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.970      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.40
                                                                       Check all that apply.
            PATIENT 20254
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.971      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.74
                                                                       Check all that apply.
            PATIENT 20255
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.972      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.36
                                                                       Check all that apply.
            PATIENT 20256
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.973      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $74.00
                                                                       Check all that apply.
            PATIENT 20257
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 195 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 231 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.974      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.90
                                                                       Check all that apply.
            PATIENT 20258
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.975      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.92
                                                                       Check all that apply.
            PATIENT 20259
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.976      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $133.03
                                                                       Check all that apply.
            PATIENT 20260
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.977      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $119.84
                                                                       Check all that apply.
            PATIENT 20261
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.978      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $217.76
                                                                       Check all that apply.
            PATIENT 20262
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 196 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 232 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.979      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $70.72
                                                                       Check all that apply.
            PATIENT 20263
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.980      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $4.36
                                                                       Check all that apply.
            PATIENT 20264
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.981      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $51.75
                                                                       Check all that apply.
            PATIENT 20265
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.982      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $97.27
                                                                       Check all that apply.
            PATIENT 20266
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.983      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $21.51
                                                                       Check all that apply.
            PATIENT 20267
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 197 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 233 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.984      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.16
                                                                       Check all that apply.
            PATIENT 20268
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.985      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $45.50
                                                                       Check all that apply.
            PATIENT 20269
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.986      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $133.78
                                                                       Check all that apply.
            PATIENT 20270
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.987      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $16.00
                                                                       Check all that apply.
            PATIENT 20271
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.988      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14.20
                                                                       Check all that apply.
            PATIENT 20272
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 198 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 234 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.989      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.15
                                                                       Check all that apply.
            PATIENT 20273
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.990      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $60.45
                                                                       Check all that apply.
            PATIENT 20274
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.991      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.00
                                                                       Check all that apply.
            PATIENT 20275
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.992      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $93.85
                                                                       Check all that apply.
            PATIENT 20276
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.993      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $45.50
                                                                       Check all that apply.
            PATIENT 20277
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 199 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 235 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.994      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $91.32
                                                                       Check all that apply.
            PATIENT 20278
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.995      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $87.75
                                                                       Check all that apply.
            PATIENT 20279
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.996      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $55.00
                                                                       Check all that apply.
            PATIENT 2028
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.997      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $99.54
                                                                       Check all that apply.
            PATIENT 20280
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.998      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $69.11
                                                                       Check all that apply.
            PATIENT 20281
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 200 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 236 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.999      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $4.92
                                                                       Check all that apply.
            PATIENT 20282
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1000     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $34.47
                                                                       Check all that apply.
            PATIENT 20283
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1001     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $220.91
                                                                       Check all that apply.
            PATIENT 20284
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1002     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $221.48
                                                                       Check all that apply.
            PATIENT 20285
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1003     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $216.85
                                                                       Check all that apply.
            PATIENT 20286
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 201 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 237 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1004     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 20287
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1005     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $58.44
                                                                       Check all that apply.
            PATIENT 20288
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1006     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $184.65
                                                                       Check all that apply.
            PATIENT 20289
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1007     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $55.00
                                                                       Check all that apply.
            PATIENT 2029
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1008     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 20290
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 202 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 238 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1009     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 20291
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1010     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $150.00
                                                                       Check all that apply.
            PATIENT 20292
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1011     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $47.66
                                                                       Check all that apply.
            PATIENT 20293
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1012     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 20294
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1013     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $109.70
                                                                       Check all that apply.
            PATIENT 20295
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 203 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 239 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1014     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $53.66
                                                                       Check all that apply.
            PATIENT 20296
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1015     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $37.05
                                                                       Check all that apply.
            PATIENT 20297
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1016     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $79.74
                                                                       Check all that apply.
            PATIENT 20298
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1017     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $213.94
                                                                       Check all that apply.
            PATIENT 20299
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1018     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $5,408.97
                                                                       Check all that apply.
            PATIENT 203
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 204 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 240 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1019     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $96.94
                                                                       Check all that apply.
            PATIENT 20300
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1020     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $17.48
                                                                       Check all that apply.
            PATIENT 20301
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1021     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $182.06
                                                                       Check all that apply.
            PATIENT 20302
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1022     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $97.91
                                                                       Check all that apply.
            PATIENT 20303
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1023     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $60.35
                                                                       Check all that apply.
            PATIENT 20304
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 205 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 241 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1024     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.26
                                                                       Check all that apply.
            PATIENT 20305
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1025     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.00
                                                                       Check all that apply.
            PATIENT 20306
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1026     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.59
                                                                       Check all that apply.
            PATIENT 20307
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1027     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.00
                                                                       Check all that apply.
            PATIENT 20308
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1028     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.64
                                                                       Check all that apply.
            PATIENT 20309
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 206 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 242 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1029     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $54.80
                                                                       Check all that apply.
            PATIENT 2031
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1030     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $59.10
                                                                       Check all that apply.
            PATIENT 20310
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1031     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19.21
                                                                       Check all that apply.
            PATIENT 20311
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1032     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.16
                                                                       Check all that apply.
            PATIENT 20312
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1033     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.74
                                                                       Check all that apply.
            PATIENT 20313
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 207 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 243 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1034     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $135.24
                                                                       Check all that apply.
            PATIENT 20314
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1035     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 20315
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1036     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $68.41
                                                                       Check all that apply.
            PATIENT 20316
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1037     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $222.56
                                                                       Check all that apply.
            PATIENT 20317
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1038     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $51.26
                                                                       Check all that apply.
            PATIENT 20318
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 208 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 244 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1039     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 20319
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1040     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $54.23
                                                                       Check all that apply.
            PATIENT 2032
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1041     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $261.72
                                                                       Check all that apply.
            PATIENT 20320
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1042     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $55.75
                                                                       Check all that apply.
            PATIENT 20321
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1043     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $47.60
                                                                       Check all that apply.
            PATIENT 20322
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 209 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 245 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1044     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.11
                                                                       Check all that apply.
            PATIENT 20323
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1045     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $38.33
                                                                       Check all that apply.
            PATIENT 20324
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1046     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 20325
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1047     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $59.83
                                                                       Check all that apply.
            PATIENT 20326
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1048     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $163.29
                                                                       Check all that apply.
            PATIENT 20327
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 210 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 246 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1049     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.42
                                                                       Check all that apply.
            PATIENT 20328
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1050     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.55
                                                                       Check all that apply.
            PATIENT 20329
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1051     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $54.21
                                                                       Check all that apply.
            PATIENT 2033
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1052     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $143.12
                                                                       Check all that apply.
            PATIENT 20330
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1053     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $75.92
                                                                       Check all that apply.
            PATIENT 20331
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 211 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 247 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1054     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $125.92
                                                                       Check all that apply.
            PATIENT 20332
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1055     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $117.48
                                                                       Check all that apply.
            PATIENT 20333
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1056     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $68.18
                                                                       Check all that apply.
            PATIENT 20334
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1057     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.00
                                                                       Check all that apply.
            PATIENT 20335
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1058     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $42.60
                                                                       Check all that apply.
            PATIENT 20336
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 212 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 248 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1059     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $73.14
                                                                       Check all that apply.
            PATIENT 20337
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1060     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 20338
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1061     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.43
                                                                       Check all that apply.
            PATIENT 20339
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1062     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $42.60
                                                                       Check all that apply.
            PATIENT 20340
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1063     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $8.91
                                                                       Check all that apply.
            PATIENT 20341
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 213 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 249 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1064     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $46.09
                                                                       Check all that apply.
            PATIENT 20342
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1065     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $182.02
                                                                       Check all that apply.
            PATIENT 20343
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1066     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $253.49
                                                                       Check all that apply.
            PATIENT 20344
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1067     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $107.25
                                                                       Check all that apply.
            PATIENT 20345
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1068     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $204.05
                                                                       Check all that apply.
            PATIENT 20346
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 214 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 250 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1069     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $147.00
                                                                       Check all that apply.
            PATIENT 20347
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1070     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 20348
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1071     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $47.60
                                                                       Check all that apply.
            PATIENT 20349
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1072     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $178.96
                                                                       Check all that apply.
            PATIENT 20350
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1073     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $31.38
                                                                       Check all that apply.
            PATIENT 20351
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 215 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 251 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1074     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $73.00
                                                                       Check all that apply.
            PATIENT 20352
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1075     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $28.90
                                                                       Check all that apply.
            PATIENT 20353
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1076     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $47.55
                                                                       Check all that apply.
            PATIENT 20354
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1077     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11.88
                                                                       Check all that apply.
            PATIENT 20355
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1078     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $71.48
                                                                       Check all that apply.
            PATIENT 20356
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 216 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 252 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1079     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $169.06
                                                                       Check all that apply.
            PATIENT 20357
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1080     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $78.97
                                                                       Check all that apply.
            PATIENT 20358
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1081     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $38.33
                                                                       Check all that apply.
            PATIENT 20359
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1082     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $170.93
                                                                       Check all that apply.
            PATIENT 20360
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1083     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $196.78
                                                                       Check all that apply.
            PATIENT 20361
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 217 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 253 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1084     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 20362
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1085     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $7.00
                                                                       Check all that apply.
            PATIENT 20363
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1086     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.63
                                                                       Check all that apply.
            PATIENT 20364
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1087     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $143.06
                                                                       Check all that apply.
            PATIENT 20365
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1088     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $119.00
                                                                       Check all that apply.
            PATIENT 20366
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 218 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 254 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1089     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $170.97
                                                                       Check all that apply.
            PATIENT 20367
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1090     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $220.73
                                                                       Check all that apply.
            PATIENT 20368
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1091     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $130.89
                                                                       Check all that apply.
            PATIENT 20369
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1092     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $153.39
                                                                       Check all that apply.
            PATIENT 20370
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1093     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $33.20
                                                                       Check all that apply.
            PATIENT 20371
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 219 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 255 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1094     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.80
                                                                       Check all that apply.
            PATIENT 20372
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1095     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $49.84
                                                                       Check all that apply.
            PATIENT 20373
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1096     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $92.36
                                                                       Check all that apply.
            PATIENT 20374
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1097     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $187.00
                                                                       Check all that apply.
            PATIENT 20375
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1098     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $18.53
                                                                       Check all that apply.
            PATIENT 20376
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 220 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 256 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1099     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.64
                                                                       Check all that apply.
            PATIENT 20377
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1100     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $38.33
                                                                       Check all that apply.
            PATIENT 20378
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1101     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $186.69
                                                                       Check all that apply.
            PATIENT 20379
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1102     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $56.00
                                                                       Check all that apply.
            PATIENT 20380
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1103     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 20381
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 221 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 257 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1104     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $125.00
                                                                       Check all that apply.
            PATIENT 20382
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1105     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.00
                                                                       Check all that apply.
            PATIENT 20383
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1106     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $173.40
                                                                       Check all that apply.
            PATIENT 20384
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1107     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $32.00
                                                                       Check all that apply.
            PATIENT 20385
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1108     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $212.00
                                                                       Check all that apply.
            PATIENT 20386
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 222 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 258 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1109     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $21.72
                                                                       Check all that apply.
            PATIENT 20387
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1110     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $255.77
                                                                       Check all that apply.
            PATIENT 20388
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1111     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $89.18
                                                                       Check all that apply.
            PATIENT 20389
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1112     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $54.00
                                                                       Check all that apply.
            PATIENT 2039
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1113     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 20390
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 223 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 259 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1114     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $57.48
                                                                       Check all that apply.
            PATIENT 20391
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1115     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $79.45
                                                                       Check all that apply.
            PATIENT 20392
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1116     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $250.58
                                                                       Check all that apply.
            PATIENT 20393
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1117     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $974.51
                                                                       Check all that apply.
            PATIENT 20394
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1118     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $16.79
                                                                       Check all that apply.
            PATIENT 20395
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 224 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 260 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1119     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.00
                                                                       Check all that apply.
            PATIENT 20396
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1120     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $55.49
                                                                       Check all that apply.
            PATIENT 20397
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1121     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 20398
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1122     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $55.86
                                                                       Check all that apply.
            PATIENT 20399
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1123     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $54.00
                                                                       Check all that apply.
            PATIENT 2040
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 225 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 261 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1124     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $71.08
                                                                       Check all that apply.
            PATIENT 20400
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1125     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $58.84
                                                                       Check all that apply.
            PATIENT 20401
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1126     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $44.17
                                                                       Check all that apply.
            PATIENT 20402
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1127     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $47.97
                                                                       Check all that apply.
            PATIENT 20403
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1128     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $81.72
                                                                       Check all that apply.
            PATIENT 20404
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 226 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 262 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1129     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $98.27
                                                                       Check all that apply.
            PATIENT 20405
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1130     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12.19
                                                                       Check all that apply.
            PATIENT 20406
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1131     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $42.00
                                                                       Check all that apply.
            PATIENT 20407
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1132     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $436.30
                                                                       Check all that apply.
            PATIENT 20408
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1133     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.81
                                                                       Check all that apply.
            PATIENT 20409
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 227 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 263 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1134     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $54.00
                                                                       Check all that apply.
            PATIENT 2041
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1135     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $113.74
                                                                       Check all that apply.
            PATIENT 20410
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1136     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.25
                                                                       Check all that apply.
            PATIENT 20411
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1137     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $129.12
                                                                       Check all that apply.
            PATIENT 20412
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1138     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11.29
                                                                       Check all that apply.
            PATIENT 20413
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 228 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 264 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1139     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19.51
                                                                       Check all that apply.
            PATIENT 20414
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1140     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $150.91
                                                                       Check all that apply.
            PATIENT 20415
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1141     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $71.08
                                                                       Check all that apply.
            PATIENT 20416
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1142     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $143.04
                                                                       Check all that apply.
            PATIENT 20417
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1143     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $193.66
                                                                       Check all that apply.
            PATIENT 20418
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 229 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 265 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1144     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $97.67
                                                                       Check all that apply.
            PATIENT 20419
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1145     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $54.00
                                                                       Check all that apply.
            PATIENT 2042
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1146     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $69.88
                                                                       Check all that apply.
            PATIENT 20420
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1147     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $113.82
                                                                       Check all that apply.
            PATIENT 20421
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1148     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $37.97
                                                                       Check all that apply.
            PATIENT 20422
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 230 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 266 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1149     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $66.00
                                                                       Check all that apply.
            PATIENT 20423
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1150     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $260.00
                                                                       Check all that apply.
            PATIENT 20424
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1151     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $190.30
                                                                       Check all that apply.
            PATIENT 20425
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1152     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $135.00
                                                                       Check all that apply.
            PATIENT 20426
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1153     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $69.71
                                                                       Check all that apply.
            PATIENT 20427
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 231 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 267 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1154     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $88.41
                                                                       Check all that apply.
            PATIENT 20428
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1155     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 20429
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1156     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $54.00
                                                                       Check all that apply.
            PATIENT 2043
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1157     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.43
                                                                       Check all that apply.
            PATIENT 20430
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1158     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.78
                                                                       Check all that apply.
            PATIENT 20431
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 232 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 268 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1159     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $65.00
                                                                       Check all that apply.
            PATIENT 20432
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1160     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $31.93
                                                                       Check all that apply.
            PATIENT 20433
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1161     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $63.09
                                                                       Check all that apply.
            PATIENT 20434
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1162     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $179.48
                                                                       Check all that apply.
            PATIENT 20435
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1163     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $234.50
                                                                       Check all that apply.
            PATIENT 20436
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 233 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 269 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1164     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $28.00
                                                                       Check all that apply.
            PATIENT 20437
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1165     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.35
                                                                       Check all that apply.
            PATIENT 20438
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1166     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.69
                                                                       Check all that apply.
            PATIENT 20439
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1167     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $54.00
                                                                       Check all that apply.
            PATIENT 2044
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1168     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $33.65
                                                                       Check all that apply.
            PATIENT 20440
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 234 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 270 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1169     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $21.99
                                                                       Check all that apply.
            PATIENT 20441
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1170     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $73.25
                                                                       Check all that apply.
            PATIENT 20442
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1171     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 20443
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1172     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $39.10
                                                                       Check all that apply.
            PATIENT 20444
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1173     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $75.37
                                                                       Check all that apply.
            PATIENT 20445
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 235 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 271 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1174     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $163.21
                                                                       Check all that apply.
            PATIENT 20446
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1175     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $178.77
                                                                       Check all that apply.
            PATIENT 20447
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1176     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $66.47
                                                                       Check all that apply.
            PATIENT 20448
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1177     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $119.25
                                                                       Check all that apply.
            PATIENT 20449
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1178     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $54.00
                                                                       Check all that apply.
            PATIENT 2045
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 236 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 272 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1179     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $207.30
                                                                       Check all that apply.
            PATIENT 20450
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1180     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $195.83
                                                                       Check all that apply.
            PATIENT 20451
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1181     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $47.60
                                                                       Check all that apply.
            PATIENT 20452
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1182     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 20453
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1183     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.75
                                                                       Check all that apply.
            PATIENT 20454
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 237 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 273 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1184     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14.39
                                                                       Check all that apply.
            PATIENT 20455
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1185     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $157.36
                                                                       Check all that apply.
            PATIENT 20456
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1186     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22.73
                                                                       Check all that apply.
            PATIENT 20457
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1187     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $44.83
                                                                       Check all that apply.
            PATIENT 20458
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1188     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $42.00
                                                                       Check all that apply.
            PATIENT 20459
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 238 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 274 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1189     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $54.00
                                                                       Check all that apply.
            PATIENT 2046
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1190     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $53.40
                                                                       Check all that apply.
            PATIENT 20460
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1191     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.75
                                                                       Check all that apply.
            PATIENT 20461
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1192     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $7.08
                                                                       Check all that apply.
            PATIENT 20462
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1193     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $75.00
                                                                       Check all that apply.
            PATIENT 20463
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 239 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 275 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1194     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $186.67
                                                                       Check all that apply.
            PATIENT 20464
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1195     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $57.56
                                                                       Check all that apply.
            PATIENT 20465
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1196     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $120.16
                                                                       Check all that apply.
            PATIENT 20466
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1197     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $257.61
                                                                       Check all that apply.
            PATIENT 20467
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1198     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $58.75
                                                                       Check all that apply.
            PATIENT 20468
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 240 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 276 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1199     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $66.60
                                                                       Check all that apply.
            PATIENT 20469
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1200     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $54.00
                                                                       Check all that apply.
            PATIENT 2047
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1201     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $78.98
                                                                       Check all that apply.
            PATIENT 20470
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1202     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $184.34
                                                                       Check all that apply.
            PATIENT 20471
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1203     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $266.95
                                                                       Check all that apply.
            PATIENT 20472
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 241 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 277 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1204     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.39
                                                                       Check all that apply.
            PATIENT 20473
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1205     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $143.58
                                                                       Check all that apply.
            PATIENT 20474
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1206     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19.11
                                                                       Check all that apply.
            PATIENT 20475
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1207     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.15
                                                                       Check all that apply.
            PATIENT 20476
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1208     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 20477
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 242 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 278 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1209     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $179.10
                                                                       Check all that apply.
            PATIENT 20478
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1210     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.70
                                                                       Check all that apply.
            PATIENT 20479
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1211     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $54.00
                                                                       Check all that apply.
            PATIENT 2048
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1212     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 20480
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1213     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $41.97
                                                                       Check all that apply.
            PATIENT 20481
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 243 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 279 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1214     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 20482
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1215     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $57.18
                                                                       Check all that apply.
            PATIENT 20483
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1216     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.85
                                                                       Check all that apply.
            PATIENT 20484
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1217     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 20485
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1218     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $179.00
                                                                       Check all that apply.
            PATIENT 20486
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 244 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 280 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1219     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $46.50
                                                                       Check all that apply.
            PATIENT 20487
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1220     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $38.33
                                                                       Check all that apply.
            PATIENT 20488
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1221     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.01
                                                                       Check all that apply.
            PATIENT 20489
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1222     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $54.00
                                                                       Check all that apply.
            PATIENT 2049
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1223     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $118.01
                                                                       Check all that apply.
            PATIENT 20490
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 245 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 281 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1224     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $60.76
                                                                       Check all that apply.
            PATIENT 20491
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1225     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.80
                                                                       Check all that apply.
            PATIENT 20492
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1226     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $93.04
                                                                       Check all that apply.
            PATIENT 20493
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1227     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $193.67
                                                                       Check all that apply.
            PATIENT 20494
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1228     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $142.79
                                                                       Check all that apply.
            PATIENT 20495
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 246 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 282 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1229     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $134.58
                                                                       Check all that apply.
            PATIENT 20496
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1230     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $72.13
                                                                       Check all that apply.
            PATIENT 20497
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1231     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.00
                                                                       Check all that apply.
            PATIENT 20498
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1232     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $140.25
                                                                       Check all that apply.
            PATIENT 20499
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1233     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $54.00
                                                                       Check all that apply.
            PATIENT 2050
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 247 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 283 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1234     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $133.08
                                                                       Check all that apply.
            PATIENT 20500
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1235     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $166.02
                                                                       Check all that apply.
            PATIENT 20501
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1236     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $34.29
                                                                       Check all that apply.
            PATIENT 20502
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1237     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.71
                                                                       Check all that apply.
            PATIENT 20503
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1238     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $45.30
                                                                       Check all that apply.
            PATIENT 20504
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 248 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 284 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1239     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $46.50
                                                                       Check all that apply.
            PATIENT 20505
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1240     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $79.72
                                                                       Check all that apply.
            PATIENT 20506
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1241     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $125.00
                                                                       Check all that apply.
            PATIENT 20507
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1242     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $134.00
                                                                       Check all that apply.
            PATIENT 20508
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1243     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $277.74
                                                                       Check all that apply.
            PATIENT 20509
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 249 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 285 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1244     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $54.00
                                                                       Check all that apply.
            PATIENT 2051
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1245     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $78.50
                                                                       Check all that apply.
            PATIENT 20510
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1246     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $137.88
                                                                       Check all that apply.
            PATIENT 20511
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1247     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $103.99
                                                                       Check all that apply.
            PATIENT 20512
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1248     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.91
                                                                       Check all that apply.
            PATIENT 20513
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 250 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 286 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1249     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $44.31
                                                                       Check all that apply.
            PATIENT 20514
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1250     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $116.91
                                                                       Check all that apply.
            PATIENT 20515
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1251     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $27.24
                                                                       Check all that apply.
            PATIENT 20516
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1252     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $59.00
                                                                       Check all that apply.
            PATIENT 20517
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1253     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 20518
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 251 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 287 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1254     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $57.07
                                                                       Check all that apply.
            PATIENT 20519
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1255     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $54.00
                                                                       Check all that apply.
            PATIENT 2052
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1256     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $150.00
                                                                       Check all that apply.
            PATIENT 20520
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1257     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $37.15
                                                                       Check all that apply.
            PATIENT 20521
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1258     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $54.00
                                                                       Check all that apply.
            PATIENT 20522
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 252 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 288 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1259     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $145.35
                                                                       Check all that apply.
            PATIENT 20523
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1260     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 20524
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1261     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 20525
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1262     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.47
                                                                       Check all that apply.
            PATIENT 20526
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1263     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $38.33
                                                                       Check all that apply.
            PATIENT 20527
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 253 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 289 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1264     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $95.61
                                                                       Check all that apply.
            PATIENT 20528
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1265     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $117.24
                                                                       Check all that apply.
            PATIENT 20529
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1266     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $54.00
                                                                       Check all that apply.
            PATIENT 2053
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1267     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $132.52
                                                                       Check all that apply.
            PATIENT 20530
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1268     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.69
                                                                       Check all that apply.
            PATIENT 20531
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 254 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 290 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1269     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19.02
                                                                       Check all that apply.
            PATIENT 20532
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1270     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $146.20
                                                                       Check all that apply.
            PATIENT 20533
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1271     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $28.00
                                                                       Check all that apply.
            PATIENT 20534
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1272     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $168.38
                                                                       Check all that apply.
            PATIENT 20535
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1273     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 20536
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 255 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 291 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1274     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $114.40
                                                                       Check all that apply.
            PATIENT 20537
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1275     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 20538
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1276     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $42.80
                                                                       Check all that apply.
            PATIENT 20539
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1277     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $54.00
                                                                       Check all that apply.
            PATIENT 2054
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1278     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $181.19
                                                                       Check all that apply.
            PATIENT 20540
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 256 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 292 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1279     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.00
                                                                       Check all that apply.
            PATIENT 20541
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1280     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $297.33
                                                                       Check all that apply.
            PATIENT 20542
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1281     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $66.66
                                                                       Check all that apply.
            PATIENT 20543
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1282     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $21.92
                                                                       Check all that apply.
            PATIENT 20544
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1283     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $195.38
                                                                       Check all that apply.
            PATIENT 20545
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 257 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 293 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1284     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.00
                                                                       Check all that apply.
            PATIENT 20546
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1285     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $190.82
                                                                       Check all that apply.
            PATIENT 20547
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1286     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $150.39
                                                                       Check all that apply.
            PATIENT 20548
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1287     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.52
                                                                       Check all that apply.
            PATIENT 20549
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1288     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $54.00
                                                                       Check all that apply.
            PATIENT 2055
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 258 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 294 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1289     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 20550
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1290     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.75
                                                                       Check all that apply.
            PATIENT 20551
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1291     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $28.88
                                                                       Check all that apply.
            PATIENT 20552
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1292     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 20553
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1293     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.43
                                                                       Check all that apply.
            PATIENT 20554
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 259 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 295 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1294     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $193.41
                                                                       Check all that apply.
            PATIENT 20555
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1295     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 20556
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1296     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $29.00
                                                                       Check all that apply.
            PATIENT 20557
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1297     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $132.74
                                                                       Check all that apply.
            PATIENT 20558
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1298     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.00
                                                                       Check all that apply.
            PATIENT 20559
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 260 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 296 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1299     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $54.00
                                                                       Check all that apply.
            PATIENT 2056
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1300     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $350.76
                                                                       Check all that apply.
            PATIENT 20560
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1301     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $46.51
                                                                       Check all that apply.
            PATIENT 20561
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1302     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $146.41
                                                                       Check all that apply.
            PATIENT 20562
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1303     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $138.50
                                                                       Check all that apply.
            PATIENT 20563
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 261 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 297 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1304     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $134.33
                                                                       Check all that apply.
            PATIENT 20564
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1305     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $28.40
                                                                       Check all that apply.
            PATIENT 20565
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1306     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $78.19
                                                                       Check all that apply.
            PATIENT 20566
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1307     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 20567
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1308     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 20568
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 262 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 298 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1309     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $208.74
                                                                       Check all that apply.
            PATIENT 20569
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1310     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $54.00
                                                                       Check all that apply.
            PATIENT 2057
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1311     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $28.16
                                                                       Check all that apply.
            PATIENT 20570
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1312     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $221.03
                                                                       Check all that apply.
            PATIENT 20571
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1313     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.43
                                                                       Check all that apply.
            PATIENT 20572
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 263 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 299 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1314     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $88.02
                                                                       Check all that apply.
            PATIENT 20573
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1315     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $142.79
                                                                       Check all that apply.
            PATIENT 20574
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1316     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $17.80
                                                                       Check all that apply.
            PATIENT 20575
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1317     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $29.58
                                                                       Check all that apply.
            PATIENT 20576
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1318     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $42.60
                                                                       Check all that apply.
            PATIENT 20577
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 264 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 300 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1319     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $241.98
                                                                       Check all that apply.
            PATIENT 20578
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1320     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $21.51
                                                                       Check all that apply.
            PATIENT 20579
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1321     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $54.00
                                                                       Check all that apply.
            PATIENT 2058
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1322     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $110.61
                                                                       Check all that apply.
            PATIENT 20580
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1323     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.88
                                                                       Check all that apply.
            PATIENT 20581
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 265 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 301 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1324     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $46.50
                                                                       Check all that apply.
            PATIENT 20582
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1325     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $46.21
                                                                       Check all that apply.
            PATIENT 20583
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1326     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $194.39
                                                                       Check all that apply.
            PATIENT 20584
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1327     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 20585
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1328     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $127.83
                                                                       Check all that apply.
            PATIENT 20586
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 266 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 302 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1329     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $52.60
                                                                       Check all that apply.
            PATIENT 20587
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1330     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.30
                                                                       Check all that apply.
            PATIENT 20588
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1331     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $97.92
                                                                       Check all that apply.
            PATIENT 20589
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1332     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $54.00
                                                                       Check all that apply.
            PATIENT 2059
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1333     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $27.85
                                                                       Check all that apply.
            PATIENT 20590
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 267 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 303 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1334     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $59.86
                                                                       Check all that apply.
            PATIENT 20591
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1335     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $151.50
                                                                       Check all that apply.
            PATIENT 20592
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1336     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $66.97
                                                                       Check all that apply.
            PATIENT 20593
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1337     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $154.48
                                                                       Check all that apply.
            PATIENT 20594
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1338     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $39.11
                                                                       Check all that apply.
            PATIENT 20595
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 268 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 304 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1339     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $43.84
                                                                       Check all that apply.
            PATIENT 20596
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1340     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $117.00
                                                                       Check all that apply.
            PATIENT 20597
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1341     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $409.36
                                                                       Check all that apply.
            PATIENT 20598
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1342     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $38.33
                                                                       Check all that apply.
            PATIENT 20599
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1343     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $54.00
                                                                       Check all that apply.
            PATIENT 2060
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 269 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 305 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1344     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $262.28
                                                                       Check all that apply.
            PATIENT 20600
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1345     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $120.43
                                                                       Check all that apply.
            PATIENT 20601
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1346     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.00
                                                                       Check all that apply.
            PATIENT 20602
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1347     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $162.49
                                                                       Check all that apply.
            PATIENT 20603
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1348     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $165.22
                                                                       Check all that apply.
            PATIENT 20604
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 270 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 306 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1349     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $116.66
                                                                       Check all that apply.
            PATIENT 20605
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1350     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.00
                                                                       Check all that apply.
            PATIENT 20606
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1351     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14.04
                                                                       Check all that apply.
            PATIENT 20607
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1352     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $17.80
                                                                       Check all that apply.
            PATIENT 20608
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1353     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $28.48
                                                                       Check all that apply.
            PATIENT 20609
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 271 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 307 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1354     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $54.00
                                                                       Check all that apply.
            PATIENT 2061
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1355     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $94.64
                                                                       Check all that apply.
            PATIENT 20610
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1356     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $39.48
                                                                       Check all that apply.
            PATIENT 20611
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1357     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $146.36
                                                                       Check all that apply.
            PATIENT 20612
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1358     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 20613
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 272 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 308 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1359     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $197.22
                                                                       Check all that apply.
            PATIENT 20614
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1360     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $191.73
                                                                       Check all that apply.
            PATIENT 20615
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1361     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.80
                                                                       Check all that apply.
            PATIENT 20616
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1362     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $39.43
                                                                       Check all that apply.
            PATIENT 20617
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1363     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $110.53
                                                                       Check all that apply.
            PATIENT 20618
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 273 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 309 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1364     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.54
                                                                       Check all that apply.
            PATIENT 20619
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1365     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.43
                                                                       Check all that apply.
            PATIENT 20620
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1366     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $118.50
                                                                       Check all that apply.
            PATIENT 20621
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1367     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $45.00
                                                                       Check all that apply.
            PATIENT 20622
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1368     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $134.98
                                                                       Check all that apply.
            PATIENT 20623
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 274 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 310 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1369     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $42.00
                                                                       Check all that apply.
            PATIENT 20624
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1370     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $46.50
                                                                       Check all that apply.
            PATIENT 20625
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1371     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $107.28
                                                                       Check all that apply.
            PATIENT 20626
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1372     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $90.52
                                                                       Check all that apply.
            PATIENT 20627
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1373     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $150.00
                                                                       Check all that apply.
            PATIENT 20628
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 275 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 311 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1374     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $36.35
                                                                       Check all that apply.
            PATIENT 20629
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1375     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $47.60
                                                                       Check all that apply.
            PATIENT 20630
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1376     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $142.79
                                                                       Check all that apply.
            PATIENT 20631
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1377     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.72
                                                                       Check all that apply.
            PATIENT 20632
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1378     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $39.10
                                                                       Check all that apply.
            PATIENT 20633
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 276 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 312 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1379     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $114.19
                                                                       Check all that apply.
            PATIENT 20634
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1380     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 20635
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1381     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.60
                                                                       Check all that apply.
            PATIENT 20636
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1382     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $31.38
                                                                       Check all that apply.
            PATIENT 20637
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1383     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $41.73
                                                                       Check all that apply.
            PATIENT 20638
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 277 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 313 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1384     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $74.94
                                                                       Check all that apply.
            PATIENT 20639
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1385     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $42.89
                                                                       Check all that apply.
            PATIENT 20640
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1386     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 20641
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1387     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $138.37
                                                                       Check all that apply.
            PATIENT 20642
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1388     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.75
                                                                       Check all that apply.
            PATIENT 20643
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 278 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 314 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1389     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 20644
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1390     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 20645
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1391     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $62.21
                                                                       Check all that apply.
            PATIENT 20646
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1392     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $47.55
                                                                       Check all that apply.
            PATIENT 20647
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1393     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $105.67
                                                                       Check all that apply.
            PATIENT 20648
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 279 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 315 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1394     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19.11
                                                                       Check all that apply.
            PATIENT 20649
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1395     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $53.50
                                                                       Check all that apply.
            PATIENT 2065
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1396     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.01
                                                                       Check all that apply.
            PATIENT 20650
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1397     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $38.33
                                                                       Check all that apply.
            PATIENT 20651
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1398     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $63.50
                                                                       Check all that apply.
            PATIENT 20652
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 280 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 316 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1399     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $51.47
                                                                       Check all that apply.
            PATIENT 20653
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1400     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $46.50
                                                                       Check all that apply.
            PATIENT 20654
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1401     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $55.35
                                                                       Check all that apply.
            PATIENT 20655
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1402     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $87.36
                                                                       Check all that apply.
            PATIENT 20656
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1403     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $74.30
                                                                       Check all that apply.
            PATIENT 20657
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 281 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 317 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1404     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $119.00
                                                                       Check all that apply.
            PATIENT 20658
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1405     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $82.00
                                                                       Check all that apply.
            PATIENT 20659
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1406     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $53.50
                                                                       Check all that apply.
            PATIENT 2066
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1407     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 20660
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1408     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.75
                                                                       Check all that apply.
            PATIENT 20661
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 282 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 318 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1409     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $139.72
                                                                       Check all that apply.
            PATIENT 20662
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1410     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $45.97
                                                                       Check all that apply.
            PATIENT 20663
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1411     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $47.60
                                                                       Check all that apply.
            PATIENT 20664
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1412     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $36.65
                                                                       Check all that apply.
            PATIENT 20665
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1413     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.25
                                                                       Check all that apply.
            PATIENT 20666
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 283 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 319 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1414     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $132.12
                                                                       Check all that apply.
            PATIENT 20667
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1415     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $165.13
                                                                       Check all that apply.
            PATIENT 20668
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1416     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.80
                                                                       Check all that apply.
            PATIENT 20669
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1417     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $53.50
                                                                       Check all that apply.
            PATIENT 2067
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1418     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $149.20
                                                                       Check all that apply.
            PATIENT 20670
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 284 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 320 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1419     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 20671
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1420     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $79.79
                                                                       Check all that apply.
            PATIENT 20672
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1421     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $4.13
                                                                       Check all that apply.
            PATIENT 20673
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1422     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $75.00
                                                                       Check all that apply.
            PATIENT 20674
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1423     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.64
                                                                       Check all that apply.
            PATIENT 20675
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 285 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 321 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1424     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $46.97
                                                                       Check all that apply.
            PATIENT 20676
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1425     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $31.38
                                                                       Check all that apply.
            PATIENT 20677
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1426     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $150.00
                                                                       Check all that apply.
            PATIENT 20678
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1427     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $118.38
                                                                       Check all that apply.
            PATIENT 20679
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1428     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $53.50
                                                                       Check all that apply.
            PATIENT 2068
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 286 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 322 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1429     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $33.40
                                                                       Check all that apply.
            PATIENT 20680
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1430     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $142.72
                                                                       Check all that apply.
            PATIENT 20681
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1431     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.49
                                                                       Check all that apply.
            PATIENT 20682
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1432     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 20683
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1433     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $110.00
                                                                       Check all that apply.
            PATIENT 20684
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 287 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 323 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1434     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $145.00
                                                                       Check all that apply.
            PATIENT 20685
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1435     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.10
                                                                       Check all that apply.
            PATIENT 20686
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1436     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $72.27
                                                                       Check all that apply.
            PATIENT 20687
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1437     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.00
                                                                       Check all that apply.
            PATIENT 20688
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1438     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $43.24
                                                                       Check all that apply.
            PATIENT 20689
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 288 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 324 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1439     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.75
                                                                       Check all that apply.
            PATIENT 20690
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1440     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.00
                                                                       Check all that apply.
            PATIENT 20691
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1441     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.21
                                                                       Check all that apply.
            PATIENT 20692
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1442     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $142.00
                                                                       Check all that apply.
            PATIENT 20693
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1443     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.00
                                                                       Check all that apply.
            PATIENT 20694
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 289 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 325 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1444     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $95.70
                                                                       Check all that apply.
            PATIENT 20695
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1445     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $187.00
                                                                       Check all that apply.
            PATIENT 20696
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1446     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.52
                                                                       Check all that apply.
            PATIENT 20697
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1447     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $32.76
                                                                       Check all that apply.
            PATIENT 20698
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1448     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.49
                                                                       Check all that apply.
            PATIENT 20699
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 290 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 326 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1449     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $53.36
                                                                       Check all that apply.
            PATIENT 2070
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1450     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $51.97
                                                                       Check all that apply.
            PATIENT 20700
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1451     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $97.66
                                                                       Check all that apply.
            PATIENT 20701
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1452     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 20702
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1453     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $383.32
                                                                       Check all that apply.
            PATIENT 20703
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 291 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 327 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1454     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.00
                                                                       Check all that apply.
            PATIENT 20704
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1455     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $45.50
                                                                       Check all that apply.
            PATIENT 20705
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1456     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22.76
                                                                       Check all that apply.
            PATIENT 20706
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1457     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $97.60
                                                                       Check all that apply.
            PATIENT 20707
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1458     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.25
                                                                       Check all that apply.
            PATIENT 20708
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 292 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 328 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1459     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $122.26
                                                                       Check all that apply.
            PATIENT 20709
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1460     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $53.35
                                                                       Check all that apply.
            PATIENT 2071
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1461     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $51.96
                                                                       Check all that apply.
            PATIENT 20710
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1462     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $173.12
                                                                       Check all that apply.
            PATIENT 20711
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1463     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $63.50
                                                                       Check all that apply.
            PATIENT 20712
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 293 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 329 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1464     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $138.50
                                                                       Check all that apply.
            PATIENT 20713
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1465     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $173.92
                                                                       Check all that apply.
            PATIENT 20714
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1466     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $28.28
                                                                       Check all that apply.
            PATIENT 20715
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1467     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $161.00
                                                                       Check all that apply.
            PATIENT 20716
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1468     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.75
                                                                       Check all that apply.
            PATIENT 20717
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 294 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 330 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1469     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $54.00
                                                                       Check all that apply.
            PATIENT 20718
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1470     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $53.20
                                                                       Check all that apply.
            PATIENT 2072
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1471     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $53.09
                                                                       Check all that apply.
            PATIENT 2073
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1472     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $66.30
                                                                       Check all that apply.
            PATIENT 20743
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1473     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $115.05
                                                                       Check all that apply.
            PATIENT 20744
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 295 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 331 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1474     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 20745
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1475     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 20746
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1476     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $136.97
                                                                       Check all that apply.
            PATIENT 20747
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1477     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $75.30
                                                                       Check all that apply.
            PATIENT 20748
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1478     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.73
                                                                       Check all that apply.
            PATIENT 20749
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 296 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 332 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1479     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $63.24
                                                                       Check all that apply.
            PATIENT 20750
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1480     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $31.38
                                                                       Check all that apply.
            PATIENT 20751
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1481     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $74.94
                                                                       Check all that apply.
            PATIENT 20752
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1482     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22.93
                                                                       Check all that apply.
            PATIENT 20753
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1483     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.49
                                                                       Check all that apply.
            PATIENT 20754
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 297 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 333 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1484     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $38.07
                                                                       Check all that apply.
            PATIENT 20755
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1485     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $47.29
                                                                       Check all that apply.
            PATIENT 20756
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1486     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.10
                                                                       Check all that apply.
            PATIENT 20757
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1487     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $79.00
                                                                       Check all that apply.
            PATIENT 20758
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1488     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.00
                                                                       Check all that apply.
            PATIENT 20759
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 298 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 334 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1489     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $53.00
                                                                       Check all that apply.
            PATIENT 2076
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1490     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 20760
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1491     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $75.00
                                                                       Check all that apply.
            PATIENT 20761
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1492     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $114.01
                                                                       Check all that apply.
            PATIENT 20762
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1493     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $78.21
                                                                       Check all that apply.
            PATIENT 20763
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 299 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 335 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1494     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $36.87
                                                                       Check all that apply.
            PATIENT 20764
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1495     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $197.59
                                                                       Check all that apply.
            PATIENT 20765
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1496     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $170.13
                                                                       Check all that apply.
            PATIENT 20766
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1497     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $72.77
                                                                       Check all that apply.
            PATIENT 20767
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1498     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $125.60
                                                                       Check all that apply.
            PATIENT 20768
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 300 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 336 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1499     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.00
                                                                       Check all that apply.
            PATIENT 20769
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1500     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $53.00
                                                                       Check all that apply.
            PATIENT 2077
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1501     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $38.12
                                                                       Check all that apply.
            PATIENT 20770
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1502     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 20771
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1503     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.14
                                                                       Check all that apply.
            PATIENT 20772
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 301 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 337 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1504     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.00
                                                                       Check all that apply.
            PATIENT 20773
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1505     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.59
                                                                       Check all that apply.
            PATIENT 20774
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1506     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 20775
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1507     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $27.14
                                                                       Check all that apply.
            PATIENT 20776
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1508     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $215.65
                                                                       Check all that apply.
            PATIENT 20777
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 302 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 338 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1509     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $92.92
                                                                       Check all that apply.
            PATIENT 20778
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1510     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.00
                                                                       Check all that apply.
            PATIENT 20779
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1511     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $53.00
                                                                       Check all that apply.
            PATIENT 2078
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1512     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $16.82
                                                                       Check all that apply.
            PATIENT 20780
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1513     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $125.00
                                                                       Check all that apply.
            PATIENT 20781
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 303 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 339 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1514     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.00
                                                                       Check all that apply.
            PATIENT 20782
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1515     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $119.00
                                                                       Check all that apply.
            PATIENT 20783
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1516     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $142.79
                                                                       Check all that apply.
            PATIENT 20784
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1517     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14.44
                                                                       Check all that apply.
            PATIENT 20785
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1518     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $57.93
                                                                       Check all that apply.
            PATIENT 20786
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 304 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 340 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1519     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $88.54
                                                                       Check all that apply.
            PATIENT 20787
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1520     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $99.90
                                                                       Check all that apply.
            PATIENT 20788
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1521     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.17
                                                                       Check all that apply.
            PATIENT 20789
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1522     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $53.00
                                                                       Check all that apply.
            PATIENT 2079
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1523     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $58.15
                                                                       Check all that apply.
            PATIENT 20790
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 305 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 341 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1524     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.15
                                                                       Check all that apply.
            PATIENT 20791
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1525     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $17.80
                                                                       Check all that apply.
            PATIENT 20792
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1526     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $59.49
                                                                       Check all that apply.
            PATIENT 20793
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1527     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $133.32
                                                                       Check all that apply.
            PATIENT 20794
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1528     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $346.00
                                                                       Check all that apply.
            PATIENT 20795
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 306 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 342 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1529     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $70.00
                                                                       Check all that apply.
            PATIENT 20796
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1530     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.75
                                                                       Check all that apply.
            PATIENT 20797
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1531     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 20798
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1532     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.00
                                                                       Check all that apply.
            PATIENT 20799
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1533     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $53.00
                                                                       Check all that apply.
            PATIENT 2080
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 307 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 343 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1534     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $71.07
                                                                       Check all that apply.
            PATIENT 20800
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1535     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $108.16
                                                                       Check all that apply.
            PATIENT 20801
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1536     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $82.32
                                                                       Check all that apply.
            PATIENT 20802
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1537     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.79
                                                                       Check all that apply.
            PATIENT 20803
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1538     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $94.33
                                                                       Check all that apply.
            PATIENT 20804
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 308 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 344 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1539     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $51.97
                                                                       Check all that apply.
            PATIENT 20805
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1540     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $31.91
                                                                       Check all that apply.
            PATIENT 20806
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1541     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22.85
                                                                       Check all that apply.
            PATIENT 20807
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1542     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $102.24
                                                                       Check all that apply.
            PATIENT 20808
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1543     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $29.00
                                                                       Check all that apply.
            PATIENT 20809
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 309 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 345 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1544     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $81.21
                                                                       Check all that apply.
            PATIENT 2081
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1545     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $102.60
                                                                       Check all that apply.
            PATIENT 20810
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1546     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.76
                                                                       Check all that apply.
            PATIENT 20811
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1547     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $38.33
                                                                       Check all that apply.
            PATIENT 20812
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1548     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $39.28
                                                                       Check all that apply.
            PATIENT 20813
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 310 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 346 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1549     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $72.30
                                                                       Check all that apply.
            PATIENT 20814
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1550     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 20815
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1551     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $95.22
                                                                       Check all that apply.
            PATIENT 20816
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1552     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 20817
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1553     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $87.19
                                                                       Check all that apply.
            PATIENT 20818
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 311 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 347 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1554     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $150.68
                                                                       Check all that apply.
            PATIENT 20819
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1555     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $52.92
                                                                       Check all that apply.
            PATIENT 2082
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1556     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $127.59
                                                                       Check all that apply.
            PATIENT 20820
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1557     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 20821
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1558     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $33.83
                                                                       Check all that apply.
            PATIENT 20822
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 312 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 348 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1559     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $60.00
                                                                       Check all that apply.
            PATIENT 20823
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1560     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.75
                                                                       Check all that apply.
            PATIENT 20824
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1561     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $380.56
                                                                       Check all that apply.
            PATIENT 20825
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1562     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $17.61
                                                                       Check all that apply.
            PATIENT 20826
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1563     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 20827
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 313 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 349 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1564     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $27.26
                                                                       Check all that apply.
            PATIENT 20828
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1565     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $28.28
                                                                       Check all that apply.
            PATIENT 20829
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1566     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $27.24
                                                                       Check all that apply.
            PATIENT 20830
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1567     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.52
                                                                       Check all that apply.
            PATIENT 20831
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1568     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $115.60
                                                                       Check all that apply.
            PATIENT 20832
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 314 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 350 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1569     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $38.54
                                                                       Check all that apply.
            PATIENT 20833
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1570     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $44.31
                                                                       Check all that apply.
            PATIENT 20834
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1571     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.75
                                                                       Check all that apply.
            PATIENT 20835
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1572     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $104.98
                                                                       Check all that apply.
            PATIENT 20836
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1573     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $225.33
                                                                       Check all that apply.
            PATIENT 20837
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 315 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 351 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1574     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $86.14
                                                                       Check all that apply.
            PATIENT 20838
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1575     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.93
                                                                       Check all that apply.
            PATIENT 20839
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1576     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $37.11
                                                                       Check all that apply.
            PATIENT 20840
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1577     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $74.00
                                                                       Check all that apply.
            PATIENT 20841
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1578     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $17.00
                                                                       Check all that apply.
            PATIENT 20842
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 316 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 352 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1579     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $44.08
                                                                       Check all that apply.
            PATIENT 20843
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1580     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $191.88
                                                                       Check all that apply.
            PATIENT 20844
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1581     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $53.57
                                                                       Check all that apply.
            PATIENT 20845
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1582     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.00
                                                                       Check all that apply.
            PATIENT 20846
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1583     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $52.12
                                                                       Check all that apply.
            PATIENT 20847
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 317 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 353 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1584     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.66
                                                                       Check all that apply.
            PATIENT 20848
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1585     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $90.27
                                                                       Check all that apply.
            PATIENT 20849
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1586     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.89
                                                                       Check all that apply.
            PATIENT 20850
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1587     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $97.60
                                                                       Check all that apply.
            PATIENT 20851
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1588     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $59.77
                                                                       Check all that apply.
            PATIENT 20852
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 318 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 354 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1589     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $105.00
                                                                       Check all that apply.
            PATIENT 20853
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1590     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $78.50
                                                                       Check all that apply.
            PATIENT 20854
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1591     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.99
                                                                       Check all that apply.
            PATIENT 20855
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1592     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 20856
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1593     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.60
                                                                       Check all that apply.
            PATIENT 20857
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 319 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 355 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1594     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $86.36
                                                                       Check all that apply.
            PATIENT 20858
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1595     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $89.40
                                                                       Check all that apply.
            PATIENT 20859
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1596     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $32.50
                                                                       Check all that apply.
            PATIENT 20860
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1597     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $326.55
                                                                       Check all that apply.
            PATIENT 20861
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1598     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.60
                                                                       Check all that apply.
            PATIENT 20862
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 320 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 356 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1599     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $54.10
                                                                       Check all that apply.
            PATIENT 20863
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1600     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $47.55
                                                                       Check all that apply.
            PATIENT 20864
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1601     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $98.84
                                                                       Check all that apply.
            PATIENT 20865
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1602     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $174.94
                                                                       Check all that apply.
            PATIENT 20866
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1603     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $45.18
                                                                       Check all that apply.
            PATIENT 20867
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 321 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 357 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1604     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $47.60
                                                                       Check all that apply.
            PATIENT 20868
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1605     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 20869
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1606     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $82.05
                                                                       Check all that apply.
            PATIENT 2087
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1607     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.47
                                                                       Check all that apply.
            PATIENT 20870
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1608     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.27
                                                                       Check all that apply.
            PATIENT 20871
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 322 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 358 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1609     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.94
                                                                       Check all that apply.
            PATIENT 20872
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1610     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $121.88
                                                                       Check all that apply.
            PATIENT 20873
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1611     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 20874
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1612     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $125.00
                                                                       Check all that apply.
            PATIENT 20875
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1613     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $32.97
                                                                       Check all that apply.
            PATIENT 20876
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 323 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 359 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1614     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.00
                                                                       Check all that apply.
            PATIENT 20877
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1615     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $128.61
                                                                       Check all that apply.
            PATIENT 20878
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1616     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $74.02
                                                                       Check all that apply.
            PATIENT 20879
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1617     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $52.00
                                                                       Check all that apply.
            PATIENT 2088
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1618     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.99
                                                                       Check all that apply.
            PATIENT 20880
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 324 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 360 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1619     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $91.26
                                                                       Check all that apply.
            PATIENT 20881
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1620     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $167.82
                                                                       Check all that apply.
            PATIENT 20882
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1621     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $107.00
                                                                       Check all that apply.
            PATIENT 20883
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1622     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $46.50
                                                                       Check all that apply.
            PATIENT 20884
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1623     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 20885
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 325 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 361 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1624     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $76.61
                                                                       Check all that apply.
            PATIENT 20886
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1625     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $65.12
                                                                       Check all that apply.
            PATIENT 20887
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1626     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $244.60
                                                                       Check all that apply.
            PATIENT 20888
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1627     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $53.96
                                                                       Check all that apply.
            PATIENT 20889
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1628     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $132.51
                                                                       Check all that apply.
            PATIENT 20890
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 326 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 362 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1629     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $136.37
                                                                       Check all that apply.
            PATIENT 20891
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1630     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $43.90
                                                                       Check all that apply.
            PATIENT 20892
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1631     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $78.50
                                                                       Check all that apply.
            PATIENT 20893
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1632     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.00
                                                                       Check all that apply.
            PATIENT 20894
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1633     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.51
                                                                       Check all that apply.
            PATIENT 20895
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 327 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 363 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1634     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $96.31
                                                                       Check all that apply.
            PATIENT 20896
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1635     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $131.97
                                                                       Check all that apply.
            PATIENT 20897
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1636     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $38.40
                                                                       Check all that apply.
            PATIENT 20898
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1637     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.42
                                                                       Check all that apply.
            PATIENT 20899
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1638     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $98.00
                                                                       Check all that apply.
            PATIENT 20900
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 328 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 364 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1639     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $13.63
                                                                       Check all that apply.
            PATIENT 20901
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1640     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.12
                                                                       Check all that apply.
            PATIENT 20902
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1641     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $161.10
                                                                       Check all that apply.
            PATIENT 20903
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1642     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12.00
                                                                       Check all that apply.
            PATIENT 20904
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1643     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $42.00
                                                                       Check all that apply.
            PATIENT 20905
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 329 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 365 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1644     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $74.25
                                                                       Check all that apply.
            PATIENT 20906
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1645     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $273.71
                                                                       Check all that apply.
            PATIENT 20907
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1646     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 20908
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1647     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 20909
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1648     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $261.03
                                                                       Check all that apply.
            PATIENT 20910
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 330 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 366 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1649     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $47.55
                                                                       Check all that apply.
            PATIENT 20911
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1650     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $21.83
                                                                       Check all that apply.
            PATIENT 20912
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1651     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $42.00
                                                                       Check all that apply.
            PATIENT 20913
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1652     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.31
                                                                       Check all that apply.
            PATIENT 20914
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1653     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $38.33
                                                                       Check all that apply.
            PATIENT 20915
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 331 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 367 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1654     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $106.70
                                                                       Check all that apply.
            PATIENT 20916
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1655     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19.14
                                                                       Check all that apply.
            PATIENT 20917
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1656     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $112.38
                                                                       Check all that apply.
            PATIENT 20918
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1657     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $106.93
                                                                       Check all that apply.
            PATIENT 20919
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1658     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $51.84
                                                                       Check all that apply.
            PATIENT 2092
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 332 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 368 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1659     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $195.69
                                                                       Check all that apply.
            PATIENT 20920
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1660     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $42.14
                                                                       Check all that apply.
            PATIENT 20921
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1661     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $55.72
                                                                       Check all that apply.
            PATIENT 20922
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1662     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11.68
                                                                       Check all that apply.
            PATIENT 20923
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1663     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $94.13
                                                                       Check all that apply.
            PATIENT 20924
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 333 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 369 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1664     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $145.63
                                                                       Check all that apply.
            PATIENT 20925
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1665     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $128.44
                                                                       Check all that apply.
            PATIENT 20926
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1666     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19.11
                                                                       Check all that apply.
            PATIENT 20927
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1667     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $48.97
                                                                       Check all that apply.
            PATIENT 20928
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1668     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $42.82
                                                                       Check all that apply.
            PATIENT 20929
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 334 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 370 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1669     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $72.43
                                                                       Check all that apply.
            PATIENT 20930
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1670     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 20931
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1671     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.00
                                                                       Check all that apply.
            PATIENT 20932
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1672     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $149.87
                                                                       Check all that apply.
            PATIENT 20933
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1673     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $49.84
                                                                       Check all that apply.
            PATIENT 20934
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 335 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 371 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1674     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $166.92
                                                                       Check all that apply.
            PATIENT 20935
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1675     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $88.18
                                                                       Check all that apply.
            PATIENT 20936
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1676     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19.11
                                                                       Check all that apply.
            PATIENT 20937
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1677     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $90.72
                                                                       Check all that apply.
            PATIENT 20938
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1678     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.21
                                                                       Check all that apply.
            PATIENT 20939
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 336 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 372 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1679     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $51.62
                                                                       Check all that apply.
            PATIENT 2094
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1680     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $18.53
                                                                       Check all that apply.
            PATIENT 20940
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1681     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $130.46
                                                                       Check all that apply.
            PATIENT 20941
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1682     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $178.69
                                                                       Check all that apply.
            PATIENT 20942
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1683     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.89
                                                                       Check all that apply.
            PATIENT 20943
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 337 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 373 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1684     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $89.93
                                                                       Check all that apply.
            PATIENT 20944
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1685     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 20945
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1686     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $44.00
                                                                       Check all that apply.
            PATIENT 20946
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1687     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.15
                                                                       Check all that apply.
            PATIENT 20947
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1688     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $146.54
                                                                       Check all that apply.
            PATIENT 20948
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 338 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 374 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1689     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $37.57
                                                                       Check all that apply.
            PATIENT 20949
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1690     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $51.50
                                                                       Check all that apply.
            PATIENT 2095
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1691     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.43
                                                                       Check all that apply.
            PATIENT 20950
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1692     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $38.60
                                                                       Check all that apply.
            PATIENT 20951
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1693     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $47.60
                                                                       Check all that apply.
            PATIENT 20952
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 339 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 375 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1694     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $41.88
                                                                       Check all that apply.
            PATIENT 20953
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1695     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $104.88
                                                                       Check all that apply.
            PATIENT 20954
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1696     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.01
                                                                       Check all that apply.
            PATIENT 20955
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1697     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 20956
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1698     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $173.78
                                                                       Check all that apply.
            PATIENT 20957
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 340 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 376 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1699     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.90
                                                                       Check all that apply.
            PATIENT 20958
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1700     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.94
                                                                       Check all that apply.
            PATIENT 20959
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1701     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $130.46
                                                                       Check all that apply.
            PATIENT 20960
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1702     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $239.40
                                                                       Check all that apply.
            PATIENT 20961
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1703     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11.65
                                                                       Check all that apply.
            PATIENT 20962
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 341 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 377 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1704     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $300.24
                                                                       Check all that apply.
            PATIENT 20963
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1705     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $29.95
                                                                       Check all that apply.
            PATIENT 20964
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1706     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.62
                                                                       Check all that apply.
            PATIENT 20965
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1707     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $42.89
                                                                       Check all that apply.
            PATIENT 20966
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1708     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.75
                                                                       Check all that apply.
            PATIENT 20967
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 342 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 378 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1709     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.40
                                                                       Check all that apply.
            PATIENT 20968
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1710     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $52.05
                                                                       Check all that apply.
            PATIENT 20969
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1711     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $93.90
                                                                       Check all that apply.
            PATIENT 20970
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1712     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $100.00
                                                                       Check all that apply.
            PATIENT 20971
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1713     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.94
                                                                       Check all that apply.
            PATIENT 20972
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 343 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 379 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1714     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $152.12
                                                                       Check all that apply.
            PATIENT 20973
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1715     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $150.00
                                                                       Check all that apply.
            PATIENT 20974
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1716     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $57.50
                                                                       Check all that apply.
            PATIENT 20975
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1717     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.31
                                                                       Check all that apply.
            PATIENT 20976
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1718     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 20977
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 344 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 380 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1719     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $64.89
                                                                       Check all that apply.
            PATIENT 20978
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1720     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $65.85
                                                                       Check all that apply.
            PATIENT 20979
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1721     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $51.24
                                                                       Check all that apply.
            PATIENT 2098
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1722     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $138.50
                                                                       Check all that apply.
            PATIENT 20980
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1723     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $108.47
                                                                       Check all that apply.
            PATIENT 20981
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 345 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 381 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1724     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $8.00
                                                                       Check all that apply.
            PATIENT 20982
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1725     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $49.84
                                                                       Check all that apply.
            PATIENT 20983
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1726     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $137.66
                                                                       Check all that apply.
            PATIENT 20984
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1727     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.45
                                                                       Check all that apply.
            PATIENT 20985
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1728     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $127.63
                                                                       Check all that apply.
            PATIENT 20986
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 346 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 382 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1729     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $74.00
                                                                       Check all that apply.
            PATIENT 20987
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1730     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $43.17
                                                                       Check all that apply.
            PATIENT 20988
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1731     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $63.94
                                                                       Check all that apply.
            PATIENT 20989
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1732     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $51.14
                                                                       Check all that apply.
            PATIENT 2099
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1733     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $37.94
                                                                       Check all that apply.
            PATIENT 20990
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 347 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 383 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1734     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $38.24
                                                                       Check all that apply.
            PATIENT 20991
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1735     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $59.99
                                                                       Check all that apply.
            PATIENT 20992
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1736     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.67
                                                                       Check all that apply.
            PATIENT 20993
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1737     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 20994
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1738     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14.58
                                                                       Check all that apply.
            PATIENT 20995
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 348 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 384 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1739     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $65.67
                                                                       Check all that apply.
            PATIENT 20996
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1740     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $69.81
                                                                       Check all that apply.
            PATIENT 20997
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1741     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $104.02
                                                                       Check all that apply.
            PATIENT 20998
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1742     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $193.54
                                                                       Check all that apply.
            PATIENT 20999
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1743     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.47
                                                                       Check all that apply.
            PATIENT 21000
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 349 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 385 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1744     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $42.60
                                                                       Check all that apply.
            PATIENT 21001
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1745     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19.26
                                                                       Check all that apply.
            PATIENT 21002
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1746     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $152.64
                                                                       Check all that apply.
            PATIENT 21003
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1747     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $7.63
                                                                       Check all that apply.
            PATIENT 21004
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1748     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $136.65
                                                                       Check all that apply.
            PATIENT 21005
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 350 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 386 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1749     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.25
                                                                       Check all that apply.
            PATIENT 21006
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1750     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $179.48
                                                                       Check all that apply.
            PATIENT 21007
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1751     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.43
                                                                       Check all that apply.
            PATIENT 21008
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1752     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $41.60
                                                                       Check all that apply.
            PATIENT 21009
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1753     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.89
                                                                       Check all that apply.
            PATIENT 2101
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 351 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 387 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1754     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.56
                                                                       Check all that apply.
            PATIENT 21010
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1755     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $29.84
                                                                       Check all that apply.
            PATIENT 21011
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1756     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $99.51
                                                                       Check all that apply.
            PATIENT 21012
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1757     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $201.00
                                                                       Check all that apply.
            PATIENT 21013
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1758     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $234.75
                                                                       Check all that apply.
            PATIENT 21014
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 352 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 388 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1759     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $61.57
                                                                       Check all that apply.
            PATIENT 21015
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1760     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $106.10
                                                                       Check all that apply.
            PATIENT 21016
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1761     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $180.53
                                                                       Check all that apply.
            PATIENT 21017
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1762     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $76.89
                                                                       Check all that apply.
            PATIENT 21018
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1763     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $28.60
                                                                       Check all that apply.
            PATIENT 21019
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 353 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 389 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1764     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.76
                                                                       Check all that apply.
            PATIENT 2102
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1765     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.43
                                                                       Check all that apply.
            PATIENT 21020
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1766     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.54
                                                                       Check all that apply.
            PATIENT 21021
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1767     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $28.99
                                                                       Check all that apply.
            PATIENT 21022
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1768     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.23
                                                                       Check all that apply.
            PATIENT 21023
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 354 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 390 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1769     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.62
                                                                       Check all that apply.
            PATIENT 21024
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1770     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $46.05
                                                                       Check all that apply.
            PATIENT 21025
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1771     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $143.69
                                                                       Check all that apply.
            PATIENT 21026
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1772     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.75
                                                                       Check all that apply.
            PATIENT 21027
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1773     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $92.47
                                                                       Check all that apply.
            PATIENT 21028
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 355 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 391 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1774     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.61
                                                                       Check all that apply.
            PATIENT 21029
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1775     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.00
                                                                       Check all that apply.
            PATIENT 21030
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1776     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $134.88
                                                                       Check all that apply.
            PATIENT 21031
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1777     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $116.56
                                                                       Check all that apply.
            PATIENT 21032
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1778     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.09
                                                                       Check all that apply.
            PATIENT 21033
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 356 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 392 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1779     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $253.28
                                                                       Check all that apply.
            PATIENT 21034
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1780     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $99.00
                                                                       Check all that apply.
            PATIENT 21035
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1781     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $179.22
                                                                       Check all that apply.
            PATIENT 21036
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1782     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $58.59
                                                                       Check all that apply.
            PATIENT 21037
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1783     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $17.46
                                                                       Check all that apply.
            PATIENT 21038
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 357 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 393 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1784     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $105.09
                                                                       Check all that apply.
            PATIENT 21039
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1785     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.62
                                                                       Check all that apply.
            PATIENT 2104
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1786     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $13.85
                                                                       Check all that apply.
            PATIENT 21040
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1787     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 21041
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1788     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $38.33
                                                                       Check all that apply.
            PATIENT 21042
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 358 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 394 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1789     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $53.07
                                                                       Check all that apply.
            PATIENT 21043
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1790     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $36.25
                                                                       Check all that apply.
            PATIENT 21044
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1791     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $78.77
                                                                       Check all that apply.
            PATIENT 21045
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1792     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $47.55
                                                                       Check all that apply.
            PATIENT 21046
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1793     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.01
                                                                       Check all that apply.
            PATIENT 21047
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 359 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 395 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1794     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $121.85
                                                                       Check all that apply.
            PATIENT 21048
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1795     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 21049
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1796     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.58
                                                                       Check all that apply.
            PATIENT 2105
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1797     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $93.30
                                                                       Check all that apply.
            PATIENT 21050
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1798     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $63.98
                                                                       Check all that apply.
            PATIENT 21051
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 360 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 396 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1799     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $220.59
                                                                       Check all that apply.
            PATIENT 21052
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1800     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.00
                                                                       Check all that apply.
            PATIENT 21053
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1801     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $195.40
                                                                       Check all that apply.
            PATIENT 21054
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1802     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $116.59
                                                                       Check all that apply.
            PATIENT 21055
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1803     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $84.73
                                                                       Check all that apply.
            PATIENT 21056
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 361 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 397 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1804     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $105.25
                                                                       Check all that apply.
            PATIENT 21057
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1805     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $157.74
                                                                       Check all that apply.
            PATIENT 21058
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1806     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $74.00
                                                                       Check all that apply.
            PATIENT 21059
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1807     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.54
                                                                       Check all that apply.
            PATIENT 2106
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1808     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $120.73
                                                                       Check all that apply.
            PATIENT 21060
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 362 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 398 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1809     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $183.84
                                                                       Check all that apply.
            PATIENT 21061
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1810     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $7.10
                                                                       Check all that apply.
            PATIENT 21062
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1811     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $134.49
                                                                       Check all that apply.
            PATIENT 21063
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1812     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $164.90
                                                                       Check all that apply.
            PATIENT 21064
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1813     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22.48
                                                                       Check all that apply.
            PATIENT 21065
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 363 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 399 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1814     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $71.57
                                                                       Check all that apply.
            PATIENT 21066
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1815     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $54.00
                                                                       Check all that apply.
            PATIENT 21067
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1816     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $184.36
                                                                       Check all that apply.
            PATIENT 21068
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1817     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $75.00
                                                                       Check all that apply.
            PATIENT 21069
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1818     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.53
                                                                       Check all that apply.
            PATIENT 2107
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 364 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 400 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1819     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $233.18
                                                                       Check all that apply.
            PATIENT 21070
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1820     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $112.44
                                                                       Check all that apply.
            PATIENT 21071
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1821     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.50
                                                                       Check all that apply.
            PATIENT 2108
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1822     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.45
                                                                       Check all that apply.
            PATIENT 2109
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1823     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.24
                                                                       Check all that apply.
            PATIENT 2111
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 365 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 401 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1824     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.03
                                                                       Check all that apply.
            PATIENT 2113
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1825     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2135
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1826     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2136
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1827     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2137
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1828     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2138
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 366 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 402 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1829     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2139
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1830     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2140
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1831     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2141
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1832     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2142
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1833     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2143
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 367 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 403 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1834     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2144
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1835     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2145
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1836     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2146
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1837     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2147
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1838     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2148
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 368 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 404 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1839     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2149
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1840     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2150
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1841     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2151
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1842     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2152
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1843     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2153
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 369 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 405 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1844     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2154
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1845     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2155
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1846     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2156
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1847     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2157
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1848     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2158
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 370 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 406 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1849     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2159
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1850     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2160
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1851     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2161
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1852     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2162
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1853     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2163
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 371 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 407 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1854     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2164
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1855     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2165
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1856     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2166
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1857     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2167
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1858     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2168
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 372 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 408 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1859     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $75.00
                                                                       Check all that apply.
            PATIENT 2169
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1860     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2170
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1861     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2171
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1862     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2172
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1863     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2173
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 373 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 409 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1864     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $49.99
                                                                       Check all that apply.
            PATIENT 2177
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1865     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $49.65
                                                                       Check all that apply.
            PATIENT 2182
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1866     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $49.64
                                                                       Check all that apply.
            PATIENT 2183
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1867     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $49.40
                                                                       Check all that apply.
            PATIENT 2184
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1868     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $49.32
                                                                       Check all that apply.
            PATIENT 2187
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 374 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 410 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1869     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $49.11
                                                                       Check all that apply.
            PATIENT 2188
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1870     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $48.86
                                                                       Check all that apply.
            PATIENT 2190
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1871     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $48.72
                                                                       Check all that apply.
            PATIENT 2191
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1872     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $48.60
                                                                       Check all that apply.
            PATIENT 2192
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1873     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $48.17
                                                                       Check all that apply.
            PATIENT 2194
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 375 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 411 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1874     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $48.12
                                                                       Check all that apply.
            PATIENT 2195
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1875     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $48.08
                                                                       Check all that apply.
            PATIENT 2196
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1876     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $47.83
                                                                       Check all that apply.
            PATIENT 2198
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1877     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $47.62
                                                                       Check all that apply.
            PATIENT 2200
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1878     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $47.61
                                                                       Check all that apply.
            PATIENT 2201
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 376 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 412 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1879     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $47.43
                                                                       Check all that apply.
            PATIENT 2220
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1880     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $47.15
                                                                       Check all that apply.
            PATIENT 2222
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1881     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $46.80
                                                                       Check all that apply.
            PATIENT 2225
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1882     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $46.70
                                                                       Check all that apply.
            PATIENT 2226
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1883     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $46.59
                                                                       Check all that apply.
            PATIENT 2227
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 377 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 413 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1884     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $56.55
                                                                       Check all that apply.
            PATIENT 2228
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1885     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $46.52
                                                                       Check all that apply.
            PATIENT 2229
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1886     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $46.37
                                                                       Check all that apply.
            PATIENT 2237
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1887     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $46.08
                                                                       Check all that apply.
            PATIENT 2242
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1888     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $46.08
                                                                       Check all that apply.
            PATIENT 2243
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 378 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 414 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1889     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $46.08
                                                                       Check all that apply.
            PATIENT 2244
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1890     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $46.08
                                                                       Check all that apply.
            PATIENT 2245
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1891     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $46.08
                                                                       Check all that apply.
            PATIENT 2246
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1892     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $46.08
                                                                       Check all that apply.
            PATIENT 2247
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1893     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $46.05
                                                                       Check all that apply.
            PATIENT 2249
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 379 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 415 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1894     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $45.92
                                                                       Check all that apply.
            PATIENT 2251
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1895     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $45.68
                                                                       Check all that apply.
            PATIENT 2253
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1896     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $45.00
                                                                       Check all that apply.
            PATIENT 2263
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1897     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $45.00
                                                                       Check all that apply.
            PATIENT 2264
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1898     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $45.00
                                                                       Check all that apply.
            PATIENT 2265
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 380 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 416 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1899     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $60.00
                                                                       Check all that apply.
            PATIENT 2266
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1900     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $45.00
                                                                       Check all that apply.
            PATIENT 2267
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1901     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $45.00
                                                                       Check all that apply.
            PATIENT 2268
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1902     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $45.00
                                                                       Check all that apply.
            PATIENT 2269
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1903     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $4,113.58
                                                                       Check all that apply.
            PATIENT 227
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 381 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 417 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1904     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $45.00
                                                                       Check all that apply.
            PATIENT 2270
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1905     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $45.00
                                                                       Check all that apply.
            PATIENT 2271
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1906     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $45.00
                                                                       Check all that apply.
            PATIENT 2272
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1907     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $45.00
                                                                       Check all that apply.
            PATIENT 2273
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1908     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $45.00
                                                                       Check all that apply.
            PATIENT 2274
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 382 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 418 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1909     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $44.78
                                                                       Check all that apply.
            PATIENT 2276
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1910     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $44.32
                                                                       Check all that apply.
            PATIENT 2282
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1911     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $44.01
                                                                       Check all that apply.
            PATIENT 2287
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1912     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $44.00
                                                                       Check all that apply.
            PATIENT 2289
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1913     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $44.00
                                                                       Check all that apply.
            PATIENT 2290
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 383 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 419 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1914     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $44.00
                                                                       Check all that apply.
            PATIENT 2291
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1915     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $44.00
                                                                       Check all that apply.
            PATIENT 2292
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1916     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $43.96
                                                                       Check all that apply.
            PATIENT 2293
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1917     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $43.94
                                                                       Check all that apply.
            PATIENT 2294
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1918     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $43.83
                                                                       Check all that apply.
            PATIENT 2297
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 384 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 420 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1919     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $43.69
                                                                       Check all that apply.
            PATIENT 2298
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1920     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $43.57
                                                                       Check all that apply.
            PATIENT 2299
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1921     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $43.57
                                                                       Check all that apply.
            PATIENT 2300
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1922     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $43.42
                                                                       Check all that apply.
            PATIENT 2301
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1923     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $43.23
                                                                       Check all that apply.
            PATIENT 2303
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 385 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 421 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1924     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $43.10
                                                                       Check all that apply.
            PATIENT 2305
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1925     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $43.00
                                                                       Check all that apply.
            PATIENT 2306
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1926     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $43.00
                                                                       Check all that apply.
            PATIENT 2307
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1927     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $43.00
                                                                       Check all that apply.
            PATIENT 2308
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1928     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $43.00
                                                                       Check all that apply.
            PATIENT 2309
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 386 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 422 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1929     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $43.00
                                                                       Check all that apply.
            PATIENT 2310
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1930     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $43.00
                                                                       Check all that apply.
            PATIENT 2311
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1931     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $43.00
                                                                       Check all that apply.
            PATIENT 2312
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1932     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $43.00
                                                                       Check all that apply.
            PATIENT 2313
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1933     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $43.00
                                                                       Check all that apply.
            PATIENT 2314
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 387 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 423 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1934     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $43.00
                                                                       Check all that apply.
            PATIENT 2315
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1935     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $43.00
                                                                       Check all that apply.
            PATIENT 2316
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1936     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $43.00
                                                                       Check all that apply.
            PATIENT 2317
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1937     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $43.00
                                                                       Check all that apply.
            PATIENT 2318
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1938     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $43.00
                                                                       Check all that apply.
            PATIENT 2319
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 388 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 424 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1939     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $42.75
                                                                       Check all that apply.
            PATIENT 2324
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1940     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $42.75
                                                                       Check all that apply.
            PATIENT 2325
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1941     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $42.73
                                                                       Check all that apply.
            PATIENT 2326
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1942     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $42.56
                                                                       Check all that apply.
            PATIENT 2333
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1943     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $42.45
                                                                       Check all that apply.
            PATIENT 2334
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 389 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 425 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1944     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $42.37
                                                                       Check all that apply.
            PATIENT 2335
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1945     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $42.34
                                                                       Check all that apply.
            PATIENT 2336
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1946     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $42.12
                                                                       Check all that apply.
            PATIENT 2338
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1947     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $63.87
                                                                       Check all that apply.
            PATIENT 2339
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1948     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $41.87
                                                                       Check all that apply.
            PATIENT 2350
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 390 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 426 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1949     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $41.74
                                                                       Check all that apply.
            PATIENT 2351
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1950     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $41.60
                                                                       Check all that apply.
            PATIENT 2354
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1951     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $41.36
                                                                       Check all that apply.
            PATIENT 2356
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1952     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $41.34
                                                                       Check all that apply.
            PATIENT 2357
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1953     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $41.31
                                                                       Check all that apply.
            PATIENT 2358
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 391 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 427 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1954     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $41.24
                                                                       Check all that apply.
            PATIENT 2359
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1955     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $41.00
                                                                       Check all that apply.
            PATIENT 2360
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1956     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.56
                                                                       Check all that apply.
            PATIENT 2364
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1957     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.46
                                                                       Check all that apply.
            PATIENT 2365
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1958     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.25
                                                                       Check all that apply.
            PATIENT 2366
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 392 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 428 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1959     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.22
                                                                       Check all that apply.
            PATIENT 2367
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1960     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2376
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1961     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2377
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1962     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2378
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1963     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2379
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 393 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 429 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1964     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2380
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1965     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2381
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1966     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2382
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1967     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2384
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1968     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2385
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 394 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 430 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1969     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2386
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1970     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2387
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1971     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2388
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1972     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2389
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1973     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2390
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 395 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 431 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1974     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2391
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1975     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2392
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1976     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2393
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1977     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2395
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1978     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2396
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 396 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 432 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1979     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2397
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1980     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2398
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1981     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2399
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1982     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2401
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1983     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2402
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 397 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 433 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1984     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2403
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1985     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2404
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1986     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $65.00
                                                                       Check all that apply.
            PATIENT 2405
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1987     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2406
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1988     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2407
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 398 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 434 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1989     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2408
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1990     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2409
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1991     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2410
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1992     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2411
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1993     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2412
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 399 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 435 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1994     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2413
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1995     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2414
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1996     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2415
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1997     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2416
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.1998     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2417
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 400 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 436 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.1999     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2418
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2000     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2419
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2001     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2420
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2002     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2421
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2003     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2422
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 401 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 437 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2004     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2423
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2005     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2424
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2006     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40.00
                                                                       Check all that apply.
            PATIENT 2425
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2007     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $39.99
                                                                       Check all that apply.
            PATIENT 2428
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2008     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $39.99
                                                                       Check all that apply.
            PATIENT 2429
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 402 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 438 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2009     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $39.93
                                                                       Check all that apply.
            PATIENT 2430
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2010     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $39.85
                                                                       Check all that apply.
            PATIENT 2431
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2011     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $39.70
                                                                       Check all that apply.
            PATIENT 2432
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2012     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $39.42
                                                                       Check all that apply.
            PATIENT 2436
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2013     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $39.29
                                                                       Check all that apply.
            PATIENT 2438
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 403 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 439 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2014     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $38.81
                                                                       Check all that apply.
            PATIENT 2444
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2015     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $38.66
                                                                       Check all that apply.
            PATIENT 2445
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2016     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $38.00
                                                                       Check all that apply.
            PATIENT 2471
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2017     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $38.00
                                                                       Check all that apply.
            PATIENT 2472
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2018     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $37.75
                                                                       Check all that apply.
            PATIENT 2477
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 404 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 440 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2019     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $37.64
                                                                       Check all that apply.
            PATIENT 2478
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2020     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $37.58
                                                                       Check all that apply.
            PATIENT 2479
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2021     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $37.46
                                                                       Check all that apply.
            PATIENT 2481
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2022     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $37.45
                                                                       Check all that apply.
            PATIENT 2482
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2023     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $67.91
                                                                       Check all that apply.
            PATIENT 2483
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 405 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 441 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2024     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $37.32
                                                                       Check all that apply.
            PATIENT 2484
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2025     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $37.28
                                                                       Check all that apply.
            PATIENT 2485
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2026     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $37.26
                                                                       Check all that apply.
            PATIENT 2486
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2027     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $37.00
                                                                       Check all that apply.
            PATIENT 2491
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2028     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $36.91
                                                                       Check all that apply.
            PATIENT 2492
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 406 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 442 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2029     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $36.66
                                                                       Check all that apply.
            PATIENT 2496
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2030     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $36.66
                                                                       Check all that apply.
            PATIENT 2497
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2031     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $36.55
                                                                       Check all that apply.
            PATIENT 2499
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2032     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $10,000.00
                                                                       Check all that apply.
            PATIENT 25000
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2033     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $10,000.00
                                                                       Check all that apply.
            PATIENT 25001
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 407 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 443 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2034     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $10,000.00
                                                                       Check all that apply.
            PATIENT 25002
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2035     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $36.35
                                                                       Check all that apply.
            PATIENT 2501
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2036     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $76.26
                                                                       Check all that apply.
            PATIENT 2503
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2037     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.98
                                                                       Check all that apply.
            PATIENT 2505
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2038     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.94
                                                                       Check all that apply.
            PATIENT 2509
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 408 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 444 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2039     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $60.94
                                                                       Check all that apply.
            PATIENT 2510
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2040     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.77
                                                                       Check all that apply.
            PATIENT 2513
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2041     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.66
                                                                       Check all that apply.
            PATIENT 2514
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2042     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.62
                                                                       Check all that apply.
            PATIENT 2515
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2043     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.16
                                                                       Check all that apply.
            PATIENT 2526
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 409 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 445 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2044     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.00
                                                                       Check all that apply.
            PATIENT 2532
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2045     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.00
                                                                       Check all that apply.
            PATIENT 2533
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2046     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.00
                                                                       Check all that apply.
            PATIENT 2534
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2047     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.00
                                                                       Check all that apply.
            PATIENT 2535
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2048     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.00
                                                                       Check all that apply.
            PATIENT 2536
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 410 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 446 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2049     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.00
                                                                       Check all that apply.
            PATIENT 2537
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2050     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.00
                                                                       Check all that apply.
            PATIENT 2538
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2051     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.00
                                                                       Check all that apply.
            PATIENT 2539
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2052     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.00
                                                                       Check all that apply.
            PATIENT 2540
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2053     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.00
                                                                       Check all that apply.
            PATIENT 2541
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 411 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 447 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2054     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.00
                                                                       Check all that apply.
            PATIENT 2542
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2055     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.00
                                                                       Check all that apply.
            PATIENT 2543
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2056     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.00
                                                                       Check all that apply.
            PATIENT 2544
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2057     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.00
                                                                       Check all that apply.
            PATIENT 2545
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2058     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.00
                                                                       Check all that apply.
            PATIENT 2546
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 412 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 448 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2059     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.00
                                                                       Check all that apply.
            PATIENT 2547
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2060     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.00
                                                                       Check all that apply.
            PATIENT 2548
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2061     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.00
                                                                       Check all that apply.
            PATIENT 2549
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2062     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.00
                                                                       Check all that apply.
            PATIENT 2550
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2063     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.00
                                                                       Check all that apply.
            PATIENT 2551
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 413 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 449 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2064     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.00
                                                                       Check all that apply.
            PATIENT 2552
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2065     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $70.00
                                                                       Check all that apply.
            PATIENT 2553
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2066     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.00
                                                                       Check all that apply.
            PATIENT 2555
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2067     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.00
                                                                       Check all that apply.
            PATIENT 2556
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2068     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.00
                                                                       Check all that apply.
            PATIENT 2557
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 414 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 450 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2069     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.00
                                                                       Check all that apply.
            PATIENT 2558
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2070     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $34.88
                                                                       Check all that apply.
            PATIENT 2559
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2071     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $34.88
                                                                       Check all that apply.
            PATIENT 2560
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2072     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $34.80
                                                                       Check all that apply.
            PATIENT 2561
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2073     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $34.77
                                                                       Check all that apply.
            PATIENT 2562
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 415 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 451 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2074     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $34.76
                                                                       Check all that apply.
            PATIENT 2563
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2075     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $34.42
                                                                       Check all that apply.
            PATIENT 2565
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2076     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $34.41
                                                                       Check all that apply.
            PATIENT 2566
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2077     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $34.00
                                                                       Check all that apply.
            PATIENT 2571
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2078     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $34.00
                                                                       Check all that apply.
            PATIENT 2572
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 416 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 452 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2079     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $33.70
                                                                       Check all that apply.
            PATIENT 2574
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2080     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $33.40
                                                                       Check all that apply.
            PATIENT 2578
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2081     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $33.19
                                                                       Check all that apply.
            PATIENT 2581
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2082     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $33.00
                                                                       Check all that apply.
            PATIENT 2582
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2083     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $33.00
                                                                       Check all that apply.
            PATIENT 2583
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 417 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 453 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2084     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $33.00
                                                                       Check all that apply.
            PATIENT 2584
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2085     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $33.00
                                                                       Check all that apply.
            PATIENT 2585
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2086     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $32.84
                                                                       Check all that apply.
            PATIENT 2587
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2087     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $32.75
                                                                       Check all that apply.
            PATIENT 2591
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2088     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.00
                                                                       Check all that apply.
            PATIENT 2592
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 418 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 454 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2089     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $32.56
                                                                       Check all that apply.
            PATIENT 2593
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2090     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $37.51
                                                                       Check all that apply.
            PATIENT 2594
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2091     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $32.51
                                                                       Check all that apply.
            PATIENT 2595
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2092     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $32.43
                                                                       Check all that apply.
            PATIENT 2597
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2093     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $32.42
                                                                       Check all that apply.
            PATIENT 2598
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 419 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 455 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2094     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $32.33
                                                                       Check all that apply.
            PATIENT 2599
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2095     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $32.30
                                                                       Check all that apply.
            PATIENT 2600
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2096     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $32.22
                                                                       Check all that apply.
            PATIENT 2603
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2097     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $32.13
                                                                       Check all that apply.
            PATIENT 2604
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2098     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $32.00
                                                                       Check all that apply.
            PATIENT 2606
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 420 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 456 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2099     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $32.00
                                                                       Check all that apply.
            PATIENT 2607
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2100     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $32.00
                                                                       Check all that apply.
            PATIENT 2608
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2101     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $32.00
                                                                       Check all that apply.
            PATIENT 2609
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2102     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $31.91
                                                                       Check all that apply.
            PATIENT 2614
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2103     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $31.62
                                                                       Check all that apply.
            PATIENT 2615
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 421 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 457 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2104     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $31.60
                                                                       Check all that apply.
            PATIENT 2617
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2105     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $31.50
                                                                       Check all that apply.
            PATIENT 2619
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2106     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $31.44
                                                                       Check all that apply.
            PATIENT 2620
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2107     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $31.35
                                                                       Check all that apply.
            PATIENT 2625
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2108     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $31.32
                                                                       Check all that apply.
            PATIENT 2626
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 422 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 458 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2109     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $31.25
                                                                       Check all that apply.
            PATIENT 2627
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2110     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $31.24
                                                                       Check all that apply.
            PATIENT 2628
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2111     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $31.14
                                                                       Check all that apply.
            PATIENT 2629
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2112     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.98
                                                                       Check all that apply.
            PATIENT 2630
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2113     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.86
                                                                       Check all that apply.
            PATIENT 2633
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 423 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 459 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2114     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.78
                                                                       Check all that apply.
            PATIENT 2634
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2115     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.61
                                                                       Check all that apply.
            PATIENT 2637
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2116     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.53
                                                                       Check all that apply.
            PATIENT 2639
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2117     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.24
                                                                       Check all that apply.
            PATIENT 2643
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2118     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2658
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 424 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 460 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2119     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2659
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2120     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2660
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2121     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2661
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2122     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2662
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2123     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2663
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 425 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 461 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2124     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2664
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2125     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2665
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2126     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2666
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2127     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2667
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2128     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2668
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 426 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 462 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2129     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2669
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2130     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2670
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2131     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2671
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2132     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2673
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2133     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2674
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 427 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 463 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2134     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2675
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2135     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2676
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2136     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2677
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2137     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2680
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2138     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2681
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 428 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 464 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2139     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2682
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2140     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2684
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2141     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2685
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2142     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2686
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2143     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2687
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 429 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 465 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2144     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2689
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2145     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2690
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2146     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2691
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2147     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2692
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2148     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2693
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 430 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 466 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2149     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2694
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2150     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2695
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2151     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2696
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2152     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2697
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2153     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2698
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 431 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 467 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2154     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2699
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2155     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2700
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2156     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2701
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2157     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2702
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2158     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2703
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 432 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 468 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2159     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2704
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2160     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2705
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2161     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2706
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2162     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2707
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2163     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2708
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 433 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 469 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2164     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2709
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2165     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2710
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2166     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2711
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2167     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2712
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2168     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2713
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 434 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 470 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2169     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2714
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2170     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2715
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2171     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2716
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2172     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2717
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2173     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2718
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 435 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 471 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2174     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2719
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2175     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2720
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2176     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2721
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2177     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2722
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2178     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2723
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 436 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 472 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2179     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2724
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2180     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2725
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2181     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2726
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2182     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2727
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2183     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2728
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 437 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 473 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2184     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2729
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2185     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2730
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2186     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2731
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2187     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2732
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2188     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2733
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 438 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 474 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2189     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30.00
                                                                       Check all that apply.
            PATIENT 2734
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2190     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $29.99
                                                                       Check all that apply.
            PATIENT 2735
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2191     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $29.99
                                                                       Check all that apply.
            PATIENT 2736
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2192     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $29.90
                                                                       Check all that apply.
            PATIENT 2738
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2193     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $29.78
                                                                       Check all that apply.
            PATIENT 2740
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 439 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 475 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2194     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $29.71
                                                                       Check all that apply.
            PATIENT 2741
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2195     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $29.59
                                                                       Check all that apply.
            PATIENT 2742
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2196     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $29.40
                                                                       Check all that apply.
            PATIENT 2744
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2197     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $29.28
                                                                       Check all that apply.
            PATIENT 2746
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2198     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $29.26
                                                                       Check all that apply.
            PATIENT 2749
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 440 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 476 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2199     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $29.10
                                                                       Check all that apply.
            PATIENT 2750
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2200     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $29.04
                                                                       Check all that apply.
            PATIENT 2751
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2201     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $29.04
                                                                       Check all that apply.
            PATIENT 2752
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2202     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $29.00
                                                                       Check all that apply.
            PATIENT 2756
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2203     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $29.00
                                                                       Check all that apply.
            PATIENT 2758
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 441 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 477 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2204     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $28.72
                                                                       Check all that apply.
            PATIENT 2762
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2205     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $28.66
                                                                       Check all that apply.
            PATIENT 2763
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2206     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $28.51
                                                                       Check all that apply.
            PATIENT 2766
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2207     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $28.37
                                                                       Check all that apply.
            PATIENT 2770
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2208     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $28.28
                                                                       Check all that apply.
            PATIENT 2774
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 442 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 478 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2209     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $28.26
                                                                       Check all that apply.
            PATIENT 2775
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2210     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $28.22
                                                                       Check all that apply.
            PATIENT 2776
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2211     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $28.16
                                                                       Check all that apply.
            PATIENT 2779
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2212     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $28.15
                                                                       Check all that apply.
            PATIENT 2780
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2213     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $28.00
                                                                       Check all that apply.
            PATIENT 2783
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 443 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 479 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2214     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $27.90
                                                                       Check all that apply.
            PATIENT 2784
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2215     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $27.90
                                                                       Check all that apply.
            PATIENT 2785
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2216     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $27.90
                                                                       Check all that apply.
            PATIENT 2786
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2217     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $55.33
                                                                       Check all that apply.
            PATIENT 2787
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2218     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $27.90
                                                                       Check all that apply.
            PATIENT 2788
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 444 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 480 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2219     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $27.90
                                                                       Check all that apply.
            PATIENT 2789
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2220     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,650.43
                                                                       Check all that apply.
            PATIENT 279
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2221     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $27.89
                                                                       Check all that apply.
            PATIENT 2790
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2222     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $27.89
                                                                       Check all that apply.
            PATIENT 2791
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2223     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $27.78
                                                                       Check all that apply.
            PATIENT 2793
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 445 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 481 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2224     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $27.54
                                                                       Check all that apply.
            PATIENT 2794
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2225     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $27.47
                                                                       Check all that apply.
            PATIENT 2795
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2226     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $27.44
                                                                       Check all that apply.
            PATIENT 2796
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2227     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $27.29
                                                                       Check all that apply.
            PATIENT 2798
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2228     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $27.27
                                                                       Check all that apply.
            PATIENT 2799
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 446 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 482 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2229     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $27.09
                                                                       Check all that apply.
            PATIENT 2806
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2230     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $27.00
                                                                       Check all that apply.
            PATIENT 2808
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2231     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.90
                                                                       Check all that apply.
            PATIENT 2809
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2232     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.90
                                                                       Check all that apply.
            PATIENT 2810
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2233     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.88
                                                                       Check all that apply.
            PATIENT 2811
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 447 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 483 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2234     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.72
                                                                       Check all that apply.
            PATIENT 2812
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2235     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.66
                                                                       Check all that apply.
            PATIENT 2816
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2236     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.66
                                                                       Check all that apply.
            PATIENT 2817
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2237     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.66
                                                                       Check all that apply.
            PATIENT 2818
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2238     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.66
                                                                       Check all that apply.
            PATIENT 2819
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 448 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 484 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2239     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.66
                                                                       Check all that apply.
            PATIENT 2820
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2240     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.66
                                                                       Check all that apply.
            PATIENT 2821
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2241     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $41.65
                                                                       Check all that apply.
            PATIENT 2822
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2242     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.50
                                                                       Check all that apply.
            PATIENT 2823
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2243     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.47
                                                                       Check all that apply.
            PATIENT 2827
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 449 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 485 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2244     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.26
                                                                       Check all that apply.
            PATIENT 2828
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2245     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.26
                                                                       Check all that apply.
            PATIENT 2829
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2246     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.26
                                                                       Check all that apply.
            PATIENT 2830
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2247     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.26
                                                                       Check all that apply.
            PATIENT 2831
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2248     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.26
                                                                       Check all that apply.
            PATIENT 2832
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 450 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 486 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2249     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.26
                                                                       Check all that apply.
            PATIENT 2833
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2250     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.26
                                                                       Check all that apply.
            PATIENT 2834
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2251     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.26
                                                                       Check all that apply.
            PATIENT 2835
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2252     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.26
                                                                       Check all that apply.
            PATIENT 2836
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2253     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.26
                                                                       Check all that apply.
            PATIENT 2837
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 451 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 487 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2254     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.26
                                                                       Check all that apply.
            PATIENT 2838
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2255     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.21
                                                                       Check all that apply.
            PATIENT 2840
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2256     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.14
                                                                       Check all that apply.
            PATIENT 2841
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2257     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.13
                                                                       Check all that apply.
            PATIENT 2842
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2258     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.03
                                                                       Check all that apply.
            PATIENT 2843
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 452 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 488 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2259     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.99
                                                                       Check all that apply.
            PATIENT 2846
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2260     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.90
                                                                       Check all that apply.
            PATIENT 2847
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2261     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.90
                                                                       Check all that apply.
            PATIENT 2848
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2262     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.90
                                                                       Check all that apply.
            PATIENT 2849
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2263     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.80
                                                                       Check all that apply.
            PATIENT 2850
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 453 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 489 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2264     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.60
                                                                       Check all that apply.
            PATIENT 2852
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2265     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.42
                                                                       Check all that apply.
            PATIENT 2853
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2266     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.33
                                                                       Check all that apply.
            PATIENT 2856
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2267     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.31
                                                                       Check all that apply.
            PATIENT 2857
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2268     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.28
                                                                       Check all that apply.
            PATIENT 2858
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 454 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 490 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2269     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.28
                                                                       Check all that apply.
            PATIENT 2859
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2270     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.28
                                                                       Check all that apply.
            PATIENT 2860
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2271     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.11
                                                                       Check all that apply.
            PATIENT 2864
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2272     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.03
                                                                       Check all that apply.
            PATIENT 2865
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2273     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.01
                                                                       Check all that apply.
            PATIENT 2866
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 455 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 491 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2274     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2890
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2275     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2891
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2276     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2892
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2277     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2893
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2278     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2894
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 456 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 492 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2279     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2895
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2280     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2896
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2281     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2897
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2282     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2898
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2283     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2899
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 457 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 493 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2284     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2900
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2285     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2902
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2286     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2903
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2287     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2904
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2288     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2905
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 458 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 494 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2289     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2906
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2290     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2907
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2291     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2908
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2292     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2909
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2293     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2910
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 459 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 495 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2294     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2911
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2295     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2912
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2296     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2913
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2297     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2914
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2298     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2916
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 460 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 496 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2299     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2917
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2300     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2918
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2301     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2919
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2302     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2920
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2303     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2921
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 461 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 497 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2304     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2922
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2305     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2923
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2306     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2924
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2307     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2925
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2308     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2926
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 462 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 498 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2309     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2927
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2310     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2928
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2311     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2929
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2312     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2930
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2313     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2931
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 463 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 499 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2314     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2932
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2315     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2933
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2316     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2934
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2317     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2935
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2318     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2936
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 464 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 500 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2319     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2937
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2320     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2938
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2321     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2939
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2322     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2940
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2323     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.60
                                                                       Check all that apply.
            PATIENT 2941
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 465 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 501 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2324     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2942
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2325     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2943
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2326     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2946
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2327     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2947
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2328     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2948
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 466 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 502 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2329     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2949
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2330     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2950
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2331     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2951
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2332     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2952
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2333     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2955
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 467 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 503 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2334     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2956
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2335     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2957
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2336     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2958
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2337     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2959
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2338     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2960
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 468 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 504 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2339     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2961
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2340     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2962
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2341     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2963
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2342     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2964
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2343     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2965
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 469 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 505 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2344     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2966
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2345     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2967
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2346     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2968
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2347     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2969
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2348     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,580.00
                                                                       Check all that apply.
            PATIENT 297
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 470 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 506 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2349     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2970
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2350     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2971
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2351     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2972
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2352     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2973
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2353     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2974
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 471 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 507 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2354     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 2975
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2355     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2977
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2356     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2978
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2357     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2979
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2358     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2980
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 472 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 508 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2359     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2981
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2360     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2982
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2361     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2983
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2362     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2984
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2363     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2986
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 473 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 509 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2364     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $35.00
                                                                       Check all that apply.
            PATIENT 2987
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2365     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2988
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2366     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2989
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2367     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2990
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2368     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2991
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 474 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 510 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2369     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2992
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2370     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2993
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2371     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2994
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2372     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2995
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2373     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2996
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 475 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 511 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2374     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2997
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2375     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2998
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2376     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 2999
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2377     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3000
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2378     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3001
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 476 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 512 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2379     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3002
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2380     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3003
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2381     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3004
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2382     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3005
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2383     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3006
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 477 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 513 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2384     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3007
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2385     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3008
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2386     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3009
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2387     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3010
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2388     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3011
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 478 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 514 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2389     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3012
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2390     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3013
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2391     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3014
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2392     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3015
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2393     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3016
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 479 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 515 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2394     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3017
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2395     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3018
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2396     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3019
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2397     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3020
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2398     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3021
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 480 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 516 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2399     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3022
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2400     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3023
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2401     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3024
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2402     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3025
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2403     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3026
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 481 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 517 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2404     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3027
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2405     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3028
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2406     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3029
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2407     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3030
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2408     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3031
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 482 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 518 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2409     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3032
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2410     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3033
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2411     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3034
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2412     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3035
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2413     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3036
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 483 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 519 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2414     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3037
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2415     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $50.00
                                                                       Check all that apply.
            PATIENT 3038
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2416     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3041
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2417     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3042
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2418     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3043
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 484 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 520 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2419     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.00
                                                                       Check all that apply.
            PATIENT 3044
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2420     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.99
                                                                       Check all that apply.
            PATIENT 3045
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2421     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.96
                                                                       Check all that apply.
            PATIENT 3046
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2422     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.93
                                                                       Check all that apply.
            PATIENT 3047
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2423     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.87
                                                                       Check all that apply.
            PATIENT 3048
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 485 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 521 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2424     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.83
                                                                       Check all that apply.
            PATIENT 3049
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2425     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.80
                                                                       Check all that apply.
            PATIENT 3050
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2426     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.80
                                                                       Check all that apply.
            PATIENT 3051
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2427     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.80
                                                                       Check all that apply.
            PATIENT 3052
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2428     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.80
                                                                       Check all that apply.
            PATIENT 3053
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 486 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 522 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2429     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.70
                                                                       Check all that apply.
            PATIENT 3061
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2430     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.66
                                                                       Check all that apply.
            PATIENT 3062
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2431     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.57
                                                                       Check all that apply.
            PATIENT 3063
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2432     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.49
                                                                       Check all that apply.
            PATIENT 3065
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2433     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.44
                                                                       Check all that apply.
            PATIENT 3066
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 487 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 523 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2434     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.43
                                                                       Check all that apply.
            PATIENT 3068
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2435     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.41
                                                                       Check all that apply.
            PATIENT 3069
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2436     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.40
                                                                       Check all that apply.
            PATIENT 3070
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2437     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.38
                                                                       Check all that apply.
            PATIENT 3072
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2438     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.31
                                                                       Check all that apply.
            PATIENT 3073
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 488 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 524 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2439     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.25
                                                                       Check all that apply.
            PATIENT 3074
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2440     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.23
                                                                       Check all that apply.
            PATIENT 3075
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2441     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.15
                                                                       Check all that apply.
            PATIENT 3076
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2442     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.14
                                                                       Check all that apply.
            PATIENT 3077
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2443     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.10
                                                                       Check all that apply.
            PATIENT 3078
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 489 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 525 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2444     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.00
                                                                       Check all that apply.
            PATIENT 3079
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2445     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.94
                                                                       Check all that apply.
            PATIENT 3080
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2446     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.72
                                                                       Check all that apply.
            PATIENT 3084
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2447     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.60
                                                                       Check all that apply.
            PATIENT 3087
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2448     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.36
                                                                       Check all that apply.
            PATIENT 3088
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 490 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 526 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2449     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.59
                                                                       Check all that apply.
            PATIENT 3089
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2450     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.55
                                                                       Check all that apply.
            PATIENT 3090
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2451     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.39
                                                                       Check all that apply.
            PATIENT 3093
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2452     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.39
                                                                       Check all that apply.
            PATIENT 3094
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2453     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.39
                                                                       Check all that apply.
            PATIENT 3095
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 491 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 527 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2454     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.30
                                                                       Check all that apply.
            PATIENT 3097
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2455     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.28
                                                                       Check all that apply.
            PATIENT 3098
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2456     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.28
                                                                       Check all that apply.
            PATIENT 3099
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2457     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.28
                                                                       Check all that apply.
            PATIENT 3100
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2458     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.28
                                                                       Check all that apply.
            PATIENT 3101
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 492 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 528 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2459     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.28
                                                                       Check all that apply.
            PATIENT 3102
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2460     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.28
                                                                       Check all that apply.
            PATIENT 3103
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2461     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.28
                                                                       Check all that apply.
            PATIENT 3104
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2462     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.28
                                                                       Check all that apply.
            PATIENT 3105
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2463     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.28
                                                                       Check all that apply.
            PATIENT 3106
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 493 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 529 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2464     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.28
                                                                       Check all that apply.
            PATIENT 3107
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2465     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.28
                                                                       Check all that apply.
            PATIENT 3108
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2466     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.28
                                                                       Check all that apply.
            PATIENT 3109
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2467     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.28
                                                                       Check all that apply.
            PATIENT 3110
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2468     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.28
                                                                       Check all that apply.
            PATIENT 3111
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 494 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 530 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2469     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.28
                                                                       Check all that apply.
            PATIENT 3112
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2470     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.28
                                                                       Check all that apply.
            PATIENT 3113
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2471     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.28
                                                                       Check all that apply.
            PATIENT 3114
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2472     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.28
                                                                       Check all that apply.
            PATIENT 3115
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2473     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.24
                                                                       Check all that apply.
            PATIENT 3116
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 495 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 531 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2474     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.23
                                                                       Check all that apply.
            PATIENT 3117
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2475     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.19
                                                                       Check all that apply.
            PATIENT 3118
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2476     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.19
                                                                       Check all that apply.
            PATIENT 3119
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2477     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.18
                                                                       Check all that apply.
            PATIENT 3120
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2478     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.18
                                                                       Check all that apply.
            PATIENT 3121
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 496 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 532 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2479     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.16
                                                                       Check all that apply.
            PATIENT 3122
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2480     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.07
                                                                       Check all that apply.
            PATIENT 3125
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2481     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.00
                                                                       Check all that apply.
            PATIENT 3127
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2482     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23.00
                                                                       Check all that apply.
            PATIENT 3128
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2483     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22.85
                                                                       Check all that apply.
            PATIENT 3131
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 497 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 533 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2484     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22.74
                                                                       Check all that apply.
            PATIENT 3134
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2485     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22.73
                                                                       Check all that apply.
            PATIENT 3136
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2486     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22.73
                                                                       Check all that apply.
            PATIENT 3137
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2487     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22.69
                                                                       Check all that apply.
            PATIENT 3138
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2488     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22.66
                                                                       Check all that apply.
            PATIENT 3139
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 498 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 534 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2489     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22.60
                                                                       Check all that apply.
            PATIENT 3140
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2490     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22.56
                                                                       Check all that apply.
            PATIENT 3141
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2491     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22.51
                                                                       Check all that apply.
            PATIENT 3142
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2492     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22.34
                                                                       Check all that apply.
            PATIENT 3144
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2493     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22.27
                                                                       Check all that apply.
            PATIENT 3145
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 499 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 535 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2494     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22.25
                                                                       Check all that apply.
            PATIENT 3146
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2495     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22.18
                                                                       Check all that apply.
            PATIENT 3147
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2496     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22.18
                                                                       Check all that apply.
            PATIENT 3148
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2497     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22.18
                                                                       Check all that apply.
            PATIENT 3149
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2498     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22.18
                                                                       Check all that apply.
            PATIENT 3150
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 500 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 536 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2499     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22.17
                                                                       Check all that apply.
            PATIENT 3151
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2500     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22.14
                                                                       Check all that apply.
            PATIENT 3152
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2501     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22.09
                                                                       Check all that apply.
            PATIENT 3153
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2502     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22.08
                                                                       Check all that apply.
            PATIENT 3154
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2503     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22.08
                                                                       Check all that apply.
            PATIENT 3155
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 501 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 537 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2504     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22.08
                                                                       Check all that apply.
            PATIENT 3156
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2505     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22.07
                                                                       Check all that apply.
            PATIENT 3157
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2506     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22.05
                                                                       Check all that apply.
            PATIENT 3158
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2507     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22.00
                                                                       Check all that apply.
            PATIENT 3159
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2508     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $21.98
                                                                       Check all that apply.
            PATIENT 3161
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 502 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 538 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2509     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.66
                                                                       Check all that apply.
            PATIENT 3163
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2510     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $21.79
                                                                       Check all that apply.
            PATIENT 3165
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2511     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $21.73
                                                                       Check all that apply.
            PATIENT 3167
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2512     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $21.69
                                                                       Check all that apply.
            PATIENT 3169
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2513     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $21.55
                                                                       Check all that apply.
            PATIENT 3170
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 503 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 539 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2514     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $21.54
                                                                       Check all that apply.
            PATIENT 3171
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2515     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $21.36
                                                                       Check all that apply.
            PATIENT 3175
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2516     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $21.31
                                                                       Check all that apply.
            PATIENT 3176
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2517     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $21.28
                                                                       Check all that apply.
            PATIENT 3177
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2518     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $21.27
                                                                       Check all that apply.
            PATIENT 3178
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 504 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 540 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2519     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $21.13
                                                                       Check all that apply.
            PATIENT 3179
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2520     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $21.04
                                                                       Check all that apply.
            PATIENT 3180
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2521     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $21.00
                                                                       Check all that apply.
            PATIENT 3182
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2522     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.84
                                                                       Check all that apply.
            PATIENT 3183
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2523     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.81
                                                                       Check all that apply.
            PATIENT 3186
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 505 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 541 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2524     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.80
                                                                       Check all that apply.
            PATIENT 3188
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2525     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.80
                                                                       Check all that apply.
            PATIENT 3189
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2526     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.78
                                                                       Check all that apply.
            PATIENT 3190
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2527     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.72
                                                                       Check all that apply.
            PATIENT 3191
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2528     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.68
                                                                       Check all that apply.
            PATIENT 3192
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 506 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 542 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2529     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.63
                                                                       Check all that apply.
            PATIENT 3194
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2530     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.62
                                                                       Check all that apply.
            PATIENT 3196
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2531     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.60
                                                                       Check all that apply.
            PATIENT 3197
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2532     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.57
                                                                       Check all that apply.
            PATIENT 3199
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2533     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.57
                                                                       Check all that apply.
            PATIENT 3200
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 507 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 543 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2534     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.57
                                                                       Check all that apply.
            PATIENT 3201
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2535     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.34
                                                                       Check all that apply.
            PATIENT 3208
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2536     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.32
                                                                       Check all that apply.
            PATIENT 3209
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2537     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.25
                                                                       Check all that apply.
            PATIENT 3211
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2538     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.24
                                                                       Check all that apply.
            PATIENT 3212
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 508 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 544 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2539     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.24
                                                                       Check all that apply.
            PATIENT 3213
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2540     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.24
                                                                       Check all that apply.
            PATIENT 3214
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2541     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.22
                                                                       Check all that apply.
            PATIENT 3215
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2542     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.19
                                                                       Check all that apply.
            PATIENT 3216
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2543     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3228
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 509 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 545 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2544     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3229
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2545     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3230
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2546     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3231
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2547     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3232
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2548     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3233
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 510 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 546 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2549     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3234
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2550     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3235
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2551     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3236
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2552     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3238
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2553     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3239
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 511 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 547 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2554     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3240
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2555     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3241
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2556     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3242
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2557     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3243
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2558     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3244
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 512 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 548 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2559     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3245
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2560     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3246
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2561     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3247
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2562     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3248
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2563     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3249
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 513 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 549 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2564     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3250
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2565     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3251
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2566     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3253
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2567     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3254
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2568     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3255
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 514 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 550 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2569     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3256
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2570     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3257
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2571     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3258
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2572     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3259
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2573     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3260
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 515 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 551 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2574     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3261
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2575     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3262
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2576     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3263
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2577     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3264
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2578     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3265
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 516 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 552 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2579     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3266
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2580     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3267
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2581     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3268
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2582     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3269
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2583     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3270
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 517 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 553 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2584     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3271
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2585     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3272
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2586     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3273
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2587     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3274
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2588     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3275
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 518 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 554 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2589     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3276
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2590     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3277
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2591     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3279
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2592     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3280
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2593     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3281
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 519 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 555 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2594     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3282
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2595     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3283
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2596     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3284
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2597     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3285
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2598     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3286
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 520 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 556 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2599     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3287
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2600     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3288
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2601     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3289
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2602     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3290
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2603     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3291
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 521 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 557 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2604     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3292
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2605     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3293
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2606     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3294
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2607     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3295
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2608     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3296
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 522 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 558 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2609     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3297
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2610     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3298
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2611     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3299
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2612     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3300
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2613     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3301
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 523 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 559 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2614     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3302
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2615     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3303
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2616     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3304
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2617     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3305
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2618     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3306
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 524 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 560 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2619     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3307
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2620     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3308
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2621     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3309
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2622     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3310
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2623     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3311
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 525 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 561 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2624     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3312
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2625     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3313
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2626     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3314
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2627     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3315
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2628     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3317
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 526 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 562 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2629     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3318
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2630     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3319
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2631     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3320
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2632     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3321
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2633     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3322
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 527 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 563 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2634     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3323
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2635     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            PATIENT 3325
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2636     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19.99
                                                                       Check all that apply.
            PATIENT 3326
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2637     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19.99
                                                                       Check all that apply.
            PATIENT 3327
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2638     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19.99
                                                                       Check all that apply.
            PATIENT 3328
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 528 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 564 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2639     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19.86
                                                                       Check all that apply.
            PATIENT 3330
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2640     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19.53
                                                                       Check all that apply.
            PATIENT 3331
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2641     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19.51
                                                                       Check all that apply.
            PATIENT 3333
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2642     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19.50
                                                                       Check all that apply.
            PATIENT 3334
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2643     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19.44
                                                                       Check all that apply.
            PATIENT 3335
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 529 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 565 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2644     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19.44
                                                                       Check all that apply.
            PATIENT 3336
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2645     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19.44
                                                                       Check all that apply.
            PATIENT 3337
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2646     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19.42
                                                                       Check all that apply.
            PATIENT 3338
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2647     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19.42
                                                                       Check all that apply.
            PATIENT 3339
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2648     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19.39
                                                                       Check all that apply.
            PATIENT 3340
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 530 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 566 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2649     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19.37
                                                                       Check all that apply.
            PATIENT 3341
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2650     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19.36
                                                                       Check all that apply.
            PATIENT 3342
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2651     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19.32
                                                                       Check all that apply.
            PATIENT 3343
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2652     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19.22
                                                                       Check all that apply.
            PATIENT 3345
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2653     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19.00
                                                                       Check all that apply.
            PATIENT 3354
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 531 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 567 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2654     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19.00
                                                                       Check all that apply.
            PATIENT 3355
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2655     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19.00
                                                                       Check all that apply.
            PATIENT 3356
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2656     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $18.90
                                                                       Check all that apply.
            PATIENT 3357
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2657     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $18.88
                                                                       Check all that apply.
            PATIENT 3358
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2658     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $18.84
                                                                       Check all that apply.
            PATIENT 3359
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 532 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 568 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2659     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $18.78
                                                                       Check all that apply.
            PATIENT 3360
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2660     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $18.76
                                                                       Check all that apply.
            PATIENT 3361
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2661     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $18.66
                                                                       Check all that apply.
            PATIENT 3362
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2662     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $18.34
                                                                       Check all that apply.
            PATIENT 3366
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2663     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $18.21
                                                                       Check all that apply.
            PATIENT 3367
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 533 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 569 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2664     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $18.11
                                                                       Check all that apply.
            PATIENT 3368
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2665     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $18.10
                                                                       Check all that apply.
            PATIENT 3369
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2666     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $18.04
                                                                       Check all that apply.
            PATIENT 3370
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2667     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $18.02
                                                                       Check all that apply.
            PATIENT 3371
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2668     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $17.79
                                                                       Check all that apply.
            PATIENT 3375
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 534 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 570 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2669     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $17.64
                                                                       Check all that apply.
            PATIENT 3376
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2670     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $17.58
                                                                       Check all that apply.
            PATIENT 3378
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2671     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $17.45
                                                                       Check all that apply.
            PATIENT 3381
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2672     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $17.42
                                                                       Check all that apply.
            PATIENT 3382
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2673     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $17.31
                                                                       Check all that apply.
            PATIENT 3385
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 535 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 571 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2674     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $17.29
                                                                       Check all that apply.
            PATIENT 3386
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2675     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $17.28
                                                                       Check all that apply.
            PATIENT 3387
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2676     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $17.28
                                                                       Check all that apply.
            PATIENT 3388
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2677     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $17.28
                                                                       Check all that apply.
            PATIENT 3389
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2678     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $17.28
                                                                       Check all that apply.
            PATIENT 3390
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 536 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 572 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2679     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $17.21
                                                                       Check all that apply.
            PATIENT 3391
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2680     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $17.19
                                                                       Check all that apply.
            PATIENT 3393
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2681     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $17.16
                                                                       Check all that apply.
            PATIENT 3394
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2682     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $17.15
                                                                       Check all that apply.
            PATIENT 3395
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2683     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $17.04
                                                                       Check all that apply.
            PATIENT 3396
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 537 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 573 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2684     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $17.01
                                                                       Check all that apply.
            PATIENT 3397
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2685     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $16.87
                                                                       Check all that apply.
            PATIENT 3399
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2686     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $16.72
                                                                       Check all that apply.
            PATIENT 3402
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2687     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $16.71
                                                                       Check all that apply.
            PATIENT 3403
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2688     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $16.65
                                                                       Check all that apply.
            PATIENT 3404
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 538 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 574 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2689     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $16.34
                                                                       Check all that apply.
            PATIENT 3405
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2690     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $16.34
                                                                       Check all that apply.
            PATIENT 3406
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2691     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $109.02
                                                                       Check all that apply.
            PATIENT 3407
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2692     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $16.00
                                                                       Check all that apply.
            PATIENT 3409
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2693     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.77
                                                                       Check all that apply.
            PATIENT 3413
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 539 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 575 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2694     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $18.57
                                                                       Check all that apply.
            PATIENT 3414
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2695     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.69
                                                                       Check all that apply.
            PATIENT 3415
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2696     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.59
                                                                       Check all that apply.
            PATIENT 3416
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2697     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.56
                                                                       Check all that apply.
            PATIENT 3417
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2698     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.41
                                                                       Check all that apply.
            PATIENT 3419
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 540 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 576 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2699     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.09
                                                                       Check all that apply.
            PATIENT 3420
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2700     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.03
                                                                       Check all that apply.
            PATIENT 3421
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2701     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.03
                                                                       Check all that apply.
            PATIENT 3422
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2702     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.03
                                                                       Check all that apply.
            PATIENT 3423
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2703     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.03
                                                                       Check all that apply.
            PATIENT 3424
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 541 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 577 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2704     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.03
                                                                       Check all that apply.
            PATIENT 3425
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2705     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3430
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2706     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3431
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2707     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3432
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2708     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3433
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 542 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 578 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2709     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3434
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2710     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3435
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2711     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3436
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2712     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3438
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2713     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3439
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 543 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 579 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2714     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3440
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2715     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3441
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2716     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3442
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2717     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3443
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2718     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3446
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 544 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 580 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2719     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3447
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2720     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3448
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2721     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3449
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2722     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3450
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2723     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3451
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 545 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 581 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2724     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3452
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2725     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3453
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2726     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3454
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2727     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3455
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2728     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3456
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 546 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 582 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2729     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3457
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2730     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3458
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2731     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3459
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2732     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3460
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2733     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3461
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 547 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 583 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2734     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3462
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2735     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3463
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2736     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3464
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2737     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3465
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2738     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3466
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 548 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 584 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2739     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3467
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2740     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3468
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2741     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3469
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2742     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3470
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2743     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3471
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 549 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 585 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2744     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3472
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2745     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3473
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2746     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3474
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2747     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3475
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2748     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3476
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 550 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 586 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2749     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3477
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2750     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3478
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2751     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3479
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2752     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14.94
                                                                       Check all that apply.
            PATIENT 3480
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2753     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14.86
                                                                       Check all that apply.
            PATIENT 3481
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 551 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 587 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2754     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14.80
                                                                       Check all that apply.
            PATIENT 3482
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2755     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14.79
                                                                       Check all that apply.
            PATIENT 3483
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2756     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14.62
                                                                       Check all that apply.
            PATIENT 3484
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2757     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14.60
                                                                       Check all that apply.
            PATIENT 3485
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2758     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14.57
                                                                       Check all that apply.
            PATIENT 3488
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 552 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 588 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2759     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14.40
                                                                       Check all that apply.
            PATIENT 3491
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2760     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14.35
                                                                       Check all that apply.
            PATIENT 3493
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2761     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14.35
                                                                       Check all that apply.
            PATIENT 3494
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2762     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14.35
                                                                       Check all that apply.
            PATIENT 3495
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2763     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14.31
                                                                       Check all that apply.
            PATIENT 3496
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 553 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 589 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2764     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14.22
                                                                       Check all that apply.
            PATIENT 3497
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2765     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14.21
                                                                       Check all that apply.
            PATIENT 3498
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2766     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14.21
                                                                       Check all that apply.
            PATIENT 3499
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2767     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14.19
                                                                       Check all that apply.
            PATIENT 3501
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2768     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14.16
                                                                       Check all that apply.
            PATIENT 3502
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 554 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 590 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2769     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14.10
                                                                       Check all that apply.
            PATIENT 3503
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2770     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14.00
                                                                       Check all that apply.
            PATIENT 3505
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2771     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14.00
                                                                       Check all that apply.
            PATIENT 3506
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2772     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $13.96
                                                                       Check all that apply.
            PATIENT 3507
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2773     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $13.80
                                                                       Check all that apply.
            PATIENT 3509
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 555 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 591 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2774     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $13.73
                                                                       Check all that apply.
            PATIENT 3510
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2775     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $13.58
                                                                       Check all that apply.
            PATIENT 3512
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2776     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $13.50
                                                                       Check all that apply.
            PATIENT 3513
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2777     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $13.45
                                                                       Check all that apply.
            PATIENT 3514
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2778     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $13.40
                                                                       Check all that apply.
            PATIENT 3515
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 556 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 592 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2779     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $13.03
                                                                       Check all that apply.
            PATIENT 3518
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2780     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $13.00
                                                                       Check all that apply.
            PATIENT 3519
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2781     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12.96
                                                                       Check all that apply.
            PATIENT 3520
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2782     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12.92
                                                                       Check all that apply.
            PATIENT 3521
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2783     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12.86
                                                                       Check all that apply.
            PATIENT 3522
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 557 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 593 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2784     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12.86
                                                                       Check all that apply.
            PATIENT 3523
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2785     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12.79
                                                                       Check all that apply.
            PATIENT 3524
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2786     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12.71
                                                                       Check all that apply.
            PATIENT 3525
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2787     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12.69
                                                                       Check all that apply.
            PATIENT 3526
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2788     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12.54
                                                                       Check all that apply.
            PATIENT 3527
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 558 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 594 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2789     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12.51
                                                                       Check all that apply.
            PATIENT 3528
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2790     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12.49
                                                                       Check all that apply.
            PATIENT 3529
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2791     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12.94
                                                                       Check all that apply.
            PATIENT 3530
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2792     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12.35
                                                                       Check all that apply.
            PATIENT 3531
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2793     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12.29
                                                                       Check all that apply.
            PATIENT 3532
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 559 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 595 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2794     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12.25
                                                                       Check all that apply.
            PATIENT 3534
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2795     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12.25
                                                                       Check all that apply.
            PATIENT 3535
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2796     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12.25
                                                                       Check all that apply.
            PATIENT 3536
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2797     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12.25
                                                                       Check all that apply.
            PATIENT 3537
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2798     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12.25
                                                                       Check all that apply.
            PATIENT 3538
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 560 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 596 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2799     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12.22
                                                                       Check all that apply.
            PATIENT 3539
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2800     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12.00
                                                                       Check all that apply.
            PATIENT 3543
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2801     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12.00
                                                                       Check all that apply.
            PATIENT 3544
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2802     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12.00
                                                                       Check all that apply.
            PATIENT 3545
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2803     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11.91
                                                                       Check all that apply.
            PATIENT 3546
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 561 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 597 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2804     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11.87
                                                                       Check all that apply.
            PATIENT 3548
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2805     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11.69
                                                                       Check all that apply.
            PATIENT 3549
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2806     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11.68
                                                                       Check all that apply.
            PATIENT 3551
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2807     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11.66
                                                                       Check all that apply.
            PATIENT 3552
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2808     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11.66
                                                                       Check all that apply.
            PATIENT 3553
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 562 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 598 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2809     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11.60
                                                                       Check all that apply.
            PATIENT 3555
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2810     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11.60
                                                                       Check all that apply.
            PATIENT 3556
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2811     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11.52
                                                                       Check all that apply.
            PATIENT 3557
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2812     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11.45
                                                                       Check all that apply.
            PATIENT 3558
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2813     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11.43
                                                                       Check all that apply.
            PATIENT 3559
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 563 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 599 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2814     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11.40
                                                                       Check all that apply.
            PATIENT 3560
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2815     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11.21
                                                                       Check all that apply.
            PATIENT 3562
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2816     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11.17
                                                                       Check all that apply.
            PATIENT 3563
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2817     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11.06
                                                                       Check all that apply.
            PATIENT 3564
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2818     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11.00
                                                                       Check all that apply.
            PATIENT 3565
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 564 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 600 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2819     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.93
                                                                       Check all that apply.
            PATIENT 3568
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2820     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.93
                                                                       Check all that apply.
            PATIENT 3569
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2821     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.93
                                                                       Check all that apply.
            PATIENT 3570
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2822     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.90
                                                                       Check all that apply.
            PATIENT 3571
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2823     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.85
                                                                       Check all that apply.
            PATIENT 3573
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 565 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 601 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2824     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.80
                                                                       Check all that apply.
            PATIENT 3574
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2825     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.80
                                                                       Check all that apply.
            PATIENT 3575
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2826     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.80
                                                                       Check all that apply.
            PATIENT 3576
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2827     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.72
                                                                       Check all that apply.
            PATIENT 3578
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2828     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.68
                                                                       Check all that apply.
            PATIENT 3579
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 566 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 602 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2829     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.66
                                                                       Check all that apply.
            PATIENT 3580
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2830     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.59
                                                                       Check all that apply.
            PATIENT 3581
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2831     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.50
                                                                       Check all that apply.
            PATIENT 3582
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2832     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.41
                                                                       Check all that apply.
            PATIENT 3583
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2833     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.35
                                                                       Check all that apply.
            PATIENT 3585
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 567 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 603 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2834     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.34
                                                                       Check all that apply.
            PATIENT 3586
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2835     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.33
                                                                       Check all that apply.
            PATIENT 3587
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2836     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12.12
                                                                       Check all that apply.
            PATIENT 3588
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2837     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.32
                                                                       Check all that apply.
            PATIENT 3589
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2838     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.29
                                                                       Check all that apply.
            PATIENT 3590
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 568 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 604 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2839     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.29
                                                                       Check all that apply.
            PATIENT 3591
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2840     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.28
                                                                       Check all that apply.
            PATIENT 3592
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2841     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.24
                                                                       Check all that apply.
            PATIENT 3593
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2842     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.15
                                                                       Check all that apply.
            PATIENT 3594
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2843     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.03
                                                                       Check all that apply.
            PATIENT 3596
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 569 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 605 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2844     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3605
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2845     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3606
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2846     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3607
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2847     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3608
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2848     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3609
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 570 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 606 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2849     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3610
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2850     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3611
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2851     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3612
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2852     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3613
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2853     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3614
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 571 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 607 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2854     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3615
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2855     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3616
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2856     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3617
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2857     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3618
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2858     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3619
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 572 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 608 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2859     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3620
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2860     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3621
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2861     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3622
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2862     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3623
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2863     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3624
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 573 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 609 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2864     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3625
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2865     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3626
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2866     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3627
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2867     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3628
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2868     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3629
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 574 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 610 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2869     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3630
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2870     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3631
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2871     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3632
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2872     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3633
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2873     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3634
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 575 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 611 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2874     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3635
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2875     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3636
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2876     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3637
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2877     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3638
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2878     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3639
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 576 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 612 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2879     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3640
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2880     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3641
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2881     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3642
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2882     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3643
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2883     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3644
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 577 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 613 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2884     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3645
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2885     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.22
                                                                       Check all that apply.
            PATIENT 3646
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2886     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3647
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2887     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3649
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2888     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3650
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 578 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 614 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2889     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3651
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2890     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3652
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2891     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3653
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2892     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3654
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2893     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3656
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 579 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 615 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2894     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3657
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2895     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3658
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2896     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3659
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2897     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3661
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2898     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3662
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 580 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 616 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2899     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3663
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2900     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3664
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2901     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3665
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2902     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3666
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2903     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3667
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 581 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 617 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2904     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3668
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2905     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3669
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2906     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3670
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2907     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3671
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2908     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3672
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 582 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 618 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2909     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3673
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2910     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3674
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2911     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3675
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2912     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3676
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2913     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3677
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 583 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 619 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2914     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3678
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2915     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3679
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2916     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3680
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2917     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3681
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2918     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3683
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 584 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 620 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2919     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3684
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2920     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3685
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2921     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3686
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2922     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3687
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2923     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3688
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 585 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 621 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2924     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3689
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2925     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3690
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2926     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3691
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2927     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3692
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2928     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3693
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 586 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 622 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2929     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3694
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2930     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3695
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2931     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3696
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2932     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3697
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2933     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3698
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 587 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 623 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2934     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3699
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2935     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3700
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2936     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3701
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2937     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3702
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2938     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3703
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 588 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 624 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2939     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3704
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2940     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3705
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2941     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3706
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2942     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3707
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2943     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3708
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 589 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 625 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2944     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3709
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2945     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3710
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2946     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3711
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2947     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3712
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2948     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3713
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 590 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 626 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2949     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3714
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2950     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3715
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2951     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3716
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2952     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3717
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2953     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3718
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 591 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 627 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2954     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3719
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2955     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3720
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2956     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3721
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2957     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3722
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2958     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3723
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 592 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 628 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2959     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3724
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2960     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3725
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2961     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3726
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2962     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3727
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2963     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3728
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 593 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 629 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2964     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3729
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2965     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3730
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2966     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3731
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2967     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3732
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2968     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3733
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 594 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 630 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2969     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3734
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2970     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3735
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2971     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3736
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2972     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3737
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2973     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3738
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 595 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 631 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2974     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3739
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2975     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3740
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2976     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3741
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2977     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3742
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2978     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3743
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 596 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 632 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2979     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3744
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2980     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3745
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2981     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3746
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2982     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3747
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2983     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3748
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 597 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 633 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2984     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3749
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2985     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3750
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2986     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3751
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2987     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3752
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2988     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3753
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 598 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 634 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2989     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3754
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2990     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3755
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2991     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3757
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2992     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3758
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2993     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.00
                                                                       Check all that apply.
            PATIENT 3759
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 599 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 635 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2994     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3760
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2995     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3761
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2996     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3762
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2997     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3763
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.2998     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3764
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 600 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 636 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.2999     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3765
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3000     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.99
                                                                       Check all that apply.
            PATIENT 3767
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3001     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.99
                                                                       Check all that apply.
            PATIENT 3768
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3002     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.99
                                                                       Check all that apply.
            PATIENT 3769
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3003     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.95
                                                                       Check all that apply.
            PATIENT 3770
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 601 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 637 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3004     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.95
                                                                       Check all that apply.
            PATIENT 3771
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3005     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.95
                                                                       Check all that apply.
            PATIENT 3772
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3006     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.95
                                                                       Check all that apply.
            PATIENT 3773
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3007     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.95
                                                                       Check all that apply.
            PATIENT 3774
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3008     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.95
                                                                       Check all that apply.
            PATIENT 3775
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 602 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 638 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3009     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.92
                                                                       Check all that apply.
            PATIENT 3776
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3010     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.88
                                                                       Check all that apply.
            PATIENT 3777
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3011     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.85
                                                                       Check all that apply.
            PATIENT 3778
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3012     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.80
                                                                       Check all that apply.
            PATIENT 3779
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3013     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.80
                                                                       Check all that apply.
            PATIENT 3780
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 603 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 639 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3014     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.78
                                                                       Check all that apply.
            PATIENT 3781
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3015     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.77
                                                                       Check all that apply.
            PATIENT 3782
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3016     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.76
                                                                       Check all that apply.
            PATIENT 3783
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3017     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.76
                                                                       Check all that apply.
            PATIENT 3784
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3018     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.73
                                                                       Check all that apply.
            PATIENT 3792
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 604 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 640 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3019     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.73
                                                                       Check all that apply.
            PATIENT 3793
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3020     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.70
                                                                       Check all that apply.
            PATIENT 3794
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3021     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.70
                                                                       Check all that apply.
            PATIENT 3795
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3022     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.70
                                                                       Check all that apply.
            PATIENT 3796
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3023     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.70
                                                                       Check all that apply.
            PATIENT 3797
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 605 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 641 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3024     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.70
                                                                       Check all that apply.
            PATIENT 3798
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3025     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.70
                                                                       Check all that apply.
            PATIENT 3799
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3026     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.70
                                                                       Check all that apply.
            PATIENT 3800
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3027     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.70
                                                                       Check all that apply.
            PATIENT 3801
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3028     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.70
                                                                       Check all that apply.
            PATIENT 3802
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 606 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 642 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3029     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.70
                                                                       Check all that apply.
            PATIENT 3803
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3030     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.70
                                                                       Check all that apply.
            PATIENT 3804
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3031     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.70
                                                                       Check all that apply.
            PATIENT 3805
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3032     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.64
                                                                       Check all that apply.
            PATIENT 3807
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3033     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.55
                                                                       Check all that apply.
            PATIENT 3808
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 607 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 643 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3034     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.48
                                                                       Check all that apply.
            PATIENT 3809
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3035     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.48
                                                                       Check all that apply.
            PATIENT 3810
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3036     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.40
                                                                       Check all that apply.
            PATIENT 3812
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3037     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.28
                                                                       Check all that apply.
            PATIENT 3814
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3038     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.27
                                                                       Check all that apply.
            PATIENT 3815
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 608 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 644 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3039     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.25
                                                                       Check all that apply.
            PATIENT 3816
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3040     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.20
                                                                       Check all that apply.
            PATIENT 3817
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3041     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.06
                                                                       Check all that apply.
            PATIENT 3818
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3042     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.00
                                                                       Check all that apply.
            PATIENT 3819
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3043     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.00
                                                                       Check all that apply.
            PATIENT 3820
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 609 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 645 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3044     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.00
                                                                       Check all that apply.
            PATIENT 3821
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3045     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.00
                                                                       Check all that apply.
            PATIENT 3822
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3046     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.00
                                                                       Check all that apply.
            PATIENT 3823
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3047     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.00
                                                                       Check all that apply.
            PATIENT 3824
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3048     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.00
                                                                       Check all that apply.
            PATIENT 3825
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 610 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 646 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3049     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.00
                                                                       Check all that apply.
            PATIENT 3826
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3050     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.00
                                                                       Check all that apply.
            PATIENT 3827
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3051     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.00
                                                                       Check all that apply.
            PATIENT 3828
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3052     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.00
                                                                       Check all that apply.
            PATIENT 3829
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3053     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.00
                                                                       Check all that apply.
            PATIENT 3830
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 611 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 647 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3054     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.00
                                                                       Check all that apply.
            PATIENT 3831
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3055     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.00
                                                                       Check all that apply.
            PATIENT 3832
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3056     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.00
                                                                       Check all that apply.
            PATIENT 3833
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3057     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.00
                                                                       Check all that apply.
            PATIENT 3834
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3058     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.00
                                                                       Check all that apply.
            PATIENT 3835
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 612 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 648 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3059     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $9.00
                                                                       Check all that apply.
            PATIENT 3836
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3060     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $8.82
                                                                       Check all that apply.
            PATIENT 3838
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3061     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $8.78
                                                                       Check all that apply.
            PATIENT 3839
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3062     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $8.72
                                                                       Check all that apply.
            PATIENT 3840
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3063     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $8.66
                                                                       Check all that apply.
            PATIENT 3841
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 613 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 649 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3064     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $8.62
                                                                       Check all that apply.
            PATIENT 3842
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3065     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $8.51
                                                                       Check all that apply.
            PATIENT 3843
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3066     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $8.50
                                                                       Check all that apply.
            PATIENT 3844
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3067     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $46.18
                                                                       Check all that apply.
            PATIENT 3845
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3068     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $8.39
                                                                       Check all that apply.
            PATIENT 3846
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 614 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 650 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3069     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $8.24
                                                                       Check all that apply.
            PATIENT 3847
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3070     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $8.24
                                                                       Check all that apply.
            PATIENT 3848
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3071     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $8.24
                                                                       Check all that apply.
            PATIENT 3849
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3072     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $8.21
                                                                       Check all that apply.
            PATIENT 3850
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3073     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $8.08
                                                                       Check all that apply.
            PATIENT 3851
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 615 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 651 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3074     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $8.00
                                                                       Check all that apply.
            PATIENT 3853
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3075     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $8.00
                                                                       Check all that apply.
            PATIENT 3854
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3076     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $8.00
                                                                       Check all that apply.
            PATIENT 3855
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3077     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $8.00
                                                                       Check all that apply.
            PATIENT 3856
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3078     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $8.00
                                                                       Check all that apply.
            PATIENT 3857
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 616 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 652 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3079     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $7.96
                                                                       Check all that apply.
            PATIENT 3858
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3080     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $7.90
                                                                       Check all that apply.
            PATIENT 3859
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3081     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $7.87
                                                                       Check all that apply.
            PATIENT 3860
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3082     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $7.87
                                                                       Check all that apply.
            PATIENT 3861
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3083     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $7.81
                                                                       Check all that apply.
            PATIENT 3862
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 617 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 653 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3084     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $7.73
                                                                       Check all that apply.
            PATIENT 3863
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3085     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $7.71
                                                                       Check all that apply.
            PATIENT 3864
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3086     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $7.68
                                                                       Check all that apply.
            PATIENT 3865
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3087     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $7.68
                                                                       Check all that apply.
            PATIENT 3866
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3088     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $7.62
                                                                       Check all that apply.
            PATIENT 3868
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 618 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 654 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3089     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $7.60
                                                                       Check all that apply.
            PATIENT 3869
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3090     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $7.60
                                                                       Check all that apply.
            PATIENT 3870
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3091     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $7.57
                                                                       Check all that apply.
            PATIENT 3871
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3092     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $7.45
                                                                       Check all that apply.
            PATIENT 3872
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3093     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $7.43
                                                                       Check all that apply.
            PATIENT 3873
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 619 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 655 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3094     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $7.41
                                                                       Check all that apply.
            PATIENT 3874
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3095     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $7.38
                                                                       Check all that apply.
            PATIENT 3875
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3096     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $7.08
                                                                       Check all that apply.
            PATIENT 3878
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3097     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $7.07
                                                                       Check all that apply.
            PATIENT 3880
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3098     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $7.00
                                                                       Check all that apply.
            PATIENT 3882
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 620 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 656 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3099     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.96
                                                                       Check all that apply.
            PATIENT 3883
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3100     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.90
                                                                       Check all that apply.
            PATIENT 3884
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3101     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.87
                                                                       Check all that apply.
            PATIENT 3885
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3102     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.85
                                                                       Check all that apply.
            PATIENT 3886
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3103     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.80
                                                                       Check all that apply.
            PATIENT 3887
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 621 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 657 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3104     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.72
                                                                       Check all that apply.
            PATIENT 3889
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3105     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.71
                                                                       Check all that apply.
            PATIENT 3890
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3106     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.71
                                                                       Check all that apply.
            PATIENT 3891
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3107     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.49
                                                                       Check all that apply.
            PATIENT 3892
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3108     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.46
                                                                       Check all that apply.
            PATIENT 3893
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 622 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 658 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3109     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.40
                                                                       Check all that apply.
            PATIENT 3894
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3110     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.33
                                                                       Check all that apply.
            PATIENT 3895
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3111     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.27
                                                                       Check all that apply.
            PATIENT 3897
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3112     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.27
                                                                       Check all that apply.
            PATIENT 3899
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3113     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.12
                                                                       Check all that apply.
            PATIENT 3901
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 623 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 659 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3114     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.11
                                                                       Check all that apply.
            PATIENT 3902
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3115     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.09
                                                                       Check all that apply.
            PATIENT 3903
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3116     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.03
                                                                       Check all that apply.
            PATIENT 3904
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3117     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.00
                                                                       Check all that apply.
            PATIENT 3905
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3118     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.00
                                                                       Check all that apply.
            PATIENT 3906
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 624 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 660 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3119     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.00
                                                                       Check all that apply.
            PATIENT 3907
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3120     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.00
                                                                       Check all that apply.
            PATIENT 3908
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3121     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.00
                                                                       Check all that apply.
            PATIENT 3909
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3122     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.00
                                                                       Check all that apply.
            PATIENT 3910
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3123     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.00
                                                                       Check all that apply.
            PATIENT 3911
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 625 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 661 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3124     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.00
                                                                       Check all that apply.
            PATIENT 3912
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3125     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.00
                                                                       Check all that apply.
            PATIENT 3913
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3126     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.00
                                                                       Check all that apply.
            PATIENT 3914
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3127     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.00
                                                                       Check all that apply.
            PATIENT 3916
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3128     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.00
                                                                       Check all that apply.
            PATIENT 3917
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 626 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 662 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3129     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.00
                                                                       Check all that apply.
            PATIENT 3918
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3130     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.00
                                                                       Check all that apply.
            PATIENT 3919
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3131     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $6.00
                                                                       Check all that apply.
            PATIENT 3920
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3132     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.99
                                                                       Check all that apply.
            PATIENT 3921
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3133     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.99
                                                                       Check all that apply.
            PATIENT 3922
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 627 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 663 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3134     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.98
                                                                       Check all that apply.
            PATIENT 3923
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3135     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.98
                                                                       Check all that apply.
            PATIENT 3924
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3136     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.91
                                                                       Check all that apply.
            PATIENT 3925
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3137     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.73
                                                                       Check all that apply.
            PATIENT 3926
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3138     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.69
                                                                       Check all that apply.
            PATIENT 3928
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 628 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 664 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3139     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.67
                                                                       Check all that apply.
            PATIENT 3929
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3140     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.67
                                                                       Check all that apply.
            PATIENT 3930
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3141     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.58
                                                                       Check all that apply.
            PATIENT 3932
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3142     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.56
                                                                       Check all that apply.
            PATIENT 3933
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3143     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.56
                                                                       Check all that apply.
            PATIENT 3934
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 629 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 665 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3144     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.55
                                                                       Check all that apply.
            PATIENT 3935
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3145     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.54
                                                                       Check all that apply.
            PATIENT 3937
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3146     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.53
                                                                       Check all that apply.
            PATIENT 3938
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3147     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.53
                                                                       Check all that apply.
            PATIENT 3939
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3148     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.49
                                                                       Check all that apply.
            PATIENT 3941
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 630 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 666 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3149     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.45
                                                                       Check all that apply.
            PATIENT 3942
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3150     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.45
                                                                       Check all that apply.
            PATIENT 3943
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3151     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.27
                                                                       Check all that apply.
            PATIENT 3944
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3152     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.26
                                                                       Check all that apply.
            PATIENT 3946
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3153     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.24
                                                                       Check all that apply.
            PATIENT 3950
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 631 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 667 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3154     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.19
                                                                       Check all that apply.
            PATIENT 3952
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3155     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.07
                                                                       Check all that apply.
            PATIENT 3953
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3156     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 3966
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3157     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 3967
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3158     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 3968
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 632 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 668 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3159     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 3969
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3160     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 3970
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3161     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 3972
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3162     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 3973
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3163     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 3974
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 633 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 669 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3164     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 3975
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3165     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 3977
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3166     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 3978
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3167     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 3979
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3168     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 3981
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 634 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 670 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3169     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 3982
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3170     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 3983
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3171     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 3984
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3172     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 3985
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3173     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 3986
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 635 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 671 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3174     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 3988
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3175     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 3989
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3176     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 3990
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3177     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 3991
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3178     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 3992
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 636 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 672 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3179     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 3993
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3180     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 3994
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3181     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 3995
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3182     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 3996
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3183     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 3997
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 637 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 673 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3184     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 3998
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3185     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 3999
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3186     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 4000
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3187     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 4001
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3188     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 4002
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 638 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 674 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3189     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 4003
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3190     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 4004
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3191     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 4005
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3192     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 4006
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3193     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 4007
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 639 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 675 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3194     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 4008
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3195     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 4009
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3196     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 4010
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3197     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 4011
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3198     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 4012
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 640 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 676 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3199     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 4013
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3200     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 4014
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3201     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 4015
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3202     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 4016
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3203     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 4017
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 641 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 677 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3204     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 4018
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3205     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 4019
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3206     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 4020
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3207     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 4021
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3208     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 4022
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 642 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 678 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3209     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 4023
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3210     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 4024
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3211     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 4026
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3212     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 4027
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3213     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            PATIENT 4028
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 643 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 679 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3214     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $4.99
                                                                       Check all that apply.
            PATIENT 4029
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3215     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $4.93
                                                                       Check all that apply.
            PATIENT 4030
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3216     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $4.86
                                                                       Check all that apply.
            PATIENT 4032
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3217     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $4.85
                                                                       Check all that apply.
            PATIENT 4033
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3218     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $4.72
                                                                       Check all that apply.
            PATIENT 4034
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 644 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 680 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3219     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $4.71
                                                                       Check all that apply.
            PATIENT 4035
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3220     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $4.66
                                                                       Check all that apply.
            PATIENT 4036
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3221     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $4.59
                                                                       Check all that apply.
            PATIENT 4037
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3222     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $4.57
                                                                       Check all that apply.
            PATIENT 4038
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3223     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $4.46
                                                                       Check all that apply.
            PATIENT 4040
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 645 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 681 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3224     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $4.43
                                                                       Check all that apply.
            PATIENT 4041
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3225     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $4.41
                                                                       Check all that apply.
            PATIENT 4042
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3226     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $4.39
                                                                       Check all that apply.
            PATIENT 4043
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3227     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $4.39
                                                                       Check all that apply.
            PATIENT 4044
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3228     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $4.33
                                                                       Check all that apply.
            PATIENT 4046
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 646 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 682 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3229     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $4.15
                                                                       Check all that apply.
            PATIENT 4047
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3230     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $4.14
                                                                       Check all that apply.
            PATIENT 4048
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3231     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $4.10
                                                                       Check all that apply.
            PATIENT 4051
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3232     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $4.09
                                                                       Check all that apply.
            PATIENT 4052
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3233     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $4.00
                                                                       Check all that apply.
            PATIENT 4053
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 647 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 683 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3234     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $4.00
                                                                       Check all that apply.
            PATIENT 4054
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3235     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $4.00
                                                                       Check all that apply.
            PATIENT 4055
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3236     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $4.00
                                                                       Check all that apply.
            PATIENT 4056
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3237     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $4.00
                                                                       Check all that apply.
            PATIENT 4057
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3238     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $4.00
                                                                       Check all that apply.
            PATIENT 4058
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 648 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 684 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3239     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.99
                                                                       Check all that apply.
            PATIENT 4059
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3240     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.96
                                                                       Check all that apply.
            PATIENT 4060
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3241     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.96
                                                                       Check all that apply.
            PATIENT 4061
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3242     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.82
                                                                       Check all that apply.
            PATIENT 4063
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3243     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.75
                                                                       Check all that apply.
            PATIENT 4065
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 649 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 685 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3244     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.68
                                                                       Check all that apply.
            PATIENT 4066
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3245     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.67
                                                                       Check all that apply.
            PATIENT 4068
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3246     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.66
                                                                       Check all that apply.
            PATIENT 4069
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3247     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.66
                                                                       Check all that apply.
            PATIENT 4070
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3248     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.66
                                                                       Check all that apply.
            PATIENT 4071
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 650 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 686 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3249     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.66
                                                                       Check all that apply.
            PATIENT 4072
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3250     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.66
                                                                       Check all that apply.
            PATIENT 4073
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3251     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.66
                                                                       Check all that apply.
            PATIENT 4074
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3252     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.66
                                                                       Check all that apply.
            PATIENT 4075
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3253     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.66
                                                                       Check all that apply.
            PATIENT 4076
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 651 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 687 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3254     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.66
                                                                       Check all that apply.
            PATIENT 4077
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3255     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.66
                                                                       Check all that apply.
            PATIENT 4078
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3256     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.46
                                                                       Check all that apply.
            PATIENT 4081
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3257     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.37
                                                                       Check all that apply.
            PATIENT 4082
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3258     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.37
                                                                       Check all that apply.
            PATIENT 4083
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 652 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 688 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3259     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.29
                                                                       Check all that apply.
            PATIENT 4084
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3260     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.28
                                                                       Check all that apply.
            PATIENT 4085
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3261     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.26
                                                                       Check all that apply.
            PATIENT 4086
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3262     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.25
                                                                       Check all that apply.
            PATIENT 4087
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3263     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.25
                                                                       Check all that apply.
            PATIENT 4088
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 653 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 689 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3264     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.24
                                                                       Check all that apply.
            PATIENT 4089
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3265     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.23
                                                                       Check all that apply.
            PATIENT 4090
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3266     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.19
                                                                       Check all that apply.
            PATIENT 4091
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3267     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.09
                                                                       Check all that apply.
            PATIENT 4092
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3268     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.09
                                                                       Check all that apply.
            PATIENT 4093
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 654 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 690 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3269     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.09
                                                                       Check all that apply.
            PATIENT 4094
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3270     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.07
                                                                       Check all that apply.
            PATIENT 4095
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3271     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.05
                                                                       Check all that apply.
            PATIENT 4096
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3272     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.00
                                                                       Check all that apply.
            PATIENT 4099
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3273     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.00
                                                                       Check all that apply.
            PATIENT 4100
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 655 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 691 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3274     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $3.00
                                                                       Check all that apply.
            PATIENT 4101
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3275     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $2.94
                                                                       Check all that apply.
            PATIENT 4103
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3276     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $2.69
                                                                       Check all that apply.
            PATIENT 4108
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3277     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $2.69
                                                                       Check all that apply.
            PATIENT 4109
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3278     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $2.56
                                                                       Check all that apply.
            PATIENT 4110
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 656 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 692 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3279     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $2.54
                                                                       Check all that apply.
            PATIENT 4111
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3280     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $2.52
                                                                       Check all that apply.
            PATIENT 4112
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3281     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $2.49
                                                                       Check all that apply.
            PATIENT 4113
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3282     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $2.38
                                                                       Check all that apply.
            PATIENT 4115
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3283     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $2.37
                                                                       Check all that apply.
            PATIENT 4116
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 657 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 693 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3284     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $2.29
                                                                       Check all that apply.
            PATIENT 4117
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3285     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $2.26
                                                                       Check all that apply.
            PATIENT 4118
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3286     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $2.21
                                                                       Check all that apply.
            PATIENT 4119
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3287     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $2.18
                                                                       Check all that apply.
            PATIENT 4120
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3288     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $2.09
                                                                       Check all that apply.
            PATIENT 4121
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 658 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 694 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3289     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $2.05
                                                                       Check all that apply.
            PATIENT 4122
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3290     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $2.00
                                                                       Check all that apply.
            PATIENT 4124
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3291     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.99
                                                                       Check all that apply.
            PATIENT 4126
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3292     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.95
                                                                       Check all that apply.
            PATIENT 4127
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3293     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.88
                                                                       Check all that apply.
            PATIENT 4128
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 659 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 695 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3294     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.76
                                                                       Check all that apply.
            PATIENT 4131
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3295     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.75
                                                                       Check all that apply.
            PATIENT 4132
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3296     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.69
                                                                       Check all that apply.
            PATIENT 4134
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3297     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.60
                                                                       Check all that apply.
            PATIENT 4137
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3298     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.60
                                                                       Check all that apply.
            PATIENT 4139
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 660 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 696 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3299     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.60
                                                                       Check all that apply.
            PATIENT 4140
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3300     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.56
                                                                       Check all that apply.
            PATIENT 4141
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3301     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.55
                                                                       Check all that apply.
            PATIENT 4142
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3302     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.55
                                                                       Check all that apply.
            PATIENT 4143
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3303     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.47
                                                                       Check all that apply.
            PATIENT 4144
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 661 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 697 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3304     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.45
                                                                       Check all that apply.
            PATIENT 4146
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3305     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.44
                                                                       Check all that apply.
            PATIENT 4147
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3306     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.37
                                                                       Check all that apply.
            PATIENT 4148
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3307     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.34
                                                                       Check all that apply.
            PATIENT 4149
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3308     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.27
                                                                       Check all that apply.
            PATIENT 4151
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 662 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 698 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3309     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.26
                                                                       Check all that apply.
            PATIENT 4152
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3310     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.25
                                                                       Check all that apply.
            PATIENT 4153
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3311     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.25
                                                                       Check all that apply.
            PATIENT 4154
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3312     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.23
                                                                       Check all that apply.
            PATIENT 4155
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3313     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.22
                                                                       Check all that apply.
            PATIENT 4156
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 663 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 699 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3314     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.15
                                                                       Check all that apply.
            PATIENT 4159
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3315     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.05
                                                                       Check all that apply.
            PATIENT 4161
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3316     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.02
                                                                       Check all that apply.
            PATIENT 4162
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3317     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.00
                                                                       Check all that apply.
            PATIENT 4165
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3318     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.96
                                                                       Check all that apply.
            PATIENT 4166
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 664 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 700 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3319     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.96
                                                                       Check all that apply.
            PATIENT 4168
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3320     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.96
                                                                       Check all that apply.
            PATIENT 4169
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3321     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.96
                                                                       Check all that apply.
            PATIENT 4170
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3322     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.96
                                                                       Check all that apply.
            PATIENT 4171
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3323     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.96
                                                                       Check all that apply.
            PATIENT 4172
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 665 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 701 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3324     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.96
                                                                       Check all that apply.
            PATIENT 4173
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3325     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.96
                                                                       Check all that apply.
            PATIENT 4174
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3326     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.92
                                                                       Check all that apply.
            PATIENT 4175
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3327     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.89
                                                                       Check all that apply.
            PATIENT 4176
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3328     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.86
                                                                       Check all that apply.
            PATIENT 4177
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 666 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 702 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3329     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.86
                                                                       Check all that apply.
            PATIENT 4178
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3330     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.85
                                                                       Check all that apply.
            PATIENT 4179
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3331     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.85
                                                                       Check all that apply.
            PATIENT 4180
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3332     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.85
                                                                       Check all that apply.
            PATIENT 4181
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3333     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.84
                                                                       Check all that apply.
            PATIENT 4182
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 667 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 703 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3334     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.84
                                                                       Check all that apply.
            PATIENT 4183
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3335     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.83
                                                                       Check all that apply.
            PATIENT 4184
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3336     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4185
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3337     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4186
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3338     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4187
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 668 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 704 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3339     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4188
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3340     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4189
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3341     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4190
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3342     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4191
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3343     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4192
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 669 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 705 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3344     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4193
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3345     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4194
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3346     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4195
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3347     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4196
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3348     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4197
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 670 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 706 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3349     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4198
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3350     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4199
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3351     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4200
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3352     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4201
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3353     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4202
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 671 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 707 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3354     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4203
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3355     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4204
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3356     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4205
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3357     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4206
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3358     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4207
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 672 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 708 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3359     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4208
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3360     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4209
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3361     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4210
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3362     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4211
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3363     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4212
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 673 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 709 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3364     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4213
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3365     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4214
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3366     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4215
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3367     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4216
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3368     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4217
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 674 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 710 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3369     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4218
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3370     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4219
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3371     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4220
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3372     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4221
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3373     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4222
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 675 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 711 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3374     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4223
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3375     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4224
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3376     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4225
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3377     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4226
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3378     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4227
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 676 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 712 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3379     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4228
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3380     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4229
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3381     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4230
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3382     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4231
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3383     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.80
                                                                       Check all that apply.
            PATIENT 4232
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 677 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 713 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3384     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.75
                                                                       Check all that apply.
            PATIENT 4235
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3385     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.75
                                                                       Check all that apply.
            PATIENT 4236
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3386     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.73
                                                                       Check all that apply.
            PATIENT 4237
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3387     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.68
                                                                       Check all that apply.
            PATIENT 4238
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3388     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.66
                                                                       Check all that apply.
            PATIENT 4239
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 678 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 714 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3389     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.66
                                                                       Check all that apply.
            PATIENT 4240
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3390     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.66
                                                                       Check all that apply.
            PATIENT 4241
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3391     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.66
                                                                       Check all that apply.
            PATIENT 4242
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3392     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.64
                                                                       Check all that apply.
            PATIENT 4243
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3393     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.62
                                                                       Check all that apply.
            PATIENT 4244
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 679 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 715 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3394     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.61
                                                                       Check all that apply.
            PATIENT 4245
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3395     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.58
                                                                       Check all that apply.
            PATIENT 4246
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3396     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.57
                                                                       Check all that apply.
            PATIENT 4247
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3397     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.57
                                                                       Check all that apply.
            PATIENT 4248
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3398     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.59
                                                                       Check all that apply.
            PATIENT 4250
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 680 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 716 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3399     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $1.08
                                                                       Check all that apply.
            PATIENT 4251
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3400     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.54
                                                                       Check all that apply.
            PATIENT 4253
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3401     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.54
                                                                       Check all that apply.
            PATIENT 4254
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3402     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.52
                                                                       Check all that apply.
            PATIENT 4256
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3403     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.49
                                                                       Check all that apply.
            PATIENT 4258
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 681 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 717 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3404     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.49
                                                                       Check all that apply.
            PATIENT 4259
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3405     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.49
                                                                       Check all that apply.
            PATIENT 4260
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3406     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.49
                                                                       Check all that apply.
            PATIENT 4261
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3407     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.49
                                                                       Check all that apply.
            PATIENT 4262
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3408     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.49
                                                                       Check all that apply.
            PATIENT 4263
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 682 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 718 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3409     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.49
                                                                       Check all that apply.
            PATIENT 4264
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3410     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.49
                                                                       Check all that apply.
            PATIENT 4265
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3411     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.49
                                                                       Check all that apply.
            PATIENT 4266
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3412     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.49
                                                                       Check all that apply.
            PATIENT 4267
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3413     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.49
                                                                       Check all that apply.
            PATIENT 4268
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 683 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 719 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3414     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.49
                                                                       Check all that apply.
            PATIENT 4269
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3415     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.49
                                                                       Check all that apply.
            PATIENT 4270
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3416     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.49
                                                                       Check all that apply.
            PATIENT 4271
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3417     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.48
                                                                       Check all that apply.
            PATIENT 4272
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3418     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.46
                                                                       Check all that apply.
            PATIENT 4274
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 684 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 720 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3419     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.44
                                                                       Check all that apply.
            PATIENT 4275
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3420     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.42
                                                                       Check all that apply.
            PATIENT 4276
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3421     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.39
                                                                       Check all that apply.
            PATIENT 4277
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3422     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.37
                                                                       Check all that apply.
            PATIENT 4278
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3423     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.37
                                                                       Check all that apply.
            PATIENT 4279
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 685 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 721 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3424     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.35
                                                                       Check all that apply.
            PATIENT 4280
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3425     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.34
                                                                       Check all that apply.
            PATIENT 4281
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3426     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.34
                                                                       Check all that apply.
            PATIENT 4282
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3427     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.34
                                                                       Check all that apply.
            PATIENT 4283
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3428     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.34
                                                                       Check all that apply.
            PATIENT 4284
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 686 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 722 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3429     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.34
                                                                       Check all that apply.
            PATIENT 4285
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3430     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.34
                                                                       Check all that apply.
            PATIENT 4286
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3431     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.34
                                                                       Check all that apply.
            PATIENT 4287
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3432     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.33
                                                                       Check all that apply.
            PATIENT 4288
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3433     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.33
                                                                       Check all that apply.
            PATIENT 4289
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 687 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 723 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3434     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.33
                                                                       Check all that apply.
            PATIENT 4290
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3435     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.33
                                                                       Check all that apply.
            PATIENT 4291
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3436     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.33
                                                                       Check all that apply.
            PATIENT 4292
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3437     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.33
                                                                       Check all that apply.
            PATIENT 4293
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3438     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.32
                                                                       Check all that apply.
            PATIENT 4294
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 688 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 724 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3439     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.32
                                                                       Check all that apply.
            PATIENT 4295
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3440     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.31
                                                                       Check all that apply.
            PATIENT 4296
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3441     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.28
                                                                       Check all that apply.
            PATIENT 4298
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3442     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.28
                                                                       Check all that apply.
            PATIENT 4299
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3443     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.28
                                                                       Check all that apply.
            PATIENT 4300
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 689 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 725 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3444     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.28
                                                                       Check all that apply.
            PATIENT 4301
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3445     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.28
                                                                       Check all that apply.
            PATIENT 4302
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3446     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.27
                                                                       Check all that apply.
            PATIENT 4304
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3447     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.27
                                                                       Check all that apply.
            PATIENT 4305
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3448     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.26
                                                                       Check all that apply.
            PATIENT 4306
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 690 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 726 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3449     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.26
                                                                       Check all that apply.
            PATIENT 4307
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3450     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.26
                                                                       Check all that apply.
            PATIENT 4308
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3451     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.25
                                                                       Check all that apply.
            PATIENT 4309
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3452     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.24
                                                                       Check all that apply.
            PATIENT 4310
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3453     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.24
                                                                       Check all that apply.
            PATIENT 4311
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 691 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 727 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3454     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.24
                                                                       Check all that apply.
            PATIENT 4312
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3455     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.24
                                                                       Check all that apply.
            PATIENT 4313
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3456     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.24
                                                                       Check all that apply.
            PATIENT 4314
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3457     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.23
                                                                       Check all that apply.
            PATIENT 4315
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3458     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.23
                                                                       Check all that apply.
            PATIENT 4316
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 692 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 728 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3459     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.22
                                                                       Check all that apply.
            PATIENT 4318
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3460     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.21
                                                                       Check all that apply.
            PATIENT 4319
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3461     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.21
                                                                       Check all that apply.
            PATIENT 4320
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3462     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.20
                                                                       Check all that apply.
            PATIENT 4321
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3463     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.19
                                                                       Check all that apply.
            PATIENT 4322
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 693 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 729 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3464     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.18
                                                                       Check all that apply.
            PATIENT 4323
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3465     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.18
                                                                       Check all that apply.
            PATIENT 4324
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3466     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.17
                                                                       Check all that apply.
            PATIENT 4325
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3467     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.13
                                                                       Check all that apply.
            PATIENT 4329
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3468     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.08
                                                                       Check all that apply.
            PATIENT 4332
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 694 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 730 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3469     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.08
                                                                       Check all that apply.
            PATIENT 4333
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3470     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.08
                                                                       Check all that apply.
            PATIENT 4334
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3471     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.07
                                                                       Check all that apply.
            PATIENT 4335
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3472     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.06
                                                                       Check all that apply.
            PATIENT 4336
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3473     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.05
                                                                       Check all that apply.
            PATIENT 4337
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 695 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 731 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3474     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.05
                                                                       Check all that apply.
            PATIENT 4339
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3475     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.04
                                                                       Check all that apply.
            PATIENT 4340
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3476     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.03
                                                                       Check all that apply.
            PATIENT 4341
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3477     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.02
                                                                       Check all that apply.
            PATIENT 4342
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3478     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.01
                                                                       Check all that apply.
            PATIENT 4348
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 696 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 732 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3479     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.01
                                                                       Check all that apply.
            PATIENT 4349
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3480     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.01
                                                                       Check all that apply.
            PATIENT 4350
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3481     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.01
                                                                       Check all that apply.
            PATIENT 4351
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3482     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $0.01
                                                                       Check all that apply.
            PATIENT 4352
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3483     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,491.00
                                                                       Check all that apply.
            PATIENT 491
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 697 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 733 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3484     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,281.74
                                                                       Check all that apply.
            PATIENT 557
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3485     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,168.98
                                                                       Check all that apply.
            PATIENT 591
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3486     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,162.96
                                                                       Check all that apply.
            PATIENT 594
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3487     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,070.73
                                                                       Check all that apply.
            PATIENT 622
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3488     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,039.52
                                                                       Check all that apply.
            PATIENT 637
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 698 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 734 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3489     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,037.20
                                                                       Check all that apply.
            PATIENT 638
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3490     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,008.00
                                                                       Check all that apply.
            PATIENT 645
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3491     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,000.00
                                                                       Check all that apply.
            PATIENT 648
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3492     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $974.19
                                                                       Check all that apply.
            PATIENT 656
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3493     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $888.41
                                                                       Check all that apply.
            PATIENT 685
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 699 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 735 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3494     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $885.00
                                                                       Check all that apply.
            PATIENT 686
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3495     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $832.16
                                                                       Check all that apply.
            PATIENT 709
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3496     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $824.85
                                                                       Check all that apply.
            PATIENT 713
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3497     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $824.35
                                                                       Check all that apply.
            PATIENT 714
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3498     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $815.46
                                                                       Check all that apply.
            PATIENT 718
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 700 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 736 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3499     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $798.68
                                                                       Check all that apply.
            PATIENT 722
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3500     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $742.85
                                                                       Check all that apply.
            PATIENT 753
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3501     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $654.53
                                                                       Check all that apply.
            PATIENT 800
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3502     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $649.95
                                                                       Check all that apply.
            PATIENT 804
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3503     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $640.90
                                                                       Check all that apply.
            PATIENT 811
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 701 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 737 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3504     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $631.58
                                                                       Check all that apply.
            PATIENT 816
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3505     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $559.73
                                                                       Check all that apply.
            PATIENT 850
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3506     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $549.68
                                                                       Check all that apply.
            PATIENT 852
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3507     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $540.05
                                                                       Check all that apply.
            PATIENT 858
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3508     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $500.00
                                                                       Check all that apply.
            PATIENT 873
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 702 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 738 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3509     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $450.39
                                                                       Check all that apply.
            PATIENT 892
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3510     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $434.37
                                                                       Check all that apply.
            PATIENT 904
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3511     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $427.01
                                                                       Check all that apply.
            PATIENT 906
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3512     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $453.56
                                                                       Check all that apply.
            PATIENT 907
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3513     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $401.22
                                                                       Check all that apply.
            PATIENT 918
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 703 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 739 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3514     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $400.00
                                                                       Check all that apply.
            PATIENT 919
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3515     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $386.92
                                                                       Check all that apply.
            PATIENT 924
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3516     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $385.00
                                                                       Check all that apply.
            PATIENT 925
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3517     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $384.88
                                                                       Check all that apply.
            PATIENT 926
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3518     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $375.28
                                                                       Check all that apply.
            PATIENT 934
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 704 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 740 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3519     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $406.79
                                                                       Check all that apply.
            PATIENT 938
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3520     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $366.13
                                                                       Check all that apply.
            PATIENT 940
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3521     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $365.77
                                                                       Check all that apply.
            PATIENT 941
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3522     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $353.16
                                                                       Check all that apply.
            PATIENT 945
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3523     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $350.00
                                                                       Check all that apply.
            PATIENT 948
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 705 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 741 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3524     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $339.04
                                                                       Check all that apply.
            PATIENT 951
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3525     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $334.80
                                                                       Check all that apply.
            PATIENT 953
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3526     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $334.35
                                                                       Check all that apply.
            PATIENT 955
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3527     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $331.14
                                                                       Check all that apply.
            PATIENT 956
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3528     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $329.20
                                                                       Check all that apply.
            PATIENT 958
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 706 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 742 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3529     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $328.02
                                                                       Check all that apply.
            PATIENT 959
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3530     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $325.00
                                                                       Check all that apply.
            PATIENT 961
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3531     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $320.57
                                                                       Check all that apply.
            PATIENT 966
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3532     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $315.91
                                                                       Check all that apply.
            PATIENT 968
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3533     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $312.09
                                                                       Check all that apply.
            PATIENT 970
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 707 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 743 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3534     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $304.62
                                                                       Check all that apply.
            PATIENT 975
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3535     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $300.46
                                                                       Check all that apply.
            PATIENT 982
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3536     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $300.00
                                                                       Check all that apply.
            PATIENT 986
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3537     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $300.00
                                                                       Check all that apply.
            PATIENT 987
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3538     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $295.00
                                                                       Check all that apply.
            PATIENT 992
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 708 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 744 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3539     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $288.12
                                                                       Check all that apply.
            PATIENT 994
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3540     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $286.26
                                                                       Check all that apply.
            PATIENT 998
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3541     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $286.16
                                                                       Check all that apply.
            PATIENT 999
            REDACTED                                                   ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3542     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $74.20
                                                                       Check all that apply.
            PATIENT REFUND-ATHENA
            311 ARSENAL STREET                                         ¨ Contingent
            WATERTOWN, MA 024722782                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3543     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $275.00
                                                                       Check all that apply.
            PATTY KAKE, INC
            2022 W NW HWY SUITE 210                                    ¨ Contingent
            GRAPEVINE, TX 76051                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 709 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 745 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3544     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $18,000.00
                                                                       Check all that apply.
            PENRAD TECHNOLOGIES INC
            114 COMMERCE CIRCLE                                        ¨ Contingent
            BUFFALO, MN 55313                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3545     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $16,462.30
                                                                       Check all that apply.
            PENTAX
            3 PARAGON DRIVE                                            ¨ Contingent
            MONTVILLE, NJ 07645                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3546     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $4,368.58
                                                                       Check all that apply.
            PERFORMANCE HEALTH SUPPLY INC
            28100 TORCH PARKWAY STE 700                                ¨ Contingent
            WARRENVILLE, IL 60555-3938                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3547     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $201.25
                                                                       Check all that apply.
            PETER BRASSELER HOLDINGS, LLC
            ONE BRASSELER BLVD                                         ¨ Contingent
            SAVANNAH, GA 31419                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3548     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $442.40
                                                                       Check all that apply.
            PFIZER, INC
            235 EAST 42ND STREET                                       ¨ Contingent
            NEW YORK, NY 10017-5755                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 710 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 746 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3549     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            $354,179.49
                                                                       Check all that apply.
            PHILIPS HEALTHCARE
            SEAN LATHAM MGR AR                                         ¨ Contingent
            3000 MINUTEMAN ROAD MS 400                                 ¨ Unliquidated
            ANDOVER, MA 01810                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3550     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $841.61
                                                                       Check all that apply.
            POSITIVE PROMOTIONS INC
            15 GILPIN AVE                                              ¨ Contingent
            HAUPPAUGE, NY 11788                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3551     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $31.54
                                                                       Check all that apply.
            POWER SYSTEMS
            PO BOX 51030                                               ¨ Contingent
            KNOXVILLE, TN 37950-1030                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3552     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,408.34
                                                                       Check all that apply.
            PRECISION DYNAMICS CORPORATION
            4193 SOLUTIONS CTR                                         ¨ Contingent
            CHICAGO, IL 60677-4001                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3553     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:          $1,010,027.97
                                                                       Check all that apply.
            PREMIER ANESTHESIA
            ANNI GLOVER MARKETING DIRECTOR                             ¨ Contingent
            2655 NORTHWINDS PKWY                                       ¨ Unliquidated
            ALPHARETTA, GA 30009                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 711 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 747 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3554     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $15,067.11
                                                                       Check all that apply.
            PRESS GANEY ASSOCIATED INC
            BOX 88335                                                  ¨ Contingent
            MILWAUKEE, WI 53288-0335                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3555     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $9,071.65
                                                                       Check all that apply.
            PREVENTICE SERVICES, LLC
            1717 N SAM HOUSTON PARKWAY WEST                            ¨ Contingent
            SUITE 100                                                  ¨ Unliquidated
            HOUSTON, TX 77038                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3556     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $528.00
                                                                       Check all that apply.
            PRODIGY HEALTH SUPPLIER CORPORATION
            9417 BRODIE LANE                                           ¨ Contingent
            AUSTIN, TX 78748                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3557     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $44.57
                                                                       Check all that apply.
            PULMONARY CRITICAL CARE
            75 GOLDEN SCROLL CIRCLE                                    ¨ Contingent
            SPRING, TX 77382                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3558     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $10,886.01
                                                                       Check all that apply.
            PULSE PHYSICIAN ORGANIZATION
            119 MEDICAL PARK LN SUITE D                                ¨ Contingent
            HUNTSVILLE, TX 77340                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 712 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 748 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3559     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $396.44
                                                                       Check all that apply.
            QUEST DIAGNOSTIC
            3500 HORIZON DR                                            ¨ Contingent
            KING OF PRUSSIA, PA 19406                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3560     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $210.00
                                                                       Check all that apply.
            QUILLEN E. GRIFFITH JR.
            2726 E CAPPS RD                                            ¨ Contingent
            LIVINGSTON, TX 77351                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3561     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $9,190.52
                                                                       Check all that apply.
            RADIOMETER AMERICA INC
            810 SHARON DRIVE                                           ¨ Contingent
            WESTLAKE, OH 44145                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3562     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $7,105.00
                                                                       Check all that apply.
            RAVE WIRELESS INC.
            50 SPEEN STREET SUITE 301                                  ¨ Contingent
            FRAMINGHAM, MA 01701                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3563     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            $100,555.04
                                                                       Check all that apply.
            RECONDO TECHNOLOGY INC
            7900 E UNION AVE                                           ¨ Contingent
            SUITE 400                                                  ¨ Unliquidated
            DENVER, CO 80237                                           ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 713 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 749 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3564     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $46,650.00
                                                                       Check all that apply.
            REDWOOD LAB SERVICES
            3650 WESTWIND BLVD                                         ¨ Contingent
            SANTA ROSA, CA 95403                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3565     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $87.75
                                                                       Check all that apply.
            REGISTRY PARTNERS INCORPORATED
            2607 HOLLY HILL STREET SUITE D                             ¨ Contingent
            BURLINGTON, NC 27215                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3566     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $366.48
                                                                       Check all that apply.
            RELIABLE IT
            1201 3RD STREET SUITE 100                                  ¨ Contingent
            ALEXANDRIA, LA 71301                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3567     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,862.84
                                                                       Check all that apply.
            REMEL INC
            12076 SANTA FE DR                                          ¨ Contingent
            LENEXA, KS 66215                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3568     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $9,860.00
                                                                       Check all that apply.
            REMOTE PHARMACY SOLUTIONS
            7307 STARFLOWER                                            ¨ Contingent
            KATY, TX 77494                                             ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 714 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 750 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3569     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $427.40
                                                                       Check all that apply.
            RESOURCES SECURITY, INC
            PO BOX 425                                                 ¨ Contingent
            HUNTSVILLE, TX 77342                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3570     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $6,068.58
                                                                       Check all that apply.
            RETINA CONSULTANTS OF HOUSTON
            PO BOX 4634 DEPT 100                                       ¨ Contingent
            HOUSTON, TX 77210-4634                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3571     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $619.43
                                                                       Check all that apply.
            RICHARD-ALLAN SCIENTIFIC
            4481 CAMPUS DR                                             ¨ Contingent
            KALAMAZOO, MI 49008                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3572     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,456.74
                                                                       Check all that apply.
            RISING MEDICAL SOLUTIONS
            PO BOX 9201                                                ¨ Contingent
                                                                       ¨ Unliquidated
            AUSTIN, TX 78766                                           ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       IDENTIFIED OVERPAYMENT
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3573     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $633.97
                                                                       Check all that apply.
            ROBERT D. PIERCE II
            1525 SAM HOUSTON AVE                                       ¨ Contingent
            HUNTSVILLE, TX 77340                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 715 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 751 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3574     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $204.00
                                                                       Check all that apply.
            ROBERT GALEN YOUNGER
            PO BOX 690194                                              ¨ Contingent
            HOUSTON, TX 77269                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3575     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $16,420.75
                                                                       Check all that apply.
            ROCHE DIAGNOSTICS CORP
            9115 HAGUE RD                                              ¨ Contingent
            INDIANAPOLIS, IN 46250                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3576     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $410.00
                                                                       Check all that apply.
            RON'S LASER SERVICE
            PO BOX 3173                                                ¨ Contingent
            CONROE, TX 77305-3173                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3577     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $81.45
                                                                       Check all that apply.
            RR DONNELLEY
            PO BOX 730165                                              ¨ Contingent
            DALLAS, TX 75373-1065                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3578     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $183.68
                                                                       Check all that apply.
            RUHOF CORP
            393 SAFAMORE AVENUE                                        ¨ Contingent
            MINEOLA, NY 11501-1919                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 716 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 752 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3579     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:          $1,391,660.11
                                                                       Check all that apply.
            SABRE INVESTMENTS, LLC
            1 PASTORAL POND CIR                                        þ Contingent
            THE WOODLANDS, TX 77380                                    þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3580     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $70,000.00
                                                                       Check all that apply.
            SAM HOUSTON STATE UNIVERSITY
            PO BOX 2268                                                ¨ Contingent
            HUNTSVILLE, TX 77341                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3581     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $234.80
                                                                       Check all that apply.
            SAN JACINTO SPECIAL UTILITY DISTRIC
            70 CHURCH AVE                                              ¨ Contingent
            COLDSPRING, TX 77331                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3582     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $9,000.00
                                                                       Check all that apply.
            SCORPION HEALTHCARE, LLC
            28480 AVENUE STANFORD SUITE 100                            ¨ Contingent
            VALENCIA, CA 91355                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3583     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $11,769.31
                                                                       Check all that apply.
            SCOTT & WHITE HEALTH PLAN
            1206 W CAMPUS DR                                           ¨ Contingent
            TEMPLE, TX 76502                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           IDENTIFIED OVERPAYMENT
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 717 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 753 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3584     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $300.00
                                                                       Check all that apply.
            SCOTT COMMUNICATIONS, INC
            10535 FM 1097 RD WEST SUITE A                              ¨ Contingent
            WILLIS, TX 77318                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3585     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $9,950.94
                                                                       Check all that apply.
            SEHGAL, SUDHIR
            PO BOX 540088                                              ¨ Contingent
            HOUSTON, TX 77254                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3586     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,100.00
                                                                       Check all that apply.
            SERVICE & COMPLIANCE CONS. INC.
            901 NORMAL PARK STE 204                                    ¨ Contingent
            HUNTSVILLE, TX 77320                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3587     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,538.00
                                                                       Check all that apply.
            SERVICE EXPRESS, INC.
            3854 BROADMOOR AVE SE                                      ¨ Contingent
            GRAND RAPIDS, MI 49512                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3588     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $61.96
                                                                       Check all that apply.
            SHAMROCK SCIENTIFIC
            34 DAVIS DRIVE                                             ¨ Contingent
            BELLWOOD, IL 60104                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 718 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 754 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3589     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            $510,000.00
                                                                       Check all that apply.
            SHANNON L BROWN
            28415 MONTEREY CLIFF LN                                    þ Contingent
            HUFFMAN, TX 77336                                          þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3590     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $80.92
                                                                       Check all that apply.
            SHERWIN-WILLIAMS
            1109 AVE M                                                 ¨ Contingent
            HUNTSVILLE, TX 77340                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3591     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,422.01
                                                                       Check all that apply.
            SHUKLA, URMIL MD
            130 MEDICAL CENTER PKWY 10                                 ¨ Contingent
            HUNTSVILLE, TX 77340                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3592     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $4,300.00
                                                                       Check all that apply.
            SIEMENS DIAGNOSTICS
            115 NORWOORD PARK SOUTH                                    ¨ Contingent
            NORWOOD, MA 02062                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3593     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $5,453.99
                                                                       Check all that apply.
            SIEMENS MEDICAL SOLUTIONS USA, INC
            51 VALLEY STREAM PARKWAY                                   ¨ Contingent
            MALVERN, PA 19355                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 719 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 755 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3594     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $938.84
                                                                       Check all that apply.
            SLOAN CORPORATION
            4224 S 133RD ST STE G                                      ¨ Contingent
            OMAHA, NE 68137                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3595     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $89.88
                                                                       Check all that apply.
            SMILE MAKERS
            PO BOX 2543                                                ¨ Contingent
            SPARTANBURG, SC 29304                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3596     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $4,185.46
                                                                       Check all that apply.
            SMITH & NEPHEW ENDOSCOPY INC
            1450 BROOKS RD                                             ¨ Contingent
            MEMPHIS, TN 38116                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3597     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $37,117.25
                                                                       Check all that apply.
            SMITH & NEPHEW INC
            1450 BROOKS RD                                             ¨ Contingent
            MEMPHIS, TN 38116                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3598     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $4,375.00
                                                                       Check all that apply.
            SMITH & NEPHEW WOUND MANAGEMENT
            1450 BROOKS RD                                             ¨ Contingent
            MEMPHIS, TN 38116                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 720 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 756 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3599     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $159.04
                                                                       Check all that apply.
            SOLOS ENDOSCOPY
            65 SPRAGUE STREET WEST B                                   ¨ Contingent
            BOSTON, MA 02136                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3600     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $3,704.00
                                                                       Check all that apply.
            SOLSYS MEDICAL, LLC
            600 THIMBLE SHOALS BLVD STE 200                            ¨ Contingent
            NEWPORT NEWS, VA 23606                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3601     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $133.14
                                                                       Check all that apply.
            SOUTHWEST HISTOLOGY LLC
            3700 CURIE DRIVE                                           ¨ Contingent
            SUITE 6000                                                 ¨ Unliquidated
            EL PASO, TX 79902                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3602     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $11,032.11
                                                                       Check all that apply.
            SPECTRACORP TECHNOLOGIES GROUP INC
            8181 LBJ FREEWAY SUITE 360                                 ¨ Contingent
            DALLAS, TX 75251                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3603     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $839.56
                                                                       Check all that apply.
            SPOK, INC
            10400 YELLOW CIRCLE DRIVE                                  ¨ Contingent
            EDEN PRAIRIE, MN 55343                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 721 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 757 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3604     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $7,616.28
                                                                       Check all that apply.
            SPRING CREEK UROLOGY LLC
            PO BOX 4346 DEPT 642                                       ¨ Contingent
            HOUSTON, TX 77210-4346                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3605     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $900.00
                                                                       Check all that apply.
            ST. JOSEPH HOSPICE OF HOUSTON, LLC
            10615 JEFFERSON HWY                                        ¨ Contingent
            BATON ROUGE, LA 70809                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3606     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $184.93
                                                                       Check all that apply.
            STAPLES ADVANTAGE
            PO BOX 71217                                               ¨ Contingent
            CHICAGO, IL 60694-1217                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3607     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $27,265.34
                                                                       Check all that apply.
            STAPLES CONTRACT & COMMERCIAL, INC
            500 STAPLES ADVANTAGE                                      ¨ Contingent
            FRAMINGHAM, MA 01702                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3608     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $231.00
                                                                       Check all that apply.
            STAPLES PROMOTIONAL PRODUCTS
            7500 W. 110TH STREET                                       ¨ Contingent
            OVERLAND PARK, KS 66212                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 722 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 758 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3609     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $26,388.00
                                                                       Check all that apply.
            STAT HOME HEALTH HOUSTON,LLC
            10615 JEFFERSON HIGHWAY                                    ¨ Contingent
            BATON ROUGE, LA 70809                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3610     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $526.26
                                                                       Check all that apply.
            STATE OF LOUISIANA
            PO BOX 96074                                               ¨ Contingent
            BATON ROUGE, LA 70896                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3611     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,100.17
                                                                       Check all that apply.
            STATE OF TEXAS OFFICE OF RISK MANAGEMENT
            PO BOX 260287                                              ¨ Contingent
                                                                       ¨ Unliquidated
            PLANO, TX 75026                                            ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       IDENTIFIED OVERPAYMENT
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3612     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $33.27
                                                                       Check all that apply.
            STEPHEN M. SIMS, MD, PA
            503 MEDICAL CENTER BLVD STE 110                            ¨ Contingent
            CONROE, TX 77304                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3613     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $17,109.73
                                                                       Check all that apply.
            STERICYCLE
            8950 CONROE PARK NORTH DRIVE                               ¨ Contingent
            CONROE, TX 77303                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 723 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 759 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3614     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $24,186.21
                                                                       Check all that apply.
            STERIS CORPORATION
            5960 HEISLEY ROAD                                          ¨ Contingent
            MENTOR, OH 44061-0834                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3615     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $279.62
                                                                       Check all that apply.
            STORAGE SYSTEMS UNLIMITED INC
            3343 ASPEN GROVE DRIVE                                     ¨ Contingent
            STE 290                                                    ¨ Unliquidated
            FRANKLIN, TN 37067                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3616     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $384.12
                                                                       Check all that apply.
            STRATUS AUDIO, INC
            PO BOX 675007                                              ¨ Contingent
            DETROIT, MI 48267-5007                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3617     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            $215,645.15
                                                                       Check all that apply.
            STROUDWATER ASSOCIATES
            ERIC SHELL CHAIRMAN                                        ¨ Contingent
            STROUDWATER CROSSING                                       ¨ Unliquidated
            1685 CONGRESS ST STE 202                                   ¨ Disputed
            PORTLAND, ME 04102                                         Basis for the claim:
            Date or dates debt was incurred                            PROFESSIONAL SERVICES
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.3618     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            STROUDWATER ASSOCIATES
            STROUDWATER CROSSING                                       þ Contingent
            1685 CONGRESS ST SUITE 202                                 þ Unliquidated
            PORTLAND, ME 04102                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION
            5/17/2019
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 724 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 760 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3619     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $17,776.88
                                                                       Check all that apply.
            STRYKER CORPORATION
            3800 EAST CENTRE AVE                                       ¨ Contingent
            PORTAGE, MI 49002                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3620     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $15,583.81
                                                                       Check all that apply.
            STRYKER ENDOSCOPY
            5900 OPTICAL COURT                                         ¨ Contingent
            SAN JOSE, CA 95020                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3621     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $23,702.16
                                                                       Check all that apply.
            STRYKER ORTHOPAEDICS
            3625 WILLOWBEND SUITE 132                                  ¨ Contingent
            HOUSTON, TX 77054                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3622     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $18,915.28
                                                                       Check all that apply.
            STRYKER SALES CORP.
            4100 E MILHAM AVE                                          ¨ Contingent
            KALAMAZOO, MI 49001                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3623     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $79,901.93
                                                                       Check all that apply.
            STRYKER SUSTAINABILITY SOLUTIONS
            10232 SOUTH 51ST STREET                                    ¨ Contingent
            PHOENIX, AZ 85044                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 725 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 761 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3624     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $14,256.62
                                                                       Check all that apply.
            STUART A LEDER, MD
            13414 MEDICAL COMPLEX DRIVE                                ¨ Contingent
            SUITE 12                                                   ¨ Unliquidated
            TOMBALL, TX 77375                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3625     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,600.00
                                                                       Check all that apply.
            SUMMIT IMAGING, INC
            15000 WOODINVILLE REDMOND RD NE                            ¨ Contingent
            BLDG B STE 800                                             ¨ Unliquidated
            WOODINVILLE, WA 98072                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3626     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $3,713.16
                                                                       Check all that apply.
            SUNIL K. REDDY MDPA
            1501 RIVER POINTE DR                                       ¨ Contingent
            CONROE, TX 77304                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3627     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $309.00
                                                                       Check all that apply.
            SURE TECH DIAGNOSTIC ASSOC INC
            11040 LIN VALLE STE D                                      ¨ Contingent
            ST LOUIS, MO 63123                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3628     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $18,593.95
                                                                       Check all that apply.
            SUTURE EXPRESS, INC
            11020 KING STREET SUITE 400                                ¨ Contingent
            OVERLAND PARK, KS 66210                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 726 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 762 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3629     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $5,000.00
                                                                       Check all that apply.
            SYMPLR
            315 CAPITOL STREET 100                                     ¨ Contingent
            HOUSTON, TX 77002                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3630     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $87.68
                                                                       Check all that apply.
            SYNERGY RADIOLOGY ASSOCIATES
            7026 OLD KATY ROAD SUITE 276                               ¨ Contingent
            HOUSTON, TX 77024                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3631     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $120.00
                                                                       Check all that apply.
            TELEDATA
            PO BOX 3930                                                ¨ Contingent
            BRYAN, TX 77805                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3632     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,720.71
                                                                       Check all that apply.
            TELEFLEX FUNDING LLC
            3015 CARRINGTON MILL BLVD                                  ¨ Contingent
            MORRISVILLE, NC 27560                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3633     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $234.00
                                                                       Check all that apply.
            TEMPTIME CORPORATION
            116 AMERICAN ROAD                                          ¨ Contingent
            MORRIS PLAINS, NJ 07950                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 727 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 763 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3634     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $4,255.95
                                                                       Check all that apply.
            TENNANT SALES AND SERVICE
            PO BOX 71414                                               ¨ Contingent
            CHICAGO, IL 60694-1414                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3635     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $350.00
                                                                       Check all that apply.
            TERREY'S LAWN SERVICE
            PO BOX 975                                                 ¨ Contingent
            HUNTSVILLE, TX 77342                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3636     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $31,803.90
                                                                       Check all that apply.
            TERUMO
            2101 COTTONTAIL LANE                                       ¨ Contingent
            SOMERSET, NJ 08873                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3637     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,740.00
                                                                       Check all that apply.
            TEXAN EMS LLC
            PO BOX 2297                                                ¨ Contingent
            LIVINGSTON, TX 77351                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3638     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $625.00
                                                                       Check all that apply.
            TEXAS A&M AGRILIFE EXTENSION SVC
            PO BOX 10420                                               ¨ Contingent
            COLLEGE STATION, TX 77842-2147                             ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 728 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 764 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3639     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $474.03
                                                                       Check all that apply.
            TEXAS CARDIOLOGY ASSOCIATED OF
            601 RIVER POINTE DRIVE SUITE 105                           ¨ Contingent
            CONROE, TX 77304                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3640     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $924.58
                                                                       Check all that apply.
            TEXAS COMMUNICATIONS
            1389 N HARVEY MITCHELL PKWY                                ¨ Contingent
            BRYAN, TX 77803                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3641     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $20,835.00
                                                                       Check all that apply.
            TEXAS HOSPITAL ASSOCIATION
            1108 LAVACA SUITE 700                                      ¨ Contingent
            AUSTIN, TX 78701                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3642     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $113.27
                                                                       Check all that apply.
            TEXAS INSTITUTE FOR KIDNEY AND
            10 MEDICAL CENTER BLVD STE A                               ¨ Contingent
            LUFKIN, TX 75904                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3643     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $38,600.00
                                                                       Check all that apply.
            TEXAS LITHOTRIPSY LP VIII
            9825 SPECTRUM DR BLDG 3                                    ¨ Contingent
            AUSTIN, TX 78717-4930                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 729 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 765 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3644     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $8,137.00
                                                                       Check all that apply.
            THE DOCTOR'S EXCHANGE
            19399 HELENBIRG RD STE 1                                   ¨ Contingent
            COVINGSTON, LA 70433                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3645     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $871.30
                                                                       Check all that apply.
            THE FILTER MAN LLC
            18924 E INDUSTRIAL PARKWAY                                 ¨ Contingent
            NEW CANEY, TX 77357                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3646     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $214.50
                                                                       Check all that apply.
            THE HUNTSVILLE ITEM
            1409 10TH STREET                                           ¨ Contingent
            HUNTSVILLE, TX 77320                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3647     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $3,296.67
                                                                       Check all that apply.
            THE KIDNEY CENTER OF WALKER CO, LLC
            102 MEDICAL PARK LN STE A                                  ¨ Contingent
            HUNTSVILLE, TX 77340                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3648     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20.00
                                                                       Check all that apply.
            THE NEW RADEBAUGH FETZER CO
            22400 ASCOA COURT                                          ¨ Contingent
            STRONGSVILLE, OH 44149                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 730 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 766 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3649     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,162.50
                                                                       Check all that apply.
            THE O'NEILL FIRM LLC
            440 LOUISIANNA                                             ¨ Contingent
            SUITE 900                                                  ¨ Unliquidated
            HOUSTON, TX 77002                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3650     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $12,845.49
                                                                       Check all that apply.
            THE SPECTRANETICS CORP
            PO BOX 12007 STE 4999                                      ¨ Contingent
            CHEYENNE, WY 82003                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3651     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $4,000.00
                                                                       Check all that apply.
            THE UNIVERSITY OF TEXAS HEALTH
            7000 FANNIN STREET                                         ¨ Contingent
            HOUSTON, TX 77030                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3652     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,109.12
                                                                       Check all that apply.
            THE WHITE STONE GROUP, INC
            100 ASHFORD CENTER NORTH SUITE 300                         ¨ Contingent
            DUNWOODY, GA 30338                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3653     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,711.40
                                                                       Check all that apply.
            THERMOFISHER FINANCIAL SERVICES,INC
            81 WYMAN STREET                                            ¨ Contingent
            WALTHAM, MA 02454                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 731 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 767 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3654     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $686.99
                                                                       Check all that apply.
            THOMPSON MEDIA GROUP LLC
            PO BOX 25355                                               ¨ Contingent
            TAMPA, FL 33633-1620                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3655     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $379.90
                                                                       Check all that apply.
            THYSSENKRUPP ELEVATOR CORPORATION
            7240 BRITTMOORE RD STE 112                                 ¨ Contingent
            HOUSTON, TX 77041-3225                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3656     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $28,175.45
                                                                       Check all that apply.
            TORNIER INC.
            10801 NESBITT AVENUE                                       ¨ Contingent
            BLOOMINGTON, MN 55437                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3657     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $6,358.34
                                                                       Check all that apply.
            TRANS UNION LLC
            555 W ADAMS ST                                             ¨ Contingent
            ATTN TAX DEPT                                              ¨ Unliquidated
            CHICAGO, IL 60661                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3658     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $66.38
                                                                       Check all that apply.
            TRI-ANIM HEALTH SERVICE
            25197 NETWORK PLACE                                        ¨ Contingent
            CHICAGO, IL 60673-1251                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 732 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 768 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3659     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $3,520.00
                                                                       Check all that apply.
            TRIGON UNITED, LLC
            20111 WYNDHAM ROSE LANE                                    ¨ Contingent
            SPRING, TX 77379                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3660     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $5,590.00
                                                                       Check all that apply.
            TRINITY PHYSICS CONSULTING, LLC
            14655 NW FRWY SUITE 132                                    ¨ Contingent
            HOUSTON, TX 77040-4051                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3661     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $47,322.00
                                                                       Check all that apply.
            T-SYSTEM, INC.
            4020 MCEWEN RD                                             ¨ Contingent
            DALLAS, TX 75244                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3662     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $3,000.00
                                                                       Check all that apply.
            TXPAGES LLC
            PO BOX 96                                                  ¨ Contingent
            BURNET, TX 78611                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3663     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,482.78
                                                                       Check all that apply.
            TYPENEX MEDICAL LLC
            303 EAST WACKER DRIVE STE 1030                             ¨ Contingent
            CHICAGO, IL 60601                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 733 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 769 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3664     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $3,067.28
                                                                       Check all that apply.
            U S FOOD SERVICE
            10 SOUTH TRADE CENTER PKWY                                 ¨ Contingent
            CONROE, TX 77385                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3665     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,154.22
                                                                       Check all that apply.
            U.S. WATER SERVICES
            12270 43RD STREET NE                                       ¨ Contingent
            ST MICHAEL, MN 55376                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3666     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $594.87
                                                                       Check all that apply.
            ULINE
            980 W BETHEL ROAD                                          ¨ Contingent
            COPPELL, TX 75019                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3667     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $3,491.68
                                                                       Check all that apply.
            ULTIMATE BIOMEDICAL SOLUTIONS, LLC
            6315B FM 1488 138                                          ¨ Contingent
            MAGNOLIA, TX 77354                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3668     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,649.00
                                                                       Check all that apply.
            ULTRA RAD CORPORATION
            301 PINEDGE DR                                             ¨ Contingent
            WEST BERLIN, NJ 08091                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 734 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 770 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3669     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $33,639.35
                                                                       Check all that apply.
            UNIFIED LIFE INSURANCE CO.
            PO BOX 304                                                 ¨ Contingent
                                                                       ¨ Unliquidated
            DUNCAN, OK 73534-0304                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       IDENTIFIED OVERPAYMENT
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3670     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $2.94
                                                                       Check all that apply.
            UNITED HEALTHCARE WEST
            PO BOX 30975                                               ¨ Contingent
                                                                       ¨ Unliquidated
            SALT LAKE CITY, UT 84130-0975                              ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       IDENTIFIED OVERPAYMENT
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3671     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $5.00
                                                                       Check all that apply.
            UNITED STATES DEPARTMENT OF LABOR
            PO BOX 3300                                                ¨ Contingent
                                                                       ¨ Unliquidated
            LONDON, KY 40742-8300                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       IDENTIFIED OVERPAYMENT
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3672     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            $186,694.43
                                                                       Check all that apply.
            UNITEDHEALTH GROUP INCORPORATED
            2001 WEST LOOP SOUTH                                       ¨ Contingent
            SUITE 900                                                  ¨ Unliquidated
            HOUSTON, TX 77027                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       IDENTIFIED OVERPAYMENT
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3673     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $720.00
                                                                       Check all that apply.
            URESIL LLC
            5418 WEST TOUHY AVE                                        ¨ Contingent
            SKOKIE, IL 60077                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 735 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 771 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3674     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $397.50
                                                                       Check all that apply.
            US COMPOUNDING, INC
            PO BOX 2709                                                ¨ Contingent
            CONWAY, AR 72034                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3675     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $115.50
                                                                       Check all that apply.
            US MEDICAL DISPOSAL INC
            PO BOX 1900                                                ¨ Contingent
            ATHENS, TX 75751                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3676     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $4,247.17
                                                                       Check all that apply.
            US PAIN & SPINE HOSPITAL, LP
            5445 LA BRANCH ST                                          ¨ Contingent
            HOUSTON, TX 77004                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3677     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            $375,079.06
                                                                       Check all that apply.
            UTMB CORRECTIONAL MANAGED CARE
            DONNA K SOLLENBERGER MA EVP AND CEO                        ¨ Contingent
            301 UNIVERSITY BLVD                                        ¨ Unliquidated
            GALVESTON, TX 77555                                        ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3678     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $43,231.43
                                                                       Check all that apply.
            UTMB FACULTY GROUP PRACTICE
            PO BOX 650859 DEPT 710                                     ¨ Contingent
            DALLAS, TX 75265-0859                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 736 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 772 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3679     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $644.71
                                                                       Check all that apply.
            UTMB HEALTHCARE SYSTEMS
            PO BOX 15548                                               ¨ Contingent
                                                                       ¨ Unliquidated
            AUSTIN, TX 78761                                           ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       IDENTIFIED OVERPAYMENT
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3680     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $880.00
                                                                       Check all that apply.
            VASAMED, INC.
            7615 GOLDEN TRIANGLE DRIVE STE A                           ¨ Contingent
            EDEN PRAIRIE, MN 55344                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3681     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $39,850.75
                                                                       Check all that apply.
            VENTURA EMS
            5907 THEALL RD                                             ¨ Contingent
            HOUSTON, TX 77066                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3682     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $775.83
                                                                       Check all that apply.
            VERATHON,INC
            20001 NORTH CREEK PKWY                                     ¨ Contingent
            BOTHELL, WA 98011-8218                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3683     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,639.10
                                                                       Check all that apply.
            VITAL CARE REPS INC
            18470 THOMPSON COURT SUITE 1B                              ¨ Contingent
            TINLEY PARK, IL 60477                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 737 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 773 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3684     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $28,545.00
                                                                       Check all that apply.
            VOLCANO CORPORATION
            2870 KILGORE ROAD                                          ¨ Contingent
            RANCHO CORDOVA, CA 95670                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3685     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $4,242.58
                                                                       Check all that apply.
            VYAIRE MEDICAL INC.
            26125 N RIVERWOODS BOULEVARD                               ¨ Contingent
            METTAWA, IL 60045                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3686     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $28,846.00
                                                                       Check all that apply.
            W L GORE & ASSOCIATES INC
            PO BOX 751331                                              ¨ Contingent
            CHARLOTTE, NC 28275                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3687     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $4,031.87
                                                                       Check all that apply.
            WARRIER, ANIL
            4065 FOUNTAIN PLAZA DR                                     ¨ Contingent
            BOOKFIELD, WI 53005                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3688     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $68.77
                                                                       Check all that apply.
            WELLCARE
            8725 HENDERSON ROAD                                        ¨ Contingent
            TAMPA, FL 33634                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           IDENTIFIED OVERPAYMENT
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 738 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 774 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3689     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $4,815.93
                                                                       Check all that apply.
            WEST HOUSTON RADIOLOGY ASSOC
            PO BOX 4346 DEPT 488                                       ¨ Contingent
            HOUSTON, TX 77210-4346                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3690     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $3,428.87
                                                                       Check all that apply.
            WILSON FIRE EQUIPMENT SERVICE
            7303 EMPIRE CENTRAL DR                                     ¨ Contingent
            HOUSTON, TX 77040-3214                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3691     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $5,570.78
                                                                       Check all that apply.
            WOLTERS KLUWER HEALTH, INC
            8425 WOODFIELD CROSSING BLVD                               ¨ Contingent
            SUITE 490                                                  ¨ Unliquidated
            INDIANAPOLIS, IN 46240-2495                                ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3692     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $6,429.00
                                                                       Check all that apply.
            WRIGHT MEDICAL TECH INC
            PO BOX 503482                                              ¨ Contingent
            ST LOUIS, MO 63150-3482                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3693     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $12,364.34
                                                                       Check all that apply.
            XEROX BUSINESS SOLUTIONS SOUTHWEST
            8200 IH 10 WEST                                            ¨ Contingent
            SAN ANTONIO, TX 78230                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 739 of 741
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 775 of 932
                                                                                   19-36300
            (Name)


  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.3694     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $23,895.96
                                                                       Check all that apply.
            XEROX CORPORATION
            PO BOX 202882                                              ¨ Contingent
            DALLAS, TX 75320-2882                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3695     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $792.00
                                                                       Check all that apply.
            YELLOW PAGES
            PO BOX 50038                                               ¨ Contingent
            JACKSONVILLE, FL 32240-0038                                ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3696     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,096.17
                                                                       Check all that apply.
            YORK RISK SERVICES
            PO BOX 183188                                              ¨ Contingent
                                                                       ¨ Unliquidated
            COLUMBUS, OH 43218                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       IDENTIFIED OVERPAYMENT
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3697     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $4,950.00
                                                                       Check all that apply.
            ZEBRA TECHNOLOGIES INT'L LLC
            333 CORPORATE WOODS PARKWAY                                ¨ Contingent
            VERNON HILS, IL 60061-3109                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3698     Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $11,120.70
                                                                       Check all that apply.
            ZOLL SERVICES
            PO BOX 644321                                              ¨ Contingent
            PITTSBURGH, PA 15264-4321                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE PAYABLE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            Page 740 of 741
 Debtor                Case 19-36300 Document 162 Filed in TXSB  on
                                                              Case   12/11/19
              WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                   number (if known)   Page 776 of 932
                                                                                     19-36300
              (Name)


    Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims


   5.     Add the amounts of priority and nonpriority unsecured claims.


                                                                                                           Total of claim amounts


   5a. Total claims from Part 1                                                                  5a.              NOT APPLICABLE



   5b. Total claims from Part 2                                                                  5b.   +              $18,513,264.77



   5c. Total of Parts 1 and 2                                                                    5c.                  $18,513,264.77
       Lines 5a + 5b = 5c.




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                              Page 741 of 741
                      Case 19-36300 Document 162 Filed in TXSB on 12/11/19 Page 777 of 932
  Fill in this information to identify the case:

 Debtor        WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL
               HOSPITAL

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS, HOUSTON
                                         DIVISION
 Case number        19-36300
  (if known)
                                                                                                                                      ¨ Check if this is an
                                                                                                                                         amended filing

 Official Form 206G
 Schedule G: Executory Contracts and Unexpired Leases                                                                                                 04/19

 Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

 1.    Does the debtor have any executory contracts or unexpired leases?
       ¨ No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       þ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
         Form 206A/B).

 2.    List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                       whom the debtor has an executory contract or unexpired lease

 2.1            State what the contract    AMENDMENT #1 TO SOFTWARE                     3M COMPANY
                or lease is for and the    LICENSE AGREEMENT FOR PREMIER                ATTN HEATHER BERTOTTI
                nature of the debtor’s     MEMBERS                                      575 W MURRAY BLVD
                interest                                                                MURRAY, UT 84123-4611

                State the term remaining

                List the contract number
                of any government
                contract

 2.2            State what the contract    AMENDMENT 3 TO THE SOFTWARE                  3M COMPANY
                or lease is for and the    LICENSE AND SERVICES AGREEMENT               ATTN PAULETTE BRIMLEY
                nature of the debtor’s                                                  575 W MURRAY BLVD
                interest
                                                                                        MURRAY, UT 84123-4611
                State the term remaining

                List the contract number
                of any government
                contract

 2.3            State what the contract    AMENDMENT 4 TO SOFTWARE LICENSE              3M COMPANY
                or lease is for and the    AGREEMENT                                    ATTN PAULETTE BRIMLEY
                nature of the debtor’s     AMENDS SOFTWARE LICENSE                      575 W MURRAY BLVD
                interest                   AGREEMENT DTD 8/29/2005                      MURRAY, UT 84123-4611

                State the term remaining

                List the contract number
                of any government
                contract

 2.4            State what the contract    AMENDMENT 3 TO THE SOFTWARE                  3M COMPANY
                or lease is for and the    LICENSE AND SERVICES AGREEMENT               PO BOX 844127
                nature of the debtor’s
                interest
                                                                                        DALLAS, TX 75284-4127
                State the term remaining

                List the contract number
                of any government
                contract




Official Form 206G                             Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 778 of 932
                                                                                   19-36300
            (Name)


        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.5        State what the contract    AMENDMENT 1 TO BUSINESS                 3M HEALTH INFORMATION SYSTEMS INC
            or lease is for and the    ASSOCIATE AGREEMENT                     ATTN PAULETTE BRIMLEY
            nature of the debtor’s                                             575 W MURRAY BLVD
            interest                                                           MURRAY, UT 84123-4611

            State the term remaining

            List the contract number
            of any government
            contract

 2.6        State what the contract    AMENDMENT TO THE FACILITY               ABBOTT LABORATORIES INC
            or lease is for and the    PARTICIPATION AGREEMENT DATED           100 ABBOTT PARK ROAD
            nature of the debtor’s     JANUARY 1, 2013
            interest
                                                                               ABBOT PARK, IL 60064
            State the term remaining

            List the contract number
            of any government
            contract

 2.7        State what the contract    AMENDMENT TO PRICING                    ABBOTT LABORATORIES INC
            or lease is for and the    AGREMEMENT DTD 9/1/2016                 ATTN CONTRACT OPS
            nature of the debtor’s     AMENDS HPG PURCHASING                   6300 BEE CAVE RD, BLDG 2, STE 100
            interest                   AGREEMENT #S 3037 3041 3310 3322        AUSTIN, TX 78476

            State the term remaining

            List the contract number
            of any government
            contract

 2.8        State what the contract    SERVICE & TECHNOLOGY PLAN               ABBOTT LABORATORIES INC
            or lease is for and the    PURCHASE AGREEMENT                      ATTN CONTRACT OPS
            nature of the debtor’s     CUSTOMER NO 1000038744                  6300 BEE CAVE RD, BLDG 2, STE 100
            interest                                                           AUSTIN, TX 78476

            State the term remaining

            List the contract number
            of any government
            contract

 2.9        State what the contract    CONFIRMATION OF COMMITMENT OF           ABBOTT LABORATORIES INC
            or lease is for and the    ABSORB GT1 BY PROPERTY TRAINED          ATTN KAREN GROENINGER, OPS MGR
            nature of the debtor’s     PHYSICIANS DTD 10/20/2016               DEPT CCMT, CP1-4
            interest                   CONTRACT 38782                          100 ABBOTT PARK RD
                                                                               ABBOTT PARK, IL 60064-6095
            State the term remaining

            List the contract number
            of any government
            contract

 2.10       State what the contract    EQUIPMENT SERVICE AGREEMENT DTD ABBOTT LABORATORIES INC
            or lease is for and the    3/2/2016                        ATTN KAREN GROENINGER, OPS MGR
            nature of the debtor’s     CUSTOMER NUMBER 50365428        DEPT CCMT, CP1-4
            interest                                                   100 ABBOTT PARK RD
                                                                       ABBOTT PARK, IL 60064-6095
            State the term remaining   3/20/2020

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                               Page 2 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 779 of 932
                                                                                   19-36300
            (Name)


        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.11       State what the contract    AMENDMENT                               ABBOTT LABORATORIES INC
            or lease is for and the    AMENDS FACILITY PARTICIPATION           ATTN LAUREN BAILEY
            nature of the debtor’s     AGREEMENT DTD 1/1/2013                  CONTRACT & PRICING DEPT 720Q, 723
            interest                                                           200 ABBOTT PARK RD
                                                                               ABBOTT PARK, IL 60064
            State the term remaining   12/31/2019

            List the contract number
            of any government
            contract

 2.12       State what the contract    LETTER RE: ACCOUNT NUMBER 27519         ABBOTT LABORATORIES INC
            or lease is for and the    DTD 10/20/2016                          ATTN MGR CONT MKTG
            nature of the debtor’s                                             3650 MANSELL RD, STE 200
            interest                                                           APHARETTA, GA 30022

            State the term remaining

            List the contract number
            of any government
            contract

 2.13       State what the contract    PRICING AGREEMENT                       ABBOTT LABORATORIES INC
            or lease is for and the    RE: HPG AGREEMENT #S 3037 3041          ATTN MGR CONT MKTG
            nature of the debtor’s     3310 3322                               3650 MANSELL RD, STE 200
            interest                                                           APHARETTA, GA 30022

            State the term remaining

            List the contract number
            of any government
            contract

 2.14       State what the contract    AMENDMENT TO THE FACILITY               ABBOTT LABORATORIES INC
            or lease is for and the    PARTICIPATION AGREEMENT DATED           ATTN STEPHANIE ORGAN, DIRECTOR
            nature of the debtor’s     JANUARY 1, 2013                         D-850, AP52
            interest                                                           200 ABBOTT PARK RD
                                                                               ABBOTT PARK, IL 60064-6214
            State the term remaining

            List the contract number
            of any government
            contract

 2.15       State what the contract    AMENDMENT                               ABBOTT LABORATORIES INC
            or lease is for and the    AMENDS FACILITY PARTICIPATION           ATTN STEPHANIE ORGAN, DIRECTOR
            nature of the debtor’s     AGREEMENT DTD 1/1/2013                  D-D850, AP52
            interest                                                           200 ABBOTT PARK RD
                                                                               ABBOTT PARK, IL 60064-6214
            State the term remaining   12/31/2019

            List the contract number
            of any government
            contract

 2.16       State what the contract    AMENDMENT 146212                        ABBOTT LABORATORIES INC
            or lease is for and the    AMENDS FACILITY PARTICIPATION           ATTN STEPHANIE ORGAN, DIRECTOR
            nature of the debtor’s     AGREEMENT DTD 1/1/2013                  D-D850, AP52
            interest                                                           200 ABBOTT PARK RD
                                                                               ABBOTT PARK, IL 60064-6214
            State the term remaining

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                               Page 3 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 780 of 932
                                                                                   19-36300
            (Name)


        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.17       State what the contract    AMENDMENT 146212                        ABBOTT LABORATORIES INC
            or lease is for and the    AMENDS FACILITY PARTICIPATION           ATTN STEPHANIE ORGAN, DIRECTOR
            nature of the debtor’s     AGREEMENT 1/1/2013                      D-D850, AP52
            interest                                                           200 ABBOTT PARK RD
                                                                               ABBOTT PARK, IL 60064-6214
            State the term remaining

            List the contract number
            of any government
            contract

 2.18       State what the contract    EXHIBIT A - INVENTORY STOCKING          ABBOTT LABORATORIES INC
            or lease is for and the    AGREEMENT DTD 10/20/2016                ATTN STEPHANIE ORGAN, DIRECTOR
            nature of the debtor’s     ACCOUNT # 27519 LOCATION CR-            D-D850, AP52
            interest                   DEFAULT                                 200 ABBOTT PARK RD
                                                                               ABBOTT PARK, IL 60064-6214
            State the term remaining

            List the contract number
            of any government
            contract

 2.19       State what the contract    CONSIGNMENT AGREEMENT                   ABBOTT MEDICAL OPTICS
            or lease is for and the    ADDENDUM TO CONTRACT DTD                ATTN DIXIE REA, CONSIGNMENT ASSOC
            nature of the debtor’s     4/17/2014                               1700 EAST ST
            interest                   RE: CONSIGNMENT AGREEMENT DTD           ANDREW PL
                                       4/17/2014                               SANTA ANA, CA 92705
            State the term remaining

            List the contract number
            of any government
            contract

 2.20       State what the contract    COMMERCIAL PEST CONTROL                 ABC PEST & LAWN SERVICES
            or lease is for and the    PROPOSAL & SERVICE AGREEMENT            ATTN CLAY SCHMIDTKE
            nature of the debtor’s                                             4202 STATE HWY 6 S
            interest                                                           COLLEGE STATION, TX 77845

            State the term remaining

            List the contract number
            of any government
            contract

 2.21       State what the contract    MEDICAL DIRECTOR AGREEMENT              ABDULLAH, ARIF B, MD
            or lease is for and the    CARDIOLOGY SERVICES                     102 MEDICAL PARK LN
            nature of the debtor’s                                             HUNTSVILLE, TX 77340
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.22       State what the contract    CERTIFACTS ONLINE SUBSCRIPTION          ABMS SOLUTIONS LLC
            or lease is for and the    AGREEMENT                               ATTN DAVID COURSEY
            nature of the debtor’s                                             3525 PIEDMONT RD, BLDG 5, STE 2
            interest                                                           ATLANTA, GA 30305

            State the term remaining

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                               Page 4 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 781 of 932
                                                                                   19-36300
            (Name)


        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.23       State what the contract    CERTIFACTS ONLINE SUBSCRIPTION          ABMS SOLUTIONS LLC
            or lease is for and the    AGREEMENT                               ATTN JOHATTN N D MANDELBAUM, CLO
            nature of the debtor’s                                             353 N CLARK ST, STE 1400
            interest                                                           CHICAGO, IL 60654

            State the term remaining

            List the contract number
            of any government
            contract

 2.24       State what the contract    ADDENDUM TO VENDOR CONTRACT             ACCOUNTABLE HEALTHCARE STAFFING INC
            or lease is for and the    DTD 1/7/2016                            ATTN LEGAL DEPT
            nature of the debtor’s     RE: STAFFING AGREEMENT CONTRACT         999 YAMATO RD, STE 210
            interest                   DTD 12/16/2015                          BOCA RATON, FL 33431

            State the term remaining

            List the contract number
            of any government
            contract

 2.25       State what the contract    STAFFING AGREEMENT                      ACCOUNTABLE HEALTHCARE STAFFING INC
            or lease is for and the                                            ATTN LEGAL DEPT
            nature of the debtor’s                                             999 YAMATO RD, STE 210
            interest                                                           BOCA RATON, FL 33431

            State the term remaining

            List the contract number
            of any government
            contract

 2.26       State what the contract    STATEMENT OF WORK DTD 10/31/2018        ACCUDATA SYSTEMS
            or lease is for and the                                            ATTN TERRY DICKSON
            nature of the debtor’s                                             10713 W SAM HOUSTON PKWY N, STE 600
            interest                                                           HOUSTON, TX 77064

            State the term remaining

            List the contract number
            of any government
            contract

 2.27       State what the contract    RENTAL AGREEMENT                        ACE PORTABLE BUILDINGS AND SELF STORAGE, INC.
            or lease is for and the                                            3151 OLD HOUSTON ROAD
            nature of the debtor’s
            interest
                                                                               HUNTSVILLE, TX 77340
            State the term remaining

            List the contract number
            of any government
            contract

 2.28       State what the contract    RENTAL AGREEMENT CONTRACT DTD           ACE SELF STORAGE
            or lease is for and the    7/2/2018                                3151 OLD HOUSTON RD
            nature of the debtor’s     CODE 03459                              HUNTSVILLE, TX 77340
            interest
            State the term remaining

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                               Page 5 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 782 of 932
                                                                                   19-36300
            (Name)


        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.29       State what the contract    FIRST AMENDMENT TO SERVICE              ADJUVANT LLC
            or lease is for and the    AGREEMENT                               PO BOX 2116
            nature of the debtor’s
            interest
                                                                               ST CLOUD, MN 56302-2116
            State the term remaining

            List the contract number
            of any government
            contract

 2.30       State what the contract    ADVANCED HEALTH EDUCATION               ADVANCED HEALTH EDUCATION CENTER
            or lease is for and the    CENTER ADDENDUM TO CONTRACT             D/B/A MEDRELIEF STAFFING
            nature of the debtor’s                                             ATTN JENCE CANTU
            interest                                                           8502 TYBOR
                                                                               HOUSTON, TX 77074
            State the term remaining

            List the contract number
            of any government
            contract

 2.31       State what the contract    AGENCY/FACILITY AGREEMENT               ADVANCED HEALTH EDUCATION CENTER
            or lease is for and the                                            D/B/A MEDRELIEF STAFFING
            nature of the debtor’s                                             ATTN JENCE CANTU
            interest                                                           8502 TYBOR
                                                                               HOUSTON, TX 77074
            State the term remaining

            List the contract number
            of any government
            contract

 2.32       State what the contract    SERVICE AGREEMENT QUOTE WITH            ADVANCED STERILIZATION PRODUCTS SERVICES, INC.
            or lease is for and the    REQUALIFICATION                         33 TECHNOLOGY DRIVE
            nature of the debtor’s
            interest
                                                                               IRVINE, CA 92618
            State the term remaining

            List the contract number
            of any government
            contract

 2.33       State what the contract    SUPPLEMENTAL STAFFING                   ADVANCE'D TEMPORARIES INC
            or lease is for and the    AGREEMENT DTD 1/1/2017                  ATTN DENISE VANSAU
            nature of the debtor’s                                             PO BOX 8022
            interest                                                           1221 WSW LOOP 323
                                                                               TYLER, TX 75711
            State the term remaining

            List the contract number
            of any government
            contract

 2.34       State what the contract    STAFFING AGREEMENT                      ADVANTAGE RN LLC
            or lease is for and the                                            ATTN RICO PANANGANAN, BUS DEV
            nature of the debtor’s                                             4184 RELIABLE PKWY
            interest                                                           CHICAGO, IL 60686-0041

            State the term remaining

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                               Page 6 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 783 of 932
                                                                                   19-36300
            (Name)


        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.35       State what the contract    ADDENDUM # 1 TO THE LETTER OF           ADVISORY BOARD COMPANY, THE
            or lease is for and the    AGREEMENT                               ATTN KIMBRA WELLS-METZ, MANAGING DIR
            nature of the debtor’s     RE: LETTER OF AGREEMENT DTD             2445 M ST NW
            interest                   5/20/2010                               WASHINGTON, DC 20037

            State the term remaining

            List the contract number
            of any government
            contract

 2.36       State what the contract    AMENDMENT TO THE LETTER OF              ADVISORY BOARD COMPANY, THE
            or lease is for and the    AGREEMENT-CRIMSON MARKET                ATTN KIMBRA WELLS-METZ, MANAGING DIR
            nature of the debtor’s     ADVANTAGE (PLANNING 20/20) DTD          2445 M ST NW
            interest                   7/31/2017                               WASHINGTON, DC 20037
                                       AMENDS LETTER OF AGREEMENT DTD
                                       12/12/2014
            State the term remaining   12/30/2020

            List the contract number
            of any government
            contract

 2.37       State what the contract    AMENDMENT TO THE LETTER OF              ADVISORY BOARD COMPANY, THE
            or lease is for and the    AGREEMENT-CRIMSON MARKET                ATTN KIMBRA WELLS-METZ, MANAGING DIR
            nature of the debtor’s     ADVANTAGE (PLANNING 20/20) DTD          2445 M ST NW
            interest                   8/9/2017                                WASHINGTON, DC 20037
                                       AMENDS LETTER OF AGREEMENT DTD
                                       12/12/2014
            State the term remaining   12/30/2020

            List the contract number
            of any government
            contract

 2.38       State what the contract    MEDICAID AND CHIP AND                   AETNA DBA AETNA BETTER HEALTH
            or lease is for and the    DUAL-ELIGIBLE HOSPITAL SERVICES         PO BOX 14079
            nature of the debtor’s     AGREEMENT
            interest
                                                                               LEXINGTON, KY 40512
            State the term remaining

            List the contract number
            of any government
            contract

 2.39       State what the contract    AETNA EXCHANGE AMENDMENT                AETNA EXCHANGE
            or lease is for and the                                            PO BOX 14079
            nature of the debtor’s
            interest
                                                                               LEXINGTON, KY 40512
            State the term remaining

            List the contract number
            of any government
            contract

 2.40       State what the contract    AETNA EXCHANGE AMENDMENT                AETNA EXCHANGE
            or lease is for and the                                            PO BOX 9201
            nature of the debtor’s
            interest
                                                                               AUSTIN, TX 78766
            State the term remaining

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                               Page 7 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 784 of 932
                                                                                   19-36300
            (Name)


        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.41       State what the contract    AETNA HEALTH PLANS OF TEXAS             AETNA HEALTH PLANS OF TEXAS
            or lease is for and the    AGREEMENT                               PO BOX 415615
            nature of the debtor’s
            interest
                                                                               BOSTON, MA 02241-5615
            State the term remaining

            List the contract number
            of any government
            contract

 2.42       State what the contract    AETNA MEDICARE ADVANTAGE                AETNA MEDICARE ADVANTAGE NETWORK
            or lease is for and the    NETWORK MEDICARE AMENDMENT              12455 WESTPARK DR H15
            nature of the debtor’s
            interest
                                                                               HOUSTON, TX 77082
            State the term remaining

            List the contract number
            of any government
            contract

 2.43       State what the contract    HELICOPTER LANDING ZONE                 AIR EVAC EMS INC
            or lease is for and the    AGREEMENT                               ATTN JOE GRYGIEL, SR DIRECTOR BASE OPS
            nature of the debtor’s                                             1001 BOARDWALK SPRINGS PL, STE 250
            interest                                                           O'FALLON, MO 63368

            State the term remaining

            List the contract number
            of any government
            contract

 2.44       State what the contract    ALAMO HOSPICE                           ALAMO HOSPICE
            or lease is for and the    OF LIVINGSTON AGREEMENT                 OF LIVINGSTON
            nature of the debtor’s                                             ATTN ADMINISTRATION
            interest                                                           317 W CHURCH ST, STE 112

            State the term remaining                                           LIVINGSTON, TX 77351
            List the contract number
            of any government
            contract

 2.45       State what the contract    IMPATIENT SERVICES AGREEMENT            ALAMO HOSPICE OF LIVINGSTON
            or lease is for and the                                            ATTN ADMINISTRATION
            nature of the debtor’s                                             317 W CHURCH ST, STE 112
            interest                                                           LIVINGSTON, TX 77351

            State the term remaining

            List the contract number
            of any government
            contract

 2.46       State what the contract    INPATIENT SERVICES AGREEMENT            ALAMO HOSPICE OF LIVINGSTON
            or lease is for and the                                            ATTN ADMINISTRATION
            nature of the debtor’s                                             317 W CHURCH ST, STE 112
            interest                                                           LIVINGSTON, TX 77351

            State the term remaining

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                               Page 8 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 785 of 932
                                                                                   19-36300
            (Name)


        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.47       State what the contract    MEDICAL DIRECTOR AGREEMENT              ALI RAZA M.D.
            or lease is for and the                                            91 SOUTH DOWNY WILLOW CIRCLE
            nature of the debtor’s
            interest
                                                                               SPRING, TX 77382
            State the term remaining

            List the contract number
            of any government
            contract

 2.48       State what the contract    ALLIANCE                                ALLIANCE
            or lease is for and the    (POLITICAL SUBDIVISION WORK COMP)       (POLITICAL SUBDIVISION WORK COMP)
            nature of the debtor’s     DIRECT CONTRACT AGREEMENT               PO BOX 203065
            interest
            State the term remaining                                           AUSTIN, TX 78720
            List the contract number
            of any government
            contract

 2.49       State what the contract    ALLIED SEARCH AGREEMENT                 ALLIED STAFFING NETWORK LLC
            or lease is for and the                                            4055 VALLEY VIEW LN, STE 300
            nature of the debtor’s                                             DALLAS, TX 75244
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.50       State what the contract    ALLIED SEARCH AGREEMENT                 ALLIED STAFFING NETWORK LLC
            or lease is for and the                                            95 ARGONAUT, STE 220
            nature of the debtor’s                                             ALISO VIEJO, CA 92656
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.51       State what the contract    HOSPITAL PARTICIPATION AGREEMENT        AMERICAN HEART ASSOCIATION INC
            or lease is for and the                                            ATTN LOUISE MORGAN, NATIONAL DIR, GET WITH THE
            nature of the debtor’s                                             GUIDELINES
            interest                                                           7272 GREENVILLE AVE
                                                                               DALLAS, TX 75231
            State the term remaining

            List the contract number
            of any government
            contract

 2.52       State what the contract    CREDENTIALING SERVICES                  AMERICAN MEDICAL ASSOCIATION
            or lease is for and the    AGREEMENT DTD 1/11/2016                 515 N STATE ST
            nature of the debtor’s     AMA ACCOUNT NUMBER 48HP02322
            interest
                                                                               CHICAGO, IL 60610
            State the term remaining

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                               Page 9 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 786 of 932
                                                                                   19-36300
            (Name)


        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.53       State what the contract    AMERIGROUP AGREEMENT                    AMERIGROUP
            or lease is for and the                                            PO BOX 933657
            nature of the debtor’s
            interest
                                                                               ATLANTA, GA 31193-3657
            State the term remaining

            List the contract number
            of any government
            contract

 2.54       State what the contract    AMERIGROUP AGREEMENT                    AMERIGROUP
            or lease is for and the                                            PO BOX 933657
            nature of the debtor’s
            interest
                                                                               ATLANTA, GA 31193-3657
            State the term remaining

            List the contract number
            of any government
            contract

 2.55       State what the contract    AMERIHEALTH CARITAS AGREEMENT           AMERIHEALTH CARITAS
            or lease is for and the                                            PO BOX 7322
            nature of the debtor’s
            interest
                                                                               LONDON, KY 40742-7322
            State the term remaining

            List the contract number
            of any government
            contract

 2.56       State what the contract    AMERIHEALTH CARITAS AGREEMENT           AMERIHEALTH CARITAS
            or lease is for and the                                            PO BOX 7322
            nature of the debtor’s
            interest
                                                                               LONDON, KY 40742-7322
            State the term remaining

            List the contract number
            of any government
            contract

 2.57       State what the contract    INTRAOCULAR LENS CONSIGNMENT            AMO SALES & SERVICE INC
            or lease is for and the    AGREEMENT DTD 4/17/2014                 ATTN DIXIE REA, CONSIGNMENT ASSOC
            nature of the debtor’s                                             1700 EAST ST
            interest                                                           ANDREW PL
                                                                               SANTA ANA, CA 92705
            State the term remaining

            List the contract number
            of any government
            contract

 2.58       State what the contract    WEB BASED END USER LICENSE              ANGELICA CORPORATION
            or lease is for and the    AGREEMENT                               3939 MARKET ST
            nature of the debtor’s                                             SAN DIEGO, CA 92102
            interest
            State the term remaining

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                              Page 10 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 787 of 932
                                                                                   19-36300
            (Name)


        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.59       State what the contract    AMENDMENT NO 1                          ANGELICA TEXTILE SERVICES, INC.
            or lease is for and the    AMENDS LINEN & LAUNDRY SERVICES         ANGELICA - HOUSTON
            nature of the debtor’s     CONTRACT DTD 11/10/2014                 1441 LATHROP ST
            interest                                                           HOUSTON, TX 77020

            State the term remaining

            List the contract number
            of any government
            contract

 2.60       State what the contract    AMENDMENT NO 2                          ANGELICA TEXTILE SERVICES, INC.
            or lease is for and the    AMENDS LINEN & LAUNDRY SERVICES         ANGELICA - HOUSTON
            nature of the debtor’s     CONTRACT DTD 11/10/2014                 1441 LATHROP ST
            interest                                                           HOUSTON, TX 77020

            State the term remaining

            List the contract number
            of any government
            contract

 2.61       State what the contract    AMENDMENT NO 3                          ANGELICA TEXTILE SERVICES, INC.
            or lease is for and the    AMENDS LINEN & LAUNDRY SERVICES         ANGELICA - HOUSTON
            nature of the debtor’s     CONTRACT DTD 11/10/2014                 1441 LATHROP ST
            interest                                                           HOUSTON, TX 77020

            State the term remaining

            List the contract number
            of any government
            contract

 2.62       State what the contract    LINEN & LAUNDRY SERVICES                ANGELICA TEXTILE SERVICES, INC.
            or lease is for and the    CONTRACT                                ANGELICA - HOUSTON
            nature of the debtor’s                                             1441 LATHROP ST
            interest                                                           HOUSTON, TX 77020

            State the term remaining

            List the contract number
            of any government
            contract

 2.63       State what the contract    PROGRAM AFFILIATION AGREEMENT           ANGELO STATE UNIVERSITY
            or lease is for and the                                            2601 W AVE N
            nature of the debtor’s                                             SAN ANGELO, TX 76909
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.64       State what the contract    HIPPA BUSINESS ASSOCIATE                AON CONSULTING INC
            or lease is for and the    AGREEMENT                               C/O AON HEWITT
            nature of the debtor’s     RE: CONSULTING SERVICES                 ATTN CHIEF COUNSEL
            interest                   AGREEMENT                               4 OVERLOOK POINT
                                                                               LINCOLNSHIRE, IL 60069-4302
            State the term remaining

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                              Page 11 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 788 of 932
                                                                                   19-36300
            (Name)


        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.65       State what the contract    MASTER CONSULTING AGREEMENT             AON CONSULTING INC
            or lease is for and the                                            C/O AON HEWITT
            nature of the debtor’s                                             ATTN CHIEF COUNSEL
            interest                                                           4 OVERLOOK POINT
                                                                               LINCOLNSHIRE, IL 60069-4302
            State the term remaining

            List the contract number
            of any government
            contract

 2.66       State what the contract    RE: HEALTH & BENEFIT SERVICES           AON CONSULTING INC
            or lease is for and the    AGREEMENT DTD 3/6/2013                  C/O AON HEWITT
            nature of the debtor’s                                             ATTN CHIEF COUNSEL
            interest                                                           4 OVERLOOK POINT
                                                                               LINCOLNSHIRE, IL 60069-4302
            State the term remaining

            List the contract number
            of any government
            contract

 2.67       State what the contract    STATEMENT OF WORK EMPLOYEE              AON CONSULTING INC
            or lease is for and the    BENEFIT PLAN CONSULTING SERVICES        C/O AON HEWITT
            nature of the debtor’s     REPLACES LETTER OF ENGAGEMENT           ATTN CHIEF COUNSEL
            interest                   DTD 10/27/2015                          4 OVERLOOK POINT
                                                                               LINCOLNSHIRE, IL 60069-4302
            State the term remaining

            List the contract number
            of any government
            contract

 2.68       State what the contract    STATEMENT OF WORK EMPLOYEE              AON CONSULTING INC
            or lease is for and the    BENEFIT PLAN CONSULTING SERVICES        C/O AON HEWITT
            nature of the debtor’s     RE: MASTER CONSULTING AGREEMENT         ATTN CHIEF COUNSEL
            interest                   DTD 1/1/2017                            4 OVERLOOK POINT
                                                                               LINCOLNSHIRE, IL 60069-4302
            State the term remaining   12/31/2019

            List the contract number
            of any government
            contract

 2.69       State what the contract    CONFIDENTIALITY AGREEMENT               AON CONSULTING INC
            or lease is for and the    THIRD PARTY CO RECIPIENT FOR            D/B/A AON HEWITT
            nature of the debtor’s     CURRENT CUSTOMER                        ATTN BRIAN M FERN VP
            interest                                                           1001 BRICKELL BAY DR, STE 1000
                                                                               MIAMI, FL 33131
            State the term remaining

            List the contract number
            of any government
            contract

 2.70       State what the contract    STATEMENT OF WORK                       AON CONSULTING, INC.
            or lease is for and the                                            C/O AON HEWITT
            nature of the debtor’s                                             ATTN CHIEF COUNSEL
            interest                                                           4 OVERLOOK POINT
                                                                               LINCOLNSHIRE, IL 60069-4302
            State the term remaining

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                              Page 12 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 789 of 932
                                                                                   19-36300
            (Name)


        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.71       State what the contract    AFFORDABLE CARE ACT 6055/6056 2015 AON HEWITT
            or lease is for and the    TAX REPORTING-DATA ONLY SOLUTION C/O AON HEWITT
            nature of the debtor’s     DTD 10/13/2015                     ATTN CHIEF COUNSEL
            interest                                                      4 OVERLOOK POINT
                                                                          LINCOLNSHIRE, IL 60069-4302
            State the term remaining

            List the contract number
            of any government
            contract

 2.72       State what the contract    CHANGE ORDER                            AONHEWITT
            or lease is for and the                                            1001 BRICKELL BAY DR, STE 1000
            nature of the debtor’s
            interest
                                                                               MIAMI, FL 33131
            State the term remaining

            List the contract number
            of any government
            contract

 2.73       State what the contract    HEALTH & BENEFITS SERVICES              AONHEWITT
            or lease is for and the    AGREEMENT                               1001 BRICKELL BAY DR, STE 1000
            nature of the debtor’s
            interest
                                                                               MIAMI, FL 33131
            State the term remaining

            List the contract number
            of any government
            contract

 2.74       State what the contract    AMENDMENT #1 TO THE API SOFTWARE API HEALTHCARE CORPORATION
            or lease is for and the    LICENSE EQUIPMENT AND SERVICS    ATTN ACCOUNTS RECEIVABLE
            nature of the debtor’s     PURCHASE AGREEMENT               1550 INNOVATION WAY
            interest                                                    HARTFORD, WI 53027

            State the term remaining

            List the contract number
            of any government
            contract

 2.75       State what the contract    PURCHASE ORDER #084926                  API HEALTHCARE CORPORATION
            or lease is for and the                                            ATTN ANDREW FEELY
            nature of the debtor’s                                             1550 INNOVATION WAY
            interest                                                           HARTFORD, WI 53027

            State the term remaining

            List the contract number
            of any government
            contract

 2.76       State what the contract    PURCHASE ORDER #092725                  API HEALTHCARE CORPORATION
            or lease is for and the                                            ATTN ANDREW FEELY
            nature of the debtor’s                                             1550 INNOVATION WAY
            interest                                                           HARTFORD, WI 53027

            State the term remaining

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                              Page 13 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 790 of 932
                                                                                   19-36300
            (Name)


        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.77       State what the contract    PURCHASE ORDER #093945                  API HEALTHCARE CORPORATION
            or lease is for and the                                            ATTN ANDREW FEELY
            nature of the debtor’s                                             1550 INNOVATION WAY
            interest                                                           HARTFORD, WI 53027

            State the term remaining

            List the contract number
            of any government
            contract

 2.78       State what the contract    PURCHASE ORDER #095146                  API HEALTHCARE CORPORATION
            or lease is for and the                                            ATTN ANDREW FEELY
            nature of the debtor’s                                             1550 INNOVATION WAY
            interest                                                           HARTFORD, WI 53027

            State the term remaining

            List the contract number
            of any government
            contract

 2.79       State what the contract    ADDENDUM TO CONTRACT                    API HEALTHCARE CORPORATION
            or lease is for and the                                            ATTN JOHN P FINGADO, PRESIDENT/CEO
            nature of the debtor’s                                             1550 INNOVATION WAY
            interest                                                           HARTFORD, WI 53027

            State the term remaining

            List the contract number
            of any government
            contract

 2.80       State what the contract    AMENDMENT #1 TO THE API SOFTWARE        API HEALTHCARE CORPORATION
            or lease is for and the    LICENSE, EQUIPMENT AND SERVICES         ATTN JOHN P FINGADO, PRESIDENT/CEO
            nature of the debtor’s     AGREEMENT                               1550 INNOVATION WAY
            interest                   AMENDS API SOFTWARE LICENSE,            HARTFORD, WI 53027
                                       EQUIPMENT AND SERVICE AGREEMENT
                                       DTD 12/31/2008
            State the term remaining

            List the contract number
            of any government
            contract

 2.81       State what the contract    API HEALTHCARE PRODUCTS AND             API HEALTHCARE CORPORATION
            or lease is for and the    SERVICES                                ATTN JOHN P FINGADO, PRESIDENT/CEO
            nature of the debtor’s     CLIENT CODE HMTX347                     1550 INNOVATION WAY
            interest                                                           HARTFORD, WI 53027

            State the term remaining

            List the contract number
            of any government
            contract

 2.82       State what the contract    API SOFTWARE LICENSE EQUIPMENT          API HEALTHCARE CORPORATION
            or lease is for and the    AND SERVICES PURCHASE                   ATTN JOHN P FINGADO, PRESIDENT/CEO
            nature of the debtor’s     AGREEMENT ADDENDUM                      1550 INNOVATION WAY
            interest                   AMENDS API SOFTWARE LICENSE,            HARTFORD, WI 53027
                                       EQUIPMENT AND SERVICES PURCHASE
                                       AGREEMENT DTD 12/31/2008
            State the term remaining

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                              Page 14 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 791 of 932
                                                                                   19-36300
            (Name)


        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.83       State what the contract    NAVIGATOR ACUALITY HARDWARE             API LABOR WORKX SUITE
            or lease is for and the    REQUIREMENTS                            ATTN JOHN P FINGADO, PRESIDENT/CEO
            nature of the debtor’s                                             1550 INNOVATION WAY
            interest                                                           HARTFORD, WI 53027

            State the term remaining

            List the contract number
            of any government
            contract

 2.84       State what the contract    PURCHASE ORDER #084926 DTD              API SOFTWARE INC
            or lease is for and the    8/8/2013                                ATTN ANDREW FEELY
            nature of the debtor’s                                             1550 INNOVATION WAY
            interest                                                           HARTFORD, WI 53027

            State the term remaining

            List the contract number
            of any government
            contract

 2.85       State what the contract    API SOFTWARE LICENSE, EQUIPMENT         API SOFTWARE INC
            or lease is for and the    AND SERVICES PURCHASE                   ATTN JOHN P FINGADO, PRESIDENT/CEO
            nature of the debtor’s     AGREEMENT                               1550 INNOVATION WAY
            interest                                                           HARTFORD, WI 53027

            State the term remaining

            List the contract number
            of any government
            contract

 2.86       State what the contract    API SOFTWARE LICENSE, EQUIPMENT         API SOFTWARE INC
            or lease is for and the    AND SERVICES PURCHASE                   ATTN JOHN P FINGADO, PRESIDENT/CEO
            nature of the debtor’s     AGREEMENT                               1550 INNOVATION WAY
            interest                                                           HARTFORD, WI 53027

            State the term remaining

            List the contract number
            of any government
            contract

 2.87       State what the contract    PURCHASE ORDER #095146 DTD              API SOFTWARE INC
            or lease is for and the    6/4/2015                                ATTN JOHN P FINGADO, PRESIDENT/CEO
            nature of the debtor’s                                             1550 INNOVATION WAY
            interest                                                           HARTFORD, WI 53027

            State the term remaining

            List the contract number
            of any government
            contract

 2.88       State what the contract    PURCHASE ORDER #093945                  API
            or lease is for and the                                            ATTN JOHN FINGADO PRESIDENT/CEO
            nature of the debtor’s                                             1550 INNOVATION WAY
            interest                                                           HARTFORD, WI 53027

            State the term remaining

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                              Page 15 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 792 of 932
                                                                                   19-36300
            (Name)


        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.89       State what the contract    EXHIBIT C - RADIOLOGIST STATEMENT       APPELT, ERIC A, MD
            or lease is for and the    RE: PROFESSIONAL SERVICES
            nature of the debtor’s     AGREEMENT
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.90       State what the contract    WIRELESS COMMUNICATION SERVICES ARCH WIRELESS HOLDINGS INC
            or lease is for and the    AGREEMENT                       ATTN STEVEN HEAL, REGIONAL VP
            nature of the debtor’s                                     5177 RICHMOND, STE 400
            interest                                                   HOUSTON, TX 77056

            State the term remaining

            List the contract number
            of any government
            contract

 2.91       State what the contract    CLIENT AGREEMENT DTD 3/14/2013          AREUS RADIOLOGY LLC
            or lease is for and the                                            ATTN CONTRACTS DEPT
            nature of the debtor’s                                             13609 CALIFORNIA ST
            interest                                                           OMAHA, NE 68154

            State the term remaining

            List the contract number
            of any government
            contract

 2.92       State what the contract    MEDICAL DIRECTOR AGREEMENT              ARIF B. ABDULLAH, M.D.
            or lease is for and the                                            102 MEDICAL PARK LN
            nature of the debtor’s
            interest
                                                                               HUNTSVILLE, TX 77340
            State the term remaining

            List the contract number
            of any government
            contract

 2.93       State what the contract    DVT VASCULAR COMPRESSION                ARJOHUNTLEIGH INC
            or lease is for and the    TRANSACTION AGREEMENT                   2349 WEST LAKE STREET
            nature of the debtor’s     RE: PURCHASING AGREEMENT DTD            ADDISON, IL 60101
            interest                   11/1/2011

            State the term remaining

            List the contract number
            of any government
            contract

 2.94       State what the contract    MOBILE ASSESSMENT AGREEMENT             ASPIRE HOSPITAL LLC
            or lease is for and the                                            ATTN CEO
            nature of the debtor’s                                             2006 S LOOP 336 W, STE 500
            interest                                                           CONROE, TX 77304

            State the term remaining

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                              Page 16 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
            WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 793 of 932
                                                                                   19-36300
            (Name)


        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.95       State what the contract    PATIENT TRANSFER AGREEMENT              ASPIRE HOSPITAL LLC
            or lease is for and the                                            ATTN CEO
            nature of the debtor’s                                             2006 S LOOP 336 W, STE 500
            interest                                                           CONROE, TX 77304

            State the term remaining

            List the contract number
            of any government
            contract

 2.96       State what the contract    MASTER AGREEMENT                        AT&T CORP
            or lease is for and the                                            PO BOX 5011
            nature of the debtor’s
            interest
                                                                               CAROL STREAM, IL 60197-5011
            State the term remaining

            List the contract number
            of any government
            contract

 2.97       State what the contract    MASTER AGREEMENT                        AT&T CORP
            or lease is for and the                                            PO BOX 85340
            nature of the debtor’s
            interest
                                                                               LOUISVILLE, KY 40285-5340
            State the term remaining

            List the contract number
            of any government
            contract

 2.98       State what the contract    MASTER AGREEMENT REF NO                 AT&T
            or lease is for and the    MA50002241UA CONTRACT ID NO             ATTN JAMES ROMERO
            nature of the debtor’s     SDN41QHC0                               221 VENTURE WAY
            interest                   CONTRACT ID 4689234                     LAFAYETTE, LA 70507

            State the term remaining

            List the contract number
            of any government
            contract

 2.99       State what the contract    MASTER AGREEMENT REF NO                 AT&T
            or lease is for and the    MA50002241UA CONTRACT ID NO             ATTN MASTER AGMT SUPPORT TEAM
            nature of the debtor’s     SDN41QHC0                               ONE AT&T WAY
            interest                   CONTRACT ID 4689234                     BEDMIMISTER, NJ 07921

            State the term remaining

            List the contract number
            of any government
            contract

 2.100      State what the contract    ADDENDUM TO CONTACT DTD 5/23/2019 ATLAS MEDSTAFF
            or lease is for and the    RE: CONTACT DTD 5/23/2019         ATTN TAYLOR CHRISTENSEN
            nature of the debtor’s                                       11159 MILL VALLEY RD
            interest                                                     OMAHA, NE 68154

            State the term remaining

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                              Page 17 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 794 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.101     State what the contract    AGREEMENT FOR CONTRACTOR                ATLAS MEDSTAFF
           or lease is for and the    SERVICES                                ATTN TAYLOR CHRISTENSEN
           nature of the debtor’s                                             11159 MILL VALLEY RD
           interest                                                           OMAHA, NE 68154

           State the term remaining   5/15/2020

           List the contract number
           of any government
           contract

 2.102     State what the contract    CLIENT AGREEMENT SHORT FORM DTD AUREUS NURSING LLC
           or lease is for and the    1/1/2010                          ATTN MANAGER
           nature of the debtor’s     RE: CLIENT AGREEMENT DTD 1/1/2010 13609 CALIFORNIA, STE 200
           interest                                                     OMAHA, NE 68154-5260

           State the term remaining

           List the contract number
           of any government
           contract

 2.103     State what the contract    CLIENT AGREEMENT                        AUREUS RADIOLOGY, LLC
           or lease is for and the                                            11825 Q ST
           nature of the debtor’s
           interest
                                                                              OMAHA, NE 68137-3503
           State the term remaining

           List the contract number
           of any government
           contract

 2.104     State what the contract    BUSINESS ASSOCIATE AGREEMENT            AUTOPSY & PATHOLOGY SERVICES INC
           or lease is for and the                                            ATTN JESSIE ADAME MD
           nature of the debtor’s                                             3007 WOODLAND HILLS DR, #123
           interest                                                           KINGWOOD, TX 77339-1403

           State the term remaining

           List the contract number
           of any government
           contract

 2.105     State what the contract    SERVICE AGREEMENT                       AUTOPSY & PATHOLOGY SERVICES PA
           or lease is for and the                                            ATTN JESSIE ADAME MD
           nature of the debtor’s                                             3007 WOODLAND HILLS DR, #123
           interest                                                           KINGWOOD, TX 77339-1403

           State the term remaining

           List the contract number
           of any government
           contract

 2.106     State what the contract    SUPPLEMENTAL STAFFING                   AYA HEALTHCARE INC
           or lease is for and the    AGREEMENT                               ATTN ALAN BRAYNIN, PRES & CEO
           nature of the debtor’s                                             5930 CORNERSTONE CT W, #300
           interest                                                           SAN DIEGO, CA 92121

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 18 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 795 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.107     State what the contract    DIRECT PRODUCTS PRICING                 BARD ACCESS SYSTEMS INC
           or lease is for and the    AGREEMENT                               605 N 5600 W
           nature of the debtor’s     CONTRACT #86142-00-0                    SALT LAKE CITY, UT 84116
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.108     State what the contract    ADDENDUM TO CONTRACT               BAYER HEALTHCARE LLC
           or lease is for and the    RE: SERVICE AGREEMENT DTD 7/8/2019 ATTN JAIME DUFRESNE
           nature of the debtor’s                                        1 BAYER DR
           interest                                                      INDIANOLA, PA 15051

           State the term remaining

           List the contract number
           of any government
           contract

 2.109     State what the contract    SERVICE AGREEMENT                       BAYER HEALTHCARE LLC
           or lease is for and the                                            ATTN JAIME DUFRESNE
           nature of the debtor’s                                             1 BAYER DR
           interest                                                           INDIANOLA, PA 15051

           State the term remaining   7/7/2020

           List the contract number
           of any government
           contract

 2.110     State what the contract    AMENDMENT TO THE AGREEMENTS             BAYLOR COLLEGE OF MEDICINE
           or lease is for and the    AMENDS THE AGREEMENTS DATED             C/O DEPT OF PATHOLOGY
           nature of the debtor’s     7/15/1999                               ATTN DAVID M TITUS, SR DIR OPS & ADMIN
           interest                                                           1 BAYLOR PLAZA, STE 286A
                                                                              HOUSTON, TX 77030
           State the term remaining

           List the contract number
           of any government
           contract

 2.111     State what the contract    HISTOLOGY PROCESSING AND                BAYLOR COLLEGE OF MEDICINE
           or lease is for and the    TRANSCRIPTION AGREEMENT                 D/B/A BCM PATHOLOGY
           nature of the debtor’s                                             ATTN DAVID M TITUS, DIR BUSINESS DEVELOPMENT
           interest                                                           1 BAYLOR PLAZA, RM 286A
                                                                              HOUSTON, TX 77030
           State the term remaining

           List the contract number
           of any government
           contract

 2.112     State what the contract    HISTOLOGY PROCESSING AND                BAYLOR COLLEGE OF MEDICINE
           or lease is for and the    TRANSCRIPTION AGREEMENT                 D/B/A COMMUNITY OF PATHOLOGY ASSOCIATES
           nature of the debtor’s                                             ATTN OFFICE OF GENERAL COUNSEL
           interest                                                           1 BAYLOR PLAZA, STE 106A
                                                                              HOUSTON, TX 77030
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 19 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 796 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.113     State what the contract    PROFESSIONAL SERVICE AGREEMENT          BAYLOR COLLEGE OF MEDICINE
           or lease is for and the    ADDENDUM THREE                          D/B/A COMMUNITY OF PATHOLOGY ASSOCIATES
           nature of the debtor’s     RE: PROFESSIONAL SERVICES               ATTN OFFICE OF GENERAL COUNSEL
           interest                   AGREEMENT DTD 7/1/2010                  1 BAYLOR PLAZA, STE 106A
                                                                              HOUSTON, TX 77030
           State the term remaining

           List the contract number
           of any government
           contract

 2.114     State what the contract    PROFESSIONAL SERVICE AGREEMENT          BAYLOR COLLEGE OF MEDICINE
           or lease is for and the    ADDENDUM TWO                            D/B/A COMMUNITY OF PATHOLOGY ASSOCIATES
           nature of the debtor’s     RE: PROFESSIONAL SERVICES               ATTN OFFICE OF GENERAL COUNSEL
           interest                   AGREEMENT DTD 7/1/2010                  1 BAYLOR PLAZA, STE 106A
                                                                              HOUSTON, TX 77030
           State the term remaining

           List the contract number
           of any government
           contract

 2.115     State what the contract    PROFESSIONAL SERVICES                   BAYLOR COLLEGE OF MEDICINE
           or lease is for and the    AGREEMENT ADDENDUM ONE                  D/B/A COMMUNITY OF PATHOLOGY ASSOCIATES
           nature of the debtor’s     RE: PROFESSIONAL SERVICES               ATTN OFFICE OF GENERAL COUNSEL
           interest                   AGREEMENT DTD 7/1/2010                  1 BAYLOR PLAZA, STE 106A
                                                                              HOUSTON, TX 77030
           State the term remaining

           List the contract number
           of any government
           contract

 2.116     State what the contract    PROFESSIONAL SERVICES                   BAYLOR COLLEGE OF MEDICINE
           or lease is for and the    AGREEMENT DTD 7/1/2010                  D/B/A COMMUNITY OF PATHOLOGY ASSOCIATES
           nature of the debtor’s                                             ATTN OFFICE OF GENERAL COUNSEL
           interest                                                           1 BAYLOR PLAZA, STE 106A
                                                                              HOUSTON, TX 77030
           State the term remaining

           List the contract number
           of any government
           contract

 2.117     State what the contract    HISTOLOGY PROCESSING AND                BAYLOR COLLEGE OF MEDICINE
           or lease is for and the    TRANSCRIPTION AGREEMENT                 D/B/A COMMUNITY OF PATHOLOGY ASSOCIATES
           nature of the debtor’s                                             ATTN PRESIDENT AND CEO
           interest                                                           1 BAYLOR PLAZA, STE 286A
                                                                              HOUSTON, TX 77030
           State the term remaining

           List the contract number
           of any government
           contract

 2.118     State what the contract    HUNTSVILLE MEMORIAL HOSPITAL            BAYLOR COLLEGE OF MEDICINE
           or lease is for and the    HISTOLOGY PROCESSING AND                D/B/A COMMUNITY OF PATHOLOGY ASSOCIATES
           nature of the debtor’s     TRANSCRIPTION AGREEMENT                 ATTN SR DIR OPS & ADMIN
           interest                                                           1 BAYLOR PLAZA, STE 286A
                                                                              HOUSTON, TX 77030
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 20 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 797 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.119     State what the contract    LICENSE AGREEMENT DTD 9/8/2005          BAYLOR COLLEGE OF MEDICINE
           or lease is for and the                                            D/B/A COMMUNITY OF PATHOLOGY ASSOCIATES
           nature of the debtor’s                                             ATTN SR DIR OPS & ADMIN
           interest                                                           1 BAYLOR PLAZA, STE 286A
                                                                              HOUSTON, TX 77030
           State the term remaining

           List the contract number
           of any government
           contract

 2.120     State what the contract    PROFESSIONAL SERVICES                   BAYLOR COLLEGE OF MEDICINE
           or lease is for and the    AGREEMENT DTD 7/1/2010                  D/B/A COMMUNITY OF PATHOLOGY ASSOCIATES
           nature of the debtor’s                                             ATTN SR DIR OPS & ADMIN
           interest                                                           1 BAYLOR PLAZA, STE 286A
                                                                              HOUSTON, TX 77030
           State the term remaining

           List the contract number
           of any government
           contract

 2.121     State what the contract    MEDICAL GAS PREVENTATIVE                BEACON MEDAES LLC
           or lease is for and the    MAINTENANCE AGREEMENT DTD               1059 PARAGON WAY
           nature of the debtor’s     7/31/2019
           interest
                                                                              ROCK HILL, SC 29730
           State the term remaining   9/1/2020

           List the contract number
           of any government
           contract

 2.122     State what the contract    ANNUAL SERVICE AGREEMENT                BECKMAN COULTER INC
           or lease is for and the    RENEWAL FOR DXH600 (2)                  4300 N HARBOR BLVD
           nature of the debtor’s                                             PO BOX 3100
           interest                                                           FULLERTON, CA 92834-3100

           State the term remaining

           List the contract number
           of any government
           contract

 2.123     State what the contract    ANNUAL SERVICE AGREEMENT                BECKMAN COULTER INC
           or lease is for and the    RENEWAL FOR DXH600 (2)                  4300 N HARBOR BLVD
           nature of the debtor’s                                             PO BOX 3100
           interest                                                           FULLERTON, CA 92834-3100

           State the term remaining

           List the contract number
           of any government
           contract

 2.124     State what the contract    PURCHASE ORDER #094652                  BECKMAN COULTER INC
           or lease is for and the    RE: ANNUAL SERVICE AGREEMENT            4300 N HARBOR BLVD
           nature of the debtor’s     S91587US                                PO BOX 3100
           interest                                                           FULLERTON, CA 92834-3100

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 21 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 798 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.125     State what the contract    PURCHASE ORDER #099010                  BECKMAN COULTER INC
           or lease is for and the    RE: ANNUAL SERVICE CONTRACT FOR         4300 N HARBOR BLVD
           nature of the debtor’s     MICROSCAN WA40 PLUS & LABPRO            PO BOX 3100
           interest                   COMPUTER WORK STATION                   FULLERTON, CA 92834-3100

           State the term remaining

           List the contract number
           of any government
           contract

 2.126     State what the contract    PURCHASE ORDER #102167                  BECKMAN COULTER INC
           or lease is for and the                                            4300 N HARBOR BLVD
           nature of the debtor’s                                             PO BOX 3100
           interest                                                           FULLERTON, CA 92834-3100

           State the term remaining

           List the contract number
           of any government
           contract

 2.127     State what the contract    PURCHASE ORDER #103922                  BECKMAN COULTER INC
           or lease is for and the    RE: AGREEMENT S91587US                  4300 N HARBOR BLVD
           nature of the debtor’s                                             PO BOX 3100
           interest                                                           FULLERTON, CA 92834-3100

           State the term remaining

           List the contract number
           of any government
           contract

 2.128     State what the contract    PURCHASE ORDER #108364                  BECKMAN COULTER INC
           or lease is for and the                                            4300 N HARBOR BLVD
           nature of the debtor’s                                             PO BOX 3100
           interest                                                           FULLERTON, CA 92834-3100

           State the term remaining

           List the contract number
           of any government
           contract

 2.129     State what the contract    PURCHASE ORDER #113116                  BECKMAN COULTER INC
           or lease is for and the                                            4300 N HARBOR BLVD
           nature of the debtor’s                                             PO BOX 3100
           interest                                                           FULLERTON, CA 92834-3100

           State the term remaining

           List the contract number
           of any government
           contract

 2.130     State what the contract    PURCHASE ORDER #114107                  BECKMAN COULTER INC
           or lease is for and the                                            4300 N HARBOR BLVD
           nature of the debtor’s                                             PO BOX 3100
           interest                                                           FULLERTON, CA 92834-3100

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 22 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 799 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.131     State what the contract    PURCHASE ORDER #115794                  BECKMAN COULTER INC
           or lease is for and the    RE: WA40 PLUS SERVICE AGREEMENT         4300 N HARBOR BLVD
           nature of the debtor’s                                             PO BOX 3100
           interest                                                           FULLERTON, CA 92834-3100

           State the term remaining   2/20/2020

           List the contract number
           of any government
           contract

 2.132     State what the contract    PURCHASE ORDER #116987                  BECKMAN COULTER INC
           or lease is for and the    RE: DXH600 SERVICE AGREEMENT            4300 N HARBOR BLVD
           nature of the debtor’s                                             PO BOX 3100
           interest                                                           FULLERTON, CA 92834-3100

           State the term remaining   8/7/2020

           List the contract number
           of any government
           contract

 2.133     State what the contract    PURCHASE ORDER #120788                  BECKMAN COULTER INC
           or lease is for and the                                            4300 N HARBOR BLVD
           nature of the debtor’s                                             PO BOX 3100
           interest                                                           FULLERTON, CA 92834-3100

           State the term remaining

           List the contract number
           of any government
           contract

 2.134     State what the contract    SERVICE AGREEMENT RENEWAL FOR           BECKMAN COULTER INC
           or lease is for and the    DXH600 (2)                              4300 N HARBOR BLVD
           nature of the debtor’s                                             PO BOX 3100
           interest                                                           FULLERTON, CA 92834-3100

           State the term remaining

           List the contract number
           of any government
           contract

 2.135     State what the contract    AGREEMENT #S89598US                     BECKMAN COULTER INC
           or lease is for and the                                            ATTN IRVING OSSORIO
           nature of the debtor’s                                             11800 SW 147TH AVE, MC 42-B06
           interest                                                           PO BOX 169015
                                                                              MIAMI, FL 33116-9015
           State the term remaining

           List the contract number
           of any government
           contract

 2.136     State what the contract    AGREEMENT #S89598US                     BECKMAN COULTER INC
           or lease is for and the                                            ATTN IRVING OSSORIO
           nature of the debtor’s                                             11800 SW 147TH AVE, MC 42-B06
           interest                                                           PO BOX 169015
                                                                              MIAMI, FL 33116-9015
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 23 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 800 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.137     State what the contract    AGREEMENT #S91587US                     BECKMAN COULTER INC
           or lease is for and the                                            ATTN IRVING OSSORIO
           nature of the debtor’s                                             11800 SW 147TH AVE, MC 42-B06
           interest                                                           PO BOX 169015
                                                                              MIAMI, FL 33116-9015
           State the term remaining

           List the contract number
           of any government
           contract

 2.138     State what the contract    AGREEMENT #S91587US                     BECKMAN COULTER INC
           or lease is for and the                                            ATTN IRVING OSSORIO
           nature of the debtor’s                                             MC 42-B06; PO BOX 169015
           interest                                                           11800 SW 147TH AVE
                                                                              MIAMI, FL 33116-9015
           State the term remaining

           List the contract number
           of any government
           contract

 2.139     State what the contract    AGREEMENT #S91587US                     BECKMAN COULTER INC
           or lease is for and the                                            ATTN IRVING OSSORIO
           nature of the debtor’s                                             MC 42-B06; PO BOX 169015
           interest                                                           11800 SW 147TH AVE
                                                                              MIAMI, FL 33116-9015
           State the term remaining

           List the contract number
           of any government
           contract

 2.140     State what the contract    AGREEMENT #S91587US                     BECKMAN COULTER INC
           or lease is for and the                                            ATTN IRVING OSSORIO
           nature of the debtor’s                                             MC 42-B06; PO BOX 169015
           interest                                                           11800 SW 147TH AVE
                                                                              MIAMI, FL 33116-9015
           State the term remaining

           List the contract number
           of any government
           contract

 2.141     State what the contract    REAGENT ONLY AGREEMENT                  BECKMAN COULTER INC
           or lease is for and the                                            ATTN LEONARD NGAYAN
           nature of the debtor’s                                             250 S KRAEMER BLVD, MS A2-SW-12
           interest                                                           PO BOX 8000
                                                                              BREA, CA 92821-8000
           State the term remaining   10/19/2023

           List the contract number
           of any government
           contract

 2.142     State what the contract    AGREEMENT #S66306US                     BECKMAN COULTER INC
           or lease is for and the                                            ATTN MABEL ARENCIBIA
           nature of the debtor’s                                             11800 SW 147TH AVE, MC 42-B06
           interest                                                           PO BOX 169015
                                                                              MIAMI, FL 33116-9015
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 24 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 801 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.143     State what the contract    AGREEMENT #S89598US                     BECKMAN COULTER INC
           or lease is for and the                                            ATTN MABEL ARENCIBIA
           nature of the debtor’s                                             11800 SW 147TH AVE, MC 42-B06
           interest                                                           PO BOX 169015
                                                                              MIAMI, FL 33116-9015
           State the term remaining

           List the contract number
           of any government
           contract

 2.144     State what the contract    AGREEMENT #S91587US                     BECKMAN COULTER INC
           or lease is for and the                                            ATTN MABEL ARENCIBIA
           nature of the debtor’s                                             11800 SW 147TH AVE, MC 42-B06
           interest                                                           PO BOX 169015
                                                                              MIAMI, FL 33116-9015
           State the term remaining

           List the contract number
           of any government
           contract

 2.145     State what the contract    AGREEMENT #S91587US                     BECKMAN COULTER INC
           or lease is for and the                                            ATTN MABEL ARENCIBIA
           nature of the debtor’s                                             MC 42-B06; PO BOX 169015
           interest                                                           11800 SW 147TH AVE
                                                                              MIAMI, FL 33116-9015
           State the term remaining

           List the contract number
           of any government
           contract

 2.146     State what the contract    HEREMATOLOGY CONTRACT                   BECKMAN COULTER INC
           or lease is for and the    RE: CONTRACT #500026 DTD 8/1/2012       ATTN NOEL BECNEL
           nature of the debtor’s                                             250 S KRAEMER BLVD, MS A2-SW-12
           interest                                                           PO BOX 8000
                                                                              BREA, CA 92821-8000
           State the term remaining

           List the contract number
           of any government
           contract

 2.147     State what the contract    REAGENT ONLY AGREEMENT                  BECKMAN COULTER INC
           or lease is for and the                                            ATTN NOEL BECNEL
           nature of the debtor’s                                             250 S KRAEMER BLVD, MS A2-SW-12
           interest                                                           PO BOX 8000
                                                                              BREA, CA 92821-8000
           State the term remaining   11/14/2020

           List the contract number
           of any government
           contract

 2.148     State what the contract    REAGENT ONLY AGREEMENT                  BECKMAN COULTER INC
           or lease is for and the                                            ATTN NOEL BECNEL
           nature of the debtor’s                                             250 S KRAEMER BLVD, MS A2-SW-12
           interest                                                           PO BOX 8000
                                                                              BREA, CA 92821-8000
           State the term remaining   11/14/2023

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 25 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 802 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.149     State what the contract    REAGENT RENTALS AND LEASES              BECKMAN COULTER INC
           or lease is for and the    RE: CONTRACT #500290 DTD 5/1/2011       ATTN NOEL BECNEL
           nature of the debtor’s                                             250 S KRAEMER BLVD, MS A2-SW-12
           interest                                                           PO BOX 8000
                                                                              BREA, CA 92821-8000
           State the term remaining   1/18/2022

           List the contract number
           of any government
           contract

 2.150     State what the contract    36 MONTH EXTENSION AGREEMENT            BECKMAN COULTER INC
           or lease is for and the                                            ATTN PATRICIA GARCIA
           nature of the debtor’s                                             250 S KRAEMER BLVD, MS A2-SW-12
           interest                                                           PO BOX 8000
                                                                              BREA, CA 92822-8000
           State the term remaining

           List the contract number
           of any government
           contract

 2.151     State what the contract    60-MONTH REAGENT RENTAL                 BECKMAN COULTER INC
           or lease is for and the    AGREEMENT FOR IRICELL 1500              ATTN PATRICIA GARCIA
           nature of the debtor’s                                             250 S KRAEMER BLVD, MS A2-SW-12
           interest                                                           PO BOX 8000
                                                                              BREA, CA 92822-8000
           State the term remaining

           List the contract number
           of any government
           contract

 2.152     State what the contract    AGREEMENT #S91587US                     BECKMAN COULTER INC
           or lease is for and the                                            ATTN PATRICIA GARCIA
           nature of the debtor’s                                             250 S KRAEMER BLVD, MS A2-SW-12
           interest                                                           PO BOX 8000
                                                                              BREA, CA 92822-8000
           State the term remaining   2/20/2020

           List the contract number
           of any government
           contract

 2.153     State what the contract    AGREEMENT TO FIX THE COSTS FOR  BECKMAN COULTER INC
           or lease is for and the    CONSUMABLES, REAGENTS & SERVICE ATTN PATRICIA GARCIA
           nature of the debtor’s     FOR MICROBIOLOGY                250 S KRAEMER BLVD, MS A2-SW-12
           interest                                                   PO BOX 8000
                                                                      BREA, CA 92822-8000
           State the term remaining

           List the contract number
           of any government
           contract

 2.154     State what the contract    AGREEMENT TO FIX THE COSTS FOR  BECKMAN COULTER INC
           or lease is for and the    CONSUMABLES, REAGENTS & SERVICE ATTN PATRICIA GARCIA
           nature of the debtor’s     FOR MICROBIOLOGY                250 S KRAEMER BLVD, MS A2-SW-12
           interest                                                   PO BOX 8000
                                                                      BREA, CA 92822-8000
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 26 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 803 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.155     State what the contract    AMENDMENT TO AGREEMENT                  BECKMAN COULTER INC
           or lease is for and the    AMENDS QUOTE #53093US/193150217         ATTN PATRICIA GARCIA
           nature of the debtor’s                                             250 S KRAEMER BLVD, MS A2-SW-12
           interest                                                           PO BOX 8000
                                                                              BREA, CA 92822-8000
           State the term remaining   8/8/2022

           List the contract number
           of any government
           contract

 2.156     State what the contract    AMENDMENT TO AGREEMENT FOR              BECKMAN COULTER INC
           or lease is for and the    SXH600 (2)                              ATTN PATRICIA GARCIA
           nature of the debtor’s                                             250 S KRAEMER BLVD, MS A2-SW-12
           interest                                                           PO BOX 8000
                                                                              BREA, CA 92822-8000
           State the term remaining   8/8/2022

           List the contract number
           of any government
           contract

 2.157     State what the contract    ANNUAL SERVICE AGREEMENT                BECKMAN COULTER INC
           or lease is for and the    RENEWAL FOR DXH600 (2)                  ATTN PATRICIA GARCIA
           nature of the debtor’s                                             250 S KRAEMER BLVD, MS A2-SW-12
           interest                                                           PO BOX 8000
                                                                              BREA, CA 92822-8000
           State the term remaining   8/7/2020

           List the contract number
           of any government
           contract

 2.158     State what the contract    ANNUAL SERVICE AGREEMENT                BECKMAN COULTER INC
           or lease is for and the    RENEWAL FOR WA40 PLUS & LABPRO          ATTN PATRICIA GARCIA
           nature of the debtor’s     COMPUTER                                250 S KRAEMER BLVD, MS A2-SW-12
           interest                                                           PO BOX 8000
                                                                              BREA, CA 92822-8000
           State the term remaining

           List the contract number
           of any government
           contract

 2.159     State what the contract    BECKMAN COULTER CHEMISTRY               BECKMAN COULTER INC
           or lease is for and the    EXTENSION AGREEEMENT - COUNTER          ATTN PATRICIA GARCIA
           nature of the debtor’s     SIGNED                                  250 S KRAEMER BLVD, MS A2-SW-12
           interest                   EMAIL DTD 7/15/2019                     PO BOX 8000
                                                                              BREA, CA 92822-8000
           State the term remaining

           List the contract number
           of any government
           contract

 2.160     State what the contract    COST SAVINGS - BECKMAN COULTER          BECKMAN COULTER INC
           or lease is for and the    ANALYZER EXTENSION AGREEMENTS &         ATTN PATRICIA GARCIA
           nature of the debtor’s     PLANNED ANALYZER REPLACEMENTS           250 S KRAEMER BLVD, MS A2-SW-12
           interest                   MEMO DTD 9/19/2018                      PO BOX 8000
                                                                              BREA, CA 92822-8000
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 27 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 804 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.161     State what the contract    SERVICE AGREEMENT #S89598US             BECKMAN COULTER INC
           or lease is for and the                                            ATTN PATRICIA GARCIA
           nature of the debtor’s                                             250 S KRAEMER BLVD, MS A2-SW-12
           interest                                                           PO BOX 8000
                                                                              BREA, CA 92822-8000
           State the term remaining

           List the contract number
           of any government
           contract

 2.162     State what the contract    SERVICE AGREEMENT RENEWAL FOR           BECKMAN COULTER INC
           or lease is for and the    MICROBIOLOGY WALKAWAY 40 PLUS &         ATTN PATRICIA GARCIA
           nature of the debtor’s     LABPRO                                  250 S KRAEMER BLVD, MS A2-SW-12
           interest                   SERVICE AGREEMENT RENEWAL FOR           PO BOX 8000
                                      MICROBIOLOGY WALKAWAY 40 PLUS &         BREA, CA 92822-8000
                                      LABPRO
           State the term remaining   2/20/2020

           List the contract number
           of any government
           contract

 2.163     State what the contract    SERVICE CONTRACT RENEWAL FOR            BECKMAN COULTER INC
           or lease is for and the    WA40                                    ATTN PATRICIA GARCIA
           nature of the debtor’s                                             250 S KRAEMER BLVD, MS A2-SW-12
           interest                                                           PO BOX 8000
                                                                              BREA, CA 92822-8000
           State the term remaining

           List the contract number
           of any government
           contract

 2.164     State what the contract    SPECIAL PURCHASE REQUISITION            BECKMAN COULTER INC
           or lease is for and the    RE: DXH600 SERVICE AGREEMENT            ATTN PATRICIA GARCIA
           nature of the debtor’s     #S89598US                               250 S KRAEMER BLVD, MS A2-SW-12
           interest                                                           PO BOX 8000
                                                                              BREA, CA 92822-8000
           State the term remaining   8/7/2020

           List the contract number
           of any government
           contract

 2.165     State what the contract    SPECIAL PURCHASE REQUISITION            BECKMAN COULTER INC
           or lease is for and the    RE: AGREEMENT S91587US                  ATTN PATRICIA GARCIA
           nature of the debtor’s                                             250 S KRAEMER BLVD, MS A2-SW-12
           interest                                                           PO BOX 8000
                                                                              BREA, CA 92822-8000
           State the term remaining   2/20/2020

           List the contract number
           of any government
           contract

 2.166     State what the contract    REAGENT ONLY AGREEMENT                  BECKMAN COULTER INC
           or lease is for and the                                            ATTN STEPHEN HUGHES
           nature of the debtor’s                                             250 S KRAEMER BLVD, MS A2-SW-12
           interest                                                           PO BOX 8000
                                                                              BREA, CA 92821-8000
           State the term remaining   10/19/2020

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 28 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 805 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.167     State what the contract    REAGENT ONLY AGREEMENT                  BECKMAN COULTER INC
           or lease is for and the                                            ATTN STEPHEN HUGHES
           nature of the debtor’s                                             250 S KRAEMER BLVD, MS A2-SW-12
           interest                                                           PO BOX 8000
                                                                              BREA, CA 92821-8000
           State the term remaining   11/14/2020

           List the contract number
           of any government
           contract

 2.168     State what the contract    EMAIL CHAIN RE: BECKMAN COUTER -        BECKMAN COULTER INC
           or lease is for and the    SERVICE AGREEMENT DTD 7/18/2019         ATTN TERESA SHOWN
           nature of the debtor’s                                             250 S KRAEMER BLVD, MS A2-SW-12
           interest                                                           PO BOX 8000
                                                                              BREA, CA 92821-6232
           State the term remaining

           List the contract number
           of any government
           contract

 2.169     State what the contract    AGREEMENT #S89598US                     BECKMAN COULTER INC
           or lease is for and the                                            ATTN TERESA SHOWN
           nature of the debtor’s                                             250 S KRAEMER BLVD, MS A2-SW-12
           interest                                                           PO BOX 8000
                                                                              BREA, CA 92822-8000
           State the term remaining   8/7/2020

           List the contract number
           of any government
           contract

 2.170     State what the contract    TOTAL SERVICE AGREEMENT                 BECKMAN COULTER
           or lease is for and the                                            ATTN IRVING OSSORIO
           nature of the debtor’s                                             MC 42-B06; PO BOX 169015
           interest                                                           11800 SW 147TH AVE
                                                                              MIAMI, FL 33116-9015
           State the term remaining

           List the contract number
           of any government
           contract

 2.171     State what the contract    TOTAL SERVICE AGREEMENT                 BECKMAN COULTER
           or lease is for and the                                            PO BOX 3100
           nature of the debtor’s
           interest
                                                                              FULLERTON, CA 92834-3100
           State the term remaining

           List the contract number
           of any government
           contract

 2.172     State what the contract    SERVICE AGREEMENT                       BECKMAN COULTER, INC
           or lease is for and the                                            ATTN IRVING OSSORIO
           nature of the debtor’s                                             MC 42-B06; PO BOX 169015
           interest                                                           11800 SW 147TH AVE
                                                                              MIAMI, FL 33116-9015
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 29 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 806 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.173     State what the contract    SERVICE AGREEMENT                       BECKMAN COULTER, INC
           or lease is for and the                                            ATTN IRVING OSSORIO
           nature of the debtor’s                                             MC 42-B06; PO BOX 169015
           interest                                                           11800 SW 147TH AVE
                                                                              MIAMI, FL 33116-9015
           State the term remaining

           List the contract number
           of any government
           contract

 2.174     State what the contract    SERVICE AGREEMENT                       BECKMAN COULTER, INC
           or lease is for and the                                            ATTN IRVING OSSORIO
           nature of the debtor’s                                             MC 42-B06; PO BOX 169015
           interest                                                           11800 SW 147TH AVE
                                                                              MIAMI, FL 33116-9015
           State the term remaining

           List the contract number
           of any government
           contract

 2.175     State what the contract    SERVICE AGREEMENT                       BECKMAN COULTER, INC
           or lease is for and the                                            ATTN IRVING OSSORIO
           nature of the debtor’s                                             MC 42-B06; PO BOX 169015
           interest                                                           11800 SW 147TH AVE
                                                                              MIAMI, FL 33116-9015
           State the term remaining

           List the contract number
           of any government
           contract

 2.176     State what the contract    SERVICE AGREEMENT                       BECKMAN COULTER, INC
           or lease is for and the                                            PO BOX 3100
           nature of the debtor’s
           interest
                                                                              FULLERTON, CA 92834-3100
           State the term remaining

           List the contract number
           of any government
           contract

 2.177     State what the contract    SERVICE AGREEMENT                       BECKMAN COULTER, INC
           or lease is for and the                                            PO BOX 3100
           nature of the debtor’s
           interest
                                                                              FULLERTON, CA 92834-3100
           State the term remaining

           List the contract number
           of any government
           contract

 2.178     State what the contract    SERVICE AGREEMENT                       BECKMAN COULTER, INC
           or lease is for and the                                            PO BOX 3100
           nature of the debtor’s
           interest
                                                                              FULLERTON, CA 92834-3100
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 30 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 807 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.179     State what the contract    SERVICE AGREEMENT                       BECKMAN COULTER, INC
           or lease is for and the                                            PO BOX 3100
           nature of the debtor’s
           interest
                                                                              FULLERTON, CA 92834-3100
           State the term remaining

           List the contract number
           of any government
           contract

 2.180     State what the contract    AGREEMENT                               BECKMAN COULTER, INC.
           or lease is for and the                                            ATTN IRVING OSSORIO
           nature of the debtor’s                                             MC 42-B06; PO BOX 169015
           interest                                                           11800 SW 147TH AVE
                                                                              MIAMI, FL 33116-9015
           State the term remaining

           List the contract number
           of any government
           contract

 2.181     State what the contract    AMENDMENT TO AGREEMENT/QUOTE            BECKMAN COULTER, INC.
           or lease is for and the    NUMBER 53093US /193150217               ATTN IRVING OSSORIO
           nature of the debtor’s                                             MC 42-B06; PO BOX 169015
           interest                                                           11800 SW 147TH AVE
                                                                              MIAMI, FL 33116-9015
           State the term remaining

           List the contract number
           of any government
           contract

 2.182     State what the contract    SERVICE AGREEMENT                       BECKMAN COULTER, INC.
           or lease is for and the                                            ATTN IRVING OSSORIO
           nature of the debtor’s                                             MC 42-B06; PO BOX 169015
           interest                                                           11800 SW 147TH AVE
                                                                              MIAMI, FL 33116-9015
           State the term remaining

           List the contract number
           of any government
           contract

 2.183     State what the contract    AGREEMENT                               BECKMAN COULTER, INC.
           or lease is for and the                                            PO BOX 3100
           nature of the debtor’s
           interest
                                                                              FULLERTON, CA 92834-3100
           State the term remaining

           List the contract number
           of any government
           contract

 2.184     State what the contract    AMENDMENT TO AGREEMENT/QUOTE            BECKMAN COULTER, INC.
           or lease is for and the    NUMBER 53093US /193150217               PO BOX 3100
           nature of the debtor’s
           interest
                                                                              FULLERTON, CA 92834-3100
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 31 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 808 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.185     State what the contract    SERVICE AGREEMENT                       BECKMAN COULTER, INC.
           or lease is for and the                                            PO BOX 3100
           nature of the debtor’s
           interest
                                                                              FULLERTON, CA 92834-3100
           State the term remaining

           List the contract number
           of any government
           contract

 2.186     State what the contract    TERMS AND CONDITIONS FOR                BECKMAN COULTER. INC.
           or lease is for and the    REAGENT RENTALS AND LEASES              ATTN IRVING OSSORIO
           nature of the debtor’s                                             MC 42-B06; PO BOX 169015
           interest                                                           11800 SW 147TH AVE
                                                                              MIAMI, FL 33116-9015
           State the term remaining

           List the contract number
           of any government
           contract

 2.187     State what the contract    TERMS AND CONDITIONS FOR                BECKMAN COULTER. INC.
           or lease is for and the    REAGENT RENTALS AND LEASES              PO BOX 3100
           nature of the debtor’s
           interest
                                                                              FULLERTON, CA 92834-3100
           State the term remaining

           List the contract number
           of any government
           contract

 2.188     State what the contract    BD ACQUISITION AGREEMENT                BECTON DICKINSON & COMPANY
           or lease is for and the                                            C/O BD LIFE SCIENCES - DIAGNOSTIC SYSTEMS BUS UNIT
           nature of the debtor’s                                             ATTN SUSAN YARBOROUGH, ASSOC DIR CONTRACTS
           interest                                                           7 LOVETON CIR
                                                                              SPARKS, MD 21152
           State the term remaining   3/8/2023

           List the contract number
           of any government
           contract

 2.189     State what the contract    BD ACQUISITION AGREEMENT                BECTON DICKINSON & COMPANY
           or lease is for and the                                            C/O BD LIFE SCIENCES - DIAGNOSTIC SYSTEMS BUS UNIT
           nature of the debtor’s                                             ATTN SUSAN YARBOROUGH, ASSOC DIR CONTRACTS
           interest                                                           7 LOVETON CIR
                                                                              SPARKS, MD 21152
           State the term remaining   10/22/2023

           List the contract number
           of any government
           contract

 2.190     State what the contract    BD ACQUISITION AGREEMENT                BECTON DICKINSON & COMPANY
           or lease is for and the                                            C/O BD LIFE SCIENCES - DIAGNOSTIC SYSTEMS BUS UNIT
           nature of the debtor’s                                             ATTN SUSAN YARBOROUGH, ASSOC DIR CONTRACTS
           interest                                                           7 LOVETON CIR
                                                                              SPARKS, MD 21152
           State the term remaining   3/6/2023

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 32 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 809 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.191     State what the contract    FIRST AMENDMENT TO BD                   BECTON DICKINSON & COMPANY
           or lease is for and the    ACQUISITION AGREEMENT                   C/O BD LIFE SCIENCES - DIAGNOSTIC SYSTEMS BUS UNIT
           nature of the debtor’s     AMENDS AGREEMENT DTD 2/2/18             ATTN SUSAN YARBOROUGH, ASSOC DIR CONTRACTS
           interest                                                           7 LOVETON CIR
                                                                              SPARKS, MD 21152
           State the term remaining

           List the contract number
           of any government
           contract

 2.192     State what the contract    ADDENDUM TO CONTRACT                    BEHAVIORAL HEALTH CONNECTIONS INC
           or lease is for and the    RE: MOBILE ASSESSMENT SERVICES          ATTN TERRI HASKETT
           nature of the debtor’s     CONTRACT                                1350 N BUCKNER BLVD, #100
           interest                                                           DALLAS, TX 75218

           State the term remaining

           List the contract number
           of any government
           contract

 2.193     State what the contract    BUSINESS ASSOCIATE AGREEMENT            BEHAVIORAL HEALTH CONNECTIONS INC
           or lease is for and the                                            ATTN TERRI HASKETT
           nature of the debtor’s                                             1350 N BUCKNER BLVD, #100
           interest                                                           DALLAS, TX 75218

           State the term remaining

           List the contract number
           of any government
           contract

 2.194     State what the contract    MOBILE ASSESSMENT SERVICES              BEHAVIORAL HEALTH CONNECTIONS INC
           or lease is for and the    AGREEMENT                               ATTN TERRI HASKETT
           nature of the debtor’s                                             1350 N BUCKNER BLVD, #100
           interest                                                           DALLAS, TX 75218

           State the term remaining   5/1/2020

           List the contract number
           of any government
           contract

 2.195     State what the contract    NON-DISCLOSURE AGREEMENT                BERENSON CONSULTING GROUP INC
           or lease is for and the                                            D/B/A COMMUNITY INFUSION SOLUTIONS
           nature of the debtor’s                                             1413 E I-30, STE 5
           interest                                                           GARLAND, TX 75043

           State the term remaining   4/9/2021

           List the contract number
           of any government
           contract

 2.196     State what the contract    MUTUAL CONFIDENTIALITY                  BERKELEY RESEARCH GROUP LLC
           or lease is for and the    AGREEMENT DTD 3/11/2015                 ATTN LEGAL DEPT
           nature of the debtor’s                                             2200 POWELL ST, STE 1200
           interest                                                           EMERYVILLE, CA 94608

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 33 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 810 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.197     State what the contract    SERVICE ORDER                           BIRCH COMMUNICATIONS INC
           or lease is for and the                                            140 GATEWAY DRIVE
           nature of the debtor’s
           interest
                                                                              MACON, GA 31210
           State the term remaining

           List the contract number
           of any government
           contract

 2.198     State what the contract    CLINICAL AFFILIATION AGREEMENT          BLINN COLLEGE
           or lease is for and the                                            PO BOX 6030
           nature of the debtor’s
           interest
                                                                              BRYAN, TX 77805
           State the term remaining

           List the contract number
           of any government
           contract

 2.199     State what the contract    BLUE CROSS BLUE SHIELD OF TEXAS         BLUE CROSS BLUE SHIELD OF TEXAS
           or lease is for and the    AGREEMENT                               1800 WEST LOOP SOUTH SUITE 600
           nature of the debtor’s
           interest
                                                                              HOUSTON, TX 77027
           State the term remaining

           List the contract number
           of any government
           contract

 2.200     State what the contract    BLUE CROSS BLUE SHIELD OF TEXAS         BLUE CROSS BLUE SHIELD OF TEXAS
           or lease is for and the    AGREEMENT                               1800 WEST LOOP SOUTH SUITE 600
           nature of the debtor’s
           interest
                                                                              HOUSTON, TX 77027
           State the term remaining

           List the contract number
           of any government
           contract

 2.201     State what the contract    BUSINESS ASSOCIATE AGREEMENT            BOSTON SCIENTIFIC CORPORATION
           or lease is for and the                                            300 BOSTON SCIENTIFIC WAY
           nature of the debtor’s
           interest
                                                                              MARLBOROUGH, MA 01752-1234
           State the term remaining

           List the contract number
           of any government
           contract

 2.202     State what the contract    IC GROWTH PARTNERSHIP                   BOSTON SCIENTIFIC CORPORATION
           or lease is for and the                                            300 BOSTON SCIENTIFIC WAY
           nature of the debtor’s
           interest
                                                                              MARLBOROUGH, MA 01752-1234
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 34 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 811 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.203     State what the contract    LETTER AGREEMENT DTD 1/25/2016          BOSTON SCIENTIFIC CORPORATION
           or lease is for and the                                            ATTN BRIAN MACKENZIE, REGIONAL SALES MGR
           nature of the debtor’s                                             300 BOSTON SCIENTIFIC WAY
           interest                                                           MARLBOROUGH, MA 01752

           State the term remaining

           List the contract number
           of any government
           contract

 2.204     State what the contract    POLARIS MULTI-MODALITY GUIDANCE         BOSTON SCIENTIFIC CORPORATION
           or lease is for and the    SYSTEM DTD 7/23/19                      ATTN CONTRACTS
           nature of the debtor’s                                             300 BOSTON SCIENTIFIC WAY
           interest                                                           MARLBOROUGH, MA 01752

           State the term remaining

           List the contract number
           of any government
           contract

 2.205     State what the contract    LETTER AGREEMENT DTD 1/25/2016          BOSTON SCIENTIFIC CORPORATION
           or lease is for and the                                            ATTN LEGAL/HIPAA
           nature of the debtor’s                                             4100 HAMLINE AVE N
           interest                                                           ST PAUL, MN 55112-5798

           State the term remaining

           List the contract number
           of any government
           contract

 2.206     State what the contract    CONSIGNMENT STOCKING AGREEMENT BOSTON SCIENTIFIC CORPORATION
           or lease is for and the                                   ATTN LPFI MANAGER
           nature of the debtor’s                                    1 SCIMED PL
           interest                                                  MAPLE GROVE, MN 55311

           State the term remaining

           List the contract number
           of any government
           contract

 2.207     State what the contract    BUSINESS ASSOCIATE AGREEMENT            BOSTON SCIENTIFIC CORPORATION
           or lease is for and the                                            ATTN SR CORPORATE COUNSEL
           nature of the debtor’s                                             300 BOSTON SCIENTIFIC WAY
           interest
                                                                              MARLBOROUGH, MA 01752
           State the term remaining

           List the contract number
           of any government
           contract

 2.208     State what the contract    IC GROWTH PARTNERSHIP                   BOSTON SCIENTIFIC CORPORATION
           or lease is for and the                                            ATTN SR CORPORATE COUNSEL
           nature of the debtor’s                                             300 BOSTON SCIENTIFIC WAY
           interest
                                                                              MARLBOROUGH, MA 01752
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 35 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 812 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.209     State what the contract    POLARIS MULTI-MODALITY GUIDANCE         BOSTON SCIENTIFIC CORPORATION
           or lease is for and the    SYSTEM DTD 7/23/19                      ATTN SR CORPORATE COUNSEL
           nature of the debtor’s                                             300 BOSTON SCIENTIFIC WAY
           interest                                                           MARLBOROUGH, MA 01752

           State the term remaining

           List the contract number
           of any government
           contract

 2.210     State what the contract    AMENDMENT TO PRICING AGREEMENT          BOSTON SCIENTIFIC CORPORATION
           or lease is for and the    AMENDS AGREEMENT DTD 1/15/2014          ATTN SR CORPORATE COUNSEL
           nature of the debtor’s                                             300 BOSTON SCIENTIFIC WAY
           interest                                                           MARLBOROUGH, MA 1752

           State the term remaining

           List the contract number
           of any government
           contract

 2.211     State what the contract    CONSOLE USAGE AGREEMENT                 BOSTON SCIENTIFIC
           or lease is for and the                                            1 SCIMED PL
           nature of the debtor’s                                             MAPLE GROVE, MN 55311
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.212     State what the contract    INVENTORY CONSIGNMENT                   BOSTON SCIENTIFIC
           or lease is for and the    AGREEMENT                               1 SCIMED PL
           nature of the debtor’s                                             MAPLE GROVE, MN 55311
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.213     State what the contract    MEDICAL DIRECTOR AGREEMENT              BOYLE, LAWRENCE, MD
           or lease is for and the                                            508 NORMAL PARK DR
           nature of the debtor’s                                             HUNTSVILLE, TX 77320
           interest
           State the term remaining   3/31/2020

           List the contract number
           of any government
           contract

 2.214     State what the contract    MEDICAL DIRECTOR AGREEMENT              BOYLE, LAWRENCE, MD
           or lease is for and the                                            508 NORMAL PARK DR
           nature of the debtor’s                                             HUNTSVILLE, TX 77320
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 36 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 813 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.215     State what the contract    MEDICAL DIRECTOR AGREEMENT              BOYLE, LAWRENCE, MD
           or lease is for and the                                            643 I-45 S
           nature of the debtor’s                                             HUNTSVILLE, TX 77320
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.216     State what the contract    HEALTHTRUST PURCHASING GROUP            BRACCO DIAGNOSTICS INC
           or lease is for and the    PURCHASING AGREEMENT NO. 1304           PO BOX 101747
           nature of the debtor’s
           interest
                                                                              ATLANTA, GA 30392-1747
           State the term remaining

           List the contract number
           of any government
           contract

 2.217     State what the contract    2018 MR LOYALTY PROGRAM                 BRACCO DIAGNOSTICS INC
           or lease is for and the    AGREEMENT                               PO BOX 978952
           nature of the debtor’s     PURCHASE AGREEMENT #1304
           interest
                                                                              DALLAS, TX 75397-8952
           State the term remaining

           List the contract number
           of any government
           contract

 2.218     State what the contract    HEALTHTRUST PURCHASING GROUP            BRACCO DIAGNOSTICS INC
           or lease is for and the    PURCHASING AGREEMENT NO. 1304           PO BOX 978952
           nature of the debtor’s
           interest
                                                                              DALLAS, TX 75397-8952
           State the term remaining

           List the contract number
           of any government
           contract

 2.219     State what the contract    BUSINESS ASSOCIATE AGREEMENT            BREG INC
           or lease is for and the                                            2885 LOKER AVE E
           nature of the debtor’s                                             CARLSBAD, CA 92010
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.220     State what the contract    PRODUCT INVENTORY AGREEMENT             BREG INC
           or lease is for and the                                            C/O PAUL RICHMOND, ESQ
           nature of the debtor’s                                             2885 LOKER AVE E
           interest                                                           CARLSBAD, CA 92010

           State the term remaining   3/15/2020

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 37 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 814 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.221     State what the contract    ARUBA RENEWAL                           BROADLEAF GROUP LLC, THE
           or lease is for and the                                            1344 CROSSMAN AVE
           nature of the debtor’s                                             SUNNYDALE, CA 94089-1113
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.222     State what the contract    EMC RENEWAL                             BROADLEAF GROUP LLC, THE
           or lease is for and the    QUOTE #003607 DTD 10/31/2014            ATTN COURTNEY WILKINSON
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.223     State what the contract    EMC RENEWAL                             BROADLEAF GROUP LLC, THE
           or lease is for and the    QUOTE #003607                           ATTN COURTNEY WILKINSON
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.224     State what the contract    NIMBLE RENEWAL                          BROADLEAF GROUP LLC, THE
           or lease is for and the    QUOTE #008871 V1                        ATTN COURTNEY WILKINSON
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.225     State what the contract    PALO ALTO RENEWAL                       BROADLEAF GROUP LLC, THE
           or lease is for and the                                            ATTN COURTNEY WILKINSON
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.226     State what the contract    PALO ALTO RENEWAL - QUOTE #005030       BROADLEAF GROUP LLC, THE
           or lease is for and the    PURCHASE ORDER #094378                  ATTN COURTNEY WILKINSON
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 38 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 815 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.227     State what the contract    PURCHASE ORDER #092345 DTD              BROADLEAF GROUP LLC, THE
           or lease is for and the    12/9/2014                               ATTN COURTNEY WILKINSON
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.228     State what the contract    PURCHASE ORDER #095276 DTD              BROADLEAF GROUP LLC, THE
           or lease is for and the    6/11/2015                               ATTN COURTNEY WILKINSON
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.229     State what the contract    RE: EMC RENEWAL                         BROADLEAF GROUP LLC, THE
           or lease is for and the    QUOTE #006014 DTD 5/12/2015             ATTN COURTNEY WILKINSON
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.230     State what the contract    SOLARWINDS ANNUAL MAINTENANCE           BROADLEAF GROUP LLC, THE
           or lease is for and the    RENEWAL                                 ATTN COURTNEY WILKINSON
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.231     State what the contract    SOLARWINDS ANNUAL MAINTENANCE           BROADLEAF GROUP LLC, THE
           or lease is for and the    RENEWAL                                 ATTN COURTNEY WILKINSON
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.232     State what the contract    SOLARWINDS ANNUAL MAINTENANCE           BROADLEAF GROUP LLC, THE
           or lease is for and the    RENEWAL                                 ATTN COURTNEY WILKINSON
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 39 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 816 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.233     State what the contract    SOLARWINDS RENEWAL                      BROADLEAF GROUP LLC, THE
           or lease is for and the    QUOTE #004289                           ATTN COURTNEY WILKINSON
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.234     State what the contract    SPECIAL PURCHASE REQUEST -              BROADLEAF GROUP LLC, THE
           or lease is for and the    SP2364646                               ATTN COURTNEY WILKINSON
           nature of the debtor’s     RE: PALO ALTO RENEWAL                   13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.235     State what the contract    SWSS RENEWAL                            BROADLEAF GROUP LLC, THE
           or lease is for and the    QUOTE #004791                           ATTN COURTNEY WILKINSON
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.236     State what the contract    VMWARE RENEWAL                          BROADLEAF GROUP LLC, THE
           or lease is for and the                                            ATTN COURTNEY WILKINSON
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.237     State what the contract    VMWARE RENEWAL                          BROADLEAF GROUP LLC, THE
           or lease is for and the                                            ATTN COURTNEY WILKINSON
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.238     State what the contract    VMWARE RENEWAL                          BROADLEAF GROUP LLC, THE
           or lease is for and the    QUOTE #008245                           ATTN COURTNEY WILKINSON
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 40 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 817 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.239     State what the contract    VMWARE RENEWAL                          BROADLEAF GROUP LLC, THE
           or lease is for and the    QUOTE #005033                           ATTN COURTNEY WILKINSON
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.240     State what the contract    ZOOM RENEWAL                            BROADLEAF GROUP LLC, THE
           or lease is for and the    QUOTE #004646 V1                        ATTN COURTNEY WILKINSON
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.241     State what the contract    ALERT LOGIC - LOG MONITOR/REVIEW        BROADLEAF GROUP LLC, THE
           or lease is for and the    QUOTE #007712                           ATTN JONATHAN BERRY
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.242     State what the contract    ALERT LOGIC - LOG MONITOR/REVIEW        BROADLEAF GROUP LLC, THE
           or lease is for and the    QUOTE #007712                           ATTN JONATHAN BERRY
           nature of the debtor’s     PURCHASE ORDER #100068                  13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.243     State what the contract    ARUBA SUPPORT RENEWAL                   BROADLEAF GROUP LLC, THE
           or lease is for and the                                            ATTN JONATHAN BERRY
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.244     State what the contract    ARUBACARE - CONTROLLERS                 BROADLEAF GROUP LLC, THE
           or lease is for and the                                            ATTN JONATHAN BERRY
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 41 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 818 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.245     State what the contract    AVOCENT RENEWAL PROPOSAL DTD            BROADLEAF GROUP LLC, THE
           or lease is for and the    3/6/12                                  ATTN JONATHAN BERRY
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.246     State what the contract    BLG SERVICES - UC UPGRADE               BROADLEAF GROUP LLC, THE
           or lease is for and the    QUOTE #004708                           ATTN JONATHAN BERRY
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.247     State what the contract    CHANGE REQUEST FORM DTD 6/11/15         BROADLEAF GROUP LLC, THE
           or lease is for and the                                            ATTN JONATHAN BERRY
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.248     State what the contract    CISCO - LICENSE UPGRADE                 BROADLEAF GROUP LLC, THE
           or lease is for and the    QUOTE #005014                           ATTN JONATHAN BERRY
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.249     State what the contract    CISCO - UC UPGRADE HARDWARE             BROADLEAF GROUP LLC, THE
           or lease is for and the    QUOTE #005094 V1                        ATTN JONATHAN BERRY
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.250     State what the contract    CISCO PHONE SYSTEM UPGRADE              BROADLEAF GROUP LLC, THE
           or lease is for and the                                            ATTN JONATHAN BERRY
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 42 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 819 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.251     State what the contract    CISCO UNIFIED COMMUNICATIONS            BROADLEAF GROUP LLC, THE
           or lease is for and the    UPGRADE - SOW DTD 2/5/2015              ATTN JONATHAN BERRY
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.252     State what the contract    CISCO UNIFIED COMMUNICATIONS            BROADLEAF GROUP LLC, THE
           or lease is for and the    UPGRADE - SOW DTD 2/5/2015              ATTN JONATHAN BERRY
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.253     State what the contract    EMC STORAGE UPGRADE - QUOTE             BROADLEAF GROUP LLC, THE
           or lease is for and the    #002593                                 ATTN JONATHAN BERRY
           nature of the debtor’s     PURCHASE ORDER #094056                  13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.254     State what the contract    FORTICARE/FORTIGUARD SERVICE            BROADLEAF GROUP LLC, THE
           or lease is for and the    CONTRACT RENEWAL                        ATTN JONATHAN BERRY
           nature of the debtor’s     RE: QUOTE #HMH136002RNWLA DTD           13100 WORTHAM CENTER DR, STE 150
           interest                   6/18/2013                               HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.255     State what the contract    FORTICARE/FORTIGUARD SERVICE            BROADLEAF GROUP LLC, THE
           or lease is for and the    CONTRACT RENEWAL                        ATTN JONATHAN BERRY
           nature of the debtor’s     RE: QUOTE #HMH126004RNWLA DTD           13100 WORTHAM CENTER DR, STE 150
           interest                   5/29/2009                               HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.256     State what the contract    HMH EMC STORAGE UPGRADE                 BROADLEAF GROUP LLC, THE
           or lease is for and the    QUOTE #002593 DTD 7/25/2014             ATTN JONATHAN BERRY
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 43 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 820 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.257     State what the contract    NIMBLE - DR NIMBLE                      BROADLEAF GROUP LLC, THE
           or lease is for and the    QUOTE #005079 V1                        ATTN JONATHAN BERRY
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.258     State what the contract    NIMBLE RENEWAL                          BROADLEAF GROUP LLC, THE
           or lease is for and the    QUOTE #008871 V1                        ATTN JONATHAN BERRY
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.259     State what the contract    PURCHASE ORDER #094056 DTD              BROADLEAF GROUP LLC, THE
           or lease is for and the    3/26/2015                               ATTN JONATHAN BERRY
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.260     State what the contract    SOLARWINDS ANNUAL MAINTENANCE           BROADLEAF GROUP LLC, THE
           or lease is for and the    RENEWAL                                 ATTN JONATHAN BERRY
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.261     State what the contract    SYSTEMS SECURITY ASSESSMENT -           BROADLEAF GROUP LLC, THE
           or lease is for and the    PHASE I                                 ATTN JONATHAN BERRY
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.262     State what the contract    SYSTEMS SECURITY ASSESSMENT -           BROADLEAF GROUP LLC, THE
           or lease is for and the    PHASE II                                ATTN JONATHAN BERRY
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 44 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 821 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.263     State what the contract    VMWARE - VSPHERE 5 ENTERPRISE           BROADLEAF GROUP LLC, THE
           or lease is for and the    QUOTE #005073 V1                        ATTN JONATHAN BERRY
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.264     State what the contract    VMWARE VSPHERE 5 ENTERPRISE             BROADLEAF GROUP LLC, THE
           or lease is for and the    QUOTE #005073 V 1                       ATTN JONATHAN BERRY
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.265     State what the contract    VNWARE RENEWAL                          BROADLEAF GROUP LLC, THE
           or lease is for and the                                            ATTN LEON BARNES
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.266     State what the contract    CISCO PHONE SYSTEM UPGRADE              BROADLEAF GROUP LLC, THE
           or lease is for and the                                            ATTN SHAWN SCHOUVILLER, PRACTICE MGR
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.267     State what the contract    SYSTEMS SECURITY ASSESSMENT -           BROADLEAF GROUP LLC, THE
           or lease is for and the    PHASE I                                 ATTN SHAWN SCHOUVILLER, PRACTICE MGR
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract

 2.268     State what the contract    SYSTEMS SECURITY ASSESSMENT -           BROADLEAF GROUP LLC, THE
           or lease is for and the    PHASE II                                ATTN SHAWN SCHOUVILLER, PRACTICE MGR
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest                                                           HOUSTON, TX 77065

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 45 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 822 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.269     State what the contract    THREAT MANAGER SERVICES                 BROADLEAF
           or lease is for and the                                            13100 WORTHAM CENTER DR, STE 150
           nature of the debtor’s
           interest
                                                                              HOUSTON, TX 77065
           State the term remaining

           List the contract number
           of any government
           contract

 2.270     State what the contract    THREAT MANAGER SERVICES                 BROADLEAF
           or lease is for and the                                            ATTN LEON BARNES
           nature of the debtor’s                                             13100 WORTHAM CENTER DR, STE 150
           interest
                                                                              HOUSTON, TX 77065
           State the term remaining

           List the contract number
           of any government
           contract

 2.271     State what the contract    FW: ULTRARAD CORPORATION -              BROWN & FORTUNATO PC
           or lease is for and the    SERVICE & SUPPORT AGREEMENT             ATTN ALLISON D SHELTON
           nature of the debtor’s     EMAIL DTD 6/21/2019                     905 S FILLMORE, STE 400
           interest                                                           AMARILLO, TX 79101

           State the term remaining

           List the contract number
           of any government
           contract

 2.272     State what the contract    RE: ULTRARAD - AGREEMENT                BROWN & FORTUNATO PC
           or lease is for and the    EMAIL DTD 7/25/2019                     ATTN ALLISON D SHELTON
           nature of the debtor’s                                             905 S FILLMORE, STE 400
           interest                                                           AMARILLO, TX 79101

           State the term remaining

           List the contract number
           of any government
           contract

 2.273     State what the contract    RE: MATERNAL MEDICAL DIRECTOR           BROWN & FORTUNATO PC
           or lease is for and the    AGRE (003).DOC                          ATTN BETH ANNE JACKSON
           nature of the debtor’s     EMAIL DTD 3/11/2019 TO AMEND            905 S FILLMORE, STE 400
           interest                   CLAUSE 4.12 OF NEW AGREEMENT            AMARILLO, TX 79101

           State the term remaining

           List the contract number
           of any government
           contract

 2.274     State what the contract    REPRESENTATION OF HMH IN GENERAL BROWN & FORTUNATO PC
           or lease is for and the    HEALTH CARE ADVICE AND OTHER     ATTN BETH ANNE JACKSON
           nature of the debtor’s     MATTERS AGREEMENT DTD 1/31/2011  905 S FILLMORE, STE 400
           interest                                                    AMARILLO, TX 79101

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 46 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 823 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.275     State what the contract    AMENDMENT TO THE PROFESSIONAL           BRYAN RADIOLOGY ASSOCIATES INC
           or lease is for and the    RADIOLOGY SERVICES AGREEMENT            ATTN JOHN D UFER
           nature of the debtor’s     AMENDS AGREEMENT DTD 7/1/2009           PO BOX 5306
           interest                                                           BRYAN, TX 77805

           State the term remaining

           List the contract number
           of any government
           contract

 2.276     State what the contract    BUSINESS ASSOCIATE AGREEMENT            BRYAN RADIOLOGY ASSOCIATES INC
           or lease is for and the                                            ATTN JOHN D UFER
           nature of the debtor’s                                             PO BOX 5306
           interest                                                           BRYAN, TX 77805

           State the term remaining

           List the contract number
           of any government
           contract

 2.277     State what the contract    PACS IMPLEMENTATION, SUPPORT AND BRYAN RADIOLOGY ASSOCIATES INC
           or lease is for and the    USE AGREEMENT                    ATTN JOHN D UFER
           nature of the debtor’s     RE: AGREEMENT DTD 7/13/2009      PO BOX 5306
           interest                                                    BRYAN, TX 77805

           State the term remaining

           List the contract number
           of any government
           contract

 2.278     State what the contract    PROFESSIONAL RADIOLOGY SERVICES BRYAN RADIOLOGY ASSOCIATES INC
           or lease is for and the    AGREEMENT                       ATTN JOHN D UFER
           nature of the debtor’s                                     PO BOX 5306
           interest                                                   BRYAN, TX 77805

           State the term remaining

           List the contract number
           of any government
           contract

 2.279     State what the contract    ADDENDUM TO THE PROFESSIONAL            BRYAN RADIOLOGY ASSOCIATES
           or lease is for and the    RADIOLOGY SERVICES AGREEMENT            PO BOX 5306
           nature of the debtor’s
           interest
                                                                              BRYAN, TX 77805
           State the term remaining

           List the contract number
           of any government
           contract

 2.280     State what the contract    FIRST AMENDMENT TO DIAGNOSTIC           BRYAN RADIOLOGY ASSOSCIATES PA
           or lease is for and the    IMAGING DEPARTMENT COVERAGE             ATTN JOHN D UFER
           nature of the debtor’s     AGREEMENT DTD 4/1/2010                  PO BOX 5306
           interest                   AMENDS PROFESSIONAL RADIOLOGY           BRYAN, TX 77805
                                      SERVICES AGREEMENT DTD 7/1/2009
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 47 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 824 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.281     State what the contract    SECOND AMENDMENT TO DIAGNOSTIC          BRYAN RADIOLOGY ASSOSCIATES PA
           or lease is for and the    IMAGING DEPARTMENT COVERAGE             ATTN JOHN D UFER
           nature of the debtor’s     AGREEMENT DTD 7/1/2011                  PO BOX 5306
           interest                   AMENDS PROFESSIONAL RADIOLOGY           BRYAN, TX 77805
                                      SERVICES AGREEMENT DTD 7/1/2009
           State the term remaining

           List the contract number
           of any government
           contract

 2.282     State what the contract    THIRD AMENDMENT TO DIAGNOSTIC           BRYAN RADIOLOGY ASSOSCIATES PA
           or lease is for and the    IMAGING DEPARTMENT COVERAGE             ATTN JOHN D UFER
           nature of the debtor’s     AGREEMENT DTD 8/23/12                   PO BOX 5306
           interest                   AMENDS PROFESSIONAL RADIOLOGY           BRYAN, TX 77805
                                      SERVICES AGREEMENT DTD 7/1/2009
           State the term remaining

           List the contract number
           of any government
           contract

 2.283     State what the contract    AGREEMENT DTD 8/5/2019                  BRYAN UNIVERSITY
           or lease is for and the                                            350 W WASHINGTON ST
           nature of the debtor’s                                             TEMPE, AZ 85281
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.284     State what the contract    CONFIDENTIALITY AGREEMENT               C/O HEALTH TRUST PURCHASING GROUP LP
           or lease is for and the    THIRD PARTY CO RECIPIENT FOR            ATTN CHIEF LEGAL OFFICER
           nature of the debtor’s     CURRENT CUSTOMER                        RAMPARTS BLDG
           interest                                                           155 FRANKLIN RD, STE 400
                                                                              BRENTWOOD, TN 37027
           State the term remaining

           List the contract number
           of any government
           contract

 2.285     State what the contract    EXHIBIT C - RADIOLOGIST STATEMENT       CAMPBELL, JAMES, MD
           or lease is for and the    RE: PROFESSIONAL SERVICES
           nature of the debtor’s     AGREEMENT
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.286     State what the contract    FACILITY COMMITMENT AGREEMENT           CARDINAL HEALTH 110, INC.
           or lease is for and the                                            7000 CARDINAL PLACE
           nature of the debtor’s
           interest
                                                                              DUBLIN, OH 43017
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 48 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 825 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.287     State what the contract    FREIGHT MANAGEMENT AGREEMENT            CARDINAL HEALTH 200 LLC
           or lease is for and the    RE: HPG AGREEMENT DTD 1/1/2009          ATTN GENERAL COUNSEL, MEDICAL SGT
           nature of the debtor’s                                             7000 CARDINAL PL
           interest                                                           DUBLIN, OH 43017

           State the term remaining

           List the contract number
           of any government
           contract

 2.288     State what the contract    VASCULAR PRODUCT CONSIGNMENT            CARDINAL HEALTH 200 LLC
           or lease is for and the    AGREEMENT                               ATTN GENERAL COUNSEL, MEDICAL SGT
           nature of the debtor’s                                             7000 CARDINAL PL
           interest                                                           DUBLIN, OH 43017

           State the term remaining   2/13/2021

           List the contract number
           of any government
           contract

 2.289     State what the contract    VASCULAR PRODUCT CONSIGNMENT            CARDINAL HEALTH 200 LLC
           or lease is for and the    AGREEMENT                               C/O CORDIS CORPORATION
           nature of the debtor’s                                             ATTN MIAMI ACE TEAM
           interest                                                           14601 NW 60TH AVE
                                                                              MIAMI LAKES, FL 33014
           State the term remaining   2/13/2021

           List the contract number
           of any government
           contract

 2.290     State what the contract    HEALTHTRUST PURCHASING GROUP            CARDINAL HEALTH 200, LLC
           or lease is for and the    SERVICES AGREEMENT NO. 2101             C/O CORDIS CORPORATION
           nature of the debtor’s                                             ATTN MIAMI ACE TEAM
           interest                                                           14601 NW 60TH AVE
                                                                              MIAMI LAKES, FL 33014
           State the term remaining

           List the contract number
           of any government
           contract

 2.291     State what the contract    FACILITY COMMITMENT AGREEMENT           CARDINAL HEALTH 410 INC
           or lease is for and the    RE: MASTER DISTRIBUTION                 ATTN ANTI-DIVERSION GROUP, CORPORATE QRA
           nature of the debtor’s     AGREEMENT                               7000 CARDINAL PLC
           interest                                                           DUBLIN, OH 72017

           State the term remaining

           List the contract number
           of any government
           contract

 2.292     State what the contract    FACILITY COMMITMENT AGREEMENT           CARDINAL HEALTH 411 INC
           or lease is for and the    RE: MASTER DISTRIBUTION                 ATTN ANTI-DIVERSION GROUP, CORPORATE QRA
           nature of the debtor’s     AGREEMENT                               7000 CARDINAL PLC
           interest                                                           DUBLIN, OH 72017

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 49 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 826 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.293     State what the contract    ADDENDUM TO THE FACILITY                CARDINAL HEALTH
           or lease is for and the    COMMITMENT AGREEMENT                    ATTN GENERAL COUNSEL, MEDICAL SGT
           nature of the debtor’s     RE: AGREEMENT DTD 9/1/2013              7000 CARDINAL PL
           interest                                                           DUBLIN, OH 43017

           State the term remaining

           List the contract number
           of any government
           contract

 2.294     State what the contract    AMENDMENT TO RENTAL AGREEMENT           CAREFUSION SOLUTIONS LLC
           or lease is for and the    AND SUPPORT AGREEMENT                   ATTN CONTRACTS
           nature of the debtor’s     AMENDS AGREEMENT #10000053522           3750 TORREY VIEW CT
           interest                                                           SAN DIEGO, CA 92130

           State the term remaining   10/10/2020

           List the contract number
           of any government
           contract

 2.295     State what the contract    AMENDMENT TO RENTAL AGREEMENT           CAREFUSION SOLUTIONS LLC
           or lease is for and the    AND SUPPORT AGREEMENT                   ATTN CONTRACTS
           nature of the debtor’s     AMENDS AGREEMENT #10000053522           3750 TORREY VIEW CT
           interest                                                           SAN DIEGO, CA 92310

           State the term remaining   10/14/2020

           List the contract number
           of any government
           contract

 2.296     State what the contract    MASTER AGREEMENT                        CAREFUSION SOLUTIONS LLC
           or lease is for and the                                            ATTN EVAN MARTINI, DISPOSABLE CONTRACT MGMT
           nature of the debtor’s                                             3750 TORREY VIEW CT
           interest                                                           SAN DIEGO, CA 92130

           State the term remaining   3/11/2020

           List the contract number
           of any government
           contract

 2.297     State what the contract    MASTER AGREEMENT                        CAREFUSION SOLUTIONS LLC
           or lease is for and the                                            ATTN GLORIA J SIMS, SR CONTRACTS SPECIALIST
           nature of the debtor’s                                             3750 TORREY VIEW CT
           interest                                                           SAN DIEGO, CA 92130

           State the term remaining

           List the contract number
           of any government
           contract

 2.298     State what the contract    BULK COMMUNICATIONS SERVICES &          CEBRIDGE ACQUISITION LP
           or lease is for and the    ACCESS AGREEMENT DTD 6/28/2016          D/B/A SUDDENLINK COMMUNICATIONS
           nature of the debtor’s                                             ATTN KENNETH CONNER, VP
           interest                                                           311 NNW LOOP 323
                                                                              TYLER, TX 75702
           State the term remaining   6/29/2021

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 50 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 827 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.299     State what the contract    CELTIC MASTER LEASE AGREEMENT           CELTIC LEASING CORP
           or lease is for and the    DTD 8/29/2013                           ATTN TAMMY TRIEU, FUNDING ADMIN
           nature of the debtor’s     LEASE #CML-3040A                        4 PARK PLAZA, STE 300
           interest                                                           IRVINE, CA 92614

           State the term remaining

           List the contract number
           of any government
           contract

 2.300     State what the contract    LEASE SCHEDULE NO. 3040A02              CELTICLEASING CORP
           or lease is for and the                                            4 PARK PLAZA SUITE 300
           nature of the debtor’s
           interest
                                                                              IRVINE, CA 92614
           State the term remaining

           List the contract number
           of any government
           contract

 2.301     State what the contract    LEASE SCHEDULE NO. 3040A02              CELTICLEASING CORP
           or lease is for and the                                            ATTN TAMMY TRIEU, FUNDING ADMIN
           nature of the debtor’s                                             4 PARK PLAZA, STE 300
           interest
                                                                              IRVINE, CA 92614
           State the term remaining

           List the contract number
           of any government
           contract

 2.302     State what the contract    MEMBERSHIP AGREEMENT                    CENTER FOR IMPROVEMENT IN HEALTHCARE QUALITY
           or lease is for and the                                            PO BOX 3620
           nature of the debtor’s
           interest
                                                                              MCKINNEY, TX 75070
           State the term remaining   12/27/2019

           List the contract number
           of any government
           contract

 2.303     State what the contract    PURCHASING AGREEMENT                    CENTERPOINT ENERGY SERVICES INC
           or lease is for and the                                            ATTN CONTRACT ADMIN
           nature of the debtor’s                                             1111 LOUISIANA ST, 20TH FL
           interest                                                           HOUSTON, TX 77002

           State the term remaining

           List the contract number
           of any government
           contract

 2.304     State what the contract    PURCHASING AGREEMENT                    CENTERPOINT ENERGY SERVICES INC
           or lease is for and the                                            ATTN CONTRACT ADMIN
           nature of the debtor’s                                             PO BOX 2628
           interest                                                           HOUSTON, TX 77252-2628

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 51 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 828 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.305     State what the contract    TRANSACTION AGREEMENT DTD               CENTERPOINT ENERGY SERVICES INC
           or lease is for and the    5/8/2018                                ATTN LARRY MUNDT
           nature of the debtor’s     RE: PURCHASING AGREEMENT DTD            1111 LOUISIANA ST, 20TH FL
           interest                   6/1/2007                                HOUSTON, TX 77002

           State the term remaining   5/31/2021

           List the contract number
           of any government
           contract

 2.306     State what the contract    REAGENT RENTAL AGREEMENT                CEPHEID
           or lease is for and the    #11854000 DTD 12/10/2015                904 CARIBBEAN DR
           nature of the debtor’s                                             SUNNYVALE, CA 94089
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.307     State what the contract    PURCHASE ORDER #094148 DTD              CEQUEL COMMUNICATIONS HOLDINGS LLC
           or lease is for and the    4/1/2015                                D/B/A SUDDENLINK COMMUNICATIONS
           nature of the debtor’s                                             ATTN ANDY HUDSON
           interest                                                           311 NNW LOOP 323
                                                                              TYLER, TX 75702
           State the term remaining

           List the contract number
           of any government
           contract

 2.308     State what the contract    PURCHASE ORDER #095788 DTD              CEQUEL COMMUNICATIONS HOLDINGS LLC
           or lease is for and the    7/16/2015                               D/B/A SUDDENLINK COMMUNICATIONS
           nature of the debtor’s                                             ATTN ANDY HUDSON
           interest                                                           311 NNW LOOP 323
                                                                              TYLER, TX 75702
           State the term remaining

           List the contract number
           of any government
           contract

 2.309     State what the contract    PURCHASE ORDER #096280 DTD              CEQUEL COMMUNICATIONS HOLDINGS LLC
           or lease is for and the    8/18/2015                               D/B/A SUDDENLINK COMMUNICATIONS
           nature of the debtor’s                                             ATTN ANDY HUDSON
           interest                                                           311 NNW LOOP 323
                                                                              TYLER, TX 75702
           State the term remaining

           List the contract number
           of any government
           contract

 2.310     State what the contract    COMMERCIAL SERVICE ORDER &              CEQUEL COMMUNICATIONS LLC
           or lease is for and the    AGREEMENT                               D/B/A SUDDENLINK COMMUNICATIONS
           nature of the debtor’s                                             ATTN STEPHEN TULLOH, VP SALES
           interest                                                           311 NNW LOOP 323
                                                                              TYLER, TX 75702
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 52 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 829 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.311     State what the contract    COMMERCIAL SERVICE ORDER &              CEQUEL COMMUNICATIONS
           or lease is for and the    AGREEMENT                               D/B/A SUDDENLINK COMMUNICATIONS
           nature of the debtor’s                                             ATTN JASON COKE, REGIONAL SALES MGR
           interest                                                           6151 PALUXY DR
                                                                              TYLER, TX 75703
           State the term remaining

           List the contract number
           of any government
           contract

 2.312     State what the contract    CONTRACT TERM MODIFICATION DTD          CHANGE HEALTHCARE TECHNOLOGIES LLC
           or lease is for and the    9/10/2019
           nature of the debtor’s     AMENDS MASTER AGREEMENT #16347
           interest                   DTD 11/10/214

           State the term remaining

           List the contract number
           of any government
           contract

 2.313     State what the contract    RURAL HEALTHCARE AGREEMENT DTD          CHANNELFORD ASSOCIATES INC
           or lease is for and the    3/8/2017                                ATTN STEPHEN RAU, CEO
           nature of the debtor’s                                             2006 CHANNELFORD RD
           interest                                                           WESTLAKE VILLAGE, CA 91361

           State the term remaining   6/30/2020

           List the contract number
           of any government
           contract

 2.314     State what the contract    BUSINESS ASSOCIATE AGREEMENT            CHCA CONROE LP
           or lease is for and the                                            D/B/A CONROE REGIONAL MEDICAL CENTER
           nature of the debtor’s                                             ATTN ADMIN
           interest                                                           504 MEDICAL CENTER BLVD
                                                                              CONROE, TX 77304
           State the term remaining

           List the contract number
           of any government
           contract

 2.315     State what the contract    PATIENT TRANSFER AGREEMENT              CHCA CONROE LP
           or lease is for and the                                            D/B/A CONROE REGIONAL MEDICAL CENTER
           nature of the debtor’s                                             ATTN ADMIN
           interest                                                           504 MEDICAL CENTER BLVD
                                                                              CONROE, TX 77304
           State the term remaining

           List the contract number
           of any government
           contract

 2.316     State what the contract    PATIENT TRANSFER AGREEMENT              CHCA WOMAN'S HOSPITAL LP
           or lease is for and the                                            D/B/A THE WOMAN'S HOSPITAL OF TEXAS
           nature of the debtor’s                                             ATN CEO
           interest                                                           7600 FANNIN
                                                                              HOUSTON, TX 77054
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 53 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 830 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.317     State what the contract    PATIENT TRANSFER AGREEMENT              CHCA WOMAN'S HOSPITAL LP
           or lease is for and the                                            D/B/A THE WOMAN'S HOSPITAL OF TEXAS
           nature of the debtor’s                                             ATTN CEO
           interest                                                           7600 FANNIN
                                                                              HOUSTON, TX 77054
           State the term remaining

           List the contract number
           of any government
           contract

 2.318     State what the contract    INDEPENDENT CONTRACTOR                  CHEDI, SHANICE
           or lease is for and the    SERVICES AGREEMENT                      9108 PINE MISSION AVE
           nature of the debtor’s                                             LAS VEGAS, NV 89143
           interest
           State the term remaining   7/15/2020

           List the contract number
           of any government
           contract

 2.319     State what the contract    INDEPENDENT CONTRACTOR                  CHEDI, SHANICE
           or lease is for and the    SERVICES AGREEMENT                      9108 PINE MISSION AVE
           nature of the debtor’s                                             LAS VEGAS, NV 89143
           interest
           State the term remaining   6/15/2020

           List the contract number
           of any government
           contract

 2.320     State what the contract    WATER TREATMENT PROGRAM                 CHEM-AQUA INC
           or lease is for and the    AGREEMENT                               PO BOX 152170
           nature of the debtor’s                                             IRVING, TX 75015
           interest
           State the term remaining   7/31/2020

           List the contract number
           of any government
           contract

 2.321     State what the contract    BIOLOGICAL DRAIN MAINTENANCE            CHEMSEARCH
           or lease is for and the    SYSTEM                                  PO BOX 971269
           nature of the debtor’s
           interest
                                                                              DALLAS, TX 75397-1269
           State the term remaining

           List the contract number
           of any government
           contract

 2.322     State what the contract    CHRISTUS HEALTH PLAN AGREEMENT          CHRISTUS HEALTH PLAN
           or lease is for and the                                            2707 NORTH LOOP WEST
           nature of the debtor’s
           interest
                                                                              HOUSTON, TX 77008
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 54 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 831 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.323     State what the contract    CIGNA AGREEMENT                         CIGNA
           or lease is for and the                                            ATTN LEGAL DEPT
           nature of the debtor’s                                             900 COTTAGE GROVE RD B6LPA
           interest
                                                                              BLOOMFIELD, CT 06002
           State the term remaining

           List the contract number
           of any government
           contract

 2.324     State what the contract    STANDARD RENTAL SERVICE                 CINTAS
           or lease is for and the    AGREEMENT                               97627 EAGLE WAY
           nature of the debtor’s
           interest
                                                                              CHICAGO, IL 60678-7627
           State the term remaining

           List the contract number
           of any government
           contract

 2.325     State what the contract    CITRIX MAINTENANCE PROGRAM DTD          CITRIX SYSTEMS INC
           or lease is for and the    6/22/2012                               851 W CYPRESS CREEK RD
           nature of the debtor’s                                             FT LAUDERDALE, FL 33309
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.326     State what the contract    MEMORANDUM OF UNDERSTANDING             CITY OF HOUSTON, TEXAS
           or lease is for and the                                            DEPT OF HEALTH AND HUMAN SERVICES
           nature of the debtor’s                                             8000 NORTH STADIUM DRIVE
           interest                                                           HOUSTON, TX 77054

           State the term remaining

           List the contract number
           of any government
           contract

 2.327     State what the contract    EXHIBIT C - RADIOLOGIST STATEMENT       CLOSE, KENNETH R, MD
           or lease is for and the    RE: PROFESSIONAL SERVICES
           nature of the debtor’s     AGREEMENT
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.328     State what the contract    SPORTS MEDICINE ATHLETIC TRAINING COLDSPRING-OAKHURST ISD
           or lease is for and the    SERVICES AGREEMENT                ATTN SUPERINTENDENT
           nature of the debtor’s                                       PO BOX 39
           interest                                                     COLDSPRING, TX 77331

           State the term remaining   7/1/2020

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 55 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 832 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.329     State what the contract    PROGRAM AFFILIATION AGREEMENT           COLLEGE OF HEALTH CARE PROFESSIONS
           or lease is for and the                                            ONE ARENA PLACE
           nature of the debtor’s                                             7322 SOUTHWEST FREEWAY SUITE 110
           interest                                                           HOUSTON, TN 77074

           State the term remaining

           List the contract number
           of any government
           contract

 2.330     State what the contract    COMMUNITY HEALTH CHOICE, INC.           COMMUNITY HEALTH CHOICE, INC.
           or lease is for and the    AGREEMENT                               ATTN TERRI SUMMERS
           nature of the debtor’s                                             2636 SOUTH LOOP WEST
           interest                                                           SUITE 100
                                                                              HOUSTON, TX 77054
           State the term remaining

           List the contract number
           of any government
           contract

 2.331     State what the contract    SUPPORT SERVICES AGREEMENT              COMMUNITY HOSPITAL CONSULTING INC
           or lease is for and the                                            ATTN CEO
           nature of the debtor’s                                             7800 N DALLAS PKWY, STE 200
           interest                                                           PLANO, TX 75024

           State the term remaining   5/1/2021

           List the contract number
           of any government
           contract

 2.332     State what the contract    COMMUNITY HEALTH NEEDS                  COMMUNITY HOSPITAL CONSULTING INC
           or lease is for and the    ASSESSMENT AGREEMENT DTD                ATTN DAVID E DOMINGUE, FACHE SVP BUS DEV
           nature of the debtor’s     4/10/2019                               7800 N DALLAS PKWY, STE 200
           interest                                                           PLANO, TX 75024

           State the term remaining

           List the contract number
           of any government
           contract

 2.333     State what the contract    SUPPORT SERVICES AGREEMENT              COMMUNITY HOSPITAL CONSULTING INC
           or lease is for and the                                            C/O COMMUNITY HOSPITAL CORP
           nature of the debtor’s                                             ATTN GENERAL COUNSEL
           interest                                                           7800 N DALLAS PKWY, STE 200
                                                                              PLANO, TX 75024
           State the term remaining   5/1/2021

           List the contract number
           of any government
           contract

 2.334     State what the contract    PROPOSAL TO PROVIDE COMMUNITY           COMMUNITY HOSPITAL CONSULTING
           or lease is for and the    HEALTH NEEDS ASSESSMENT                 7800 N DALLAS PARKWAY STE 200
           nature of the debtor’s
           interest
                                                                              PLANO, TX 75024
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 56 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 833 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.335     State what the contract    PROPOSAL TO PROVIDE COMMUNITY           COMMUNITY HOSPITAL CONSULTING
           or lease is for and the    HEALTH NEEDS ASSESSMENT                 C/O COMMUNITY HOSPITAL CORP
           nature of the debtor’s                                             ATTN GENERAL COUNSEL
           interest                                                           7800 N DALLAS PKWY, STE 200
                                                                              PLANO, TX 75024
           State the term remaining

           List the contract number
           of any government
           contract

 2.336     State what the contract    CONSUMER REPORT USER                    COMMUNITY HOSPITAL CORPORATION
           or lease is for and the    AGREEMENT                               ATTN TONY YBARRA, VP SUPPLY CHAIN
           nature of the debtor’s                                             5801 TENNYSON PKWY, STE 550
           interest                                                           PLANO, TX 95024

           State the term remaining

           List the contract number
           of any government
           contract

 2.337     State what the contract    INPATIENT SERVICES AGREEMENT            COMPASSIONATE CARE HOSPICE OF SOUTHEASTERN TX
           or lease is for and the                                            LLC
           nature of the debtor’s                                             ATTN CONTRACTING DEPT
           interest                                                           3854 AMERICAN WAY, STE A
                                                                              BATON ROUGE, LA 70816
           State the term remaining   9/17/2020

           List the contract number
           of any government
           contract

 2.338     State what the contract    AGREEMENT FOR PHYSICIAN LOCUM           COMPHEALTH
           or lease is for and the    TENENS COVERAGE FEES IN                 6440 S MILLROCK DR, STE 175
           nature of the debtor’s     CONFIRMATION                            SALT LAKE CITY, UT 84121
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.339     State what the contract    AMENDMENT #1 TO PHARMACY                COMPREHENSIVE PHARMACY SERVICES LLC
           or lease is for and the    SERVICE AGREEMENT DTD 10/16/2013        ATTN DON NICKLESON, CEO
           nature of the debtor’s     AMENDS AGREEMENT DTD 3/1/2013           6409 QUAIL HOLLOW RD
           interest                                                           MEMPHIS, TN 38120

           State the term remaining

           List the contract number
           of any government
           contract

 2.340     State what the contract    AMENDMENT #2 TO PHARMACY                COMPREHENSIVE PHARMACY SERVICES LLC
           or lease is for and the    SERVICE AGREEMENT DTD 4/14/2014         ATTN DON NICKLESON, CEO
           nature of the debtor’s     AMENDS AGREEMENT DTD 3/1/13             6409 QUAIL HOLLOW RD
           interest                                                           MEMPHIS, TN 38120

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 57 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 834 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.341     State what the contract    PHARMACY SERVICE AGREEMENT              COMPREHENSIVE PHARMACY SERVICES LLC
           or lease is for and the                                            ATTN DON NICKLESON, CEO
           nature of the debtor’s                                             6409 QUAIL HOLLOW RD
           interest                                                           MEMPHIS, TN 38120

           State the term remaining

           List the contract number
           of any government
           contract

 2.342     State what the contract    MIDAS DATAVISION SYSTEM                 CONDUENT CARE MANAGEMENT INC
           or lease is for and the    AGREEMENT                               F/K/A MIDASPLUS INC
           nature of the debtor’s                                             ATTN STEVE RODEN, GEN MGR
           interest                                                           4801 E BROADWAY BLVD, STE 200
                                                                              TUCSON, AZ 85711
           State the term remaining

           List the contract number
           of any government
           contract

 2.343     State what the contract    MIDAS STATIT PERFORMANCE                CONDUENT CARE MANGEMENT INC
           or lease is for and the    INDICATOR & MGMT DASHBOARD              F/K/A MIDASPLUS INC
           nature of the debtor’s     AND/OR STATIT PROFILE & REVIEW          ATTN STEVE RODEN, GENERAL MGR
           interest                   AGREEMENT                               4801 E BROADWAY BLVD, STE 200
                                                                              TUCSON, AZ 85711
           State the term remaining

           List the contract number
           of any government
           contract

 2.344     State what the contract    PRODUCT SALE AGREEMENT                  CONROE WELDING SUPPLY INC
           or lease is for and the                                            415 S FRAZIER ST
           nature of the debtor’s                                             CONROE, TX 77301
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.345     State what the contract    TRANSACTION AGREEMENT DTD               CONSTELLATION NEWENERGY - GAS DIVISION LLC
           or lease is for and the    10/30/2017                              ATTN MATTHEW RESTAINO
           nature of the debtor’s     RE: PURCHASING AGREEMENT DTD            9960 CORPORATE CAMPUS DR, STE 2000
           interest                   9/11/2006                               LOUISEVILLE, KY 40223

           State the term remaining   5/31/2021

           List the contract number
           of any government
           contract

 2.346     State what the contract    STUDYCAST BUSINESS ASSOCIATE            CORE SOUND IMAGING INC
           or lease is for and the    AGREEMENT                               7000 SIX FORKS RD #102
           nature of the debtor’s                                             RALEIGH, NC 27615
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 58 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 835 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.347     State what the contract    SOFTWARE LICENSE AND SERVICES           COREPOINT HEALTH LLC
           or lease is for and the    AGREEMENT                               ATTN PHIL GUY, CEO
           nature of the debtor’s                                             3010 GAYLORD PKWY, STE 320
           interest                                                           FRISCO, TX 75034

           State the term remaining

           List the contract number
           of any government
           contract

 2.348     State what the contract    STATEMENT OF WORK DTD 12/10/2015        COREPOINT HEALTH LLC
           or lease is for and the    CONTRACT #966                           ATTN PHIL GUY, CEO
           nature of the debtor’s                                             3010 GAYLORD PKWY, STE 320
           interest                                                           FRISCO, TX 75034

           State the term remaining

           List the contract number
           of any government
           contract

 2.349     State what the contract    COVENTRY HEALTH CARE AGREEMENT COVENTRY HEALTH CARE
           or lease is for and the                                   PO BOX 668329
           nature of the debtor’s
           interest
                                                                              CHARLOTTE, NC 28266-8329
           State the term remaining

           List the contract number
           of any government
           contract

 2.350     State what the contract    EQUIPMENT AND ACCESSORIES               COVIDIEN SALES LLC
           or lease is for and the    ROYAL-FREE LICENSE AGREEMENT            15 HAMPSHIRE ST
           nature of the debtor’s     DTD 3/20/2017                           MANSFIELD, MA 02048-1113
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.351     State what the contract    STERRAD SERVICE AGREEMENT               COVIDIEN SALES LLC/MEDTRONIC
           or lease is for and the    ADDENDUM TO CONTRACT                    15 HAMPSHIRE ST
           nature of the debtor’s     RE EQUIPMENT & ACCESSORIES              MANSFIELD, MA 02048-1113
           interest                   ROYALTY LICENSE AGREEMENT DTD
                                      3/20/2017
           State the term remaining

           List the contract number
           of any government
           contract

 2.352     State what the contract    AMENDMENT TO HEALTHCARE                 CROSS COUNTRY TRAVCORPS INC
           or lease is for and the    STAFFING AGREEMENT                      D/B/A CROSS COUNTRY STAFFING
           nature of the debtor’s                                             1970 BROADWAY #1250
           interest                                                           OAKLAND, CA 94612

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 59 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 836 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.353     State what the contract    SERVICE AGREEMENT                       CROTHALL HEALTHCARE INC
           or lease is for and the                                            ATTN LEGAL DEPT
           nature of the debtor’s                                             1500 LIBERTY RIDGE DR, STE 210
           interest                                                           WAYNE, PA 19087

           State the term remaining   11/30/2020

           List the contract number
           of any government
           contract

 2.354     State what the contract    FIRST AMENDMENT TO SERVICE              CROTHALL HEALTHCARE INC
           or lease is for and the    AGREEMENT                               ATTN WILLIAM GARGANO, DIV PRESIDENT
           nature of the debtor’s     AMENDS AGREEMENT DTD 12/1/2015          1500 LIBERTY RIDGE DR, STE 210
           interest                                                           WAYNE, PA 19087

           State the term remaining

           List the contract number
           of any government
           contract

 2.355     State what the contract    MASTER LEASE AGREEMENT #276029          CSI LEASING INC
           or lease is for and the                                            ATTN LEGAL DEPT
           nature of the debtor’s                                             9990 OLD OLIVE STREET RD, STE 101
           interest                                                           ST LOUIS, MO 63141

           State the term remaining

           List the contract number
           of any government
           contract

 2.356     State what the contract    THIRD AMENDMENT TO EQUIPMENT            CSI LEASING INC
           or lease is for and the    SCHEDULE #2 TO MASTER LEASE NO.         ATTN LEGAL DEPT
           nature of the debtor’s     276029 DTD 10/8/2013                    9990 OLD OLIVE STREET RD, STE 101
           interest                   AMENDS MASTER LEASE #276029             ST LOUIS, MO 63141

           State the term remaining

           List the contract number
           of any government
           contract

 2.357     State what the contract    EQUIPMENT SCHEDULE #3 DTD               CSI LEASING INC
           or lease is for and the    10/5/2016                               ATTN LORRAINE S CHERRICK, EVP & GEN COUNSEL
           nature of the debtor’s     RE: MASTER LEASE AGREEMENT              9990 OLD OLIVE STREET RD, STE 101
           interest                   #276029 DTD 9/14/2012                   ST LOUIS, MO 63141

           State the term remaining

           List the contract number
           of any government
           contract

 2.358     State what the contract    FIRST AMENDMENT TO EQUIPMENT            CSI LEASING INC
           or lease is for and the    SCHEDULE #1 TO MASTER LEASE NO.         ATTN LORRAINE S CHERRICK, EVP & GEN COUNSEL
           nature of the debtor’s     276029 DTD 1/16/2013                    9990 OLD OLIVE STREET RD, STE 101
           interest                   AMENDS MASTER LEASE #276029 DTD         ST LOUIS, MO 63141
                                      9/14/2012
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 60 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 837 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.359     State what the contract    FIRST AMENDMENT TO EQUIPMENT            CSI LEASING INC
           or lease is for and the    SCHEDULE #2 DTD 1/16/2013               ATTN LORRAINE S CHERRICK, EVP & GEN COUNSEL
           nature of the debtor’s     AMENDS MASTER LEASE #276029 DTD         9990 OLD OLIVE STREET RD, STE 101
           interest                   9/14/2012                               ST LOUIS, MO 63141

           State the term remaining

           List the contract number
           of any government
           contract

 2.360     State what the contract    CONTRACTS QUOTE #20181022-311RD         DATCARD SYSTEMS INC
           or lease is for and the    RE: SERVICE AGREEMENT                   ATTN LINDA JEFFUS
           nature of the debtor’s                                             7 GOODYEAR
           interest                                                           IRVINE, CA 92618

           State the term remaining   8/31/2020

           List the contract number
           of any government
           contract

 2.361     State what the contract    MAINTENANCE AGREEMENT DTD               DATCARD SYSTEMS INC
           or lease is for and the    7/23/2019                               ATTN LINDA JEFFUS
           nature of the debtor’s                                             7 GOODYEAR
           interest                                                           IRVINE, CA 92618

           State the term remaining   7/22/2020

           List the contract number
           of any government
           contract

 2.362     State what the contract    LEASE QUOTE / CONTRACT DTD              DE LAGE LANDEN FINANCIAL SERVICES INC
           or lease is for and the    5/1/2018                                1111 OLD EAGLE SCHOOL RD
           nature of the debtor’s                                             WAYNE, PA 19087
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.363     State what the contract    LEASE AGREEMENT                         DE LAGE LANDEN FINANCIAL SERVICES, INC.
           or lease is for and the                                            1111 OLD EAGLE SCHOOL RD
           nature of the debtor’s
           interest
                                                                              WAYNE, PA 19087
           State the term remaining

           List the contract number
           of any government
           contract

 2.364     State what the contract    LEASE AGREEMENT                         DE LAGE LANDEN FINANCIAL SERVICES, INC.
           or lease is for and the                                            1111 OLD EAGLE SCHOOL ROAD
           nature of the debtor’s
           interest
                                                                              WAYNE, PA 19087
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 61 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 838 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.365     State what the contract    LETTER RE: LEASE AGREEMENT NAME         DE LAGE LANDEN LEASING & TRADE FINANCE
           or lease is for and the    CHANGE                                  ATTN KIM JARRELL
           nature of the debtor’s                                             1111 OLD EAGLE SCHOOL ROAD
           interest                                                           WAYNE, PA 19087

           State the term remaining

           List the contract number
           of any government
           contract

 2.366     State what the contract    AMENDMENT                               DEAHL, TIMOTHY, MD
           or lease is for and the    AMENDS PROFESSIONAL SERVICES            260 INTERSTATE 45 S, STE B
           nature of the debtor’s     AND COLLABORATIVE CARE                  HUNTSVILLE, TX 77340
           interest                   AGREEMENT DTD 8/1/2018

           State the term remaining

           List the contract number
           of any government
           contract

 2.367     State what the contract    MEDICAL DIRECTOR AGREEMENT              DEAHL, TIMOTHY, MD
           or lease is for and the                                            260 INTERSTATE 45 S, STE B
           nature of the debtor’s                                             HUNTSVILLE, TX 77340
           interest
           State the term remaining   3/18/2020

           List the contract number
           of any government
           contract

 2.368     State what the contract    MEDICAL DIRECTOR AGREEMENT              DEAHL, TIMOTHY, MD
           or lease is for and the                                            260 INTERSTATE 45 S, STE B
           nature of the debtor’s                                             HUNTSVILLE, TX 77340
           interest
           State the term remaining   3/18/2020

           List the contract number
           of any government
           contract

 2.369     State what the contract    MEDICAL DIRECTOR AGREEMENT              DEAHL, TIMOTHY, MD
           or lease is for and the                                            260 INTERSTATE 45 S, STE B
           nature of the debtor’s                                             HUNTSVILLE, TX 77340
           interest
           State the term remaining   3/18/2020

           List the contract number
           of any government
           contract

 2.370     State what the contract    MEDICAL DIRECTOR AGREEMENT              DEAHL, TIMOTHY, MD
           or lease is for and the                                            260 INTERSTATE 45 S, STE B
           nature of the debtor’s                                             HUNTSVILLE, TX 77340
           interest
           State the term remaining   3/18/2020

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 62 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 839 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.371     State what the contract    NON-DISCLOSURE AGREEMENT                DEAHL, TIMOTHY, MD
           or lease is for and the                                            260 INTERSTATE 45 S, STE B
           nature of the debtor’s                                             HUNTSVILLE, TX 77340
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.372     State what the contract    PROFESSIONAL SERVICES AND               DEAHL, TIMOTHY, MD
           or lease is for and the    COLLABORATIVE CARE AGREEMENT            260 INTERSTATE 45 S, STE B
           nature of the debtor’s                                             HUNTSVILLE, TX 77340
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.373     State what the contract    MEDICAL DIRECTOR AGREEMENT              DESAI, KEVIN ASWIN MD
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.374     State what the contract    CLINICAL AFFILIATION AGREEMENT          DEVRY UNIVERISTY HOUSTON
           or lease is for and the                                            ATTN DR DEBORA J BUTTS
           nature of the debtor’s                                             11125 EQUITY DR
           interest                                                           HOUSR, TX 77041

           State the term remaining

           List the contract number
           of any government
           contract

 2.375     State what the contract    CLINICAL AFFILIATION AGREEMENT          DEVRY UNIVERISTY HOUSTON
           or lease is for and the                                            C/O DEVRY INC
           nature of the debtor’s                                             ATTN DEVRY LEGAL
           interest                                                           3005 HIGHLAND PKWY
                                                                              DOWNERS GROVE, IL 60515-5799
           State the term remaining

           List the contract number
           of any government
           contract

 2.376     State what the contract    AFFILIATION AGREEMENT                   DEVRY UNIVERSITY
           or lease is for and the                                            ATTN DR DEBORA J BUTTS
           nature of the debtor’s                                             11125 EQUITY DR
           interest                                                           HOUSR, TX 77041

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 63 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 840 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.377     State what the contract    ADDENDUM TO CONTRACT                    DEWALT, KATELYN
           or lease is for and the    RE: INDEPENDENT CONTRACTOR              PO BOX 335
           nature of the debtor’s     SERVICES AGREEMENT                      107 W STATION ST
           interest                                                           TRINITY, TX 75862

           State the term remaining

           List the contract number
           of any government
           contract

 2.378     State what the contract    INDEPENDENT CONTRACTOR                  DEWALT, KATELYN
           or lease is for and the    SERVICES AGREEMENT                      PO BOX 335
           nature of the debtor’s                                             107 W STATION ST
           interest                                                           TRINITY, TX 75862

           State the term remaining

           List the contract number
           of any government
           contract

 2.379     State what the contract    INDEPENDENT CONTRACTOR                  DEWALT, KATELYN
           or lease is for and the    SERVICES AGREEMENT                      PO BOX 335
           nature of the debtor’s                                             107 W STATION ST
           interest                                                           TRINITY, TX 75862

           State the term remaining

           List the contract number
           of any government
           contract

 2.380     State what the contract    INDEPENDENT CONTRACTOR                  DEWALT, KATELYN
           or lease is for and the    SERVICES AGREEMENT                      PO BOX 335
           nature of the debtor’s                                             107 W STATION ST
           interest                                                           TRINITY, TX 75862

           State the term remaining   6/1/2020

           List the contract number
           of any government
           contract

 2.381     State what the contract    INDEPENDENT CONTRACTOR                  DEWALT, KATELYN
           or lease is for and the    SERVICES AGREEMENT                      PO BOX 335
           nature of the debtor’s                                             107 W STATION ST
           interest                                                           TRINITY, TX 75862

           State the term remaining   6/1/2020

           List the contract number
           of any government
           contract

 2.382     State what the contract    BUSINESS ASSOCIATE AGREEMENT            DIALYSPA CONTRACT SERVICES LLC
           or lease is for and the    DTD 7/20/2012                           ATTN JEFF KALINA, MD
           nature of the debtor’s     RE: DIALYSPA AGREEMENT DTD              2453 S BRAESWOOD, STE 201
           interest                   7/20/2012                               HOUSTON, TX 77030

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 64 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 841 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.383     State what the contract    DIALYSIS SERVICES AGREEMENT             DIALYSPA CONTRACT SERVICES LLC
           or lease is for and the                                            ATTN JEFF KALINA, MD
           nature of the debtor’s                                             2453 S BRAESWOOD, STE 201
           interest                                                           HOUSTON, TX 77030

           State the term remaining

           List the contract number
           of any government
           contract

 2.384     State what the contract    TRANSCRIPTION SERVICES                  DIGITAL TRANSCRIPTION SERVICES INC
           or lease is for and the    AGREEMENT                               ATTN JOE JACKSON, PRESIDENT & CEO
           nature of the debtor’s                                             4100 PERIMETER CTR DR, STE 250
           interest                                                           OKLAHOMA CITY, OK 73112

           State the term remaining

           List the contract number
           of any government
           contract

 2.385     State what the contract    PHYSICIAN CREDENTIALING AND             DIRECT RADIOLOGY LLC
           or lease is for and the    PRIVILEGING AGREEMENT                   1839 N GOVERNMENT WAY, STE B
           nature of the debtor’s                                             COEUR D'ALENE, ID 83814
           interest
           State the term remaining   7/2/2020

           List the contract number
           of any government
           contract

 2.386     State what the contract    CLINICAL WOUND CARE WITH                DIVERSIFIED CLINICAL SERVICES INC
           or lease is for and the    HYPERBARIC OXYGEN THERAPY               ATTN THOMAS M CLAYTON, GENERAL COUNSEL
           nature of the debtor’s     MANAGEMENT AND SUPPORT                  5220 BELFORT RD
           interest                   SERVICES AGREEMENT                      JACKSONVILLE, FL 32256
                                      RE: CLINICAL WOUND CARE WITH
                                      HYPERBARIC OXYGEN THERAPY
                                      MANAGEMENT AND SUPPORT
                                      SERVICES AGREEMENT DTD 3/21/2008
           State the term remaining

           List the contract number
           of any government
           contract

 2.387     State what the contract    DOOR SERVICE PLAN                       DOOR CONTROL SERVICES
           or lease is for and the                                            321 VZ COUNTY ROAD 4500
           nature of the debtor’s
           interest
                                                                              BEN WHEELER, TX 75754
           State the term remaining

           List the contract number
           of any government
           contract

 2.388     State what the contract    DOOR SERVICE PLAN                       DOOR CONTROL SERVICES
           or lease is for and the                                            ATTN MIKE FISHER, SVP
           nature of the debtor’s                                             301 VAN ZANDT COUNTY RD 4500
           interest
                                                                              BEN WHEELER, TX 75754
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 65 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 842 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.389     State what the contract    FULL SERVICE WITH ANNUAL PLANNED        DOOR CONTROL SERVICES
           or lease is for and the    MAINTENANCE DOOR SERVICE PLAN           ATTN MIKE FISHER, SVP
           nature of the debtor’s     DTD 5/1/2019                            301 VAN ZANDT COUNTY RD 4500
           interest                                                           BEN WHEELER, TX 75754

           State the term remaining   5/31/2020

           List the contract number
           of any government
           contract

 2.390     State what the contract    AMENDMENT TO MASTER AGREEMENT           DRFIRST.COM INC
           or lease is for and the    AMENDS MASTER SERVICES DTD              9420 KEY WEST AVE, STE 101
           nature of the debtor’s     12/10/13                                ROCKVILLE, MD 20850
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.391     State what the contract    ADDENDUM TO MASTER AGREEMENT            DRFIRST.COM INC
           or lease is for and the    FOR PROVISION OF EPICS SERVICES         9420 KEY WEST AVE, STE 230
           nature of the debtor’s     RE: MASTER AGREEMENT DTD 12/10/13       ROCKVILLE, MD 20850
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.392     State what the contract    ADDENDUM TO MASTER AGREEMENT            DRFIRST.COM INC
           or lease is for and the    RE: MASTER AGREEMENT DTD                ATTN CONTRACTS
           nature of the debtor’s     12/10/2013                              9420 KEY WEST AVE, STE 230
           interest                                                           ROCKVILLE, MD 20850

           State the term remaining

           List the contract number
           of any government
           contract

 2.393     State what the contract    DRFIRST/HUNTSVILLE CONTRACT             DRFIRST.COM INC
           or lease is for and the    RENEWAL 2019                            ATTN CONTRACTS
           nature of the debtor’s                                             9420 KEY WEST AVE, STE 230
           interest                                                           ROCKVILLE, MD 20850

           State the term remaining

           List the contract number
           of any government
           contract

 2.394     State what the contract    MASTER AGREEMENT                        DRFIRST.COM INC
           or lease is for and the                                            ATTN CONTRACTS
           nature of the debtor’s                                             9420 KEY WEST AVE, STE 230
           interest                                                           ROCKVILLE, MD 20850

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 66 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 843 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.395     State what the contract    PURCHASE ORDER #103299                  DRFIRST.COM INC
           or lease is for and the                                            ATTN CONTRACTS
           nature of the debtor’s                                             9420 KEY WEST AVE, STE 230
           interest                                                           ROCKVILLE, MD 20850

           State the term remaining

           List the contract number
           of any government
           contract

 2.396     State what the contract    RE: DR FIRST ADDENDUM TO MASTER         DRFIRST.COM INC
           or lease is for and the    SERVICE AGREEMENT DTD 2/16/2016         ATTN CONTRACTS
           nature of the debtor’s     RE: MASTER AGREEMENT DTD 12/10/13       9420 KEY WEST AVE, STE 230
           interest                                                           ROCKVILLE, MD 20850

           State the term remaining

           List the contract number
           of any government
           contract

 2.397     State what the contract    AMENDMENT TO MASTER AGREEMENT           DRFIRST.COM INC
           or lease is for and the    AMENDS MASTER SERVICES DTD              ATTN EDWARD LEE, CAO
           nature of the debtor’s     12/10/13                                9420 KEY WEST AVE, STE 101
           interest                                                           ROCKVILLE, MD 20850

           State the term remaining   11/20/2022

           List the contract number
           of any government
           contract

 2.398     State what the contract    AMENDMENT TO THE RCOPIA AC              DRFIRST.COM INC
           or lease is for and the    SERVICE EXHIBIT                         ATTN EDWARD LEE, CAO
           nature of the debtor’s     AMENDS MASTER SERVICES                  9420 KEY WEST AVE, STE 101
           interest                   AGREEMENT DTD 12/10/13                  ROCKVILLE, MD 20850

           State the term remaining

           List the contract number
           of any government
           contract

 2.399     State what the contract    FREQUENCER RENT TO OWN                  DYMEDSO
           or lease is for and the    AGREEMENT                               2120 32ND AVENUE
           nature of the debtor’s
           interest
                                                                              MONTREAL, QC H8T 3H7
           State the term remaining                                           CANADA
           List the contract number
           of any government
           contract

 2.400     State what the contract    EBSCO PUBLISHIING LICENSE               EBSCO INDUSTRIES INC
           or lease is for and the    AGREEMENT                               PO BOX 830625
           nature of the debtor’s                                             10 ESTES STREET
           interest
                                                                              BIRMINGHAM, AL 35283
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 67 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 844 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.401     State what the contract    ADDENDUM TO CONTRACT DTD                ECOLAB INC
           or lease is for and the    8/1/2019                                ATTN BRENDA VALENTE, VP FIELD SALES HEALTHCARE
           nature of the debtor’s                                             1 ECOLAB PL
           interest                                                           ST PAUL, MN 55102

           State the term remaining

           List the contract number
           of any government
           contract

 2.402     State what the contract    INSTRUMENT REPROCESSING                 ECOLAB INC
           or lease is for and the    PRODUCTS AND SERVICES SUPPLY            ATTN BRENDA VALENTE, VP FIELD SALES HEALTHCARE
           nature of the debtor’s     AGREEMENT                               1 ECOLAB PL
           interest                                                           ST PAUL, MN 55102

           State the term remaining   8/1/2022

           List the contract number
           of any government
           contract

 2.403     State what the contract    LETTER OF COMMITMENT                    ECOLAB INC
           or lease is for and the    RE: INSTRUMENT REPROCESSING             ATTN BRENDA VALENTE, VP FIELD SALES HEALTHCARE
           nature of the debtor’s     PRODUCTS AND SERVICES                   1 ECOLAB PL
           interest                   AGREEMENT DTD 8/1/2019                  ST PAUL, MN 55102

           State the term remaining

           List the contract number
           of any government
           contract

 2.404     State what the contract    EXHIBIT C - RADIOLOGIST STATEMENT       EIKENHORST, RONALD, MD
           or lease is for and the    RE: PROFESSIONAL SERVICES
           nature of the debtor’s     AGREEMENT
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.405     State what the contract    STORAGE AGREEMENT                       EMBASSY RECORDS MANAGEMENT & STORAGE
           or lease is for and the                                            ATTN JARED SNOW
           nature of the debtor’s                                             PO BOX 5449
           interest                                                           BRYAN, TX 77805

           State the term remaining   5/22/2021

           List the contract number
           of any government
           contract

 2.406     State what the contract    ADDENDUM TO EMC - DATADOMAIN            EMC WALKER COUNTY HOSPITAL
           or lease is for and the    SUPPORT CONTRACT DTD 11/25/2014         176 SOUTH ST
           nature of the debtor’s     RE: CONTRACT DTD 7/1/14
           interest
                                                                              HOPKINTON, MA 01748-9103
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 68 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 845 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.407     State what the contract    PROGRAM AFFILIATION AGREEMENT           EMORY & HENRY COLLEGE
           or lease is for and the                                            30461 GARNAND DR
           nature of the debtor’s                                             EMORY, VA 24327
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.408     State what the contract    SPECIAL PURCHASE REQUISITION DTD ENGAGE
           or lease is for and the    2/28/2019
           nature of the debtor’s     MU3 SERVER BUILD & LOAD BALANCER
           interest                   INSTALLATION

           State the term remaining

           List the contract number
           of any government
           contract

 2.409     State what the contract    NURSE STAFFING AGREEMENT                ESP SYSTEMS LLC
           or lease is for and the                                            D/B/A MEDTEMPS
           nature of the debtor’s                                             ATTN KAYLI SMITH
           interest                                                           2500 QUANTUM LAKES DR, STE 203
                                                                              BOYNTON BEACH, FL 33426
           State the term remaining

           List the contract number
           of any government
           contract

 2.410     State what the contract    PREVENTATIVE MAINTENANCE                EVOLVE POWER GENERATION
           or lease is for and the    AGREEMENT                               10555 COSSEY RD
           nature of the debtor’s                                             HOUSTON, TX 77070
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.411     State what the contract    TERMS AND CONDITIONS                    FACILITY GATEWAY CORPORATION
           or lease is for and the                                            4916 E BROADWAY
           nature of the debtor’s
           interest
                                                                              MADISON, WI 53716
           State the term remaining

           List the contract number
           of any government
           contract

 2.412     State what the contract    TERMS AND CONDITIONS                    FACILITY GATEWAY CORPORATION
           or lease is for and the                                            ATTN SARA HULL
           nature of the debtor’s                                             4916 E BROADWAY
           interest
                                                                              MADISON, WI 53716
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 69 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 846 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.413     State what the contract    SERVICE QUOTE #SH01252019-3654          FACILITY GATEWAY CORPORATION
           or lease is for and the                                            ATTN SARA HULL
           nature of the debtor’s                                             4916 E BROADWAY
           interest                                                           MADISON, WI 53716

           State the term remaining

           List the contract number
           of any government
           contract

 2.414     State what the contract    FIRSTCARE AGREEMENT                     FIRSTCARE
           or lease is for and the                                            PO BOX 211342
           nature of the debtor’s
           interest
                                                                              EAGAN, MN 55121-2942
           State the term remaining

           List the contract number
           of any government
           contract

 2.415     State what the contract    FIRSTCARE AGREEMENT                     FIRSTCARE
           or lease is for and the                                            PO BOX 211342
           nature of the debtor’s
           interest
                                                                              EAGAN, MN 55121-2942
           State the term remaining

           List the contract number
           of any government
           contract

 2.416     State what the contract    MASTER AGREEMENT                        FISHER HEALTHCARE
           or lease is for and the                                            ATTN DEBRA FLEETWOOD, CAPITAL CONTRACTING
           nature of the debtor’s                                             MANAGER
           interest                                                           11450 COMPAY CENTER W DR, STE 570
                                                                              HOUSTON, TX 77070
           State the term remaining   2/15/2021

           List the contract number
           of any government
           contract

 2.417     State what the contract    FACILITY PARTICIPATION AGREEMENT        FISHER HEALTHCARE
           or lease is for and the    00146212                                ATTN STACEY C, DIRECTOR FINANCE
           nature of the debtor’s     RE: PURCHASING AGREEMENT DTD            999 VETERANS MEMORIAL DR
           interest                   10/1/2012                               HOUSTON, TX 77038

           State the term remaining

           List the contract number
           of any government
           contract

 2.418     State what the contract    FORTICARE / FORTIGUARD SERVICE          FORTINET, INC.
           or lease is for and the    CONTRACT                                6111 W PLANO PKWY #2100
           nature of the debtor’s
           interest
                                                                              PLANO, TX 75093
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 70 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 847 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.419     State what the contract    TRANSFER AGREEMENT                      FPACP HUNTSVILLE LLC
           or lease is for and the                                            D/B/A FOCUSED CARE AT HUNTSVILLE
           nature of the debtor’s                                             1302 NOTTINGHAM ST
           interest                                                           HUNTSVILLE, TX 77340

           State the term remaining

           List the contract number
           of any government
           contract

 2.420     State what the contract    AGREEMENT                               GE HEALTHCARE IITS USA CORP, A GE HEALTHCARE
           or lease is for and the                                            BUSINESS
           nature of the debtor’s                                             40 IDX DRIVE
           interest
           State the term remaining                                           WOUTH BURLINGTON, VT 05040
           List the contract number
           of any government
           contract

 2.421     State what the contract    AGREEMENT                               GE HEALTHCARE IITS USA CORP, A GE HEALTHCARE
           or lease is for and the                                            BUSINESS
           nature of the debtor’s                                             ATTN JOANNE L BROOKS
           interest                                                           15724 COLLECTIONS CTR DR

           State the term remaining                                           CHICAGO, IL 60693
           List the contract number
           of any government
           contract

 2.422     State what the contract    AGREEMENT                               GE HEALTHCARE
           or lease is for and the                                            3000 N GRANDVIEW BLVD
           nature of the debtor’s
           interest
                                                                              WAUKESHA, WI 53188
           State the term remaining

           List the contract number
           of any government
           contract

 2.423     State what the contract    GE HEALTHCARE SOFTWARE SUPPORT GE HEALTHCARE
           or lease is for and the    AGREEMENT                      3000 N GRANDVIEW BLVD
           nature of the debtor’s
           interest
                                                                              WAUKESHA, WI 53188
           State the term remaining

           List the contract number
           of any government
           contract

 2.424     State what the contract    AGREEMENT                               GE HEALTHCARE
           or lease is for and the                                            ATTN GENERAL COUNSEL
           nature of the debtor’s                                             9900 INNOVATION DR
           interest
                                                                              WAUWATOSA, WI 53226
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 71 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 848 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.425     State what the contract    GE HEALTHCARE SOFTWARE SUPPORT GE HEALTHCARE
           or lease is for and the    AGREEMENT                      ATTN GENERAL COUNSEL
           nature of the debtor’s                                    9900 INNOVATION DR
           interest
                                                                              WAUWATOSA, WI 53226
           State the term remaining

           List the contract number
           of any government
           contract

 2.426     State what the contract    TRADE-IN ADDENDUM TO GE                 GE HEALTHCARE
           or lease is for and the    HEALTHCARE QUESTION                     ATTN JOSHUA TOWLE
           nature of the debtor’s                                             6200 W TOWER AVE
           interest                                                           MILWAUKEE, WI 53223

           State the term remaining

           List the contract number
           of any government
           contract

 2.427     State what the contract    EARLY BUY-OUT OPTION ADDENDUM           GE HFS LLC
           or lease is for and the    TO LEASE AGREEMENT DATED AS OF          ATTN DEKIRA WEDDLE
           nature of the debtor’s     SEPTEMBER 3, 2019                       9900 INNOVATION DR
           interest                   RE: LEASE AGREEMENT DTD 9/3/2019        WAUWATOSA, WI 53226

           State the term remaining

           List the contract number
           of any government
           contract

 2.428     State what the contract    LEASE AGREEMENT DTD 9/3/2019            GE HFS LLC
           or lease is for and the                                            ATTN DEKIRA WEDDLE
           nature of the debtor’s                                             9900 INNOVATION DR
           interest                                                           WAUWATOSA, WI 53226

           State the term remaining

           List the contract number
           of any government
           contract

 2.429     State what the contract    GPO AGREEMENT #PR11-C130175 DTD         GE MEDICAL SYSTEMS INFORMATION TECHNOLOGIES INC
           or lease is for and the    2/13/2019                               C/O GE HEALTHCARE
           nature of the debtor’s                                             ATTN GENERAL COUNSEL
           interest                                                           9900 INNOVATION DR
                                                                              WAUWATOSA, WI 53226
           State the term remaining

           List the contract number
           of any government
           contract

 2.430     State what the contract    GPO AGREEMENT #PR11-C130175 DTD         GE MEDICAL SYSTEMS INFORMATION TECHNOLOGIES INC
           or lease is for and the    2/13/2019                               C/O GE HEALTHCARE
           nature of the debtor’s                                             ATTN MICHELLE KING, PROD SALES SPECIALIST
           interest                                                           4313 E COTTON CENTER BLVD #100
                                                                              PHOENIX, AZ 85040
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 72 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 849 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.431     State what the contract    PROGRAM AFFILIATION AGREEMENT           GEORGE WASHINGTON UNIVERSITY, THE
           or lease is for and the                                            C/O GW SCHOOL OF NURSING
           nature of the debtor’s                                             ATTN CAROL FRITZ BRAUNGARD, DIRECTOR
           interest                                                           1919 PENNSYLVANIA AVE NW, STE 500
                                                                              WASHINGTON, DC 20006
           State the term remaining   8/28/2022

           List the contract number
           of any government
           contract

 2.432     State what the contract    PROGRAM AFFILIATION AGREEMENT           GEORGE WASHINGTON UNIVERSITY, THE
           or lease is for and the                                            C/O GW SCHOOL OF NURSING
           nature of the debtor’s                                             ATTN COLLEEN KENNEDY, CLINICAL PLACEMENT
           interest                                                           COORDINATOR
                                                                              1919 PENNSYLVANIA AVE NW, STE 500
           State the term remaining   8/28/2022                               WASHINGTON, DC 20006
           List the contract number
           of any government
           contract

 2.433     State what the contract    PROGRAM AFFILIATION AGREEMENT           GEORGE WASHINGTON UNIVERSITY, THE
           or lease is for and the                                            C/O GW SCHOOL OF NURSING
           nature of the debtor’s                                             ATTN ELLEN REILLEY FARRELL, PROGRAM DIRECTOR
           interest                                                           1919 PENNSYLVANIA AVE NW, STE 500
                                                                              WASHINGTON, DC 20006
           State the term remaining   8/28/2022

           List the contract number
           of any government
           contract

 2.434     State what the contract    PROGRAM AFFILIATION AGREEMENT           GEORGE WASHINGTON UNIVERSITY, THE
           or lease is for and the                                            C/O GW SCHOOL OF NURSING
           nature of the debtor’s                                             ATTN KATE DRISCOLL MILLIARAKIS, PHD, ASSOC
           interest                                                           PROFESSOR
                                                                              1919 PENNSYLVANIA AVE NW, STE 500
           State the term remaining   8/28/2022                               WASHINGTON, DC 20006
           List the contract number
           of any government
           contract

 2.435     State what the contract    RENEWAL                                 GETINGE USA SALES, LLC
           or lease is for and the                                            45 BARBOUR POND DRIVE
           nature of the debtor’s
           interest
                                                                              WAYNE, NJ 07470
           State the term remaining

           List the contract number
           of any government
           contract

 2.436     State what the contract    RENEWAL                                 GETINGE USA SALES, LLC
           or lease is for and the                                            ATTN CHRIS SCHULTE
           nature of the debtor’s                                             45 BARBOUR POND DR
           interest
                                                                              WAYNE, NJ 07470
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 73 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 850 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.437     State what the contract    MASTER SERVICES AGREEMENT               GLOBAL COMPLIANCE SERVICES INC
           or lease is for and the                                            ATTN GENERAL COUNSEL
           nature of the debtor’s                                             13950 BALLANTYNE CORPORATE PL
           interest                                                           CHARLOTTE, NC 28277

           State the term remaining

           List the contract number
           of any government
           contract

 2.438     State what the contract    SERVICES AGREEMENT                      GREATER HOUSTON ECHOCARDIOGRAPHY MGMT LLC
           or lease is for and the                                            ATTN MARLO ALONZO
           nature of the debtor’s                                             PO BOX 70951
           interest                                                           HOUSTON, TX 77270

           State the term remaining

           List the contract number
           of any government
           contract

 2.439     State what the contract    PARTICIPATION AGREEMENT                 GREATER HOUSTON HEALTHCONNECT
           or lease is for and the                                            ATTN PHIL BECKETT, PHD, ACTING PRESIDENT & CEO
           nature of the debtor’s                                             1213 HERMANN DR, STE 135
           interest                                                           HOUSTON, TX 77004

           State the term remaining

           List the contract number
           of any government
           contract

 2.440     State what the contract    ENGAGEMENT AGREEMENT DTD                GREENMAR REIMBURSEMENT LLC
           or lease is for and the    12/4/2017                               D/B/A HEALTHCARE REIMBURSEMENT PARTNERS LLC
           nature of the debtor’s                                             10029 BELT LINE RD, STE 130
           interest                                                           DALLAS, TX 75254

           State the term remaining

           List the contract number
           of any government
           contract

 2.441     State what the contract    ENGAGEMENT AGREEMENT DTD                GREENMAR REIMBURSEMENT LLC
           or lease is for and the    12/4/2017                               D/B/A HEALTHCARE REIMBURSEMENT PARTNERS LLC
           nature of the debtor’s                                             6029 BELT LINE RD, STE 130
           interest                                                           DALLAS, TX 75254

           State the term remaining

           List the contract number
           of any government
           contract

 2.442     State what the contract    ENGAGEMENT AGREEMENT DTD                GREENMAR REIMBURSEMENT LLC
           or lease is for and the    3/6/2018                                D/B/A HEALTHCARE REIMBURSEMENT PARTNERS LLC
           nature of the debtor’s                                             6029 BELT LINE RD, STE 130
           interest                                                           DALLAS, TX 75254

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 74 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 851 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.443     State what the contract    MASTER AGREEMENT                        GULF COAST REGIONAL BLOOD CENTER
           or lease is for and the                                            ATTN BRIAN G GANNON, PRESIDENT & CEO
           nature of the debtor’s                                             1400 LA CONCHA LN
           interest                                                           HOUSTON, TX 77054-1802

           State the term remaining

           List the contract number
           of any government
           contract

 2.444     State what the contract    CLINICAL WOUND CARE WITH                HEALOGICS WOUND CARE & HYPERBARIC SERVICES INC
           or lease is for and the    HYPERBARIC OXYGEN THERAPY               ATTN CEO
           nature of the debtor’s     MANAGEMENT AND SUPPORT                  5220 BELFORT RD, STE 130
           interest                   SERVICES AGREEMENT                      JACKSONVILLE, FL 32256
                                      RE: CLINICAL WOUND CARE WITH
                                      HYPERBARIC OXYGEN THERAPY
                                      MANAGEMENT AND SUPPORT
                                      SERVICES AGREEMENT DTD 3/21/2008
           State the term remaining

           List the contract number
           of any government
           contract

 2.445     State what the contract    AMENDMENT TO CLINICAL WOUND             HEALOGICS WOUND CARE & HYPERBARIC SERVICES INC
           or lease is for and the    CARE WITH HYPERBARIC OXYGEN             ATTN LEGAL DEPT
           nature of the debtor’s     THERAPY MANAGEMENT AND                  5220 BELFORT RD, STE 130
           interest                   SUPPORT SERVICES AGREEMENT              JACKSONVILLE, FL 32256
                                      RE: CLINICAL WOUND CARE WITH
                                      HYPERBARIC OXYGEN THERAPY
                                      MANAGEMENT AND SUPPORT
                                      SERVICES AGREEMENT DTD 5/26/2019
           State the term remaining

           List the contract number
           of any government
           contract

 2.446     State what the contract    CLINICAL WOUND CARE WITH                HEALOGICS WOUND CARE & HYPERBARIC SERVICES INC
           or lease is for and the    HYPERBARIC OXYGEN THERAPY               ATTN LEGAL DEPT
           nature of the debtor’s     MANAGEMENT AND SUPPORT                  5220 BELFORT RD, STE 130
           interest                   SERVICES AGREEMENT                      JACKSONVILLE, FL 32256
                                      RE: CLINICAL WOUND CARE WITH
                                      HYPERBARIC OXYGEN THERAPY
                                      MANAGEMENT AND SUPPORT
                                      SERVICES AGREEMENT DTD 3/21/2008
           State the term remaining

           List the contract number
           of any government
           contract

 2.447     State what the contract    BUSINESS ASSOCIATE AGREEMENT            HEALTHCARE REIMBURSEMENT PARTNERS LLC
           or lease is for and the                                            C/O GREENMAR REIMBURSEMENT LLC
           nature of the debtor’s                                             10029 BELT LINE RD, STE 130
           interest                                                           DALLAS, TX 75254

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 75 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 852 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.448     State what the contract    BUSINESS ASSOCIATE AGREEMENT            HEALTHCARE REIMBURSEMENT PARTNERS LLC
           or lease is for and the                                            C/O GREENMAR REIMBURSEMENT LLC
           nature of the debtor’s                                             10029 BELT LINE RD, STE 130
           interest                                                           DALLAS, TX 75254

           State the term remaining

           List the contract number
           of any government
           contract

 2.449     State what the contract    ADDENDUM TO VENDOR CONTRACT             HEALTHCARE STAFFING, INC
           or lease is for and the                                            FILE 54318
           nature of the debtor’s
           interest
                                                                              LOS ANGELES, CA 90074-4318
           State the term remaining

           List the contract number
           of any government
           contract

 2.450     State what the contract    CONTRACT RENEWAL AGREEMENT              HEALTHCARESOURCE HR INC
           or lease is for and the    DTD 1/23/2019                           ATTN AARON NOBLET, CORPORATE CONTROLLER
           nature of the debtor’s     RE: POSITION MANAGER AGREEMENT          100 SYLVAN RD STE 100
           interest                   DTD 3/29/2013                           WOBURN, MA 01801

           State the term remaining   3/28/2020

           List the contract number
           of any government
           contract

 2.451     State what the contract    CONTRACT RENEWAL AGREEMENT              HEALTHCARESOURCE HR INC
           or lease is for and the    DTD 1/23/2019                           ATTN AARON NOBLET, CORPORATE CONTROLLER
           nature of the debtor’s     AMENDS POSITION MANAGER                 100 SYLVAN RD STE 100
           interest                   AGREEMENT DTD 3/15/2013                 WOBURN, MA 01801

           State the term remaining   3/14/2020

           List the contract number
           of any government
           contract

 2.452     State what the contract    HEALTHCARESOURCE COURSEWARE             HEALTHCARESOURCE HR INC
           or lease is for and the    SALES ORDER FORM                        ATTN AARON NOBLET, CORPORATE CONTROLLER
           nature of the debtor’s     RE: COURSEWARE MASTER SERVICES          100 SYLVAN RD STE 100
           interest                   AGREEMENT                               WOBURN, MA 01801

           State the term remaining

           List the contract number
           of any government
           contract

 2.453     State what the contract    HEALTHCARESOURCE POSITION               HEALTHCARESOURCE HR INC
           or lease is for and the    MANAGER AGREEMENT                       ATTN BRYCE CHICOYNE, CFO
           nature of the debtor’s                                             400 TRADE CTR, STE 3900
           interest                                                           WOBURN, MA 01801

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 76 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 853 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.454     State what the contract    INTERNET MASTER SUBSCRIPTION            HEALTHCARESOURCE HR INC
           or lease is for and the    AGREEMENT                               ATTN LEGAL DEPT
           nature of the debtor’s                                             100 SYLVAN RD STE 100
           interest                                                           WOBURN, MA 01801

           State the term remaining

           List the contract number
           of any government
           contract

 2.455     State what the contract    HEALTHCARESOURCE POSITION               HEALTHCARESOURCE HR INC
           or lease is for and the    MANAGER AGREEMENT                       ATTN LEGAL DEPT
           nature of the debtor’s                                             400 TRADE CTR, STE 3900
           interest                                                           WOBURN, MA 01801

           State the term remaining

           List the contract number
           of any government
           contract

 2.456     State what the contract    AGREEMENT                               HEALTHCARESOURCE, INC
           or lease is for and the                                            100 SYLVAN RD, STE 100
           nature of the debtor’s
           interest
                                                                              WOBURN, MA 01801
           State the term remaining

           List the contract number
           of any government
           contract

 2.457     State what the contract    AGREEMENT                               HEALTHCARESOURCE, INC
           or lease is for and the                                            ATTN BRYCE CHICOYNE, CFO
           nature of the debtor’s                                             400 TRADE CTR, STE 3900
           interest
                                                                              WOBURN, MA 01801
           State the term remaining

           List the contract number
           of any government
           contract

 2.458     State what the contract    AMENDMENT TO PRICING AGREEMENT          HEALTHTRUST PURCHASING GROUP LP
           or lease is for and the    DATED JANUARY 15TH, 2014 AMONG          ATTN CHIEF LEGAL OFFICER
           nature of the debtor’s     HEALTHTRUST PURCHASING GROUP,           155 FRANKLIN RD, STE 400
           interest                   LP, HUNTSVILLE MEMORIAL HOSPITAL        BRENTWOOD, TN 37027
                                      AND BOSTON SCIENTIFIC
                                      AMENDS AGREEMENT DTD 1/15/2014
           State the term remaining

           List the contract number
           of any government
           contract

 2.459     State what the contract    GPO AFFILIATION CERTIFICATE AND         HEALTHTRUST PURCHASING GROUP LP
           or lease is for and the    PARTICIPATION AGREEMENT                 ATTN CHIEF LEGAL OFFICER
           nature of the debtor’s     AMENDMENT                               155 FRANKLIN RD, STE 400
           interest                   AMENDS PARTICIPATION AGREEMENT          BRENTWOOD, TN 37027
                                      DTD 4/1/2010
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 77 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 854 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.460     State what the contract    MASTER SERVICE AGREEMENT                HEALTHTRUST PURCHASING GROUP LP
           or lease is for and the    #HEALTHTRUST 2621 E-1                   ATTN CHIEF LEGAL OFFICER
           nature of the debtor’s                                             155 FRANKLIN RD, STE 400
           interest                                                           BRENTWOOD, TN 37027

           State the term remaining

           List the contract number
           of any government
           contract

 2.461     State what the contract    MASTER SERVICE AGREEMENT                HEALTHTRUST PURCHASING GROUP LP
           or lease is for and the    #HEALTHTRUST 2621 E-3B                  ATTN CHIEF LEGAL OFFICER
           nature of the debtor’s                                             155 FRANKLIN RD, STE 400
           interest                                                           BRENTWOOD, TN 37027

           State the term remaining   11/1/2020

           List the contract number
           of any government
           contract

 2.462     State what the contract    MASTER SERVICE AGREEMENT                HEALTHTRUST PURCHASING GROUP LP
           or lease is for and the    #HEALTHTRUST 2621 EX C-1                ATTN CHIEF LEGAL OFFICER
           nature of the debtor’s                                             155 FRANKLIN RD, STE 400
           interest                                                           BRENTWOOD, TN 37027

           State the term remaining   11/1/2024

           List the contract number
           of any government
           contract

 2.463     State what the contract    MASTER SERVICE AGREEMENT                HEALTHTRUST PURCHASING GROUP LP
           or lease is for and the    #HEALTHTRUST 2621 EX C-2                ATTN CHIEF LEGAL OFFICER
           nature of the debtor’s                                             155 FRANKLIN RD, STE 400
           interest                                                           BRENTWOOD, TN 37027

           State the term remaining   11/1/2024

           List the contract number
           of any government
           contract

 2.464     State what the contract    PARTICIPATION AGREEMENT                 HEALTHTRUST PURCHASING GROUP LP
           or lease is for and the                                            ATTN CHIEF LEGAL OFFICER
           nature of the debtor’s                                             155 FRANKLIN RD, STE 400
           interest                                                           BRENTWOOD, TN 37027

           State the term remaining

           List the contract number
           of any government
           contract

 2.465     State what the contract    PARTICIPATION AGREEMENT                 HEALTHTRUST PURCHASING GROUP LP
           or lease is for and the                                            ATTN CHIEF LEGAL OFFICER
           nature of the debtor’s                                             155 FRANKLIN RD, STE 400
           interest                                                           BRENTWOOD, TN 37027

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 78 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 855 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.466     State what the contract    PURCHASING AGREEMENT                    HEALTHTRUST PURCHASING GROUP LP
           or lease is for and the                                            ATTN VP - DESIGN, CONST, EQUIPMENT & ENGINEERING
           nature of the debtor’s                                             1 PARK PLAZA, BLG II-3E
           interest                                                           NASHVILLE, TN 37203

           State the term remaining

           List the contract number
           of any government
           contract

 2.467     State what the contract    AMENDMENT TO PRICING                    HEALTHTRUST PURCHASING GROUP LP
           or lease is for and the    AGREMEMENT DTD 9/1/2016                 ATTN VP, CONTRACTING & ACQUISITION MGT
           nature of the debtor’s     AMENDS HPG PURCHASING                   155 FRANKLIN RD, STE 400
           interest                   AGREEMENT #S 3037 3041 3310 3322        BRENTWOOD, TN 37027

           State the term remaining

           List the contract number
           of any government
           contract

 2.468     State what the contract    PRICING AGREEMENT                       HEALTHTRUST PURCHASING GROUP LP
           or lease is for and the    RE: HPG AGREEMENT #S 3037 3041          ATTN VP, CONTRACTING & ACQUISITION MGT
           nature of the debtor’s     3310 3322                               155 FRANKLIN RD, STE 400
           interest                                                           BRENTWOOD, TN 37027

           State the term remaining

           List the contract number
           of any government
           contract

 2.469     State what the contract    AMENDMENT TO RENTAL AGREEMENT           HEALTHTRUST PURCHASING GROUP
           or lease is for and the    AND SUPPORT AGREEMENT                   ATTN CHIEF LEGAL OFFICER
           nature of the debtor’s                                             155 FRANKLIN RD, STE 400
           interest
                                                                              BRENTWOOD, TN 37027
           State the term remaining

           List the contract number
           of any government
           contract

 2.470     State what the contract    AMENDMENT TO RENTAL AGREEMENT           HEALTHTRUST PURCHASING GROUP
           or lease is for and the    AND SUPPORT AGREEMENT                   LANGUAGE SERVICES ASSOCIATES INC
           nature of the debtor’s                                             ATTN ERIC HOPE, MANAGER
           interest                                                           455 BUSINESS CENTER DR, STE 100
                                                                              HORSHAM, PA 19044
           State the term remaining

           List the contract number
           of any government
           contract

 2.471     State what the contract    ADDENDUM TO CONTRACT DTD 9/25/19        HELPING HANDS NURSING AGENCY
           or lease is for and the    RE: AGREEMENT FOR NURSE                 ATTN MAUREEN BIDWELL, RN, BSN
           nature of the debtor’s     STAFFING DTD 9/25/2019                  PO BOX 297
           interest                                                           JASPER, TX 75951

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 79 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 856 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.472     State what the contract    AGREEMENT FOR NURSE STAFFING            HELPING HANDS NURSING AGENCY
           or lease is for and the    BETWEEN WALKER COUNTY HOSPITAL          ATTN MAUREEN BIDWELL, RN, BSN
           nature of the debtor’s     CORPORATION D/B/A HUNTSVILLE            PO BOX 297
           interest                   MEMORIAL HOSPITAL AND HELPING           JASPER, TX 75951
                                      HANDS NURSING AGENCY
           State the term remaining   9/25/2021

           List the contract number
           of any government
           contract

 2.473     State what the contract    BUSINESS ASSOCIATE AGREEMENT            HELPING HANDS NURSING AGENCY
           or lease is for and the                                            ATTN MAUREEN BIDWELL, RN, BSN
           nature of the debtor’s                                             PO BOX 297
           interest                                                           JASPER, TX 75951

           State the term remaining

           List the contract number
           of any government
           contract

 2.474     State what the contract    PURCHASE ORDER # 104195 DTD             HITACHI MEDICAL SYSTEMS AMERICA INC
           or lease is for and the    1/10/2017                               1959 SUMMIT COMMERCE PARK
           nature of the debtor’s                                             TWINSBURG, OH 44087-2371
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.475     State what the contract    SERVICE MAINTENANCE AGREEMENT           HITACHI MEDICAL SYSTEMS AMERICA INC
           or lease is for and the    DTD 10/18/2011                          1959 SUMMIT COMMERCE PARK
           nature of the debtor’s     QUOTATION #GO1543S                      TWINSBURG, OH 44087-2371
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.476     State what the contract    NON-DISCLOSURE AGREEMENT                HMH PHYSICIAN ORGANIZATION
           or lease is for and the                                            110 MEMORIAL HOSPITAL DR
           nature of the debtor’s
           interest
                                                                              HUNTSVILLE, TX 77340
           State the term remaining

           List the contract number
           of any government
           contract

 2.477     State what the contract    SUBLEASE AGREEMENT DTD 2/14/2017        HMH PHYSICIAN ORGANIZATION
           or lease is for and the                                            110 MEMORIAL HOSPITAL DR
           nature of the debtor’s                                             HUNTSVILLE, TX 77340
           interest
           State the term remaining   2/14/2020

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 80 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 857 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.478     State what the contract    NON-DISCLOSURE AGREEMENT                HMH PHYSICIAN ORGANIZATION
           or lease is for and the                                            ATTN PRESIDENT
           nature of the debtor’s                                             3000 INTERSTATE 45
           interest
                                                                              HUNTSVILLE, TX 77340
           State the term remaining

           List the contract number
           of any government
           contract

 2.479     State what the contract    MANAGEMENT AGREEMENT                    HMH PHYSICIAN ORGANIZATION
           or lease is for and the                                            ATTN PRESIDENT
           nature of the debtor’s                                             3000 INTERSTATE 45
           interest                                                           HUNTSVILLE, TX 77340

           State the term remaining

           List the contract number
           of any government
           contract

 2.480     State what the contract    COMMERCIAL TERMS-HOBART CARE            HOBART CARE
           or lease is for and the    M-F UNLIMITED
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.481     State what the contract    HOBART SERVICE & INSTALLATION           HOBART CARE
           or lease is for and the    TERMS AND CONDITIONS
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.482     State what the contract    ADDENDUM TO CONTRACT                    HOLOGIC INC
           or lease is for and the    RE: SERVICE AGREEMENT #Q-05307          ATTN MICHAEL TOTO, ASSOC PROD DIR
           nature of the debtor’s                                             36 APPLE RIDGE RD
           interest                                                           DANBURY, CT 06810

           State the term remaining

           List the contract number
           of any government
           contract

 2.483     State what the contract    B&SH MAINTENANCE & REPAIR               HOLOGIC INC
           or lease is for and the    SERVICE TERMS                           ATTN MICHAEL TOTO, ASSOC PROD DIR
           nature of the debtor’s     RE: SERVICE QUOTE #Q-122721 DTD         36 APPLE RIDGE RD
           interest                   4/3/2019                                DANBURY, CT 06810

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 81 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 858 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.484     State what the contract    LETTER RE: DIGITALNOW AND DICOM     HOLOGIC INC
           or lease is for and the    6000 PRODUCT END OF LIFE DTD 8/2019 ATTN MICHAEL TOTO, ASSOC PROD DIR
           nature of the debtor’s     DISCONTINUE PRODUCT LINE LETTER     36 APPLE RIDGE RD
           interest                                                       DANBURY, CT 06810

           State the term remaining

           List the contract number
           of any government
           contract

 2.485     State what the contract    SERVICE QUOTE #Q-122721 DTD             HOLOGIC INC
           or lease is for and the    4/3/2019                                ATTN MICHAEL TOTO, ASSOC PROD DIR
           nature of the debtor’s                                             36 APPLE RIDGE RD
           interest                                                           DANBURY, CT 06810

           State the term remaining

           List the contract number
           of any government
           contract

 2.486     State what the contract    DISPOSABLES AGREEMENT FOR               HOLOGIC LP
           or lease is for and the    HEALTHTRUST MEMBERS                     250 CAMPUS DR
           nature of the debtor’s     RE: PURCHASING AGREEMENT DTD            MARLBOROUGH, MA 01752
           interest                   4/1/2015

           State the term remaining

           List the contract number
           of any government
           contract

 2.487     State what the contract    HOLOGIC NOVASURE UNIT            HOLOGIC LP
           or lease is for and the    AGREEMENT ADDENDUM DTD 6/20/2016 250 CAMPUS DR
           nature of the debtor’s     RE: HOLOGIC NOVASURE UNIT        MARLBOROUGH, MA 01752
           interest                   AGREEMENT DTD 7/2016

           State the term remaining

           List the contract number
           of any government
           contract

 2.488     State what the contract    AMENDMENT TO HOSPITALIST                HOSPITAL DOCS PA
           or lease is for and the    PROFESSIONAL SERVICES                   ATTN ALI AKBAR BHURIWALA, MD, PRESIDENT
           nature of the debtor’s     AGREEMENT                               PO BOX 946
           interest                   AMENDS HOSPITAL AGREEMENT DTD           MONTGOMERY, TX 77356
                                      5/24/2014
           State the term remaining

           List the contract number
           of any government
           contract

 2.489     State what the contract    HOSPITALIST PROFESSIONAL                HOSPITAL DOCS PA
           or lease is for and the    SERVICES AGREEMENT                      ATTN ALI AKBAR BHURIWALA, MD, PRESIDENT
           nature of the debtor’s                                             PO BOX 946
           interest                                                           MONTGOMERY, TX 77356

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 82 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 859 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.490     State what the contract    HOSPITALIST PROFESSIONAL                HOSPITAL DOCS PA
           or lease is for and the    SERVICES AGREEMENT                      ATTN MUJTABA ALI KHAN, MD
           nature of the debtor’s                                             PO BOX 946
           interest                                                           MONTGOMERY, TX 77356

           State the term remaining

           List the contract number
           of any government
           contract

 2.491     State what the contract    HOSPITALIST PROFESSIONAL                HOSPITAL DOCS PA
           or lease is for and the    SERVICES AGREEMENT                      C/O FISHER & ASSOCIATES, ATTORNEYS AT LAW
           nature of the debtor’s                                             ATTN BENNETT G FISHER
           interest                                                           1800 TWO HOUSTON CTR, 909 FANNIN ST
                                                                              HOUSTON, TX 77010
           State the term remaining

           List the contract number
           of any government
           contract

 2.492     State what the contract    ADDENDUM TO VENDOR CONTRACT             HOSPITAL HOUSEKEEPING SYSTEMS LLC
           or lease is for and the    AMENDS HOUSEKEEPING                     ATTN CEO
           nature of the debtor’s     MANAGEMENT AND SERVICES                 216 E 4TH ST
           interest                   AGREEMENT DTD 12/2/2012                 AUSTIN, TX 78701

           State the term remaining

           List the contract number
           of any government
           contract

 2.493     State what the contract    HOUSEKEEPING MANAGEMENT AND             HOSPITAL HOUSEKEEPING SYSTEMS LLC
           or lease is for and the    SERVICES AGREEMENT                      ATTN CEO
           nature of the debtor’s                                             216 E 4TH ST
           interest                                                           AUSTIN, TX 78701

           State the term remaining

           List the contract number
           of any government
           contract

 2.494     State what the contract    1ST ADDENDUM TO HOUSEKEEPING            HOSPITAL HOUSEKEEPING SYSTEMS LLC
           or lease is for and the    MANAGEMENT AND SERVICES                 ATTN SCOTT ALEXANDER
           nature of the debtor’s     AGREEMENT DTD 12/2/2012                 216 E 4TH ST
           interest                   RE: HOUSEKEEPING MANAGEMENT             AUSTIN, TX 78701
                                      AND SERVICES AGREEMENT DTD
                                      12/2/2012
           State the term remaining

           List the contract number
           of any government
           contract

 2.495     State what the contract    HOUSEKEEPING MANAGEMENT AND             HOSPITAL HOUSEKEEPING SYSTEMS LLC
           or lease is for and the    SERVICES AGREEMENT ADDENDUM             ATTN SCOTT ALEXANDER
           nature of the debtor’s     2ND ADDENDUM DTD 12/2/12                216 E 4TH ST
           interest                                                           AUSTIN, TX 78701

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 83 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 860 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.496     State what the contract    SECOND ADDENDUM TO                      HOSPITAL HOUSEKEEPING SYSTEMS LLC
           or lease is for and the    HOUSEKEEPING MANAGEMENT AND             ATTN SCOTT ALEXANDER
           nature of the debtor’s     SERVICES AGREEMENT                      216 E 4TH ST
           interest                   AMENDS HOUSEKEEPING                     AUSTIN, TX 78701
                                      MANAGEMENT AND SERVICES
                                      AGREEMENT DTD 12/2/2012
           State the term remaining

           List the contract number
           of any government
           contract

 2.497     State what the contract    THIRD ADDENDUM TO HOUSEKEEPING          HOSPITAL HOUSEKEEPING SYSTEMS LLC
           or lease is for and the    MANAGEMENT AND SERVICES                 ATTN SCOTT ALEXANDER
           nature of the debtor’s     AGREEMENT                               216 E 4TH ST
           interest                   AMENDS HOUSEKEEPING                     AUSTIN, TX 78701
                                      MANAGEMENT AND SERVICES
                                      AGREEMENT DTD 12/2/2012
           State the term remaining

           List the contract number
           of any government
           contract

 2.498     State what the contract    CLOUD SERVICES AGREEMENT                HOSPITAL HOUSEKEEPING SYSTEMS LLC
           or lease is for and the                                            ATTN STEVE JOURDAN, CEO BEDWATCH
           nature of the debtor’s                                             216 E 4TH ST
           interest                                                           AUSTIN, TX 78701

           State the term remaining

           List the contract number
           of any government
           contract

 2.499     State what the contract    HOUSTON ISD WORKMANS COMP               HOUSTON ISD WORKMANS COMP
           or lease is for and the    AGREEMENT                               PO BOX 6794
           nature of the debtor’s
           interest
                                                                              METAIRIE, LA 70009-6794
           State the term remaining

           List the contract number
           of any government
           contract

 2.500     State what the contract    REVENUE SERVICES AGREEMENT              HSS SYSTEMS LLC
           or lease is for and the                                            ATTN ERIC WARD, VP
           nature of the debtor’s                                             6640 CAROTHERS PKWY STE 500
           interest                                                           FRANKLIN, TN 37067

           State the term remaining

           List the contract number
           of any government
           contract

 2.501     State what the contract    THIRD AMENDMENT TO REVENUE              HSS SYSTEMS LLC
           or lease is for and the    CYCLE SERVICES AGREEMENT                ATTN ERIC WARD, VP
           nature of the debtor’s     RE: REVENUE CYCLE SERVICES              6640 CAROTHERS PKWY STE 500
           interest                   AGREEMENT DTD 1/7/2013                  FRANKLIN, TN 37067

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 84 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 861 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.502     State what the contract    FIRST AMENDMENT TO REVENUE              HSS SYSTEMS LLC
           or lease is for and the    SERVICES AGREEMENT                      ATTN SENIOR COUNSEL
           nature of the debtor’s     AMENDS REVENUE SERVICES                 6640 CAROTHERS PKWY STE 500
           interest                   AGREEMENT DTD 1/7/2013                  FRANKLIN, TN 37067

           State the term remaining

           List the contract number
           of any government
           contract

 2.503     State what the contract    REVENUE SERVICES AGREEMENT              HSS SYSTEMS LLC
           or lease is for and the                                            ATTN SENIOR COUNSEL
           nature of the debtor’s                                             6640 CAROTHERS PKWY STE 500
           interest                                                           FRANKLIN, TN 37067

           State the term remaining

           List the contract number
           of any government
           contract

 2.504     State what the contract    HUMANA AND HUMANA CARECHOICE            HUMANA AND HUMANA CARECHOICE NETWORK
           or lease is for and the    NETWORK AGREEMENT                       PO BOX 14601
           nature of the debtor’s
           interest
                                                                              LEXINGTON, KY 40512-4601
           State the term remaining

           List the contract number
           of any government
           contract

 2.505     State what the contract    HUMANA AND HUMANA CARECHOICE            HUMANA AND HUMANA CARECHOICE NETWORK
           or lease is for and the    NETWORK AGREEMENT                       PO BOX 14702
           nature of the debtor’s
           interest
                                                                              LEXINGTON, KY 40512-4702
           State the term remaining

           List the contract number
           of any government
           contract

 2.506     State what the contract    HUMANA MILITARY TRICARE                 HUMANA MILITARY TRICARE
           or lease is for and the    AMENDMENT TO AGREEMENT                  PO BOX 7981
           nature of the debtor’s
           interest
                                                                              MADISON, WI 53707-7981
           State the term remaining

           List the contract number
           of any government
           contract

 2.507     State what the contract    PROGRAM AFFILIATION AGREEMENT           HUNTSVILLE HIGH SCHOOL
           or lease is for and the                                            441 FM 2821 RD E
           nature of the debtor’s
           interest
                                                                              HUNTSVILLE, TX 77320-9298
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 85 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 862 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.508     State what the contract    SPORTS MEDICINE ATHLETIC TRAINING HUNTSVILLE ISD
           or lease is for and the    SERVICE AGREEMENT                 ATTN RODNEY SOUTHER, ATHLETIC DIR
           nature of the debtor’s                                       441 FM 2821 EAST
           interest                                                     HUNTSVILLE, TX 77320-9298

           State the term remaining   7/31/2021

           List the contract number
           of any government
           contract

 2.509     State what the contract    AGREEMENT FOR DIRECTORS AND             HUNTSVILLE MEMORIAL AUXILIARY
           or lease is for and the    OFFICERS COVERAGE AND PROPERTY          ATTN PRESIDENT
           nature of the debtor’s     INSURANCE COVERAGE                      110 MEMORIAL HOSPITAL DR
           interest                                                           HUNTSVILLE, TX 77340

           State the term remaining

           List the contract number
           of any government
           contract

 2.510     State what the contract    MASTER CONSULTING SERVICES              IATRIC SYSTEMS INC
           or lease is for and the    AGREEMENT - BUSINESS TERMS              ATTN JOEL F BERMAN, CEO
           nature of the debtor’s                                             27 GREAT POND DR
           interest                                                           BOXFORD, MA 01921

           State the term remaining

           List the contract number
           of any government
           contract

 2.511     State what the contract    SOFTWARE PRODUCT SUBSCRIPTION           IATRIC SYSTEMS INC
           or lease is for and the    AGREEMENT - BUSINESS TERMS              ATTN JOEL F BERMAN, CEO
           nature of the debtor’s                                             27 GREAT POND DR
           interest                                                           BOXFORD, MA 01921

           State the term remaining

           List the contract number
           of any government
           contract

 2.512     State what the contract    PROGRAM AFFILIATION AGREEMENT           INDEPENDENCE UNIVERSITY
           or lease is for and the                                            4021 S 700 E #400
           nature of the debtor’s                                             SALT LAKE CITY, UT 84107
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.513     State what the contract    SERVICE AGREEMENT                       INLAND NORTHWEST HEALTH SERVICES
           or lease is for and the                                            ATTN MIKE SMYLY, CBDO
           nature of the debtor’s                                             601 W 1ST AVE
           interest                                                           SPOKANE, WA 99201

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 86 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 863 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.514     State what the contract    SERVICE AGREEMENT                       INLAND NORTHWEST HEALTH SERVICES
           or lease is for and the                                            ATTN MIKE SMYLY, CBDO
           nature of the debtor’s                                             PO BOX 469
           interest                                                           SPOKANE, WA 99210-0469

           State the term remaining

           List the contract number
           of any government
           contract

 2.515     State what the contract    SERVICE AGREEMENT                       INLAND NORTHWEST HEALTH SERVICES
           or lease is for and the                                            ATTN MIKE SMYLY, CBDO
           nature of the debtor’s                                             PO BOX 469
           interest                                                           SPOKANE, WA 99210-0469

           State the term remaining   5/17/2022

           List the contract number
           of any government
           contract

 2.516     State what the contract    SERVICE AGREEMENT                       INLAND NORTHWEST HEALTH SERVICES
           or lease is for and the                                            ATTN REBECCCA VAN BRUNT, DIR OF FINANCE
           nature of the debtor’s                                             601 W 1ST AVE
           interest                                                           SPOKANE, WA 99201

           State the term remaining   5/17/2022

           List the contract number
           of any government
           contract

 2.517     State what the contract    BUSINESS ASSOCIATE AGREEMENT            INLAND NORTHWEST HEALTH SERVICES
           or lease is for and the                                            D/B/A ENGAGE
           nature of the debtor’s                                             ATTN MICHAEL SMYLY, CBDO
           interest                                                           601 W 1ST AVE
                                                                              SPOKANE, WA 99201
           State the term remaining

           List the contract number
           of any government
           contract

 2.518     State what the contract    STATEMENT OF WORK & QUOTE FOR           INLAND NORTHWEST HEALTH SERVICES
           or lease is for and the    SERVICES DTD 4/30/2019                  D/B/A ENGAGE
           nature of the debtor’s     MEDITECH MU3 BUILD INSTALL              ATTN MICHAEL SMYLY, CBDO
           interest                                                           601 W 1ST AVE
                                                                              SPOKANE, WA 99201
           State the term remaining

           List the contract number
           of any government
           contract

 2.519     State what the contract    STATEMENT OF WORK & QUOTE FOR           INLAND NORTHWEST HEALTH SERVICES
           or lease is for and the    SERVICES DTD 3/21/2019                  D/B/A ENGAGE
           nature of the debtor’s     MEDITECH MU3 BUILD INSTALL              ATTN MICHAEL SMYLY, CBDO
           interest                                                           PO BOX 469
                                                                              SPOKANE, WA 99210-0469
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 87 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 864 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.520     State what the contract    PURCHASE ORDER #116382 DTD              INLAND NORTHWEST HEALTH SERVICES
           or lease is for and the    5/20/2019                               D/B/A ENGAGE
           nature of the debtor’s                                             PO BOX 2185
           interest                                                           SPOKANE, WA 99210-2185

           State the term remaining

           List the contract number
           of any government
           contract

 2.521     State what the contract    W-9 FORM                                INLAND NORTHWEST HEALTH SERVICES
           or lease is for and the                                            D/B/A ENGAGE
           nature of the debtor’s                                             PO BOX 2185
           interest                                                           SPOKANE, WA 99210-2185

           State the term remaining

           List the contract number
           of any government
           contract

 2.522     State what the contract    SERVICE AGREEMENT                       INSTRUMENTATION LABORATORY
           or lease is for and the    QUOTE #4000088964                       C/O WERFEN USA LLC
           nature of the debtor’s                                             ATTN ANDREW ANTCZAK, SERVICE COORDINATOR
           interest                                                           180 HARTWELL RD
                                                                              BEDFORD, MA 01730
           State the term remaining

           List the contract number
           of any government
           contract

 2.523     State what the contract    PHARMACY BENEFIT MANAGEMENT             INTEGRATED PRESCRIPTION MANAGEMENT INC
           or lease is for and the    SERVICES AGREEMENT                      7815 N PALM AVE, STE400
           nature of the debtor’s                                             FRESNO, CA 93711
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.524     State what the contract    IMO LINCENSE AGREEMENT                  INTELLIGENT MEDICAL OBJECTS INC
           or lease is for and the                                            ATTN CEO
           nature of the debtor’s                                             60 REVERE DRIVE, STE 360
           interest                                                           NORTHBROOK, IL 60062

           State the term remaining

           List the contract number
           of any government
           contract

 2.525     State what the contract    PURCHASE ORDER #101745                  INTERACTIVATION HEALTH NETWORKS LLC
           or lease is for and the    RE: ANNUAL SUBSCRIPTION FOR             110 MEMORIAL HOSPITAL DR
           nature of the debtor’s     BREAKFAST BRIEFINGS                     HUNTSVILLE, TX 77340
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 88 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 865 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.526     State what the contract    SUBSCRIPTION AND LICENSE                INTERACTIVATION HEALTH NETWORKS LLC
           or lease is for and the    AGREEMENT                               ATTN DAVID A ROSS, CEO
           nature of the debtor’s                                             331 W 57TH ST #722
           interest                                                           NEW YORK, NY 10019

           State the term remaining

           List the contract number
           of any government
           contract

 2.527     State what the contract    SPECIAL PURCHASE REQUISITION DTD        INTERACTIVATION HEALTH NETWORKS LLC
           or lease is for and the    6/5/2019                                ATTN DAVID A ROSS, CEO
           nature of the debtor’s     TJC BREAKFAST BRIEFINGS                 N27 W23539 PAUL RD, STE 100
           interest                                                           PEWAUKEE, WI 53072

           State the term remaining

           List the contract number
           of any government
           contract

 2.528     State what the contract    SUBSCRIPTION AND LICENSE                INTERACTIVATION HEALTH NETWORKS LLC
           or lease is for and the    AGREEMENT                               ATTN DAVID A ROSS, CEO
           nature of the debtor’s                                             N27 W23539 PAUL RD, STE 100
           interest                                                           PEWAUKEE, WI 53072

           State the term remaining   8/31/2020

           List the contract number
           of any government
           contract

 2.529     State what the contract    SUBSCRIPTION AND LICENSE                INTERACTIVATION HEALTH NETWORKS LLC
           or lease is for and the    AGREEMENT                               ATTN STEVEN L SMITH, CEO
           nature of the debtor’s                                             N27 W23539 PAUL RD, STE 100
           interest                                                           PEWAUKEE, WI 53072

           State the term remaining   8/31/2020

           List the contract number
           of any government
           contract

 2.530     State what the contract    SUBSCRIPTION AND LICENSE                INTERACTIVATION HEALTH NETWORKS LLC
           or lease is for and the    AGREEMENT                               N27W23539 PAUL RD, STE 100
           nature of the debtor’s                                             PEWAUKEE, WI 53072
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.531     State what the contract    PURCHASE ORDER #098487                  INTERACTIVATION HEALTH NETWORKS LLC
           or lease is for and the                                            PO BOX 100442
           nature of the debtor’s                                             ATLANTA, GA 30384-0442
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 89 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 866 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.532     State what the contract    PURCHASE ORDER #116658                  INTERACTIVATION HEALTH NETWORKS LLC
           or lease is for and the                                            PO BOX 100442
           nature of the debtor’s                                             ATLANTA, GA 30384-0442
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.533     State what the contract    AMENDMENT                               INTUITIVE SURGICAL INC
           or lease is for and the    AMENDS THE USE LICENSE & SERVICE        ATTN MARC GIUFFRIDA, DIR CONTRACT ADMIN
           nature of the debtor’s     AGREEMENT & LEASE AGREEMENT             1020 KIFER RD
           interest                   DTD 9/16/2015                           SUNNYVALE, CA 94086

           State the term remaining

           List the contract number
           of any government
           contract

 2.534     State what the contract    LEASE AGREEMENT DTD 9/16/2015           INTUITIVE SURGICAL INC
           or lease is for and the    # MA-323-2015 (CLM402160)               ATTN MARC GIUFFRIDA, DIR CONTRACT ADMIN
           nature of the debtor’s                                             1020 KIFER RD
           interest                                                           SUNNYVALE, CA 94086

           State the term remaining

           List the contract number
           of any government
           contract

 2.535     State what the contract    USE, LICENSE & SERVICE AGREEMENT        INTUITIVE SURGICAL INC
           or lease is for and the    # MA-323-2015 (CLM402160)               ATTN MARC GIUFFRIDA, DIR CONTRACT ADMIN
           nature of the debtor’s                                             1020 KIFER RD
           interest                                                           SUNNYVALE, CA 94086

           State the term remaining

           List the contract number
           of any government
           contract

 2.536     State what the contract    FACILITY AGREEMENT                      IRON MOUNTAIN INFORMATION MGMT LLC
           or lease is for and the    STORAGE                                 ATTN MARIA SOARES, CRA
           nature of the debtor’s                                             1101 ENTERPRISE DR
           interest                                                           ROYERSFORD, PA 19468

           State the term remaining   1/1/2022

           List the contract number
           of any government
           contract

 2.537     State what the contract    FACILITY AGREEMENT                      IRON MOUNTAIN INFORMATION MGMT LLC
           or lease is for and the    SHREDDING                               ATTN MARIA SOARES, CRA
           nature of the debtor’s                                             1102 ENTERPRISE DR
           interest                                                           ROYERSFORD, PA 19468

           State the term remaining   1/1/2022

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 90 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 867 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.538     State what the contract    RE: MEDICAL DIRECTOR AGRE               JACKSON, BETH ANNE
           or lease is for and the    (003).DOC
           nature of the debtor’s     EMAIL DTD 3/11/2019 TO LEGAL FOR
           interest                   REVIEW

           State the term remaining

           List the contract number
           of any government
           contract

 2.539     State what the contract    COLLABORATIVE PRACTICE AND              JALOWY, NOLANA, WHNP
           or lease is for and the    PRESCRIPTIVE AUTHORITY                  125 MEDICAL PARK LN, STE C
           nature of the debtor’s     AGREEMENT                               HUNTSVILLE, TX 77340
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.540     State what the contract    BUSINESS ASSOCIATE AGREEMENT            JARRELL, KIMBERLEY
           or lease is for and the                                            13 WOODY CREEK
           nature of the debtor’s                                             CONROE, TX 77301
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.541     State what the contract    CONSULTING AGREEMENT DTD                JARRELL, KIMBERLEY
           or lease is for and the    8/29/2019                               13 WOODY CREEK
           nature of the debtor’s                                             CONROE, TX 77301
           interest
           State the term remaining   9/1/2020

           List the contract number
           of any government
           contract

 2.542     State what the contract    SERVICE AGREEMENT                       JOHNSON & JOHNSON HEALTH CARE SYETEM INC
           or lease is for and the    RE: CUSTOMER #6710                      33 TECHNOLOGY DR
           nature of the debtor’s                                             IRVINE, CA 92618
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.543     State what the contract    AGREEMENT FOR ACCREDITATION             JOINT COMMISSION ON ACCREDITATION OF HEALTHCARE
           or lease is for and the    AND/OR CERTIFICATION SERVICES           ORGANIZATION, THE
           nature of the debtor’s                                             D/B/A THE JOINT COMMISSION
           interest                                                           1 RENAISSANCE BLVD
                                                                              OAKBROOK TERRACE, IL 60181
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 91 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 868 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.544     State what the contract    EXHIBIT C - RADIOLOGIST STATEMENT       KASH, FREDERICK F, MD
           or lease is for and the    RE: PROFESSIONAL SERVICES
           nature of the debtor’s     AGREEMENT
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.545     State what the contract    VAC STORAGE AGREEMENT                   KCI CORPORATION
           or lease is for and the    ACCOUNT #533475                         6280, S VALLEY VIEW BLVD #628
           nature of the debtor’s                                             LAS VEGAS, NV 89118
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.546     State what the contract    MEMORANDUM OF AGREEMENT - 11TH          KEPRO
           or lease is for and the    SOW                                     ATTN JOSEPH A DOUGHER, PRESIDENT & CEO
           nature of the debtor’s                                             5700 LOMBARDO CENTER DR, STE 100
           interest                                                           SEVEN HILLS, OH 44131

           State the term remaining

           List the contract number
           of any government
           contract

 2.547     State what the contract    MEDICAL DIRECTOR AGREEMENT              KNIGHT, JOHN, DR
           or lease is for and the                                            100 MEDICAL CTR PKWY, #1000
           nature of the debtor’s                                             HUNTSVILLE, TX 77340
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.548     State what the contract    MEDICAL DIRECTOR AGREEMENT              KNIGHT, JOHN, DR
           or lease is for and the                                            100 MEDICAL CTR PKWY, #1000
           nature of the debtor’s                                             HUNTSVILLE, TX 77340
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.549     State what the contract    BUSINESS ASSOCIATE AGREEMENT            KPH CONSOLIDATON INC
           or lease is for and the                                            D/B/A KINGWOOD MEDICAL CENTER
           nature of the debtor’s                                             ATTN ADMIN
           interest                                                           22999 US HWY 59
                                                                              KINGWOOD, TX 77339
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 92 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 869 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.550     State what the contract    BUSINESS ASSOCIATE AGREEMENT            KPH CONSOLIDATON INC
           or lease is for and the                                            D/B/A KINGWOOD MEDICAL CENTER
           nature of the debtor’s                                             ATTN VP & CHIEF LEGAL OFFICER
           interest                                                           7400 FANNIN ST, STE 650
                                                                              HOUSTON, TX 77054
           State the term remaining

           List the contract number
           of any government
           contract

 2.551     State what the contract    ACKNOWLEDGEMENT FORM                    LABORATORY CORPORATION OF AMERICA HOLDINGS
           or lease is for and the                                            PO BOX 12140
           nature of the debtor’s
           interest
                                                                              BURLINGTON, NC 27216-2140
           State the term remaining

           List the contract number
           of any government
           contract

 2.552     State what the contract    AFFILIATION AGREEMENT                   LAMAR STATE COLLEGE - PORT ARTHUR
           or lease is for and the                                            1500 PROCTER ST
           nature of the debtor’s                                             PORT ARTHUR, TX 77640
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.553     State what the contract    ELECTION OF END OF RENEWAL              LEASING ASSOCIATES OF BARRINGTON INC
           or lease is for and the    OPTIONS DTD 2/21/2019                   220 N RIVER ST
           nature of the debtor’s     AMENDS LEASE AGREEMENT                  EAST DUNDEE, IL 60118
           interest                   #10204000 DTD 8/29/2012

           State the term remaining   2/18/2020

           List the contract number
           of any government
           contract

 2.554     State what the contract    CEPHEID REAGENT RENTAL                  LEASING ASSOCIATES OF BARRINGTON INC
           or lease is for and the    AGREEMENT #11854000 DTD 12/10/2015      ATTN CARL J JANIK, VP OPS
           nature of the debtor’s                                             220 N RIVER ST
           interest                                                           EAST DUNDEE, IL 60118

           State the term remaining

           List the contract number
           of any government
           contract

 2.555     State what the contract    LEASE AGREEMENT #10204000 DTD           LEASING ASSOCIATES OF BARRINGTON INC
           or lease is for and the    8/29/2012                               ATTN STEVE TINTERA, VP OPS
           nature of the debtor’s                                             33 W HIGGINS RD, STE 1030
           interest                                                           SOUTH BARRINGTON, IL 60010

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 93 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 870 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.556     State what the contract    LHI - LOGISTIC HEALTH AGREEMENT         LHI - LOGISTIC HEALTH
           or lease is for and the                                            328 FRONT STREET SOUTH
           nature of the debtor’s
           interest
                                                                              LA CROSSE, WI 54601
           State the term remaining

           List the contract number
           of any government
           contract

 2.557     State what the contract    LIFE GIFT AGREEMENT                     LIFE GIFT
           or lease is for and the                                            ATTN KEVIN A MYER, PRESIDENT & CEO
           nature of the debtor’s                                             2510 WESTRIDGE ST
           interest
                                                                              HOUSTON, TX 77054
           State the term remaining

           List the contract number
           of any government
           contract

 2.558     State what the contract    LIFEGIFT ORGAN DONATION CENTER          LIFEGIFT ORGAN DONATION CENTER
           or lease is for and the    DONOR INSTITUTION AGREEMENT             ATTN KEVIN A MYER, PRESIDENT & CEO
           nature of the debtor’s                                             2510 WESTRIDGE ST
           interest                                                           HOUSTON, TX 77054

           State the term remaining   9/12/2020

           List the contract number
           of any government
           contract

 2.559     State what the contract    INDEPENDENT CONTRACTOR                  LIN, HUI
           or lease is for and the    SERVICES AGREEMENT                      1615 SYCAMORE AVE, APT #199
           nature of the debtor’s                                             HUNTSVILLE, TX 77340
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.560     State what the contract    INDEPENDENT CONTRACTOR                  LIN, HUI
           or lease is for and the    SERVICES AGREEMENT                      1615 SYCAMORE AVE, APT #199
           nature of the debtor’s                                             HUNTSVILLE, TX 77340
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.561     State what the contract    403(B) PLAN ADOPTION AGREEMENT          LINCOLN NATIONAL LIFE INSURANCE COMPANY
           or lease is for and the                                            5343 N 16TH ST
           nature of the debtor’s                                             PHOENIX, AZ 85016
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 94 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 871 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.562     State what the contract    MASTER SERVICES AGREEMENT               LIQUIDAGENTS HEALTHCARE LLC
           or lease is for and the                                            ATTN JENNY HANLON
           nature of the debtor’s                                             6900 DALLAS PKWY, STE 450
           interest                                                           PLANO, TX 75024

           State the term remaining

           List the contract number
           of any government
           contract

 2.563     State what the contract    MASTER SERVICES AGREEMENT               LIQUIDAGENTS HEALTHCARE LLC
           or lease is for and the                                            C/O TABER ESTES THORNE & CARR PLLC
           nature of the debtor’s                                             ATTN DAWN ESTES
           interest                                                           3500 MAPLE AVE, STE 1340
                                                                              DALLAS, TX 75219
           State the term remaining

           List the contract number
           of any government
           contract

 2.564     State what the contract    ADDENDUM TO MASTER SERVICES             LIQUIDAGENTS HEALTHCARE LLC
           or lease is for and the    AGREEMENT                               C/O TABER ESTES THORNE & CARR PLLC
           nature of the debtor’s     AMENDS AGREEMENT DTD 3/28/2013          ATTN MS DAWN ESTES
           interest                                                           3500 MAPLE AVE, STE 1340
                                                                              DALLAS, TX 75219
           State the term remaining

           List the contract number
           of any government
           contract

 2.565     State what the contract    SPORTS MEDICINE ATHLETIC TRAINING LIVINGSTON ISD
           or lease is for and the    SERVICE AGREEMENT                 ATTN SUPERINTENDENT
           nature of the debtor’s                                       1412 S HOUSTON AVE
           interest                                                     LIVINGSTON, TX 77351

           State the term remaining   7/1/2021

           List the contract number
           of any government
           contract

 2.566     State what the contract    ADVISORY SERVICES AGREEMENT             LOCKTON INVESTMENT ADVISORS LLC
           or lease is for and the                                            3 PLACE DR, STE 900
           nature of the debtor’s                                             ST LOUIS, MO 63141-7081
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.567     State what the contract    ADVISORY SERVICES AGREEMENT             LOCKTON INVESTMENT ADVISORS LLC
           or lease is for and the                                            3 PLACE DR, STE 900
           nature of the debtor’s                                             ST LOUIS, MO 63141-7081
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 95 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 872 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.568     State what the contract    CLIENT AGREEMENT #57523                 LOCUMTENENS.COM LLC
           or lease is for and the                                            ATTN ALAN ASHBY
           nature of the debtor’s                                             2655 NORTHWINDS PKWY
           interest                                                           ALPHARETTA, GA 30009

           State the term remaining

           List the contract number
           of any government
           contract

 2.569     State what the contract    ADDENDUM FOR HUNTSVILLE                 LOCUMTENENS.COM LLC
           or lease is for and the    MEMORIAL HOSPITAL DESCRIPTION OF        ATTN CHRIS JONES, MANAGIN DIR
           nature of the debtor’s     CONTRACTORS AND FEE STRUCTURE           2655 NORTHWINDS PKWY
           interest                   RE: CLIENT AGREEMENT                    ALPHARETTA, GA 30009

           State the term remaining

           List the contract number
           of any government
           contract

 2.570     State what the contract    DESCRIPTION OF CONTRACTORS &            LOCUMTENENS.COM LLC
           or lease is for and the    FEE STRUCTURE ADDENDUM                  ATTN STEVEN LEACH, AVP
           nature of the debtor’s     RE: CLIENT AGREEMENT                    2655 NORTHWINDS PKWY
           interest                                                           ALPHARETTA, GA 30009

           State the term remaining

           List the contract number
           of any government
           contract

 2.571     State what the contract    CLIENT AGREEMENT AND ADDENDUM           LOCUMTENENS.COM, LLC
           or lease is for and the                                            ATTN ALAN ASHBY
           nature of the debtor’s                                             2655 NORTHWINDS PKWY
           interest
                                                                              ALPHARETTA, GA 30009
           State the term remaining

           List the contract number
           of any government
           contract

 2.572     State what the contract    CLIENT AGREEMENT AND ADDENDUM           LOCUMTENENS.COM, LLC
           or lease is for and the                                            ATTN ALAN ASHBY
           nature of the debtor’s                                             2655 NORTHWINDS PKWY
           interest
                                                                              ALPHARETTA, GA 30009
           State the term remaining

           List the contract number
           of any government
           contract

 2.573     State what the contract    ADDENDUM TO VENDOR CONTRACT             LONE STAR COLLEGE SYSTEM
           or lease is for and the    RE: AGREEMENT DTD 1/1/2015              4141 VICTORY DR
           nature of the debtor’s                                             HOUSTON, TX 77088
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 96 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 873 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.574     State what the contract    AMENDMENT TO PROGRAM                    LONE STAR COLLEGE SYSTEM
           or lease is for and the    AFFILIATION AGREEMENT                   4141 VICTORY DR
           nature of the debtor’s     AMENDS AGREEMENT DTD 1/1/2015           HOUSTON, TX 77088
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.575     State what the contract    FIRST AMENDMENT TO SCHOOL               LONE STAR COLLEGE SYSTEM
           or lease is for and the    AFFILIATION AGREEMENT                   4141 VICTORY DR
           nature of the debtor’s     AMENDS AGREEMENT DTD 1/1/2015           HOUSTON, TX 77088
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.576     State what the contract    PROGRAM AFFILIATION AGREEMENT           LONE STAR COLLEGE SYSTEM
           or lease is for and the    GC15-1121-00245                         4141 VICTORY DR
           nature of the debtor’s                                             HOUSTON, TX 77088
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.577     State what the contract    SECOND AMENDMENT TO PROGRAM             LONE STAR COLLEGE SYSTEM
           or lease is for and the    AFFILIATION AGREEMENT                   4141 VICTORY DR
           nature of the debtor’s     AMENDS AGREEMENT DTD 1/1/2015           HOUSTON, TX 77088
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.578     State what the contract    NON-DISCLOSURE AGREEMENT                LONE STAR COMMUNITY HEALTH CENTER INC
           or lease is for and the                                            D/B/A LONE STAR FAMILY HEALTH CENTER
           nature of the debtor’s                                             ATTN KAREN HARWELL, CEO
           interest                                                           605 S CONROE MEDICAL DR
                                                                              CONROE, TX 77304
           State the term remaining

           List the contract number
           of any government
           contract

 2.579     State what the contract    MAGELLAN AGREEMENT                      MAGELLAN
           or lease is for and the                                            PO BOX 785341
           nature of the debtor’s
           interest
                                                                              PHILADELPHIA, PA 19178-5341
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 97 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 874 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.580     State what the contract    CONFIDENTIALITY AND                     MCGRIFF SEIBELS & WILLIAMS INC
           or lease is for and the    NON-DISCLOSURE AGREEMENT                ATTN G KEITH SHAMBLIN, SVP
           nature of the debtor’s                                             2211 7TH AVE S
           interest                                                           BIRMINGHAM, AL 35233

           State the term remaining

           List the contract number
           of any government
           contract

 2.581     State what the contract    PROGRAM AFFILIATION AGREEMENT           MCLENNAN COMMUNITY COLLEGE
           or lease is for and the                                            1400 COLLEGE DR
           nature of the debtor’s                                             WACO, TX 76708
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.582     State what the contract    SOW - STRATEGIC PRICING                 MEDASSETS NET REVENUE SYSTEMS LLC
           or lease is for and the    RE: MASTER SERVICES AGREEMENT           200 NORTH POINT CENTER E, STE 400
           nature of the debtor’s     DTD 9/15/2009                           ALPHARETTA, GA 30022
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.583     State what the contract    AMENDMENT TO MASTER SERVICES            MEDASSETS NET REVENUE SYSTEMS LLC
           or lease is for and the    AGREEMENT                               ATTN ALLAN HOBBS, PRES CUST DEV REV MGMT
           nature of the debtor’s     AMENDS AGREEMENT DTD 9/15/2009          200 N POINT CENTER EAST, STE 400
           interest                                                           ALPHARETTA, GA 30022

           State the term remaining

           List the contract number
           of any government
           contract

 2.584     State what the contract    AMENDMENT TO MSA                        MEDASSETS NET REVENUE SYSTEMS LLC
           or lease is for and the    AMENDS AGREEMENT DTD 9/15/2009          ATTN ALLAN HOBBS, PRES CUST DEV REV MGMT
           nature of the debtor’s                                             200 N POINT CENTER EAST, STE 400
           interest                                                           ALPHARETTA, GA 30022

           State the term remaining

           List the contract number
           of any government
           contract

 2.585     State what the contract    FIRST AMENDMENT TO MASTER               MEDASSETS NET REVENUE SYSTEMS LLC
           or lease is for and the    SERVICES AGREEMENT                      ATTN ALLAN HOBBS, PRES CUST DEV REV MGMT
           nature of the debtor’s     AMENDS AGREEMENT DTD 9/15/2009          200 N POINT CENTER EAST, STE 400
           interest                                                           ALPHARETTA, GA 30022

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 98 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 875 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.586     State what the contract    SOW 1 - RECEIVABLES                     MEDASSETS NET REVENUE SYSTEMS LLC
           or lease is for and the    MANAGER/RAPID RESERVES                  ATTN ALLAN HOBBS, PRES CUST DEV REV MGMT
           nature of the debtor’s     RE: MASTER SERVICES AGREEMENT           200 N POINT CENTER EAST, STE 400
           interest                   DTD 9/15/2009                           ALPHARETTA, GA 30022

           State the term remaining

           List the contract number
           of any government
           contract

 2.587     State what the contract    SOW 2 - CONTRACT MGR/CONTRACT           MEDASSETS NET REVENUE SYSTEMS LLC
           or lease is for and the    MODELER/DENIALS MGR                     ATTN ALLAN HOBBS, PRES CUST DEV REV MGMT
           nature of the debtor’s     RE: MASTER SERVICES AGREEMENT           200 N POINT CENTER EAST, STE 400
           interest                   DTD 9/15/2009                           ALPHARETTA, GA 30022

           State the term remaining

           List the contract number
           of any government
           contract

 2.588     State what the contract    SOW 3 - SERVICES PRICING                MEDASSETS NET REVENUE SYSTEMS LLC
           or lease is for and the    RE: MASTER SERVICES AGREEMENT           ATTN ALLAN HOBBS, PRES CUST DEV REV MGMT
           nature of the debtor’s     DTD 9/15/2009                           200 N POINT CENTER EAST, STE 400
           interest                                                           ALPHARETTA, GA 30022

           State the term remaining

           List the contract number
           of any government
           contract

 2.589     State what the contract    SOW 4 - CLAIMS MANAGEMENT               MEDASSETS NET REVENUE SYSTEMS LLC
           or lease is for and the    SERVICES                                ATTN ALLAN HOBBS, PRES CUST DEV REV MGMT
           nature of the debtor’s     RE: MASTER SERVICES AGREEMENT           200 N POINT CENTER EAST, STE 400
           interest                   DTD 9/15/2009                           ALPHARETTA, GA 30022

           State the term remaining

           List the contract number
           of any government
           contract

 2.590     State what the contract    SOW 5 - CDM MANAGER/KNOWLEDGE           MEDASSETS NET REVENUE SYSTEMS LLC
           or lease is for and the    SOURCE                                  ATTN ALLAN HOBBS, PRES CUST DEV REV MGMT
           nature of the debtor’s     RE: MASTER SERVICES AGREEMENT           200 N POINT CENTER EAST, STE 400
           interest                   DTD 9/15/2009                           ALPHARETTA, GA 30022

           State the term remaining

           List the contract number
           of any government
           contract

 2.591     State what the contract    SOW 6 - SILENT PPO RECOVERY &           MEDASSETS NET REVENUE SYSTEMS LLC
           or lease is for and the    UNDERPAYMENT RECOVERY                   ATTN ALLAN HOBBS, PRES CUST DEV REV MGMT
           nature of the debtor’s     RE: MASTER SERVICES AGREEMENT           200 N POINT CENTER EAST, STE 400
           interest                   DTD 9/15/2009                           ALPHARETTA, GA 30022

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 99 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 876 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.592     State what the contract    MASTER SERVICES AGREEMENT               MEDASSETS NET REVENUE SYSTEMS LLC
           or lease is for and the                                            ATTN ALLAN HOBBS, PRES CUST DEV REV MGMT
           nature of the debtor’s                                             200 NORTH POINT CENTER E, STE 400
           interest                                                           ALPHARETTA, GA 30022

           State the term remaining

           List the contract number
           of any government
           contract

 2.593     State what the contract    MASTER SERVICES AGREEMENT               MEDASSETS NET REVENUE SYSTEMS LLC
           or lease is for and the                                            ATTN CORPORATE CONTRACTING
           nature of the debtor’s                                             280 S MOUNT AUBURN RD
           interest                                                           CAPE GIRARDEAU, MO 63703

           State the term remaining

           List the contract number
           of any government
           contract

 2.594     State what the contract    HEALTH CARE INFORMATION SYSTEMS         MEDICAL INFORMATION TECHNOLOGY INC
           or lease is for and the    SOFTWARE AGREEMENT DTD                  ATTN HOWARD MESSING, PRESIDENT & CEO
           nature of the debtor’s     11/26/2013                              MEDITECH CIR
           interest                                                           WESTWOOD, MA 02090

           State the term remaining

           List the contract number
           of any government
           contract

 2.595     State what the contract    MEDICAL OFFICE LEASE AGREEMENT          MEDICAL OFFICE PARK HUNTSVILLE LP
           or lease is for and the                                            ATTN DIMITROIS MANTZOROS
           nature of the debtor’s                                             100 MEDICAL CENTER BLVD, STE 216
           interest                                                           CONROE, TX 77304

           State the term remaining   7/1/2020

           List the contract number
           of any government
           contract

 2.596     State what the contract    MEDICAL OFFICE LEASE AGREEMENT          MEDICAL OFFICE PARK HUNTSVILLE LP
           or lease is for and the                                            ATTN DIMITROIS MANTZOROS
           nature of the debtor’s                                             5101 RIVER POINT DR, STE 110
           interest                                                           CONROE, TX 77304

           State the term remaining

           List the contract number
           of any government
           contract

 2.597     State what the contract    1ST AMENDMENT TO MEDICAL OFFICE         MEDICAL OFFICE PARK HUNTSVILLE LP
           or lease is for and the    LEASE AGREEMENT DTD 9/24/2009           ATTN LISA DOMINEY
           nature of the debtor’s     AMENDS AGREEMENT DTD 4/4/2008           100 MEDICAL CENTER BLVD, STE 204
           interest                                                           CONROE, TX 77304

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 100 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 877 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                               State the name and mailing address for all other parties with
                                                                            whom the debtor has an executory contract or unexpired lease

 2.598     State what the contract    FIRST AMENDMENT TO MEDICAL              MEDICAL OFFICE PARK HUNTSVILLE LP
           or lease is for and the    OFFICE BUILDING LEASE DTD 6/25/2019     ATTN LISA DOMINEY
           nature of the debtor’s     AMENDS AGREEMENT DTD 11/25/2014         100 MEDICAL CENTER BLVD, STE 204
           interest                                                           CONROE, TX 77304

           State the term remaining   11/30/2020

           List the contract number
           of any government
           contract

 2.599     State what the contract    MEDICAL OFFICE LEASE AGREEMENT          MEDICAL OFFICE PARK HUNTSVILLE LP
           or lease is for and the                                            ATTN LISA DOMINEY
           nature of the debtor’s                                             100 MEDICAL CENTER BLVD, STE 204
           interest                                                           CONROE, TX 77304

           State the term remaining

           List the contract number
           of any government
           contract

 2.600     State what the contract    MEDICAL OFFICE LEASE AGREEMENT          MEDICAL OFFICE PARK HUNTSVILLE LP
           or lease is for and the    DTD 11/25/2014                          ATTN LISA DOMINEY
           nature of the debtor’s                                             100 MEDICAL CENTER BLVD, STE 204
           interest                                                           CONROE, TX 77304

           State the term remaining

           List the contract number
           of any government
           contract

 2.601     State what the contract    MEDICAL OFFICE LEASE AGREEMENT          MEDICAL OFFICE PARK HUNTSVILLE LP
           or lease is for and the                                            C/O PROMED REALTY SERVICES LLP
           nature of the debtor’s                                             ATTN LISA DOMINEY
           interest                                                           100 MEDICAL CENTER BLVD, STE 204
                                                                              CONROE, TX 77304
           State the term remaining   7/1/2020

           List the contract number
           of any government
           contract

 2.602     State what the contract    CONTRACT SERVICE AGREEMENT              MEDICAL SOLUTIONS LLC
           or lease is for and the    #75157                                  1010 N 102ND ST, STE 300
           nature of the debtor’s                                             OMAHA, NE 68114
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.603     State what the contract    ADDENDUM TO SUPPLEMENTAL                MEDICAL STAFFING NETWORK INC
           or lease is for and the    STAFFING AGREEMENT                      3111 UNIVERSITY DR, STE 406
           nature of the debtor’s                                             CORAL SPRINGS, FL 33065
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                             Page 101 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 878 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.604     State what the contract    AGREEMENT FOR STAFFING SERVICES         MEDICAL STAFFING NETWORK INC
           or lease is for and the    AGREEMENT #N061920003972                ATTN JEFFREY JACOBSEN, VP
           nature of the debtor’s                                             161 S LINCOLN HIGHWAY, STE 208
           interest                                                           NORTH AURORA, IL 60542-1660

           State the term remaining

           List the contract number
           of any government
           contract

 2.605     State what the contract    HEALTHCARE STAFFING AGREEMENT           MEDICAL STAFFING NETWORK INC
           or lease is for and the                                            D/B/A INTELISTAF TRAVEL
           nature of the debtor’s                                             11200 WESTHEIMER, STE 860
           interest                                                           HOUSTON, TX 77042

           State the term remaining

           List the contract number
           of any government
           contract

 2.606     State what the contract    HEALTHCARE STAFFING AGREEMENT           MEDICAL STAFFING NETWORK INC
           or lease is for and the                                            D/B/A INTELISTAF TRAVEL
           nature of the debtor’s                                             4101 MCEWEN, STE 800
           interest                                                           DALLAS, TX 75244

           State the term remaining

           List the contract number
           of any government
           contract

 2.607     State what the contract    HEALTHCARE STAFFING AGREEMENT           MEDICAL STAFFING NETWORK INC
           or lease is for and the                                            D/B/A INTELISTAF TRAVEL
           nature of the debtor’s                                             4525 WEAVER PKWY, STE 110
           interest                                                           WARRENVILLE, IL 60555

           State the term remaining

           List the contract number
           of any government
           contract

 2.608     State what the contract    HEALTHCARE STAFFING AGREEMENT           MEDICAL STAFFING NETWORK INC
           or lease is for and the                                            D/B/A INTELISTAF TRAVEL
           nature of the debtor’s                                             ATTN LEGAL DEPARTMENT
           interest                                                           18W140 BUTTERFIELD RD, STE 500
                                                                              OAKBROOK TERRACE, IL 60181
           State the term remaining

           List the contract number
           of any government
           contract

 2.609     State what the contract    PURCHASE ORDER #103394                  MEDTRONIC USA INC / INTERVENT VASCULAR
           or lease is for and the                                            8200 CORAL SEA ST NE
           nature of the debtor’s                                             MOUNDS VIEW, MN 55112
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 102 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 879 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.610     State what the contract    CONSIGNMENT AGREEMENT                   MEDTRONIC USA INC
           or lease is for and the                                            8200 CORAL SEA ST NE
           nature of the debtor’s                                             MOUNDS VIEW, MN 55112
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.611     State what the contract    BUSINESS ASSOCIATE AGREEMENT            MEDTRONIC USA INC
           or lease is for and the                                            ATTN DEREK ERICKSON
           nature of the debtor’s                                             8200 CORAL SEA ST NE, MVS22
           interest                                                           MOUNDS VIEW, MN 55112

           State the term remaining

           List the contract number
           of any government
           contract

 2.612     State what the contract    CONSIGNMENT AGREEMENT                   MEDTRONIC USA INC
           or lease is for and the    ACCOUNT #1146823                        ATTN DEREK ERICKSON
           nature of the debtor’s                                             8200 CORAL SEA ST NE, MVS22
           interest                                                           MOUNDS VIEW, MN 55112

           State the term remaining

           List the contract number
           of any government
           contract

 2.613     State what the contract    REMOTE TECHNICAL SUPPORT DATA           MEDTRONIC USA INC
           or lease is for and the    ACCESS AGREEMENT                        ATTN DEREK ERICKSON
           nature of the debtor’s     CUSTOMER SAP #1146823                   8200 CORAL SEA ST NE, MVS22
           interest                                                           MOUNDS VIEW, MN 55112

           State the term remaining

           List the contract number
           of any government
           contract

 2.614     State what the contract    MEDTRONIC EXCHANGE SERVICE PLAN MEDTRONIC USA INC. FOR ITS ADVANCED ENERGY
           or lease is for and the    AGREEMENT FOR HEALTHTRUST       PRODUCTS
           nature of the debtor’s     PURCHASING GROUP                180 INTERNATIONAL DR
           interest                                                   PORTSMOUTH, NH 03801

           State the term remaining

           List the contract number
           of any government
           contract

 2.615     State what the contract    PLACED EQUPMENT AGREEMENT               MEDTRONIC USA INC. FOR ITS ADVANCED ENERGY
           or lease is for and the    RE: AGREEMENT #HPG-2846 DTD             PRODUCTS
           nature of the debtor’s     1/1/2015                                180 INTERNATIONAL DR
           interest                                                           PORTSMOUTH, NH 03801

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 103 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 880 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.616     State what the contract    MEMORIAL HERMANN HEALTH                 MEMORIAL HERMANN HEALTH
           or lease is for and the    AGREEMENT                               909 FROSTWOOD SUITE 2
           nature of the debtor’s
           interest
                                                                              HOUSTON, TX 77024
           State the term remaining

           List the contract number
           of any government
           contract

 2.617     State what the contract    MEMORIAL HERMANN HEALTH                 MEMORIAL HERMANN HEALTH
           or lease is for and the    AGREEMENT                               9401 SOUTHWEST FREEWAY SUITE 1100
           nature of the debtor’s
           interest
                                                                              HOUSTON, TX 77074
           State the term remaining

           List the contract number
           of any government
           contract

 2.618     State what the contract    PATIENT TRANSFER AGREEMENT              MEMORIAL HERMANN HOSPITAL - TX MEDICAL CENTER
           or lease is for and the                                            ATTN CRAIG CORDOLA, CEO
           nature of the debtor’s                                             6411 FANNIN
           interest                                                           HOUSTON, TX 77030

           State the term remaining

           List the contract number
           of any government
           contract

 2.619     State what the contract    EXHIBIT C - RADIOLOGIST STATEMENT       MICKLEHAM, MIR ZULFOEGHAR, MD
           or lease is for and the    RE: PROFESSIONAL SERVICES
           nature of the debtor’s     AGREEMENT
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.620     State what the contract    MIDAS+ COMPARATIVE PERFORMANCE          MIDASPLUS INC
           or lease is for and the    MEASUREMENT SYSTEM                      4801 E BROADWAY BLVD, STE 335
           nature of the debtor’s     PARTICIPATION AGREEMENT                 TUCSON, AZ 85711
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.621     State what the contract    ADDENDUM TO THE MIDAS+                  MIDASPLUS INC
           or lease is for and the    COMPARATIVE PERFORMANCE                 ATTN CLAYTON NICHOLAS, MANAGING DIR
           nature of the debtor’s     MEASUREMENT SYSTEM                      4801 E BROADWAY BLVD, STE 335
           interest                   PARTICIPATION AGREEMENT                 TUCSON, AZ 85711

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 104 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 881 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.622     State what the contract    ADDENDUM #1                             MIDASPLUS INC
           or lease is for and the    RE: MASTER SOFTWARE                     ATTN JAMES DEWEESE, SR VP
           nature of the debtor’s     MAINTENANCE AGREEMENT                   4801 E BROADWAY BLVD, STE 335
           interest                                                           TUCSON, AZ 85711

           State the term remaining

           List the contract number
           of any government
           contract

 2.623     State what the contract    COMPARATIVE PERFORMANCE                 MIDASPLUS INC
           or lease is for and the    MEASUREMENT SYSTEM                      ATTN JAMES DEWEESE, SR VP
           nature of the debtor’s     PARTICIPATION AGREEMENT                 4801 E BROADWAY BLVD, STE 335
           interest                                                           TUCSON, AZ 85711

           State the term remaining

           List the contract number
           of any government
           contract

 2.624     State what the contract    MASTER LICENSING AGREEMENT              MIDASPLUS INC
           or lease is for and the                                            ATTN JAMES DEWEESE, SR VP
           nature of the debtor’s                                             4801 E BROADWAY BLVD, STE 335
           interest                                                           TUCSON, AZ 85711

           State the term remaining

           List the contract number
           of any government
           contract

 2.625     State what the contract    MASTER SOFTWARE MAINTENANCE             MIDASPLUS INC
           or lease is for and the    AGREEMENT                               ATTN JAMES DEWEESE, SR VP
           nature of the debtor’s                                             4801 E BROADWAY BLVD, STE 335
           interest                                                           TUCSON, AZ 85711

           State the term remaining

           List the contract number
           of any government
           contract

 2.626     State what the contract    PARTICIPATING CLIENT CONTRACT #1        MIDASPLUS INC
           or lease is for and the    RE: MASTER LICENSING AGREEMENT          ATTN JAMES DEWEESE, SR VP
           nature of the debtor’s     DTD 9/30/2010                           4801 E BROADWAY BLVD, STE 335
           interest                                                           TUCSON, AZ 85711

           State the term remaining

           List the contract number
           of any government
           contract

 2.627     State what the contract    NURSING EDUCATION AFFILIATION           MIDWESTERN STATE UNIVERSITY
           or lease is for and the    AGREEMENT                               ATTN BETTY HILL STEWART, VP ACADEMIC AFFAIRS
           nature of the debtor’s                                             3410 TAFT BLVD
           interest                                                           WICHITA FALLS, TX 76308-2099

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 105 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 882 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.628     State what the contract    PRICING AGREEMENT DTD 7/24/2015         MIMEDX GROUP INC
           or lease is for and the                                            1775 WEST OAK COMMONS CT
           nature of the debtor’s                                             MARIETTA, GA 30062
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.629     State what the contract    CONSIGNMENT AGREEMENT                   MIMEDX GROUP INC
           or lease is for and the                                            ATTN MARK DIAZ, VP SALES OPS
           nature of the debtor’s                                             1775 WEST OAK COMMONS CT
           interest                                                           MARIETTA, GA 30062

           State the term remaining

           List the contract number
           of any government
           contract

 2.630     State what the contract    MOLINA HEALTHCARE OF TEXAS, INC         MOLINA HEALTHCARE OF TEXAS, INC
           or lease is for and the    AMENDMENT 001                           PO BOX 3396
           nature of the debtor’s
           interest
                                                                              BATON ROUGE, LA 70821
           State the term remaining

           List the contract number
           of any government
           contract

 2.631     State what the contract    STAR KIDS PROGRAM AMENDMENT /           MOLINA HEALTHCARE OF TEXAS, INC
           or lease is for and the    HOSPITAL OR PROVIDER SERVICES           PO BOX 3396
           nature of the debtor’s     AGREEMENT
           interest
                                                                              BATON ROUGE, LA 70821
           State the term remaining

           List the contract number
           of any government
           contract

 2.632     State what the contract    AGREEMENT FOR SERVICES                  MORRISON MANAGEMENT SPECIALISTS INC
           or lease is for and the                                            D/B/A MORRISON HEALTH CARE INC
           nature of the debtor’s                                             ATTN LEGAL DEPARTMENT
           interest                                                           5801 PEACHTREE DUNWOODY RD
                                                                              ATLANTA, GA 30342
           State the term remaining

           List the contract number
           of any government
           contract

 2.633     State what the contract    AMENDMENT TO AGREEMENT                  MORRISON MANAGEMENT SPECIALISTS INC
           or lease is for and the    AMENDS AGREEMENT DTD 2/1/2013           D/B/A/ MORRISON HEALTH CARE INC
           nature of the debtor’s                                             563 SARATOGA DR
           interest                                                           AURORA, IL 60502

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 106 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 883 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.634     State what the contract    AMENDMENT TO AGREEMENT                  MORRISON MANAGEMENT SPECIALISTS INC
           or lease is for and the    AMENDS AGREEMENT DTD 2/1/2013           D/B/A/ MORRISON HEALTH CARE INC
           nature of the debtor’s                                             563 SARATOGA DR
           interest                                                           AURORA, IL 60502

           State the term remaining

           List the contract number
           of any government
           contract

 2.635     State what the contract    AMENDMENT TO AGREEMENT                  MORRISON MANAGEMENT SPECIALISTS INC
           or lease is for and the    AMENDS AGREEMENT DTD 2/1/2013           D/B/A/ MORRISON HEALTH CARE INC
           nature of the debtor’s                                             563 SARATOGA DR
           interest                                                           AURORA, IL 60502

           State the term remaining

           List the contract number
           of any government
           contract

 2.636     State what the contract    AMENDMENT TO AGREEMENT                  MORRISON MANAGEMENT SPECIALISTS INC
           or lease is for and the    AMENDS AGREEMENT DTD 2/1/2013           D/B/A/ MORRISON HEALTH CARE INC
           nature of the debtor’s                                             563 SARATOGA DR
           interest                                                           AURORA, IL 60502

           State the term remaining

           List the contract number
           of any government
           contract

 2.637     State what the contract    AMENDMENT TO AGREEMENT DTD              MORRISON MANAGEMENT SPECIALISTS INC
           or lease is for and the    12/18/18                                D/B/A/ MORRISON HEALTH CARE INC
           nature of the debtor’s     AMENDS AGREEMENT DTD 2/1/2013           563 SARATOGA DR
           interest                                                           AURORA, IL 60502

           State the term remaining

           List the contract number
           of any government
           contract

 2.638     State what the contract    MULTIPLAN AGREEMENT                     MULTIPLAN
           or lease is for and the                                            111 5TH AVE
           nature of the debtor’s
           interest
                                                                              NEW YORK, NY 10003
           State the term remaining

           List the contract number
           of any government
           contract

 2.639     State what the contract    EXHIBIT C - RADIOLOGIST STATEMENT       NAPA, JERRY I, MD
           or lease is for and the    RE: PROFESSIONAL SERVICES
           nature of the debtor’s     AGREEMENT
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 107 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 884 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.640     State what the contract    ORDER DTD 9/30/2019                     NATIONAL DECISION SUPPORT COMPANY LLC
           or lease is for and the    RE: CONTRACT #1213                      ATTN CAROLINE TUSTIAN, COO
           nature of the debtor’s                                             215 S BROADWAY, #412
           interest                                                           SALEN, NH 03079

           State the term remaining

           List the contract number
           of any government
           contract

 2.641     State what the contract    NATIONAL DISASTER MEDICAL SYSTEM        NATIONAL DISASTER MEDICAL SYSTEM HEALTH CARE
           or lease is for and the    HEALTHCARE FACILITY / PARTNER           FACILITY
           nature of the debtor’s     MEMORANDUM OF AGREEMENT FOR             ATTN BRIAN CROWDER, AREA EMERGENCY MGR
           interest                   DEFINITIVE MEDICAL CARE

           State the term remaining

           List the contract number
           of any government
           contract

 2.642     State what the contract    AGREEMENT TO PARTICIPATE AND            NATIONAL HEALTHCARE SAFETY NETWORK
           or lease is for and the    CONSENT                                 ATTN SUPERINTENDENT
           nature of the debtor’s     RE: TRACKING #16591                     355 FRONT ST
           interest                                                           NEW WAVERLY, TX 77358

           State the term remaining

           List the contract number
           of any government
           contract

 2.643     State what the contract    SPORTS MEDICINE ATHLETIC TRAINING NEW WAVERLY ISD
           or lease is for and the    SERVICE AGREEMENT                 ATTN SUPERINTENDENT
           nature of the debtor’s                                       355 FRONT ST
           interest                                                     NEW WAVERLY, TX 77358

           State the term remaining   7/1/2021

           List the contract number
           of any government
           contract

 2.644     State what the contract    AMENDMENT NO. 02                        NOBLIS INC
           or lease is for and the    AMENDS RASMAS SUBSCRIPTION              2002 EDMUND HALLEY DRIVE
           nature of the debtor’s     AGREEMENT NO. RASMAS-0446
           interest
                                                                              RASTON, VA 20191
           State the term remaining

           List the contract number
           of any government
           contract

 2.645     State what the contract    PROFESSIONAL SERVICES                   NORTHGAUGE HEALTHCARE ADVISORS LLC
           or lease is for and the    AGREEMENT                               ATTN JON MOSES, PRESIDENT & CHIEF EXECUTIVE OFFICER
           nature of the debtor’s                                             384 INVERNESS PKWY, STE 260
           interest                                                           ENGLEWOOD, CO 80112

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 108 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 885 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.646     State what the contract    ADDENDUM TO THE AGREEMENT FOR           NURSESTAFFING POWERED BY GALE
           or lease is for and the    STAFFING/ RECRUITMENT SERVICES          ATTN TINKIE WILLIAMS, VP
           nature of the debtor’s     CONTRACT                                6350 LBJ FWY STE 251
           interest                   RE: AGREEMENT DTD 5/23/2019             DALLAS, TX 75240

           State the term remaining

           List the contract number
           of any government
           contract

 2.647     State what the contract    AGREEMENT FOR STAFFING/                 NURSESTAFFING POWERED BY GALE
           or lease is for and the    RECRUITMENT SERVICES                    ATTN TINKIE WILLIAMS, VP
           nature of the debtor’s                                             6350 LBJ FWY STE 251
           interest                                                           DALLAS, TX 75240

           State the term remaining   5/23/2020

           List the contract number
           of any government
           contract

 2.648     State what the contract    NX HEALTH NETWORK AGREEMENT             NX HEALTH NETWORK
           or lease is for and the                                            23048 N 15TH AVENUE
           nature of the debtor’s
           interest
                                                                              PHOENIX, AZ 85027
           State the term remaining

           List the contract number
           of any government
           contract

 2.649     State what the contract    NX HEALTH NETWORK AGREEMENT             NX HEALTH NETWORK
           or lease is for and the                                            23048 N 15TH AVENUE
           nature of the debtor’s
           interest
                                                                              PHOENIX, AZ 85027
           State the term remaining

           List the contract number
           of any government
           contract

 2.650     State what the contract    NX HEALTH NETWORK AGREEMENT             NX HEALTH NETWORK
           or lease is for and the                                            ATTN JORDAN HERSH
           nature of the debtor’s                                             23048 N 15TH AVENUE
           interest
                                                                              PHOENIX, AZ 85027
           State the term remaining

           List the contract number
           of any government
           contract

 2.651     State what the contract    NX HEALTH NETWORK AGREEMENT             NX HEALTH NETWORK
           or lease is for and the                                            ATTN JORDAN HERSH
           nature of the debtor’s                                             23048 N 15TH AVENUE
           interest
                                                                              PHOENIX, AZ 85027
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 109 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 886 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.652     State what the contract    PURCHASE ORDER #083394 DTD              OUTCOME SCIENCES INC
           or lease is for and the    4/11/2013                               201 BROADWAY
           nature of the debtor’s                                             CAMBRIDGE, MA 02139
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.653     State what the contract    LETTER DTD 6/7/2013                     OUTCOME SCIENCES INC
           or lease is for and the    RE:PARTICIPATING HOSPITAL               ATTN AHA/ASA GWTG PROGRAM
           nature of the debtor’s     AGREEMENT AND BUSINESS                  201 BROADWAY
           interest                   ASSOCIATE AGREEMENT                     CAMBRIDGE, MA 02139

           State the term remaining

           List the contract number
           of any government
           contract

 2.654     State what the contract    LETTER RE: BUSINESS ASSOCIATE           OUTCOME SCIENCES INC
           or lease is for and the    AGREEMENT                               ATTN AHA/ASA GWTG PROGRAM
           nature of the debtor’s                                             201 BROADWAY
           interest                                                           CAMBRIDGE, MA 02139

           State the term remaining

           List the contract number
           of any government
           contract

 2.655     State what the contract    LETTER DTD 3/23/2012                    OUTCOME SCIENCES INC
           or lease is for and the    RE: EXECUTED PARTICIPATING              ATTN DANIEL WILKERSON, PROJECT COORDINATOR
           nature of the debtor’s     HOSPITAL AGREEMENT                      201 BROADWAY
           interest                                                           CAMBRIDGE, MA 02139

           State the term remaining

           List the contract number
           of any government
           contract

 2.656     State what the contract    NOTICE OF TERMINATION DTD 3/5/2014      OUTCOME SCIENCES INC
           or lease is for and the    RE: AGREEMENT DTD 1/1/2013              ATTN JEFFREY M SACHS, GENERAL COUNSEL
           nature of the debtor’s                                             201 BROADWAY
           interest                                                           CAMBRIDGE, MA 02139

           State the term remaining

           List the contract number
           of any government
           contract

 2.657     State what the contract    BUSINESS ASSOCIATE AGREEMENT            OUTCOME SCIENCES INC
           or lease is for and the    RE: SERVICES AGREEMENT DTD              ATTN JEFFREY M SACHS, GENERAL COUNSEL
           nature of the debtor’s     1/1/2013                                201 BROADWAY
           interest                                                           CAMBRIDGE, MA 2139

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                             Page 110 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 887 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.658     State what the contract    AMENDMENT TO THE STROKE                 OUTCOME SCIENCES INC
           or lease is for and the    PARTICIPATING HOSPITAL AGREEMENT        D/B/A OUTCOME
           nature of the debtor’s     RE: AGREEMENT DTD 7/14/09               ATTN JEFFREY M SACHS, GENERAL COUNSEL
           interest                                                           201 BROADWAY
                                                                              CAMBRIDGE, MA 02139
           State the term remaining

           List the contract number
           of any government
           contract

 2.659     State what the contract    PARTICIPATING HOSPITAL AGREEMENT        OUTCOME SCIENCES INC
           or lease is for and the                                            D/B/A OUTCOME
           nature of the debtor’s                                             ATTN JEFFREY M SACHS, GENERAL COUNSEL
           interest                                                           201 BROADWAY
                                                                              CAMBRIDGE, MA 02139
           State the term remaining

           List the contract number
           of any government
           contract

 2.660     State what the contract    PARTICIPATING HOSPITAL AGREEMENT        OUTCOME SCIENCES INC
           or lease is for and the                                            D/B/A OUTCOME
           nature of the debtor’s                                             ATTN JEFFREY M SACHS, GENERAL COUNSEL
           interest                                                           201 BROADWAY
                                                                              CAMBRIDGE, MA 02139
           State the term remaining

           List the contract number
           of any government
           contract

 2.661     State what the contract    PARTICIPATING HOSPITAL AGREEMENT        OUTCOME SCIENCES INC
           or lease is for and the                                            D/B/A OUTCOME
           nature of the debtor’s                                             ATTN JEFFREY M SACHS, GENERAL COUNSEL
           interest                                                           201 BROADWAY
                                                                              CAMBRIDGE, MA 02139
           State the term remaining

           List the contract number
           of any government
           contract

 2.662     State what the contract    MIDAS+ AMENDMENT TO THE                 OUTCOME SCIENCES LLC
           or lease is for and the    PARTICIPATING HOSPITAL AGREEMENT        ATTN BARBARA I ARONE, VP
           nature of the debtor’s                                             201 BROADWAY
           interest                                                           CAMBRIDGE, MA 02139

           State the term remaining

           List the contract number
           of any government
           contract

 2.663     State what the contract    NOTIFICATION OF 60 DAY TERMINATION OUTCOME SCIENCES, INC
           or lease is for and the    FOR RESUSCITATION PROGRAM          201 BROADWAY
           nature of the debtor’s
           interest
                                                                              CAMBRIDGE, MA 02139
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                             Page 111 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 888 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.664     State what the contract    NOTIFICATION OF 60 DAY TERMINATION OUTCOME SCIENCES, INC
           or lease is for and the    FOR RESUSCITATION PROGRAM          ATTN JEFFREY M SACHS, GENERAL COUNSEL
           nature of the debtor’s                                        201 BROADWAY
           interest
                                                                              CAMBRIDGE, MA 02139
           State the term remaining

           List the contract number
           of any government
           contract

 2.665     State what the contract    MEDICAL/SURGICAL PRODUCTS               OWENS & MINOR DISTRIBUTION INC
           or lease is for and the    DISTRIBUTION AGREEMENT                  ATTN ANDRES QUINTERO
           nature of the debtor’s                                             8313 W PIERCE ST # 100
           interest                                                           TOLLESON, AZ 85353

           State the term remaining

           List the contract number
           of any government
           contract

 2.666     State what the contract    EXHIBIT C - RADIOLOGIST STATEMENT       PALEL, PULIN P, MD
           or lease is for and the    RE: PROFESSIONAL SERVICES
           nature of the debtor’s     AGREEMENT
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.667     State what the contract    ONLINE SERVICES CONTRACT                PAPERLESSPAY CORPORATION
           or lease is for and the    AGREEMENT                               800 WATER ST, 2ND FL, STE 203
           nature of the debtor’s                                             JACKSONSVILLE, FL 32204
           interest
           State the term remaining   2/4/2022

           List the contract number
           of any government
           contract

 2.668     State what the contract    FACILITY STAFFING AGREEMENT             PARALLON BUSINESS SOLUTIONS LLC
           or lease is for and the                                            1100 CHARLOTTE AVENUE, SUITE 1600
           nature of the debtor’s                                             NASHVILLE, TN 37203
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.669     State what the contract    FACILITY STAFFING AGREEMENT             PARALLON WORKFORCE MANAGEMENT SOLUTIONS LLC
           or lease is for and the                                            1000 SAWGRASS CORPORATE PARKWAY
           nature of the debtor’s
           interest
                                                                              SUNRISE, FL 33323
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                             Page 112 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 889 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.670     State what the contract    HIPAA BUSINESS ASSOCIATE                PENRAD TECHNOLOGIES INC
           or lease is for and the    AGREEMENT                               ATTN GREG GUSTAFSON
           nature of the debtor’s                                             114 COMMERCE CIR
           interest                                                           BUFFALO, MN 55313

           State the term remaining

           List the contract number
           of any government
           contract

 2.671     State what the contract    PENRAD MAMMOGRAPHY SYSTEM               PENRAD TECHNOLOGIES INC
           or lease is for and the    PARTNER LICENSE AGREEMENT               ATTN GREG GUSTAFSON
           nature of the debtor’s                                             114 COMMERCE CIR
           interest                                                           BUFFALO, MN 55313

           State the term remaining

           List the contract number
           of any government
           contract

 2.672     State what the contract    PENTAX ENDOPRO SOFTWARE                 PENTAX MEDICAL COMPANY
           or lease is for and the    SERVICE AGREEMENT ADDENDUM TO           ATTN SANDRA POOLE
           nature of the debtor’s     CONTRACT DTD11/8/2018                   3 PARAGON DR
           interest                                                           MONTVILLE, NJ 07645-1725

           State the term remaining

           List the contract number
           of any government
           contract

 2.673     State what the contract    PENTAX SERVICE AGREEMENT                PENTAX MEDICAL COMPANY
           or lease is for and the    RE: ACCOUNT #11558                      ATTN SANDRA POOLE
           nature of the debtor’s                                             3 PARAGON DR
           interest                                                           MONTVILLE, NJ 07645-1725

           State the term remaining

           List the contract number
           of any government
           contract

 2.674     State what the contract    PENTAX SERVICE AGREEMENT                PENTAX MEDICAL COMPANY
           or lease is for and the    RE: ACCOUNT #11558                      ATTN SANDRA POOLE
           nature of the debtor’s                                             3 PARAGON DR
           interest                                                           MONTVILLE, NJ 07645-1725

           State the term remaining

           List the contract number
           of any government
           contract

 2.675     State what the contract    PENTAX SERVICE AGREEMENT                PENTAX MEDICAL COMPANY
           or lease is for and the    RE: ACCOUNT #11558                      ATTN SANDRA POOLE
           nature of the debtor’s                                             3 PARAGON DR
           interest                                                           MONTVILLE, NJ 07645-1725

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                             Page 113 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 890 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.676     State what the contract    PENTAX SERVICE AGREEMENT                PENTAX MEDICAL COMPANY
           or lease is for and the    ADDENDUM TO CONTRACT DTD                ATTN SANDRA POOLE
           nature of the debtor’s     11/8/2018                               3 PARAGON DR
           interest                   RE: AGREEMENT DTD 12/1/2018             MONTVILLE, NJ 07645-1725

           State the term remaining

           List the contract number
           of any government
           contract

 2.677     State what the contract    PENTAX SERVICE AGREEMENT                PENTAX MEDICAL COMPANY
           or lease is for and the    ADDENDUM TO CONTRACT DTD                ATTN SANDRA POOLE
           nature of the debtor’s     11/8/2018                               3 PARAGON DR
           interest                   RE: AGREEMENT DTD 12/1/2018             MONTVILLE, NJ 07645-1725

           State the term remaining

           List the contract number
           of any government
           contract

 2.678     State what the contract    PURCHASE ORDER #114848 DTD              PENTAX MEDICAL COMPANY
           or lease is for and the    1/3/2019                                ATTN SANDRA POOLE
           nature of the debtor’s                                             3 PARAGON DR
           interest                                                           MONTVILLE, NJ 07645-1725

           State the term remaining

           List the contract number
           of any government
           contract

 2.679     State what the contract    PURCHASE ORDER #114848 DTD              PENTAX MEDICAL COMPANY
           or lease is for and the    1/3/2019                                ATTN SANDRA POOLE
           nature of the debtor’s                                             3 PARAGON DR
           interest                                                           MONTVILLE, NJ 07645-1725

           State the term remaining

           List the contract number
           of any government
           contract

 2.680     State what the contract    PURCHASE ORDER #114848 DTD              PENTAX MEDICAL COMPANY
           or lease is for and the    1/3/2019                                ATTN SANDRA POOLE
           nature of the debtor’s                                             3 PARAGON DR
           interest                                                           MONTVILLE, NJ 07645-1725

           State the term remaining

           List the contract number
           of any government
           contract

 2.681     State what the contract    PURCHASE ORDER #114849 DTD              PENTAX MEDICAL COMPANY
           or lease is for and the    1/3/2019                                ATTN SANDRA POOLE
           nature of the debtor’s                                             3 PARAGON DR
           interest                                                           MONTVILLE, NJ 07645-1725

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                             Page 114 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 891 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.682     State what the contract    PURCHASE ORDER #114849 DTD              PENTAX MEDICAL COMPANY
           or lease is for and the    1/3/2019                                ATTN SANDRA POOLE
           nature of the debtor’s                                             3 PARAGON DR
           interest                                                           MONTVILLE, NJ 07645-1725

           State the term remaining

           List the contract number
           of any government
           contract

 2.683     State what the contract    PURCHASE ORDER #114849 DTD              PENTAX MEDICAL COMPANY
           or lease is for and the    1/3/2019                                ATTN SANDRA POOLE
           nature of the debtor’s                                             3 PARAGON DR
           interest                                                           MONTVILLE, NJ 07645-1725

           State the term remaining

           List the contract number
           of any government
           contract

 2.684     State what the contract    PURCHASE ORDER #114849 DTD              PENTAX MEDICAL COMPANY
           or lease is for and the    1/3/2019                                ATTN SANDRA POOLE
           nature of the debtor’s                                             3 PARAGON DR
           interest                                                           MONTVILLE, NJ 07645-1725

           State the term remaining

           List the contract number
           of any government
           contract

 2.685     State what the contract    SPECIAL PURCHASE REQUISITION DTD        PENTAX MEDICAL COMPANY
           or lease is for and the    11/14/2018                              ATTN SANDRA POOLE
           nature of the debtor’s                                             3 PARAGON DR
           interest                                                           MONTVILLE, NJ 07645-1725

           State the term remaining

           List the contract number
           of any government
           contract

 2.686     State what the contract    INTERCOMPANY CONTRACT REVIEW            PILLAI, DR
           or lease is for and the    FORM                                    111 MARLBERRY BRANCH DR
           nature of the debtor’s     RE: MEDICAL DIRECTOR AGREEMENT
           interest
                                                                              CONROE, TX 77384
           State the term remaining

           List the contract number
           of any government
           contract

 2.687     State what the contract    MEDICAL DIRECTOR AGREEMENT              PILLAI, SUJESH, MD
           or lease is for and the                                            111 MARLBERRY BRANCH DR
           nature of the debtor’s
           interest
                                                                              CONROE, TX 77384
           State the term remaining   6/30/2020

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                             Page 115 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 892 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.688     State what the contract    MEDICAL DIRECTOR AGREEMENT              PILLAI, SUJESH, MD
           or lease is for and the                                            111 MARLBERRY BRANCH DR
           nature of the debtor’s
           interest
                                                                              CONROE, TX 77384
           State the term remaining   6/30/2020

           List the contract number
           of any government
           contract

 2.689     State what the contract    PROGRAM AFFILIATION AGREEMENT           PIMA MEDICAL INSTITUTE
           or lease is for and the                                            13610 N. BLACK CANYON HIGHWAY
           nature of the debtor’s                                             PHOENIX, AZ 85029
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.690     State what the contract    SPR & PURCHASE ORDER #094538 DTD        POLICYMEDICAL INC
           or lease is for and the    4/27/2015                               30 VIA RENZO DR
           nature of the debtor’s                                             RICHMOND HILL, ON L4S 0B8
           interest                                                           CANADA

           State the term remaining

           List the contract number
           of any government
           contract

 2.691     State what the contract    SOFTWARE LICENSE & MAINTENANCE          POLICYMEDICAL INC
           or lease is for and the    AGREEMENT                               35 E BEAVER CREEK RD
           nature of the debtor’s                                             UNIT 1, 2ND FL
           interest                                                           RICHMOND HILL, ON L4B 1B3
                                                                              CANADA
           State the term remaining

           List the contract number
           of any government
           contract

 2.692     State what the contract    SPR & PURCHASE ORDER #094538 DTD        POLICYMEDICAL INC
           or lease is for and the    4/27/2015                               35 E BEAVER CREEK RD
           nature of the debtor’s                                             UNIT 1, 2ND FL
           interest                                                           RICHMOND HILL, ON L4B 1B3
                                                                              CANADA
           State the term remaining

           List the contract number
           of any government
           contract

 2.693     State what the contract    ADDENDUM TO LICENSE AGREEMENT           POLICYMEDICAL INC
           or lease is for and the    RE: AGREEMENT DTD 10/29/2014;           ATTN CEO
           nature of the debtor’s     INVOICE #ACHS-09-16                     30 VIA RENZO DR
           interest                                                           RICHMOND HILL, ON L4S 0B8
                                                                              CANADA
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                             Page 116 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 893 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.694     State what the contract    ADDENDUM TO LICENSE AGREEMENT           POLICYMEDICAL INC
           or lease is for and the    RE: AGREEMENT DTD 10/29/2014;           ATTN CEO
           nature of the debtor’s     INVOICE #ACHS-09-16                     35 E BEAVER CREEK RD
           interest                                                           UNIT 1, STE 200
                                                                              RICHMOND HILL, ON L4B 1B3
           State the term remaining                                           CANADA
           List the contract number
           of any government
           contract

 2.695     State what the contract    AMENDMENT TO MEDICAL DIRECTOR           POST ACUTE PHYSICIANS OF TEXAS PLLC
           or lease is for and the    AGREEMENT                               ATTN JOSE VARGAS, MD
           nature of the debtor’s     AMENDS AGREEMENT INPATIENT              1776 WOODSTEAD CT, STE 208
           interest                   REHAB DTD 8/1/2018                      THE WOODLANDS, TX 77380

           State the term remaining

           List the contract number
           of any government
           contract

 2.696     State what the contract    BUSINESS ASSOCIATE AGREEMENT            POST ACUTE PHYSICIANS OF TEXAS PLLC
           or lease is for and the                                            ATTN JOSE VARGAS, MD
           nature of the debtor’s                                             1776 WOODSTEAD CT, STE 208
           interest                                                           THE WOODLANDS, TX 77380

           State the term remaining

           List the contract number
           of any government
           contract

 2.697     State what the contract    MEDICAL DIRECTOR AGREEMENT              POST ACUTE PHYSICIANS OF TEXAS PLLC
           or lease is for and the                                            ATTN JOSE VARGAS, MD
           nature of the debtor’s                                             1776 WOODSTEAD CT, STE 208
           interest                                                           THE WOODLANDS, TX 77380

           State the term remaining

           List the contract number
           of any government
           contract

 2.698     State what the contract    MEDICAL DIRECTOR AGREEMENT              POST ACUTE PHYSICIANS OF TEXAS PLLC
           or lease is for and the    INPATIENT REHAB                         ATTN JOSE VARGAS, MD
           nature of the debtor’s                                             1776 WOODSTEAD CT, STE 208
           interest                                                           THE WOODLANDS, TX 77380

           State the term remaining

           List the contract number
           of any government
           contract

 2.699     State what the contract    MEDICAL DIRECTOR AGREEMENT              POST-ACUTE PHYSICIANS OF TEXAS PLLC
           or lease is for and the                                            ATTN JOSE VARGAS, MD
           nature of the debtor’s                                             1776 WOODSTEAD CT, STE 208
           interest                                                           THE WOODLANDS, TX 77380

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                             Page 117 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 894 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.700     State what the contract    AMENDED AND RESTATED AGREEMENT PREMIER ANESTHESIA GROUP LLC
           or lease is for and the    FOR ANESTHESIOLOGY MANAGEMENT ATTN KERRY TEEL, PRESIDENT
           nature of the debtor’s                                    2655 NORTHWINDS PKWY
           interest                                                  ALPHARETTA, GA 30009

           State the term remaining

           List the contract number
           of any government
           contract

 2.701     State what the contract    FIRST AMENDMENT TO AMENDED AND          PREMIER ANESTHESIA GROUP LLC
           or lease is for and the    RESTATED AGREEMENT FOR                  ATTN KERRY TEEL, PRESIDENT
           nature of the debtor’s     ANESTHESIOLOGY MANAGEMENT               2655 NORTHWINDS PKWY
           interest                   RE: AGREEMENT DTD 7/15/2010             ALPHARETTA, GA 30009

           State the term remaining

           List the contract number
           of any government
           contract

 2.702     State what the contract    AMENDMENT NO 1 TO ANETHESIA             PREMIER ANESTHESIA LLC
           or lease is for and the    SERVICES AGREEMENT DTD 7/28/2011        ATTN KERRY TEEL, PRESIDENT
           nature of the debtor’s     RE: AGREEMENT DTD 1/31/2010             2655 NORTHWINDS PKWY
           interest                                                           ALPHARETTA, GA 30009

           State the term remaining

           List the contract number
           of any government
           contract

 2.703     State what the contract    AMENDMENT TO ANETHESIA SERVICES         PREMIER ANESTHESIA LLC
           or lease is for and the    AGREEMENT DTD 7/28/2011                 ATTN KERRY TEEL, PRESIDENT
           nature of the debtor’s     RE: AGREEMENT DTD 1/31/2010             2655 NORTHWINDS PKWY
           interest                                                           ALPHARETTA, GA 30009

           State the term remaining

           List the contract number
           of any government
           contract

 2.704     State what the contract    ANETHESIA SERVICES AGREEMENT            PREMIER ANESTHESIA LLC
           or lease is for and the                                            ATTN KERRY TEEL, PRESIDENT
           nature of the debtor’s                                             2655 NORTHWINDS PKWY
           interest                                                           ALPHARETTA, GA 30009

           State the term remaining

           List the contract number
           of any government
           contract

 2.705     State what the contract    MASTER SERVICES AGREEMENT               PRESS GANEY ASSOCIATES INC
           or lease is for and the                                            ATTN CONTRACTS DEPT
           nature of the debtor’s                                             404 COLUMBIA PL
           interest                                                           SOUTH BEND, IN 46601

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                             Page 118 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 895 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.706     State what the contract    NOTICE OF RENEWAL PRICING DTD           PRESS GANEY ASSOCIATES INC
           or lease is for and the    10/23/2018                              ATTN CONTRACTS DEPT
           nature of the debtor’s     RE: CLIENT #4914                        404 COLUMBIA PL
           interest                                                           SOUTH BEND, IN 46601

           State the term remaining

           List the contract number
           of any government
           contract

 2.707     State what the contract    NOTICE OF RENEWAL PRICING DTD           PRESS GANEY ASSOCIATES INC
           or lease is for and the    10/23/2018                              ATTN CONTRACTS DEPT
           nature of the debtor’s     RE: CLIENT #4914                        404 COLUMBIA PL
           interest                                                           SOUTH BEND, IN 46601

           State the term remaining

           List the contract number
           of any government
           contract

 2.708     State what the contract    SPECIAL PURCHASE REQUISITION DTD        PRESS GANEY ASSOCIATES INC
           or lease is for and the    10/1/2019                               ATTN CONTRACTS DEPT
           nature of the debtor’s                                             404 COLUMBIA PL
           interest                                                           SOUTH BEND, IN 46601

           State the term remaining

           List the contract number
           of any government
           contract

 2.709     State what the contract    SPECIAL PURCHASE REQUISITION DTD        PRESS GANEY ASSOCIATES INC
           or lease is for and the    2/4/2019                                ATTN CONTRACTS DEPT
           nature of the debtor’s                                             404 COLUMBIA PL
           interest                                                           SOUTH BEND, IN 46601

           State the term remaining

           List the contract number
           of any government
           contract

 2.710     State what the contract    PURCHASE ORDER #115220 DTD              PRESS GANEY ASSOCIATES INC
           or lease is for and the    2/4/2019                                PO BOX 88335
           nature of the debtor’s                                             MILWAUKEE, WI 53288-0335
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.711     State what the contract    PRIME AGREEMENT                         PRIME
           or lease is for and the                                            331 MALORY STATION RD
           nature of the debtor’s
           interest
                                                                              FRANKLIN, TN 37067
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                             Page 119 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 896 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.712     State what the contract    EXHIBIT C - RADIOLOGIST STATEMENT       PULUIK, JASON W, MD
           or lease is for and the    RE: PROFESSIONAL SERVICES
           nature of the debtor’s     AGREEMENT
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.713     State what the contract    RAPID RESPONSE TESTING &                QUEST DIAGNOSTICS CLINICAL LABORATORIES INC
           or lease is for and the    SPECIMEN TESTING COLLECTION             ATTN CONTRACTS DEPT
           nature of the debtor’s     AGREEMENT                               4770 REGENT BLVD
           interest                                                           IRVING, TX 75063

           State the term remaining

           List the contract number
           of any government
           contract

 2.714     State what the contract    LABORATORY SERVICES AGREEMENT           QUEST DIAGNOSTICS CLINICAL LABORATORIES INC
           or lease is for and the                                            ATTN DR NATHAN SHERMAN
           nature of the debtor’s                                             14225 NEWBROOK DR
           interest                                                           CHANTILLY, VA 20156

           State the term remaining

           List the contract number
           of any government
           contract

 2.715     State what the contract    QUERY TOOL SERVICE AGREEMENT            QUEST DIAGNOSTICS INC
           or lease is for and the                                            ATTN IT ADMIN
           nature of the debtor’s                                             14225 NEWBROOK DR
           interest                                                           CHANTILLY, VA 20153

           State the term remaining

           List the contract number
           of any government
           contract

 2.716     State what the contract    CARE360 LAB ORDERS & RESULTS            QUEST DIAGNOSTICS INC
           or lease is for and the    SERVICE AGREEMENT                       C/O CARE360 ADMIN
           nature of the debtor’s                                             400 EGYPT RD, WN 2050
           interest                                                           NORRISTOWN, PA 19403

           State the term remaining

           List the contract number
           of any government
           contract

 2.717     State what the contract    CLIENT AGREEMENT FOR PHYSICIAN          QUEST HEALTHCARE SOLUTIONS LLC
           or lease is for and the    RECRUITING SERVICES                     ATTN LIZ MEEHAN, STAFFING CONSULTANT
           nature of the debtor’s                                             6 CONCOURSE PKWY, STE 2250
           interest                                                           ATLANTA, GA 30328

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 120 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 897 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.718     State what the contract    PROGRAM AFFILIATION AGREEMENT           QUINNIPIAC UNIVERSITY
           or lease is for and the                                            275 MT CARMEL AVE
           nature of the debtor’s                                             HAMDEN, CT 06518
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.719     State what the contract    RENEWAL QUOTE                           RAVE MOBILE SAFETY
           or lease is for and the                                            492 OLD CONNECTICUT PATH, 2ND FL
           nature of the debtor’s
           interest
                                                                              FRAMINGHAM, MA 01701
           State the term remaining

           List the contract number
           of any government
           contract

 2.720     State what the contract    RENEWAL QUOTE                           RAVE MOBILE SAFETY
           or lease is for and the                                            50 SPEEN STREET SUITE 301
           nature of the debtor’s
           interest
                                                                              FRAMINGHAM, MA 01701
           State the term remaining

           List the contract number
           of any government
           contract

 2.721     State what the contract    INTERCOMPANY CONTRACT REVIEW            RAZA, ALI, MD
           or lease is for and the    FORM                                    91 SOUTH DOWNY WILLOW CIRCLE
           nature of the debtor’s     MEDICO ADMIN SERV/CASE MGMT
           interest                   REVIEW
                                                                              SPRING, TX 77382
           State the term remaining   9/30/2020

           List the contract number
           of any government
           contract

 2.722     State what the contract    MEDICAL DIRECTOR AGREEMENT              RAZA, ALI, MD
           or lease is for and the                                            91 SOUTH DOWNY WILLOW CIRCLE
           nature of the debtor’s
           interest
                                                                              SPRING, TX 77382
           State the term remaining   9/30/2020

           List the contract number
           of any government
           contract

 2.723     State what the contract    CORPORATE RATE AGREEMENT DTD            RED ROOF INN PLUS+
           or lease is for and the    8/7/2019                                ATTN MATT PATEL, OWNER/MGR
           nature of the debtor’s                                             606 1-45 S
           interest                                                           HUNTSVILLE, TX 77340

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 121 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 898 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.724     State what the contract    MEMORANDUM OF AGREEMENT                 REGIONAL HOSPITAL AND EMERGENCY PREPAREDNESS
           or lease is for and the                                            COUNCIL
           nature of the debtor’s                                             ATTN EXEC DIR
           interest                                                           5320 N SHEPHERD DR
                                                                              HOUSTON, TX 77091
           State the term remaining

           List the contract number
           of any government
           contract

 2.725     State what the contract    REMOTE PHARMACY ORDER ENTRY             REMOTE PHARMACY STAFFING
           or lease is for and the    SERVICE AGREEMENT                       22503 KATY FWY, #22
           nature of the debtor’s                                             KATY, TX 77450
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.726     State what the contract    REMOTE PHARMACY ORDER ENTRY             REMOTE PHARMACY STAFFING
           or lease is for and the    SERVICE AGREEMENT                       ATTN DIR OF PHARMACY SERVICES
           nature of the debtor’s                                             7307 STARFLOWER
           interest                                                           KATY, TX 77494

           State the term remaining

           List the contract number
           of any government
           contract

 2.727     State what the contract    CUSTOMER SERVICE AGREEMENT              REPUBLIC SERVICES, INC
           or lease is for and the                                            C/O BFI WASTE SERVICES OF TEXAS LP
           nature of the debtor’s                                             18500 N ALLIED WAY
           interest                                                           PHOENIX, AZ 85054

           State the term remaining

           List the contract number
           of any government
           contract

 2.728     State what the contract    EXHIBIT C - RADIOLOGIST STATEMENT       REX, DAVID, MD
           or lease is for and the    RE: PROFESSIONAL SERVICES
           nature of the debtor’s     AGREEMENT
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.729     State what the contract    ENCOMPASS AGREEMENT                     ROCHE DIAGNOSTICS CORPORATION
           or lease is for and the                                            ATTN JOSEPH A COMITO, MGR, CUSTOMER CONTRACTING
           nature of the debtor’s                                             CTR
           interest                                                           9115 HAGUE RD
                                                                              INDIANAPOLIS, IN 46250-0157
           State the term remaining   6/26/2022

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 122 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 899 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.730     State what the contract    ROCKPORT AGREEMENT                      ROCKPORT
           or lease is for and the                                            1080 ELDRIDGE PKWY
           nature of the debtor’s                                             12TH FLOOR
           interest
                                                                              HOUSTON, TX 77077
           State the term remaining

           List the contract number
           of any government
           contract

 2.731     State what the contract    ADDENDUM TO CONTRACT                    RUSSELL, KEVIN
           or lease is for and the    RE: INDEPENDENT CONTRACTOR              1615 SYCAMORE AVE, APT #199
           nature of the debtor’s     SERVICES AGREEMENT                      HUNTSVILLE, TX 77340
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.732     State what the contract    INDEPENDENT CONTRACTOR                  RUSSELL, KEVIN
           or lease is for and the    SERVICES AGREEMENT                      1615 SYCAMORE AVE, APT #199
           nature of the debtor’s                                             HUNTSVILLE, TX 77340
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.733     State what the contract    INDEPENDENT CONTRACTOR                  RUSSELL, KEVIN
           or lease is for and the    SERVICES AGREEMENT                      1615 SYCAMORE AVE, APT #199
           nature of the debtor’s                                             HUNTSVILLE, TX 77340
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.734     State what the contract    INDEPENDENT CONTRACTOR                  RUSSELL, KEVIN
           or lease is for and the    SERVICES AGREEMENT                      1615 SYCAMORE AVE, APT #199
           nature of the debtor’s                                             HUNTSVILLE, TX 77340
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.735     State what the contract    EXHIBIT C - RADIOLOGIST STATEMENT       RUST, RONALD M, MD
           or lease is for and the    RE: PROFESSIONAL SERVICES
           nature of the debtor’s     AGREEMENT
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 123 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 900 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.736     State what the contract    SPORTS MEDICINE ATHLETIC TRAINING SAM HOUSTON STATE UNIVERSITY ATHLETICS
           or lease is for and the    SERVICE AGREEMENT                 ATTN ATHLETIC DIRECTOR
           nature of the debtor’s                                       620 BOWERS BLVD
           interest                                                     HUNTSVILLE, TX 77340

           State the term remaining   7/1/2023

           List the contract number
           of any government
           contract

 2.737     State what the contract    SPORTS MEDICINE SERVICE                 SAM HOUSTON STATE UNIVERSITY DANCE PROGRAM
           or lease is for and the    AGREEMENT                               ATTN JENNIFER PONTIUS, CHAIR DEPT OF DANCE
           nature of the debtor’s                                             DANCE PROGRAM, PO BOX 2269
           interest                                                           HUNTSVILLE, TX 77341-2269

           State the term remaining

           List the contract number
           of any government
           contract

 2.738     State what the contract    SPORTS MEDICINE SERVICE                 SAM HOUSTON STATE UNIVERSITY DANCE PROGRAM
           or lease is for and the    AGREEMENT                               ATTN JENNIFER PONTIUS, CHAIR DEPT OF DANCE
           nature of the debtor’s                                             PO BOX 2269
           interest                                                           HUNTSVILLE, TX 77341

           State the term remaining

           List the contract number
           of any government
           contract

 2.739     State what the contract    SPORTS MEDICINE SERVICE                 SAM HOUSTON STATE UNIVERSITY DANCE PROGRAM
           or lease is for and the    AGREEMENT                               ATTN JENNIFER PONTIUS, CHAIR DEPT OF DANCE
           nature of the debtor’s                                             PO BOX 2269
           interest                                                           HUNTSVILLE, TX 77342

           State the term remaining

           List the contract number
           of any government
           contract

 2.740     State what the contract    SPORTS MEDICINE SERVICE                 SAM HOUSTON STATE UNIVERSITY DANCE PROGRAM
           or lease is for and the    AGREEMENT                               PO BOX 2269
           nature of the debtor’s                                             HUNTSVILLE, TX 77341
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.741     State what the contract    PATIENT TRANSFER AGREEMENT              SAM HOUSTON STATE UNIVERSITY
           or lease is for and the                                            ATTN BOB CHAPA, ASST DIRECTOR FOR CONTRACT MGT
           nature of the debtor’s                                             1805 AVE J
           interest                                                           HUNTSVILLE, TX 77341

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 124 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 901 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.742     State what the contract    SAM HOUSTON STATE UNIVERSITY            SAM HOUSTON STATE UNIVERSITY
           or lease is for and the    MASTER AGREE - 06-14-19-05-31-24        ATTN DR RICHARD EGLSAER
           nature of the debtor’s                                             1900 AVE I, STE 201
           interest
                                                                              HUNTSVILLE, TX 77340
           State the term remaining

           List the contract number
           of any government
           contract

 2.743     State what the contract    ADDENDUM TO CONTRACT                    SAM HOUSTON STATE UNIVERSITY
           or lease is for and the    RE: AGREEMENT FOR                       ATTN DR RICHARD EGLSAER
           nature of the debtor’s     STAFFING/RECRUITMENT SERVICES           1900 AVE I, STE 201
           interest                   CONTRACT                                HUNTSVILLE, TX 77340

           State the term remaining

           List the contract number
           of any government
           contract

 2.744     State what the contract    ASSUMPTION OF RISK, RELEASE &           SAM HOUSTON STATE UNIVERSITY
           or lease is for and the    WAIVER                                  ATTN DR RICHARD EGLSAER
           nature of the debtor’s     WAIVER                                  1900 AVE I, STE 201
           interest                                                           HUNTSVILLE, TX 77340

           State the term remaining

           List the contract number
           of any government
           contract

 2.745     State what the contract    MASTER AFFILIATION AGREEMENT            SAM HOUSTON STATE UNIVERSITY
           or lease is for and the                                            ATTN DR RICHARD EGLSAER
           nature of the debtor’s                                             1900 AVE I, STE 201
           interest                                                           HUNTSVILLE, TX 77340

           State the term remaining   5/31/2024

           List the contract number
           of any government
           contract

 2.746     State what the contract    AMENDMENT TO AFFILIATION                SAM HOUSTON STATE UNIVERSITY
           or lease is for and the    AGREEMENT                               ATTN RACHEL BUBELA
           nature of the debtor’s     RE: AFFILIATION AGREEMENT DTD           PO BOX 2301
           interest                   06/14/2019                              HUNTSVILLE, TX 77341

           State the term remaining

           List the contract number
           of any government
           contract

 2.747     State what the contract    SAM HOUSTON STATE UNIVERSITY            SAM HOUSTON STATE UNIVERSITY
           or lease is for and the    MASTER AGREE - 06-14-19-05-31-24        PO BOX 2297
           nature of the debtor’s
           interest
                                                                              HUNTSVILLE, TX 77340
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 125 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 902 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.748     State what the contract    AGREEMENT FOR SERVICES                  SCANSTAT TECHNOLOGIES LP
           or lease is for and the                                            ATTN GLENN ANDREWS
           nature of the debtor’s                                             288 S MAIN ST, STE 600
           interest                                                           ALPHARETTA, GA 30009

           State the term remaining

           List the contract number
           of any government
           contract

 2.749     State what the contract    BUSINESS ASSOCIATE AGREEMENT            SCANSTAT TECHNOLOGIES LP
           or lease is for and the                                            ATTN GLENN ANDREWS
           nature of the debtor’s                                             288 S MAIN ST, STE 600
           interest                                                           ALPHARETTA, GA 30009

           State the term remaining

           List the contract number
           of any government
           contract

 2.750     State what the contract    SERVICE AGREEMENT                       SCORPION HEALTHCARE LLC
           or lease is for and the                                            ATTN SCORPION LEGAL DEPT
           nature of the debtor’s                                             28480 AVE STANFORD, STE 140
           interest                                                           VALENCIA, CA 91355

           State the term remaining

           List the contract number
           of any government
           contract

 2.751     State what the contract    SCOTT & WHITE AGREEMENT                 SCOTT & WHITE
           or lease is for and the                                            PO BOX 844658
           nature of the debtor’s
           interest
                                                                              DALLAS, TX 75284
           State the term remaining

           List the contract number
           of any government
           contract

 2.752     State what the contract    SCOTT & WHITE AGREEMENT                 SCOTT & WHITE
           or lease is for and the                                            PO BOX 844658
           nature of the debtor’s
           interest
                                                                              DALLAS, TX 75284
           State the term remaining

           List the contract number
           of any government
           contract

 2.753     State what the contract    SCOTT & WHITE AGREEMENT                 SCOTT & WHITE
           or lease is for and the                                            PO BOX 847500
           nature of the debtor’s
           interest
                                                                              DALLAS, TX 75284-7500
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 126 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 903 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.754     State what the contract    SCOTT & WHITE AGREEMENT                 SCOTT & WHITE
           or lease is for and the                                            PO BOX 847500
           nature of the debtor’s
           interest
                                                                              DALLAS, TX 75284-7500
           State the term remaining

           List the contract number
           of any government
           contract

 2.755     State what the contract    MEDICAL DIRECTOR AGREEMENT              SEHGAL, SUDHIR, MD
           or lease is for and the                                            ATTN DR SUDHIR SEHGAL
           nature of the debtor’s                                             110 MEMORIAL HOSPITAL DR
           interest                                                           HUNTSVILLE, TX 77340

           State the term remaining

           List the contract number
           of any government
           contract

 2.756     State what the contract    MEDICAL DIRECTOR AGREEMENT              SEHGAL, SUDHIR, MD
           or lease is for and the                                            ATTN DR SUDHIR SEHGAL
           nature of the debtor’s                                             110 MEMORIAL HOSPITAL DR
           interest                                                           HUNTSVILLE, TX 77340

           State the term remaining

           List the contract number
           of any government
           contract

 2.757     State what the contract    SERVICE AGREEMENT 21634                 SERVICE EXPRESS INC
           or lease is for and the                                            ATTN MAX OWENS, ACTING CEO
           nature of the debtor’s                                             3854 BROADMOOR AVE SE
           interest                                                           GRAND RAPIDS, MI 49512

           State the term remaining   2/28/2021

           List the contract number
           of any government
           contract

 2.758     State what the contract    MASTER SERVICE AGREEMENT                SHARP MEDICAL STAFFING LLC
           or lease is for and the                                            ATTN CHRISTOPHER R HEDICAN
           nature of the debtor’s                                             1700 FARNAM ST, STE 1500
           interest                                                           OMAHA, NE 68102-2068

           State the term remaining   9/20/2020

           List the contract number
           of any government
           contract

 2.759     State what the contract    BUSINESS ASSOCIATE AGREEMENT            SHARP MEDICAL STAFFING LLC
           or lease is for and the                                            ATTN REBECCA JONES
           nature of the debtor’s                                             10707 PACIFIC ST, STE 200
           interest                                                           OMAHA, NE 68114

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 127 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 904 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.760     State what the contract    MASTER SERVICE AGREEMENT                SHARP MEDICAL STAFFING LLC
           or lease is for and the                                            ATTN REBECCA JONES
           nature of the debtor’s                                             10707 PACIFIC ST, STE 200
           interest                                                           OMAHA, NE 68114

           State the term remaining   9/20/2020

           List the contract number
           of any government
           contract

 2.761     State what the contract    SPORTS MEDICINE ATHLETIC TRAINING SHEPHERD ISD
           or lease is for and the    SERVICE AGREEMENT                 ATTN SUPERINTENDENT
           nature of the debtor’s                                       1401 S BYRD AVE
           interest                                                     SHEPHERD, TX 77358

           State the term remaining   7/1/2021

           List the contract number
           of any government
           contract

 2.762     State what the contract    HMH SPORTS MEDICINE CONTRACT            SHSU DANCE DEPT
           or lease is for and the    TERMS                                   ATTN DEPT OF DANCE CHAIR
           nature of the debtor’s                                             815 17TH ST, STE 150
           interest                                                           HUNTSVILLE, TX 77340

           State the term remaining   5/8/2020

           List the contract number
           of any government
           contract

 2.763     State what the contract    SPORTS MEDICINE ATHLETIC TRAINING SHSU DANCE DEPT
           or lease is for and the    SERVICE AGREEMENT                 ATTN DEPT OF DANCE CHAIR
           nature of the debtor’s                                       COLLEGE OF FINE ARTS AND MASS COMMUNICATIONS
           interest                                                     815 17TH ST, STE 150
                                                                        HUNTSVILLE, TX 77340
           State the term remaining

           List the contract number
           of any government
           contract

 2.764     State what the contract    SPORTS MEDICINE ATHLETIC TRAINING SHSU DANCE DEPT
           or lease is for and the    SERVICE AGREEMENT                 ATTN DEPT OF DANCE CHAIR
           nature of the debtor’s                                       COLLEGE OF FINE ARTS AND MASS COMMUNICATIONS
           interest                                                     815 17TH ST, STE 150
                                                                        HUNTSVILLE, TX 77340
           State the term remaining

           List the contract number
           of any government
           contract

 2.765     State what the contract    SPORTS MEDICINE ATHLETIC TRAINING SHSU DANCE DEPT
           or lease is for and the    SERVICE AGREEMENT                 ATTN DEPT OF DANCE CHAIR
           nature of the debtor’s                                       COLLEGE OF FINE ARTS AND MASS COMMUNICATIONS
           interest                                                     815 17TH ST, STE 150
                                                                        HUNTSVILLE, TX 77340
           State the term remaining   6/21/2020

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 128 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 905 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.766     State what the contract    SPORTS MEDICINE ATHLETIC TRAINING SHSU DANCE DEPT
           or lease is for and the    SERVICE AGREEMENT                 ATTN JENNIFER PONTIUS, CHAIR DEPT OF DANCE
           nature of the debtor’s                                       815 17TH ST, STE 150
           interest                                                     HUNTSVILLE, TX 77340

           State the term remaining

           List the contract number
           of any government
           contract

 2.767     State what the contract    SPORTS MEDICINE ATHLETIC TRAINING SHSU DANCE DEPT
           or lease is for and the    SERVICE AGREEMENT                 ATTN JENNIFER PONTIUS, CHAIR DEPT OF DANCE
           nature of the debtor’s                                       PO BOX 2269
           interest                                                     HUNTSVILLE, TX 77341

           State the term remaining

           List the contract number
           of any government
           contract

 2.768     State what the contract    SPORTS MEDICINE ATHLETIC TRAINING SHSU DANCE DEPT
           or lease is for and the    SERVICE AGREEMENT                 ATTN JENNIFER PONTIUS, CHAIR DEPT OF DANCE
           nature of the debtor’s                                       PO BOX 2269
           interest                                                     HUNTSVILLE, TX 77341

           State the term remaining

           List the contract number
           of any government
           contract

 2.769     State what the contract    SPORTS MEDICINE ATHLETIC TRAINING SHSU DANCE DEPT
           or lease is for and the    SERVICE AGREEMENT                 C/O COLLEGE OF FINE ARTS & MASS COMMUNICATIONS
           nature of the debtor’s                                       ATTN DEPT OF CHAIR DANCE
           interest                                                     815 17TH ST, STE 150
                                                                        HUNTSVILLE, TX 77340
           State the term remaining   6/21/2020

           List the contract number
           of any government
           contract

 2.770     State what the contract    MEDICAL DIRECTOR AGREEMENT              SHUKLA, URMIL, MD
           or lease is for and the                                            130 MEDICAL CENTER PKWY 10
           nature of the debtor’s
           interest
                                                                              HUNTSVILLE, TX 77340
           State the term remaining   2/5/2020

           List the contract number
           of any government
           contract

 2.771     State what the contract    MASTER PRODUCTS AGREEMENT               SIEMENS HEALTHCARE DIAGNOSTICS INC
           or lease is for and the                                            ATTN LEGAL DEPT
           nature of the debtor’s                                             1717 DEERFIELD RD
           interest                                                           DEERFIELD, IL 60015

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 129 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 906 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.772     State what the contract    MASTER PRODUCTS AGREEMENT               SIEMENS HEALTHCARE DIAGNOSTICS INC
           or lease is for and the                                            ATTN LEGAL DEPT
           nature of the debtor’s                                             1717 DEERFIELD RD
           interest                                                           DEERFIELD, IL 60015

           State the term remaining

           List the contract number
           of any government
           contract

 2.773     State what the contract    SUPPLEMENT TO MASTER PRODUCTS           SIEMENS HEALTHCARE DIAGNOSTICS INC
           or lease is for and the    AGREEMENT FOR CONSUMABLES               ATTN LEGAL DEPT
           nature of the debtor’s                                             1717 DEERFIELD RD
           interest                                                           DEERFIELD, IL 60015

           State the term remaining

           List the contract number
           of any government
           contract

 2.774     State what the contract    MASTER PRODUCTS AGREEMENT               SIEMENS HEALTHCARE DIAGNOSTICS INC
           or lease is for and the                                            ATTN SNR CARLA SMALLS, SR CONTRACT/LEASING
           nature of the debtor’s                                             SPECIALIST
           interest                                                           115 NORWOOD PARK S
                                                                              NORWOOD, MA 02062
           State the term remaining

           List the contract number
           of any government
           contract

 2.775     State what the contract    SUPPLEMENT TO MASTER PRODUCTS           SIEMENS HEALTHCARE DIAGNOSTICS INC
           or lease is for and the    AGREEMENT                               ATTN SNR CARLA SMALLS, SR CONTRACT/LEASING
           nature of the debtor’s                                             SPECIALIST
           interest                                                           115 NORWOOD PARK S
                                                                              NORWOOD, MA 02062
           State the term remaining

           List the contract number
           of any government
           contract

 2.776     State what the contract    SUPPLEMENT TO MASTER PRODUCTS           SIEMENS HEALTHCARE DIAGNOSTICS INC
           or lease is for and the    AGREEMENT FOR CONSUMABLES               ATTN SNR CARLA SMALLS, SR CONTRACT/LEASING
           nature of the debtor’s                                             SPECIALIST
           interest                                                           115 NORWOOD PARK S
                                                                              NORWOOD, MA 02062
           State the term remaining

           List the contract number
           of any government
           contract

 2.777     State what the contract    PURCHASE ORDER #087248                  SIEMENS HEALTHCARE DIAGNOSTICS INC
           or lease is for and the    RE: SERVICE AGREEMENT FOR               F/K/A DADE BEARING
           nature of the debtor’s     SIEMENS MICROSCAN WA40 PLUS             PO BOX 121102
           interest                                                           DALLAS, TX 75312-1102

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 130 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 907 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.778     State what the contract    SERVICE AGREEMENT QUOTE                 SIEMENS HEALTHCARE DIAGNOSTICS
           or lease is for and the    #106595-1 DTD 1/23/2012                 ATTN LEGAL DEPT
           nature of the debtor’s                                             1717 DEERFIELD RD
           interest                                                           DEERFIELD, IL 60015

           State the term remaining

           List the contract number
           of any government
           contract

 2.779     State what the contract    SERVICE AGREEMENT QUOTE                 SIEMENS HEALTHCARE DIAGNOSTICS
           or lease is for and the    #141189-2 DTD 10/30/2013                ATTN LEGAL DEPT
           nature of the debtor’s     PO #087248                              1717 DEERFIELD RD
           interest                                                           DEERFIELD, IL 60015

           State the term remaining

           List the contract number
           of any government
           contract

 2.780     State what the contract    SPECIAL PURCHASE REQUEST                SIEMENS WATER TECHNOLOGIES
           or lease is for and the    SP2346324                               10 TECHNOLOGY DR
           nature of the debtor’s                                             LOWELL, MA 01851
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.781     State what the contract    SPECIAL PURCHASE REQUEST                SIEMENS
           or lease is for and the    SP2311824                               2809 COLLECTION CENTER DRIVE
           nature of the debtor’s
           interest
                                                                              CHICAGO, IL 60693
           State the term remaining

           List the contract number
           of any government
           contract

 2.782     State what the contract    SPECIAL PURCHASE REQUEST                SIEMENS
           or lease is for and the    RE: SERVICE AGREEMENT QUOTE             2809 COLLECTION CENTER DRIVE
           nature of the debtor’s     M405 SN9319, M405 SN9325)
           interest
                                                                              CHICAGO, IL 60693
           State the term remaining

           List the contract number
           of any government
           contract

 2.783     State what the contract    ORDER DOCUMENT #90053826                SITE FM
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 131 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 908 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.784     State what the contract    PATIENT SAFETY SURVEY AGREEMENT         SMART PATIENTS INC
           or lease is for and the                                            ATTN RONI ZEIGER, CEO
           nature of the debtor’s
           interest
           State the term remaining   1/17/2020

           List the contract number
           of any government
           contract

 2.785     State what the contract    MEMORANDUM OF AGREEMENT                 SOUTHEAST TEXAS REGIONAL ADVISORY COUNCIL
           or lease is for and the                                            ATTN DARRELL PILE, CEO
           nature of the debtor’s                                             1111 N LOOP W, STE 160
           interest                                                           HOUSTON, TX 77008

           State the term remaining

           List the contract number
           of any government
           contract

 2.786     State what the contract    PARTICIPATING                           SOUTHEAST TEXAS REGIONAL ADVISORY COUNCIL
           or lease is for and the    AGENCY/SUBCONTRACTOR                    ATTN DARRELL PILE, CEO
           nature of the debtor’s     AGREEMENT                               1111 N LOOP W, STE 160
           interest                                                           HOUSTON, TX 77008

           State the term remaining   6/30/2022

           List the contract number
           of any government
           contract

 2.787     State what the contract    SOUTHEAST TEXAS REGIONAL                SOUTHEAST TEXAS REGIONAL ADVISORY COUNCIL
           or lease is for and the    ADVISORY COUNCIL                        ATTN DARRELL PILE, CEO
           nature of the debtor’s                                             1111 N LOOP W, STE 160
           interest                                                           HOUSTON, TX 77008

           State the term remaining

           List the contract number
           of any government
           contract

 2.788     State what the contract    STAT LABORARY SERVICES                  SPECTRA LABORATORIES INC
           or lease is for and the    AGREEMENT                               ATTN CONTRACTS ADMINISTRATOR
           nature of the debtor’s                                             8 KING RD
           interest                                                           ROCKLEIGH, NJ 07647

           State the term remaining

           List the contract number
           of any government
           contract

 2.789     State what the contract    STAT LABORARY SERVICES                  SPECTRA LABORATORIES INC
           or lease is for and the    AGREEMENT                               ATTN LAW DEPARTMENT
           nature of the debtor’s                                             920 WINTER ST
           interest                                                           WALTHAM, MA 02451

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 132 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 909 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.790     State what the contract    LETTER OF AUTHORIZATION           SPECTRACORP TECHNOLOGIES GROUP INC
           or lease is for and the    RE: RURAL HEALTH CARE PROGRAM     ATTN PAUL HALE, CEO
           nature of the debtor’s     CONSULTING AGREEMENT DTD 3/8/2017 8131 LBJ FREEWAY, STE 360
           interest                                                     DALLAS, TX 75251

           State the term remaining

           List the contract number
           of any government
           contract

 2.791     State what the contract    RURAL HEATH CARE PROGRAM                SPECTRACORP TECHNOLOGIES GROUP INC
           or lease is for and the    CONSULTING AGREEMENT                    ATTN PAUL HALE, CEO
           nature of the debtor’s                                             8131 LBJ FREEWAY, STE 360
           interest                                                           DALLAS, TX 75251

           State the term remaining   6/30/2020

           List the contract number
           of any government
           contract

 2.792     State what the contract    AGREEMENT FOR SUPPLEMENTAL              SPRINGBOARD INC
           or lease is for and the    STAFFING SERVICES                       ATTN CONTRACTS MANAGEMENT
           nature of the debtor’s                                             6970 E CHAUNCEY LN, #110
           interest                                                           PHOENIX, AZ 85054

           State the term remaining

           List the contract number
           of any government
           contract

 2.793     State what the contract    HOSPITAL PROVIDER AGREEMENT             ST JOSEPH HOSPICE OF HOUSTON LLC
           or lease is for and the                                            D/B/A ST JOSEPH HOSPICE OF CONROE TEXAS
           nature of the debtor’s                                             ATTN GEOFFREY MORTHLAND
           interest                                                           10615 JEFFERSON HWY
                                                                              BATON ROUGE, LA 70809
           State the term remaining

           List the contract number
           of any government
           contract

 2.794     State what the contract    PATIENT TRANFSER AGREEMENT              ST JOSEPH'S REGIONAL HEALTH CTR
           or lease is for and the                                            ATTN ADMINISTRATOR
           nature of the debtor’s                                             2801 FRANCISCAN DR
           interest                                                           BRYAN, TX 77802

           State the term remaining

           List the contract number
           of any government
           contract

 2.795     State what the contract    PATIENT TRANFSER AGREEMENT              ST LUKE'S COMMUNITY HEALTH SERVICES
           or lease is for and the                                            D/B/A CHI ST LUKE'S THE WOODLANDS HOSPITAL
           nature of the debtor’s                                             17200 ST LUKE'S WAY
           interest                                                           THE WOODLANDS, TX 77384

           State the term remaining   5/1/2020

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 133 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 910 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.796     State what the contract    PATIENT TRANFSER AGREEMENT              ST LUKE'S COMMUNITY HEALTH SERVICES
           or lease is for and the                                            D/B/A CHI ST LUKE'S THE WOODLANDS HOSPITAL
           nature of the debtor’s                                             ATTN OFFICE OF GENERAL COUNSEL
           interest                                                           6624 FANNIN ST, STE 2500
                                                                              HOUSTON, TX 77030
           State the term remaining   5/1/2020

           List the contract number
           of any government
           contract

 2.797     State what the contract    MASTER SERVICE AGREEMENT                STERICYCLE INC
           or lease is for and the    #HEALTHTRUST 2621 E-2                   ATTN BRENT ARNOLD, VP LQ BUS UNIT
           nature of the debtor’s                                             28161 N KEITH DR
           interest                                                           LAKE FOREST, IL 60045

           State the term remaining

           List the contract number
           of any government
           contract

 2.798     State what the contract    MASTER SERVICE AGREEMENT                STERICYCLE INC
           or lease is for and the    #HEALTHTRUST 2621 E-3B                  ATTN DANIEL SEXTON, SALES SOLUTIONS EXEC
           nature of the debtor’s                                             28161 N KEITH DR
           interest                                                           LAKE FOREST, IL 60045

           State the term remaining   11/1/2020

           List the contract number
           of any government
           contract

 2.799     State what the contract    ADDITIONAL SITE FORM -                  STERICYCLE INC
           or lease is for and the    COLDSPRINGS CLINIC                      ATTN LQ SALES DEPT
           nature of the debtor’s     RE: MASTER BIOMEDICAL WASTE             4010 COMMERCIAL AVE
           interest                   SERVICE AGREEMENT DTD 11/1/2014         NORTHBROOK, IL 60062

           State the term remaining

           List the contract number
           of any government
           contract

 2.800     State what the contract    ADDITIONAL SITE FORM - DR KARLA         STERICYCLE INC
           or lease is for and the    BRUNING, TX                             ATTN LQ SALES DEPT
           nature of the debtor’s     RE: MASTER BIOMEDICAL WASTE             4010 COMMERCIAL AVE
           interest                   SERVICE AGREEMENT DTD 11/1/2014         NORTHBROOK, IL 60062

           State the term remaining

           List the contract number
           of any government
           contract

 2.801     State what the contract    MASTER SERVICE AGREEMENT                STERICYCLE INC
           or lease is for and the    #HEALTHTRUST 2621 EX C-1                ATTN LQ SALES DEPT
           nature of the debtor’s                                             4010 COMMERCIAL AVE
           interest                                                           NORTHBROOK, IL 60062

           State the term remaining   11/1/2024

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 134 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 911 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.802     State what the contract    MASTER SERVICE AGREEMENT                STERICYCLE INC
           or lease is for and the    #HEALTHTRUST 2621 EX C-2                ATTN LQ SALES DEPT
           nature of the debtor’s                                             4010 COMMERCIAL AVE
           interest                                                           NORTHBROOK, IL 60062

           State the term remaining   11/1/2024

           List the contract number
           of any government
           contract

 2.803     State what the contract    MASTER SERVICE AGREEMENT                STERICYCLE INC
           or lease is for and the    #HEALTHTRUST 2621 E-1                   ATTN SCOTT KELM, MAJOR ACCT EXEC
           nature of the debtor’s                                             28161 N KEITH DR
           interest                                                           LAKE FOREST, IL 60045

           State the term remaining

           List the contract number
           of any government
           contract

 2.804     State what the contract    MASTER SERVICE AGREEMENT                STERICYCLE INC
           or lease is for and the    #HEALTHTRUST 2621 E-2                   ATTN SCOTT KELM, MAJOR ACCT EXEC
           nature of the debtor’s                                             28161 N KEITH DR
           interest                                                           LAKE FOREST, IL 60045

           State the term remaining

           List the contract number
           of any government
           contract

 2.805     State what the contract    MASTER SERVICE AGREEMENT                STERICYCLE INC
           or lease is for and the    #HEALTHTRUST 2621 EX C-1                ATTN SCOTT KELM, MAJOR ACCT EXEC
           nature of the debtor’s                                             28161 N KEITH DR
           interest                                                           LAKE FOREST, IL 60045

           State the term remaining   11/1/2024

           List the contract number
           of any government
           contract

 2.806     State what the contract    MASTER SERVICE AGREEMENT                STERICYCLE INC
           or lease is for and the    #HEALTHTRUST 2621 EX C-2                ATTN SCOTT KELM, MAJOR ACCT EXEC
           nature of the debtor’s                                             28161 N KEITH DR
           interest                                                           LAKE FOREST, IL 60045

           State the term remaining   11/1/2024

           List the contract number
           of any government
           contract

 2.807     State what the contract    ESR SERVICE AGREEMENT DTD               STRECK
           or lease is for and the    12/1/2016                               ATTN AMY DUFFY, TERRITORY SALES MGR
           nature of the debtor’s                                             7002 S 109TH ST
           interest                                                           OMAHA, NE 68128

           State the term remaining   12/29/2019

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 135 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 912 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.808     State what the contract    PLATINUM PLUS ENROLLMENT FORM           STRYKER SUSTAINABILITY SOLUTIONS INC
           or lease is for and the                                            10232 SOUTH 51ST STREET
           nature of the debtor’s
           interest
                                                                              PHOENIX, AZ 85044
           State the term remaining

           List the contract number
           of any government
           contract

 2.809     State what the contract    2017 TRAFFIC CERTIFICATION              SUDDENLINK COMMUNICATIONS
           or lease is for and the    ACCT #100-7124726-01                    F/K/A CEBRIDGE CONNECTIONS
           nature of the debtor’s                                             PO BOX 660365
           interest                                                           DALLAS, TX 75266-0365

           State the term remaining

           List the contract number
           of any government
           contract

 2.810     State what the contract    PURCHASE ORDER #098352 DTD              SUDDENLINK COMMUNICATIONS
           or lease is for and the    12/23/2015                              F/K/A CEBRIDGE CONNECTIONS
           nature of the debtor’s                                             PO BOX 660365
           interest                                                           DALLAS, TX 75266-0365

           State the term remaining

           List the contract number
           of any government
           contract

 2.811     State what the contract    SUDDENLINK BUSINESS SERVICES            SUDDENLINK COMMUNICATIONS
           or lease is for and the    PROPOSAL DTD 3/18/2015                  F/K/A CEBRIDGE CONNECTIONS
           nature of the debtor’s                                             PO BOX 660365
           interest                                                           DALLAS, TX 75266-0365

           State the term remaining

           List the contract number
           of any government
           contract

 2.812     State what the contract    SUPERIOR AGREEMENT                      SUPERIOR
           or lease is for and the                                            PO BOX 3003
           nature of the debtor’s
           interest
                                                                              FARMINGTON, MO 63640-3803
           State the term remaining

           List the contract number
           of any government
           contract

 2.813     State what the contract    SUPERIOR AGREEMENT                      SUPERIOR
           or lease is for and the                                            PO BOX 3003
           nature of the debtor’s
           interest
                                                                              FARMINGTON, MO 63640-3803
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 136 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 913 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.814     State what the contract    ORDER FORM #001 - PERPETUAL             SURGICAL INFORMATION SYSTEMS LLC
           or lease is for and the    SOFTWARE LICENSE & SUPPORT              11605 HAYNES BRIDGE RD,STE 200
           nature of the debtor’s     RE: MASTER AGREEMENT DTD                ALPHARETTA, GA 30009
           interest                   3/10/2011

           State the term remaining

           List the contract number
           of any government
           contract

 2.815     State what the contract    ORDER FORM #002 - SERVICES (SIS         SURGICAL INFORMATION SYSTEMS LLC
           or lease is for and the    ACADEMY & IMPLEMENTATION)               11605 HAYNES BRIDGE RD,STE 200
           nature of the debtor’s     RE: MASTER AGREEMENT DTD                ALPHARETTA, GA 30009
           interest                   3/10/2011

           State the term remaining

           List the contract number
           of any government
           contract

 2.816     State what the contract    ORDER FORM TO MASTER SOFTWARE           SURGICAL INFORMATION SYSTEMS LLC
           or lease is for and the    LICENSE & SERVICES AGREEMENT            ATTN BROOKE GILLILAND, CLIENT SERV DIR
           nature of the debtor’s     RE: MASTER AGREEMENT DTD                555 NORTH POINT CIR E, STE 700
           interest                   3/10/2011                               ALPHARETTA, GA 30022

           State the term remaining

           List the contract number
           of any government
           contract

 2.817     State what the contract    ORDER FORM TO MASTER SOFTWARE           SURGICAL INFORMATION SYSTEMS LLC
           or lease is for and the    LICENSE & SERVICES AGREEMENT            ATTN BROOKE GILLILAND, CLIENT SERV DIR
           nature of the debtor’s     RE: MASTER AGREEMENT DTD                555 NORTH POINT CIR E, STE 700
           interest                   3/10/2011                               ALPHARETTA, GA 30022

           State the term remaining

           List the contract number
           of any government
           contract

 2.818     State what the contract    MASTER SOFTWARE LICENSE &               SURGICAL INFORMATION SYSTEMS LLC
           or lease is for and the    SERVICES AGREEMENT                      ATTN EDWARD R DAIHL, CEO
           nature of the debtor’s                                             11605 HAYNES BRIDGE RD, STE 200
           interest                                                           ALPHARETTA, GA 30009

           State the term remaining

           List the contract number
           of any government
           contract

 2.819     State what the contract    ADDITIONAL SERVICES AGREEMENT           SURGICAL INFORMATION SYSTEMS, LLC
           or lease is for and the                                            555 NORTH POINT CENTER EAST
           nature of the debtor’s                                             SUITE 300
           interest
                                                                              ALPHARETTA, GA 30022
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 137 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 914 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.820     State what the contract    ADDITIONAL SERVICES AGREEMENT           SURGICAL INFORMATION SYSTEMS, LLC
           or lease is for and the                                            ATTN BROOKE GILLILAND, CLIENT SERV DIR
           nature of the debtor’s                                             555 NORTH POINT CIR E, STE 700
           interest
                                                                              ALPHARETTA, GA 30022
           State the term remaining

           List the contract number
           of any government
           contract

 2.821     State what the contract    SEARCH AGREEMENT FOR VASCULAR           TACORE MEDICAL INC
           or lease is for and the    SURGEON/ GENERAL SURGERY
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.822     State what the contract    TDCJ INTERLOCAL AGREEMENT               TDCJ
           or lease is for and the                                            301 UNIVERSITY BLVD
           nature of the debtor’s
           interest
                                                                              GALVESTON, TX 77555-1208
           State the term remaining

           List the contract number
           of any government
           contract

 2.823     State what the contract    FOCUS SUPPORT SERVICE                   TECH SYSTEMS INC
           or lease is for and the    AGREEMENT DTD 6/27/2019                 ATTN RANDY SIMPSON, CDM
           nature of the debtor’s                                             4942 SUMMER OAK DR
           interest                                                           BUFORD, GA 30518

           State the term remaining   7/31/2020

           List the contract number
           of any government
           contract

 2.824     State what the contract    AMBULANCE TRANSPORTATION                TEXAN EMS, LLC
           or lease is for and the    PROVIDER AGREEMENT                      PO BOX 2297
           nature of the debtor’s
           interest
                                                                              LIVINGSTON, TX 77351
           State the term remaining

           List the contract number
           of any government
           contract

 2.825     State what the contract    PROFESSIONAL SERVICES                   TEXAS A&M UNIVERSITY HEALTH SCIENCE CENTER
           or lease is for and the    AGREEMENT                               A&M RURAL AND COMMUNITY HEALTH INSTITUTE
           nature of the debtor’s                                             CRYSTAL PLAZA
           interest                                                           2700 EARL RUDDER FRWY S, STE 3000
                                                                              COLLEGE STATION, TX 77845
           State the term remaining   12/31/2021

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 138 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 915 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.826     State what the contract    PROFESSIONAL SERVICES                   TEXAS A&M UNIVERSITY HEALTH SCIENCE CENTER
           or lease is for and the    AGREEMENT                               ATTN ASSOC. VP & CHIEF
           nature of the debtor’s                                             8441 RIVERSIDE PKWY, STE 3100
           interest                                                           BRYAN, TX 77807

           State the term remaining   12/31/2021

           List the contract number
           of any government
           contract

 2.827     State what the contract    BUSINESS ASSOCIATE AGREEMENT            TEXAS A&M UNIVERSITY HEALTH SCIENCE CENTER
           or lease is for and the                                            ATTN ERIN KELLS
           nature of the debtor’s                                             SR PROGRAM MGR
           interest                                                           8441 RIVERSIDE PKWY
                                                                              BRYAN, TX 77807
           State the term remaining

           List the contract number
           of any government
           contract

 2.828     State what the contract    PROGRAM AFFILIATION AGREEMENT           TEXAS A&M UNIVERSITY HEALTH SCIENCE CENTER
           or lease is for and the                                            ATTN ERIN KELLS
           nature of the debtor’s                                             SR PROGRAM MGR
           interest                                                           8441 RIVERSIDE PKWY
                                                                              BRYAN, TX 77807
           State the term remaining   5/31/2021

           List the contract number
           of any government
           contract

 2.829     State what the contract    PROGRAM AFFILIATION AGREEMENT           TEXAS A&M UNIVERSITY HEALTH SCIENCE CENTER
           or lease is for and the                                            ATTN ERIN KELLS
           nature of the debtor’s                                             SR PROGRAM MGR
           interest                                                           8441 RIVERSIDE PKWY
                                                                              BRYAN, TX 77807
           State the term remaining

           List the contract number
           of any government
           contract

 2.830     State what the contract    PROGRAM AFFILIATION AGREEMENT           TEXAS A&M UNIVERSITY HEALTH SCIENCE CENTER
           or lease is for and the                                            ATTN GARY FRECH, MDA, RPH
           nature of the debtor’s                                             ASSISTANT DEAN FOR EXPERIMENTAL EDUCATION
           interest                                                           8441 RIVERSIDE PKWY
                                                                              BRYAN, TX 77807
           State the term remaining

           List the contract number
           of any government
           contract

 2.831     State what the contract    PROFESSIONAL SERVICES                   TEXAS A&M UNIVERSITY HEALTH SCIENCE CENTER
           or lease is for and the    AGREEMENT                               ATTN NANCY W DICKEY MD, EXEC DIR RCHI
           nature of the debtor’s                                             CRYSTAL PARK PLAZA
           interest                                                           2700 EARL RUDDER FRWY S, STE 3000
                                                                              COLLEGE STATION, TX 77845
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 139 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 916 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.832     State what the contract    BUSINESS ASSDOCIATE AGREEMENT           TEXAS A&M UNIVERSITY HEALTH SCIENCE CENTER
           or lease is for and the                                            ATTN OFFICE OF FINANCE & ADMIN
           nature of the debtor’s                                             200 TECHNOLOGY WAY, STE 2079
           interest                                                           COLLEGE STATION, TX 77845-3424

           State the term remaining

           List the contract number
           of any government
           contract

 2.833     State what the contract    PROFESSIONAL SERVICES                   TEXAS A&M UNIVERSITY HEALTH SCIENCE CENTER
           or lease is for and the    AGREEMENT                               ATTN OFFICE OF FINANCE & ADMIN
           nature of the debtor’s                                             200 TECHNOLOGY WAY, STE 2079
           interest                                                           COLLEGE STATION, TX 77845-3424

           State the term remaining   12/31/2019

           List the contract number
           of any government
           contract

 2.834     State what the contract    TEXAS CHILDREN'S HEALTH PLAN            TEXAS CHILDREN'S HEALTH PLAN
           or lease is for and the    HOSPITAL/RHC                            PO BOX 301011 WLS8360
           nature of the debtor’s
           interest
                                                                              HOUSTON, TX 77230-1011
           State the term remaining

           List the contract number
           of any government
           contract

 2.835     State what the contract    IMMUNIZATION SERVICES AGREEMENT         TEXAS DEPARTMENT OF CRIMINAL JUSTICE
           or lease is for and the                                            ATTN CFO
           nature of the debtor’s                                             PO BOX 4015
           interest                                                           HUNTSVILLE, TX 77342-4015

           State the term remaining

           List the contract number
           of any government
           contract

 2.836     State what the contract    INTERLOCAL AGREEMENT                    TEXAS DEPARTMENT OF CRIMINAL JUSTICE
           or lease is for and the                                            ATTN CFO
           nature of the debtor’s                                             PO BOX 4015
           interest                                                           HUNTSVILLE, TX 77342-4015

           State the term remaining

           List the contract number
           of any government
           contract

 2.837     State what the contract    MODIFICATION OF CONTRACT                TEXAS DEPARTMENT OF CRIMINAL JUSTICE
           or lease is for and the    AMENDS CONTRACT                         CONTRACTS & PROCUREMENT
           nature of the debtor’s     #696-HS-14-15-M145                      CLIENT SERVICES & GOVT. CONTRACTS BRANCH
           interest                                                           2 FINANCIAL PLAZA, STE 525
                                                                              HUNTSVILLE, TX 77340
           State the term remaining   8/31/2020

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 140 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 917 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.838     State what the contract    AMBULANCE TRANSPORTATION                TEXAS EMS LLC
           or lease is for and the    PROVIDER AGREEMENT                      ATTN KATHY CLAYTON
           nature of the debtor’s                                             3400 ENFIELD RD
           interest                                                           AUSTIN, TX 78703

           State the term remaining   10/10/2020

           List the contract number
           of any government
           contract

 2.839     State what the contract    BUSINESS ASSDOCIATE AGREEMENT           TEXAS EMS TRAUMA & ACUTE CARE FOUNDATION
           or lease is for and the    RE: TETAF SURVEY AGREEMENT              ATTN KATHY CLAYTON
           nature of the debtor’s                                             3400 ENFIELD RD
           interest                                                           AUSTIN, TX 78703

           State the term remaining

           List the contract number
           of any government
           contract

 2.840     State what the contract    TETAF SURVEY AGREEMENT                  TEXAS EMS TRAUMA & ACUTE CARE FOUNDATION
           or lease is for and the                                            ATTN KATHY CLAYTON
           nature of the debtor’s                                             3400 ENFIELD RD
           interest                                                           AUSTIN, TX 78703

           State the term remaining

           List the contract number
           of any government
           contract

 2.841     State what the contract    TEXAS KIDS FIRST, LLC AGREEMENT         TEXAS KIDS FIRST, LLC
           or lease is for and the                                            2524 LILLIAN MILLER PARKWAY
           nature of the debtor’s                                             SUITE 115
           interest
                                                                              DENTON, TX 76210
           State the term remaining

           List the contract number
           of any government
           contract

 2.842     State what the contract    EXHIBIT A - CONFIRMATION OF             TEXAS SELECT STAFFING LLC
           or lease is for and the    ASSIGNMENT FOR ROCHELLE DOYLEY          ATTN KYLE CAVENDER, ACCT MGR
           nature of the debtor’s     RE: MASTER SERVICES AGREEMENT           1910 PACIFIC AVE, STE 5015
           interest                   DTD 1/13/2014                           DALLAS, TX 75201

           State the term remaining

           List the contract number
           of any government
           contract

 2.843     State what the contract    EXHIBIT A - CONFIRMATION OF             TEXAS SELECT STAFFING LLC
           or lease is for and the    ASSIGNMENT FOR ROCHELLE DOYLEY          ATTN KYLE CAVENDER, ACCT MGR
           nature of the debtor’s     RE: MASTER SERVICES AGREEMENT           1910 PACIFIC AVE, STE 5015
           interest                   DTD 1/13/2014                           DALLAS, TX 75201

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 141 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 918 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.844     State what the contract    EXHIBIT A - CONFIRMATION OF             TEXAS SELECT STAFFING LLC
           or lease is for and the    ASSIGNMENT FOR TERESA ROBINSON          ATTN KYLE CAVENDER, ACCT MGR
           nature of the debtor’s     RE: MASTER SERVICES AGREEMENT           1910 PACIFIC AVE, STE 5015
           interest                   DTD 1/13/2014                           DALLAS, TX 75201

           State the term remaining

           List the contract number
           of any government
           contract

 2.845     State what the contract    EXHIBIT A - CONFIRMATION OF             TEXAS SELECT STAFFING LLC
           or lease is for and the    ASSIGNMENT FOR TOMMY JENKINS            ATTN KYLE CAVENDER, ACCT MGR
           nature of the debtor’s     RE: MASTER SERVICES AGREEMENT           1910 PACIFIC AVE, STE 5015
           interest                   DTD 1/13/2014                           DALLAS, TX 75201

           State the term remaining

           List the contract number
           of any government
           contract

 2.846     State what the contract    MASTER SERVICES AGREEMENT               TEXAS SELECT STAFFING LLC
           or lease is for and the                                            ATTN KYLE CAVENDER, ACCT MGR
           nature of the debtor’s                                             1910 PACIFIC AVE, STE 5015
           interest                                                           DALLAS, TX 75201

           State the term remaining

           List the contract number
           of any government
           contract

 2.847     State what the contract    PROGRAM AFFILIATION AGREEMENT           TEXAS WOMAN'S UNIVERSITY
           or lease is for and the                                            304 ADMINISTRATION DR
           nature of the debtor’s                                             DENTON, TX 76204
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.848     State what the contract    EXHIBIT C - RADIOLOGIST STATEMENT       THOMPSON, CHARLES B, MD
           or lease is for and the    RE: PROFESSIONAL SERVICES
           nature of the debtor’s     AGREEMENT
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.849     State what the contract    THREE RIVERS PROVIDER NETWORK           THREE RIVERS PROVIDER NETWORK (TRPN)
           or lease is for and the    (TRPN) AGREEMENT                        1620 5TH AVE, SUITE 900
           nature of the debtor’s
           interest
                                                                              SAN DIEGO, CA 92101
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 142 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 919 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.850     State what the contract    ADDENDUM #1 DTD 10/31/2012              THW EMERGENCY MANAGEMENT OF HOUSTON INC
           or lease is for and the    RE: AGREEMENT FOR THE                   ATTN GENERAL COUNSEL
           nature of the debtor’s     ARRANGEMENT OF PROFESSIONAL ER          265 BROOKVIEW CENTRE WAY, STE 400
           interest                   SERVICES DTD 3/1/2012                   KNOXVILLE, TN 37919

           State the term remaining

           List the contract number
           of any government
           contract

 2.851     State what the contract    ADDENDUM TO VENDOR CONTRACT             THW EMERGENCY MANAGEMENT OF HOUSTON INC
           or lease is for and the    RE: AGREEMENT FOR ARRANGEMENT           ATTN GENERAL COUNSEL
           nature of the debtor’s     OF PROFESSIONAL ER SERVICES DTD         265 BROOKVIEW CENTRE WAY, STE 400
           interest                   3/1/2012                                KNOXVILLE, TN 37919

           State the term remaining

           List the contract number
           of any government
           contract

 2.852     State what the contract    AGREEMENT FOR ARRANGEMENT OF            THW EMERGENCY MANAGEMENT OF HOUSTON INC
           or lease is for and the    PROFESSIONAL EMERGENCY                  ATTN GENERAL COUNSEL
           nature of the debtor’s     SERVICES                                265 BROOKVIEW CENTRE WAY, STE 400
           interest                                                           KNOXVILLE, TN 37919

           State the term remaining

           List the contract number
           of any government
           contract

 2.853     State what the contract    TERMINATION OF ADDENDUM #1 DTD          THW EMERGENCY MANAGEMENT OF HOUSTON INC
           or lease is for and the    7/23/2013                               ATTN GENERAL COUNSEL
           nature of the debtor’s     RE: AGREEMENT FOR THE                   265 BROOKVIEW CENTRE WAY, STE 400
           interest                   ARRANGEMENT OF PROFESSIONAL ER          KNOXVILLE, TN 37919
                                      SERVICES
           State the term remaining

           List the contract number
           of any government
           contract

 2.854     State what the contract    AGREEMENT FOR ARRANGEMENT OF            THW EMERGENCY MANAGEMENT OF HOUSTON INC
           or lease is for and the    PROFESSIONAL EMERGENCY                  ATTN PRESIDENT
           nature of the debtor’s     SERVICES                                5000 HOPYARD RD
           interest                                                           PLEASANTON, CA 94588-3146

           State the term remaining

           List the contract number
           of any government
           contract

 2.855     State what the contract    GOLD SERVICE AGREEMENT                  THYSSENKRUPP ELEVATOR CORPORATION
           or lease is for and the                                            ATTN TAWNY ELIZONDO
           nature of the debtor’s                                             14820 TOMBALL PKWY STE 190
           interest                                                           HOUSTON, TX 77086

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 143 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 920 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.856     State what the contract    LANDSCAPE MAINTENANCE CONTRACT TIMBERLAKE NURSERY
           or lease is for and the                                   3638 HWY 19
           nature of the debtor’s                                    RIVERSIDE, TX 77320
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.857     State what the contract    EXHIBIT C - RADIOLOGIST STATEMENT       TINDALL, B SHANE, MD
           or lease is for and the    RE: PROFESSIONAL SERVICES
           nature of the debtor’s     AGREEMENT
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.858     State what the contract    MEMORANDUM OF AGREEMENT                 TMF HEALTH QUALITY INSTITUTE
           or lease is for and the    #450347                                 ATTN CONTRACT SPECIALIST
           nature of the debtor’s                                             BARTON OAKS PLAZA II, STE 200
           interest                                                           901 MOPAC EXWY S
                                                                              AUSTIN, TX 78746-5799
           State the term remaining

           List the contract number
           of any government
           contract

 2.859     State what the contract    MEMORANDUM OF AGREEMENT                 TMF HEALTH QUALITY INSTITUTE
           or lease is for and the    #675463                                 ATTN CONTRACT SPECIALIST
           nature of the debtor’s                                             BARTON OAKS PLAZA II, STE 200
           interest                                                           901 MOPAC EXWY S
                                                                              AUSTIN, TX 78746-5799
           State the term remaining

           List the contract number
           of any government
           contract

 2.860     State what the contract    REVIEW SERVICES AGREEMENT               TMF HEALTH QUALITY INSTITUTE
           or lease is for and the                                            ATTN JANET KILCREASE, RN
           nature of the debtor’s                                             BRIDGEPOINT PLAZA I,STE 300
           interest                                                           5918 WESR COURTYARD DR
                                                                              AUSTIN, TX 78730-5036
           State the term remaining

           List the contract number
           of any government
           contract

 2.861     State what the contract    AMENDMENT 2 TO REVIEW SERVICES          TMF HEALTH QUALITY INSTITUTE
           or lease is for and the    AGREEMENT                               ATTN THOMAS MANLEY, CEO
           nature of the debtor’s     AMENDS AGREEMENT DTD 1/1/2009           5918 W COURTYARD DR, STE 300
           interest                                                           AUSTIN, TX 78730-5036

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 144 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 921 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.862     State what the contract    SPEAKER AGREEMENT                       TMF HEALTH QUALITY INSTITUTE
           or lease is for and the                                            ATTN THOMAS MANLEY, CEO
           nature of the debtor’s                                             5918 W COURTYARD DR, STE 300
           interest                                                           AUSTIN, TX 78730-5036

           State the term remaining

           List the contract number
           of any government
           contract

 2.863     State what the contract    MEMORANDUM OF AGREEMENT                 TMF HEALTH QUALITY INSTITUTE
           or lease is for and the    #450347                                 C/O CENTERS FOR MEDICARE & MEDICAID SVCS
           nature of the debtor’s                                             ATTN CAPT. MARY GESSAY, PROJECT OFF
           interest                                                           1301 YOUNG ST, RM 833
                                                                              DALLAS, TX 75202
           State the term remaining

           List the contract number
           of any government
           contract

 2.864     State what the contract    MEMORANDUM OF AGREEMENT                 TMF HEALTH QUALITY INSTITUTE
           or lease is for and the    #675463                                 C/O CENTERS FOR MEDICARE & MEDICAID SVCS
           nature of the debtor’s                                             ATTN CAPT. MARY GESSAY, PROJECT OFF
           interest                                                           1301 YOUNG ST, RM 833
                                                                              DALLAS, TX 75202
           State the term remaining

           List the contract number
           of any government
           contract

 2.865     State what the contract    HEALTHCARE CLIENT SERVICES              TOP ECHELON CONTRACTING LLC
           or lease is for and the    AGREEMENT DTD 10/19/2016                ATTN DEBRA M FLEDDERJOHANN, PRESIDENT
           nature of the debtor’s                                             4883 DRESSLER RD NW, STE 200
           interest                                                           CANTON, OH 44718

           State the term remaining

           List the contract number
           of any government
           contract

 2.866     State what the contract    MASTER AGREEMENT FOR                    TOTALMED INC
           or lease is for and the    SUPPLEMENTAL STAFFING SERVICES          ATTN NICK PALLERIA
           nature of the debtor’s     DTD 5/9/2019                            221 W COLLEGE AVE, FL 2
           interest                                                           APPLETON, WI 54911

           State the term remaining   5/23/2020

           List the contract number
           of any government
           contract

 2.867     State what the contract    EXHIBIT C - RADIOLOGIST STATEMENT       TRAWY, JUSTIN M, MD
           or lease is for and the    RE: PROFESSIONAL SERVICES
           nature of the debtor’s     AGREEMENT
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 145 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 922 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.868     State what the contract    SPORTS MEDICINE ATHLETIC TRAINING TRINITY ISD
           or lease is for and the    SERVICE AGREEMENT                 ATTN SUPERINTENDENT
           nature of the debtor’s                                       101 W JEFFERSON ST
           interest                                                     TRINITY, TX 77358

           State the term remaining   7/1/2021

           List the contract number
           of any government
           contract

 2.869     State what the contract    CONSULTING SERVICES AGREEMENT           TRISOURCE LLC
           or lease is for and the                                            D/B/A TRISOURCE HEALTH
           nature of the debtor’s                                             ATTN KAREN FOWLER
           interest                                                           5700 GRANITE PKWY, STE 200
                                                                              PLANO, TX 75024
           State the term remaining

           List the contract number
           of any government
           contract

 2.870     State what the contract    LICENSE AGREEMENT                       T-SYSTEMS INC
           or lease is for and the                                            ATTN TIM SWANGO, EXEC. VP & CHIEF ADMIN OFFICER
           nature of the debtor’s                                             4020 MCEWEN DR, STE 200
           interest                                                           DALLAS, TX 75244

           State the term remaining   7/31/2022

           List the contract number
           of any government
           contract

 2.871     State what the contract    ACKNOWLEDGMENT OF AMENDMENT             ULTIMATE BIOMEDICAL SOLUTION
           or lease is for and the    OF SOLICITATION/ MODIFICATION OF        6315-B FM 1488 #138
           nature of the debtor’s     CONTRACT DTD 2/5/2019                   MAGNOLIA, TX 77354
           interest                   RE: CONTRACT DTD 7/15/18

           State the term remaining

           List the contract number
           of any government
           contract

 2.872     State what the contract    SERVICE AGREEMENT                       ULTIMATE BIOMEDICAL SOLUTION
           or lease is for and the                                            6315-B FM 1488 #138
           nature of the debtor’s                                             MAGNOLIA, TX 77354
           interest
           State the term remaining   6/30/2021

           List the contract number
           of any government
           contract

 2.873     State what the contract    PURCHASE ORDER #117072                  ULTRARAD CORPORATION
           or lease is for and the    RE: MAINTENANCE SERVICE                 301 PINEDGE DR, STE 301
           nature of the debtor’s     AGREEMENT                               WEST BERLIN, NJ 08091
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 146 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 923 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.874     State what the contract    ADDENDUM TO CONTRACT                    ULTRARAD CORPORATION
           or lease is for and the    RE: STAFFING/RECRUITMENT                ATTN BILL GIUNTA, VP OF SERVICES
           nature of the debtor’s     SERVICES CONTRACT                       301 PINEDGE DR, STE 301
           interest                                                           WEST BERLIN, NJ 08091

           State the term remaining

           List the contract number
           of any government
           contract

 2.875     State what the contract    ADDENDUM TO CONTRACT                    ULTRARAD CORPORATION
           or lease is for and the    RE: AGREEMENT FOR SERVICE               ATTN BILL GIUNTA, VP OF SERVICES
           nature of the debtor’s                                             301 PINEDGE DR, STE 301
           interest                                                           WEST BERLIN, NJ 08091

           State the term remaining

           List the contract number
           of any government
           contract

 2.876     State what the contract    SERVICE AND SUPPORT AGREEMENT           ULTRARAD CORPORATION
           or lease is for and the                                            ATTN BILL GIUNTA, VP OF SERVICES
           nature of the debtor’s                                             301 PINEDGE DR, STE 301
           interest                                                           WEST BERLIN, NJ 08091

           State the term remaining   6/23/2020

           List the contract number
           of any government
           contract

 2.877     State what the contract    SERVICE AND SUPPORT AGREEMENT           ULTRARAD CORPORATION
           or lease is for and the                                            ATTN BILL GIUNTA, VP OF SERVICES
           nature of the debtor’s                                             301 PINEDGE DR, STE 301
           interest                                                           WEST BERLIN, NJ 08091

           State the term remaining

           List the contract number
           of any government
           contract

 2.878     State what the contract    SERVICE AND SUPPORT AGREEMENT           ULTRARAD CORPORATION
           or lease is for and the                                            ATTN BILL GIUNTA, VP OF SERVICES
           nature of the debtor’s                                             301 PINEDGE DR, STE 301
           interest                                                           WEST BERLIN, NJ 08091

           State the term remaining   6/23/2020

           List the contract number
           of any government
           contract

 2.879     State what the contract    SERVICE AND SUPPORT AGREEMENT           ULTRARAD CORPORATION
           or lease is for and the                                            ATTN BILL GIUNTA, VP OF SERVICES
           nature of the debtor’s                                             301 PINEDGE DR, STE 301
           interest                                                           WEST BERLIN, NJ 08091

           State the term remaining   6/23/2020

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 147 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 924 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.880     State what the contract    UNITED HEALTHCARE FACILITY              UNITED HEALTHCARE
           or lease is for and the    PARTICIPATION AGREEMENT                 9900 BREN ROAD
           nature of the debtor’s
           interest
                                                                              MINNETONKA, MN 55343-9664
           State the term remaining

           List the contract number
           of any government
           contract

 2.881     State what the contract    UNITED HEALTHCARE FACILITY              UNITED HEALTHCARE
           or lease is for and the    PARTICIPATION AGREEMENT                 9900 BREN ROAD
           nature of the debtor’s
           interest
                                                                              MINNETONKA, MN 55343-9664
           State the term remaining

           List the contract number
           of any government
           contract

 2.882     State what the contract    UNITED HEALTHCARE FACILITY              UNITED HEALTHCARE
           or lease is for and the    PARTICIPATION AGREEMENT                 PO BOX 740809
           nature of the debtor’s
           interest
                                                                              ATLANTA, GA 30374-0809
           State the term remaining

           List the contract number
           of any government
           contract

 2.883     State what the contract    UNITED HEALTHCARE FACILITY              UNITED HEALTHCARE
           or lease is for and the    PARTICIPATION AGREEMENT                 PO BOX 740809
           nature of the debtor’s
           interest
                                                                              ATLANTA, GA 30374-0809
           State the term remaining

           List the contract number
           of any government
           contract

 2.884     State what the contract    PROGRAM AFFILIATION AGREEMENT           UNITED STATES UNIVERSITY
           or lease is for and the                                            7675 MISSION VALLEY RD
           nature of the debtor’s                                             SAN DIEGO, CA 92108
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.885     State what the contract    UNIVERSAL AMERICAN HOSPITAL             UNIVERSAL AMERICAN
           or lease is for and the    PARTICIPATION AGREEMENT - HMH           PO BOX 467
           nature of the debtor’s
           interest
                                                                              NORWOOD, MA 02062
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 148 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 925 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.886     State what the contract    PARTICIPATION AGREEMENT                 UNIVERSITY OF KANSAS MED CNTR RESEARCH INSTITUTE
           or lease is for and the                                            INC
           nature of the debtor’s                                             ATTN EXECUTIVE DIRECTOR
           interest                                                           3901 RAINBOW BLVD, MAILSTOP 1039
                                                                              KANSAS CITY, KS 66160-7702
           State the term remaining

           List the contract number
           of any government
           contract

 2.887     State what the contract    PROGRAM AFFILIATION AGREEMENT           UNIVERSITY OF SOUTH ALABAMA
           or lease is for and the                                            307 N UNIVERSITY BLVD
           nature of the debtor’s                                             MOBILE, AL 36688
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.888     State what the contract    AFFILIATION AGREEMENT                   UNIVERSITY OF TEXAS AT EL PASO, THE
           or lease is for and the                                            500 W UNIVERSITY AVE
           nature of the debtor’s                                             EL PASO, TX 79968
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.889     State what the contract    BUSINESS ASSOCIATE AGREEMENT            UNIVERSITY OF TEXAS HEALTH CENTER AT HOUSTON
           or lease is for and the                                            ATTN CHRISTY ANKROM
           nature of the debtor’s                                             6431 FANNIN ST, MSB 7.117
           interest                                                           HOUSTON, TX 77030

           State the term remaining

           List the contract number
           of any government
           contract

 2.890     State what the contract    RENEWAL OF STROKE TELEMEDICINE          UNIVERSITY OF TEXAS HEALTH CENTER AT HOUSTON
           or lease is for and the    PROGRAM SERVICES AGREEMENT              ATTN CHRISTY ANKROM
           nature of the debtor’s     AMENDS AGREEMENT DTD 2/1/2014           6431 FANNIN ST, MSB 7.117
           interest                                                           HOUSTON, TX 77030

           State the term remaining   1/31/2021

           List the contract number
           of any government
           contract

 2.891     State what the contract    INSTITUTIONAL REVIEW BOARD (IRB)        UNIVERSITY OF TEXAS HEALTH CENTER AT HOUSTON
           or lease is for and the    AUTHORIZATION AGREEMENT                 DEPT OF NEUROLOGY
           nature of the debtor’s                                             ATTN CHRISTY ANKROM
           interest                                                           6431 FANNIN ST, MSB 7.117
                                                                              HOUSTON, TX 77030
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 149 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 926 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.892     State what the contract    RENEWAL LETTER DTD 1/7/2016             UNIVERSITY OF TEXAS HEALTH CENTER AT HOUSTON
           or lease is for and the                                            DEPT OF NEUROLOGY
           nature of the debtor’s                                             ATTN CHRISTY ANKROM
           interest                                                           6431 FANNIN ST, MSB 7.117
                                                                              HOUSTON, TX 77030
           State the term remaining

           List the contract number
           of any government
           contract

 2.893     State what the contract    BUSINESS ASSOCIATE AGREEMENT            URS MEDICAL I LP
           or lease is for and the                                            D/B/A BREAST PUMP DEPOT
           nature of the debtor’s                                             4830 LAKEWOOD DR #1
           interest                                                           WACO, TX 76710

           State the term remaining

           List the contract number
           of any government
           contract

 2.894     State what the contract    EQUIPMENT PLACEMENT AGREEMENT           URS MEDICAL I LP
           or lease is for and the                                            D/B/A BREAST PUMP DEPOT
           nature of the debtor’s                                             ATTN RICK HAGELSTEIN, CHAIRMAN
           interest                                                           4830 LAKEWOOD DR #1
                                                                              WACO, TX 76710
           State the term remaining   7/15/2020

           List the contract number
           of any government
           contract

 2.895     State what the contract    USFHP AGREEMENT                         USFHP
           or lease is for and the                                            2707 NORTH LOOP WEST
           nature of the debtor’s
           interest
                                                                              HOUSTON, TX 77008
           State the term remaining

           List the contract number
           of any government
           contract

 2.896     State what the contract    PROGRAM AFFILIATION AGREEMENT           UTICA COLLEGE
           or lease is for and the                                            ATTN DAWN EVANS, PT, DPT
           nature of the debtor’s                                             ASSIST. PROFESSOR & DIR OF CLINICAL EDUCATION
           interest                                                           1600 BURRSTONE RD
                                                                              UTICA, NY 13502-4892
           State the term remaining

           List the contract number
           of any government
           contract

 2.897     State what the contract    PROGRAM AFFILIATION AGREEMENT           UTICA COLLEGE
           or lease is for and the                                            ATTN SHELLY NUNNO-EVANS, PT, DPT
           nature of the debtor’s                                             ASSIST. DIR OF CLINICAL EDUCATION
           interest                                                           1600 BURRSTONE RD
                                                                              UTICA, NY 13502-4892
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 150 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 927 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.898     State what the contract    UTMB/HEALTH PLANS HOSPITAL              UTMB/HEALTH PLANS
           or lease is for and the    SERVICE AGREEMENT                       PO BOX 15548
           nature of the debtor’s
           interest
                                                                              AUSTIN, TX 78761
           State the term remaining

           List the contract number
           of any government
           contract

 2.899     State what the contract    UTMB/INDIGENT CARE INTERLOCAL           UTMB/INDIGENT CARE
           or lease is for and the    COOPERATION ACT CONTRACT                301 UNIVERSITY BLVD
           nature of the debtor’s
           interest
                                                                              GALVESTON, TX 77555
           State the term remaining

           List the contract number
           of any government
           contract

 2.900     State what the contract    PURCHASE AGREEMENT #090358 DTD          VASAMED INC
           or lease is for and the    8/25/2014                               7615 GOLDEN TRIANGLE DR, STE A
           nature of the debtor’s     QUOTE #HMH62514                         EDEN PRAIRIE, MN 55344
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.901     State what the contract    STUDYCAST SOFTWARE SERVICES             VASAMED INC
           or lease is for and the    AGREEMENT                               C/O CORE SOUND IMAGING INC
           nature of the debtor’s                                             7000 SIX FORKS ROAD, STE 102
           interest                                                           RALEIGH, NC 27615

           State the term remaining

           List the contract number
           of any government
           contract

 2.902     State what the contract    PHYSICIAN CREDENTIALING AND             VIRTUAL RADIOLOGIC PROFESSIONALS OF TEXAS PA
           or lease is for and the    PRIVILEGING AGREEMENT                   ATTN GENERAL COUNSEL
           nature of the debtor’s                                             11995 SINGLETREE LANE #500
           interest                                                           EDEN PRAIRIE, MN 55344

           State the term remaining

           List the contract number
           of any government
           contract

 2.903     State what the contract    TERMINATION NOTICE DTD 10/10/2019       VIRTUAL RADIOLOGIC PROFESSIONALS OF TEXAS PA
           or lease is for and the    TERMINATES PHYSICIAN                    ATTN GENERAL COUNSEL
           nature of the debtor’s     CREDENTIALING & PRIVILEGING             11995 SINGLETREE LANE #500
           interest                   AGREEMENT                               EDEN PRAIRIE, MN 55344

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 151 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 928 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.904     State what the contract    PROGRAM AFFILIATION AGREEMENT           VISTA COLLEGE
           or lease is for and the                                            6101 MONTANA AVE
           nature of the debtor’s                                             EL PASO, TX 79925
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.905     State what the contract    PROGRAM AFFILIATION AGREEMENT           WALDEN UNIVERSITY LLC
           or lease is for and the                                            100 S WASHINGTON AVE #900
           nature of the debtor’s                                             MINNEAPOLIS, MN 55401
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.906     State what the contract    TX-1035400-WALKER COUNTY                WALKER COUNTY HOSPITAL CORPORATION DBA
           or lease is for and the    HOSPITAL CORPORATION DBA                HUNTSVILLE MEMORIAL HOSPITAL
           nature of the debtor’s     HUNTSVILLE MEMORIAL                     110 MEMORIAL HOSPITAL DR
           interest                   HOSPITAL-YEAR 3 OF 5 2019 FOCUS
                                      RENEWAL
                                                                              HUNTSVILLE, TX 77340
           State the term remaining

           List the contract number
           of any government
           contract

 2.907     State what the contract    AMBULANCE SERVICES AGREEMENT            WALKER COUNTY HOSPITAL DISTRICT OF WALKER
           or lease is for and the    DTD 2/1/2008                            1224 UNIVERSITTY AVE, STE 105
           nature of the debtor’s                                             HUNTSVILLE, TX 77340
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.908     State what the contract    FIRST AMENDMENT TO LEASE                WALKER COUNTY HOSPITAL DISTRICT OF WALKER
           or lease is for and the    AGREEMENT                               1224 UNIVERSITTY AVE, STE 105
           nature of the debtor’s     AMENDS LEASE DTD 6/13/2013              HUNTSVILLE, TX 77340
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.909     State what the contract    LEASE AGREEMENT                         WALKER COUNTY HOSPITAL DISTRICT OF WALKER
           or lease is for and the                                            1224 UNIVERSITTY AVE, STE 105
           nature of the debtor’s                                             HUNTSVILLE, TX 77340
           interest
           State the term remaining   6/13/2033

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 152 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 929 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.910     State what the contract    OPERATING AGREEMENT                     WALKER COUNTY HOSPITAL DISTRICT OF WALKER
           or lease is for and the                                            1224 UNIVERSITTY AVE, STE 105
           nature of the debtor’s                                             HUNTSVILLE, TX 77340
           interest
           State the term remaining   6/13/2033

           List the contract number
           of any government
           contract

 2.911     State what the contract    LEASE AGREEMENT                         WALKER COUNTY HOSPITAL DISTRICT OF WALKER
           or lease is for and the                                            ATTN CHAIRMAN OF THE BOARD
           nature of the debtor’s                                             PO BOX 1267
           interest                                                           HUNTSVILLE, TX 77340

           State the term remaining   6/13/2033

           List the contract number
           of any government
           contract

 2.912     State what the contract    OPERATING AGREEMENT                     WALKER COUNTY HOSPITAL DISTRICT OF WALKER
           or lease is for and the                                            ATTN CHAIRMAN OF THE BOARD
           nature of the debtor’s                                             PO BOX 1267
           interest                                                           HUNTSVILLE, TX 77342-1267

           State the term remaining   6/13/2033

           List the contract number
           of any government
           contract

 2.913     State what the contract    MEDICAL DIRECTOR AGREEMENT              WARD, JESSE, MD
           or lease is for and the                                            129 MEDICAL PART LN
           nature of the debtor’s                                             HUNTSVILLE, TX 77340
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.914     State what the contract    MEDICAL DIRECTOR AGREEMENT              WARD, JESSE, MD
           or lease is for and the                                            596 BOWDEN
           nature of the debtor’s                                             HUNTSVILLE, TX 77340
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.915     State what the contract    EXHIBIT C - RADIOLOGIST STATEMENT       WHITMORE, ANDREW, MD
           or lease is for and the    RE: PROFESSIONAL SERVICES
           nature of the debtor’s     AGREEMENT
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 153 of 154
 Debtor              Case 19-36300 Document 162 Filed in TXSB  on
                                                            Case   12/11/19
           WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL HOSPITAL
                                                                 number (if known)   Page 930 of 932
                                                                                   19-36300
           (Name)


      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.916     State what the contract    MONITORING AGREEMENT DTD                WILSON FIRE EQUIPMENT & SERVICES CCOMPANY INC
           or lease is for and the    3/11/2016                               ATTN JAMES W YOUNG, CONTRACT ADMIN
           nature of the debtor’s                                             7303 EMPIRE CENTRAL DR
           interest                                                           HOUSTON, TX 77040

           State the term remaining

           List the contract number
           of any government
           contract

 2.917     State what the contract    FACILITY SERVICES AGREEMENT             YALE ENFORCEMENT SERVICES INC
           or lease is for and the    RE: PURCHASING AGREEMENT DTD            ATTN BARBARA YALE, PRESIDENT
           nature of the debtor’s     4/1/2015                                3601 N BELT W
           interest                                                           BELLEVILLE, IL 62226

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 154 of 154
                      Case 19-36300 Document 162 Filed in TXSB on 12/11/19 Page 931 of 932
  Fill in this information to identify the case:

 Debtor        WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL
               HOSPITAL

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS, HOUSTON
                                         DIVISION
 Case number        19-36300
  (if known)
                                                                                                                                 ¨ Check if this is an
                                                                                                                                     amended filing

 Official Form 206H
 Schedule H: Codebtors                                                                                                                             4/19

 Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
 Additional Page to this page.


 1.    Does the debtor have any codebtors?
       þ No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
       ¨ Yes.




Official Form 206H                                             Schedule H: Codebtors                                                          Page 1 of 1
  Fill in this information
                      Case to identify
                               19-36300the case:Document           162 Filed in TXSB on 12/11/19 Page 932 of 932
 Debtor        WALKER COUNTY HOSPITAL CORP., D/B/A HUNTSVILLE MEMORIAL
               HOSPITAL

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS, HOUSTON
                                         DIVISION
 Case number        19-36300
  (if known)




 Official Form 202
 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    04/19
 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
 and the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.

                Delcaration and signature


          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
          another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

          þ Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

          þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          þ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          þ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

          þ Schedule H: Codebtors (Official Form 206H)

          þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

          ¨ Amended Schedule

          ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

          ¨ Other document that requires a declaration

          I declare under penalty of perjury that the foregoing is true and correct.


          Executed on 12/11/2019
                         MM / DD / YYYY
                                                           û     /s/ Steven L. Smith
                                                                 Signature of individual signing on behalf of debtor


                                                                 Steven L. Smith
                                                                 Printed name


                                                                 CEO
                                                                 Position or relationship to debtor




Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
